Exhibit 10.67

EXECUTION VERSION

CREDIT AGREEMENT

Dated as of March 27, 2014

among

UTI, UNITED STATES, INC.,

UTI INTEGRATED LOGISTICS, LLC,

UTI INVENTORY MANAGEMENT SOLUTIONS INC.,

MARKET TRANSPORT, LTD.,

SAMMONS TRANSPORTATION, INC.,

CONCENTREK, INC., and

INTRANSIT, INC.,

as U.S. Borrowers,

UTI, CANADA, INC.,

as Canadian Borrower,

UTI WORLDWIDE INC.,

as a Guarantor,

THE OTHER GUARANTORS PARTY HERETO,

THE LENDERS AND ISSUERS PARTY HERETO,

and

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent and Swing Loan Lender

* * *

CITIGROUP GLOBAL MARKETS INC.,

MORGAN STANLEY SENIOR FUNDING, INC., and

BANK OF THE WEST,

as Joint Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS   
  1   

Section 1.1

    

Defined Terms

     1   

Section 1.2

    

Computation of Time Periods

     55   

Section 1.3

    

Accounting Terms and Principles

     55   

Section 1.4

    

Conversion of Foreign Currencies

     56   

Section 1.5

    

Certain Terms

     57   

Section 1.6

    

Certain Dutch terms

     58    ARTICLE II THE FACILITY      58   

Section 2.1

    

The Revolving Credit Commitments

     58   

Section 2.2

    

Borrowing Procedures

     59   

Section 2.3

    

Swing Loans

     61   

Section 2.4

    

Letters of Credit

     64   

Section 2.5

    

Reduction and Termination of the Revolving Credit Commitments, Swing Loan
Sublimit and Canadian Sublimit

     70   

Section 2.6

    

Repayment of Loans and other Obligations

     71   

Section 2.7

    

Evidence of Debt

     71   

Section 2.8

    

Optional Prepayments

     73   

Section 2.9

    

Mandatory Prepayments

     73   

Section 2.10

    

Interest

     74   

Section 2.11

    

Conversion/Continuation Option

     77   

Section 2.12

    

Fees

     78   

Section 2.13

    

Payments and Computations

     79   

Section 2.14

    

Special Provisions Governing Eurodollar Rate Loans and CDOR Loans

     83   

Section 2.15

    

[Reserved]

     87   

Section 2.16

    

Taxes

     87   

Section 2.17

    

Substitution of Lenders; Mitigation Obligations

     91   

Section 2.18

    

Protective Advances

     93   

Section 2.19

    

Defaulting Lender

     94   

Section 2.20

    

Co-Borrowers; Borrower Representative

     99   

Section 2.21

    

Designated Secured Cash Management Documents and Designated Secured Hedging
Contracts

     100    ARTICLE III CONDITIONS PRECEDENT      102   

Section 3.1

    

Conditions Precedent to Effective Date

     102   

Section 3.2

    

Conditions Precedent to Each Loan and Letter of Credit

     105   

Section 3.3

    

Determinations of Effective Date Borrowing Conditions

     107    ARTICLE IV REPRESENTATIONS AND WARRANTIES      107   

Section 4.1

    

Corporate Existence; Compliance with Law

     107   

Section 4.2

    

Corporate Power; Authorization; Enforceable Obligations

     108   

 

i



--------------------------------------------------------------------------------

Section 4.3

    

Ownership of Subsidiaries

     109   

Section 4.4

    

Financial Statements

     109   

Section 4.5

    

Material Adverse Effect

     110   

Section 4.6

    

Solvency

     110   

Section 4.7

    

Litigation

     110   

Section 4.8

    

Taxes

     110   

Section 4.9

    

Full Disclosure

     111   

Section 4.10

    

Margin Regulations

     112   

Section 4.11

    

No Burdensome Restrictions; No Defaults

     112   

Section 4.12

    

Investment Company Act

     112   

Section 4.13

    

Use of Proceeds

     112   

Section 4.14

    

Insurance

     112   

Section 4.15

    

Labor Matters

     113   

Section 4.16

    

ERISA

     113   

Section 4.17

    

Environmental Matters

     115   

Section 4.18

    

Intellectual Property

     116   

Section 4.19

    

Title; Real Property

     116   

Section 4.20

    

OFAC

     116   

Section 4.21

    

Anti-Terrorism; FCPA

     117   

Section 4.22

    

Deposit Accounts and Securities Accounts

     117   

Section 4.23

    

Borrowing Base Certificate

     117    ARTICLE V FINANCIAL COVENANT      118   

Section 5.1

    

Minimum Fixed Charge Coverage Ratio

     118    ARTICLE VI REPORTING COVENANTS      118   

Section 6.1

    

Financial Statements

     118   

Section 6.2

    

Default Notices

     121   

Section 6.3

    

Litigation

     121   

Section 6.4

    

[Reserved]

     121   

Section 6.5

    

SEC Filings; Press Releases

     121   

Section 6.6

    

Labor Relations

     121   

Section 6.7

    

Tax Returns

     122   

Section 6.8

    

Insurance

     122   

Section 6.9

    

ERISA Matters and Canadian Pension Plan Matters

     122   

Section 6.10

    

Environmental Matters

     123   

Section 6.11

    

Borrowing Base Determination

     124   

Section 6.12

    

Customer Contracts

     127   

Section 6.13

    

Tax Reporting

     127   

Section 6.14

    

Notices under Convertible Notes Documents

     127   

Section 6.15

    

Other Information

     127    ARTICLE VII AFFIRMATIVE COVENANTS      127   

Section 7.1

    

Preservation of Corporate Existence, Etc.

     127   

Section 7.2

    

Compliance with Laws, Etc.

     128   

Section 7.3

    

Conduct of Business

     128   

Section 7.4

    

Payment of Taxes, Etc.

     128   

 

ii



--------------------------------------------------------------------------------

Section 7.5

    

Maintenance of Insurance

     128   

Section 7.6

    

Access

     128   

Section 7.7

    

Keeping of Books

     129   

Section 7.8

    

Maintenance of Properties, Etc.

     129   

Section 7.9

    

Application of Proceeds

     129   

Section 7.10

    

Environmental

     129   

Section 7.11

    

Additional Collateral and Guaranties; Additional Co-Borrowers

     130   

Section 7.12

    

Control Accounts; Approved Deposit Accounts

     132   

Section 7.13

    

Real Property

     135   

Section 7.14

    

Administration of Accounts

     135   

Section 7.15

    

Anti-Terrorism Laws

     136   

Section 7.16

    

No Unlawful Contributions or Other Payments

     136   

Section 7.17

    

Post-Closing Obligations

     136    ARTICLE VIII NEGATIVE COVENANTS      138   

Section 8.1

    

Indebtedness

     138   

Section 8.2

    

Liens, Etc.

     141   

Section 8.3

    

Investments

     143   

Section 8.4

    

Sale of Assets

     146   

Section 8.5

    

Restricted Payments

     148   

Section 8.6

    

Prepayment of Indebtedness

     149   

Section 8.7

    

Restriction on Fundamental Changes

     150   

Section 8.8

    

Change in Nature of Business

     151   

Section 8.9

    

Transactions with Affiliates

     151   

Section 8.10

    

Limitations on Restrictions on Subsidiary Distributions; No New Negative Pledge;
Effective Financing Statements

     152   

Section 8.11

    

Modification of Constituent Documents

     153   

Section 8.12

    

Accounting Changes; Fiscal Year

     153   

Section 8.13

    

Margin Regulations

     153   

Section 8.14

    

No Speculative Transactions

     153   

Section 8.15

    

Compliance with ERISA

     153   

Section 8.16

    

Canadian Pension Plans

     154    ARTICLE IX EVENTS OF DEFAULT      154   

Section 9.1

    

Events of Default

     154   

Section 9.2

    

Remedies

     156   

Section 9.3

    

Actions in Respect of Letters of Credit

     157   

Section 9.4

    

Exclusion of Immaterial Subsidiaries

     157    ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT      157
  

Section 10.1

    

Authorization and Action

     157   

Section 10.2

    

Administrative Agent’s Reliance, Etc.

     160   

Section 10.3

    

Posting of Approved Electronic Communications

     161   

Section 10.4

    

The Administrative Agent Individually

     163   

Section 10.5

    

Lender Credit Decision

     164   

Section 10.6

    

[Reserved]

     165   

 

iii



--------------------------------------------------------------------------------

Section 10.7

    

Successor Administrative Agent; Successor Collateral Agent; Resignation of
Issuers and Swing Loan Lender

     165   

Section 10.8

    

Concerning the Collateral and the Collateral Documents

     167   

Section 10.9

    

Collateral Matters Relating to Related Obligations

     169   

Section 10.10

    

Delivery of Certain Financial Information

     170   

Section 10.11

    

Administrative Agent May File Proofs of Claim

     170    ARTICLE XI MISCELLANEOUS      171   

Section 11.1

    

Amendments, Waivers, Etc.

     171   

Section 11.2

    

Assignments and Participations

     174   

Section 11.3

    

Costs and Expenses

     180   

Section 11.4

    

Indemnities

     181   

Section 11.5

    

Limitation of Liability

     183   

Section 11.6

    

Right of Set-off

     183   

Section 11.7

    

Sharing of Payments, Etc.

     184   

Section 11.8

    

Notices; Effectiveness; Electronic Communication

     184   

Section 11.9

    

No Waiver; Remedies

     186   

Section 11.10

    

Governing Law

     186   

Section 11.11

    

Submission to Jurisdiction; Service of Process; Judgment Currency

     187   

Section 11.12

    

Waiver of Jury Trial

     188   

Section 11.13

    

Marshaling; Payments Set Aside

     188   

Section 11.14

    

Section Titles

     189   

Section 11.15

    

Execution in Counterparts

     189   

Section 11.16

    

Entire Agreement

     189   

Section 11.17

    

Confidentiality

     189   

Section 11.18

    

Use of Name, Logo, etc.

     192   

Section 11.19

    

Patriot Act Notice

     192   

Section 11.20

    

Process Agent Appointment

     193   

Section 11.21

    

No Advisory or Fiduciary Responsibility

     193   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES

 

Schedule I   

-

  

Revolving Credit Commitments

Schedule II   

-

  

Applicable Lending Offices and Addresses for Notices

Schedule 4.3   

-

  

Ownership of Subsidiaries

Schedule 4.5   

-

  

Material Adverse Effect

Schedule 4.7   

-

  

Litigation

Schedule 4.14   

-

  

Insurance

Schedule 4.15   

-

  

Labor Matters

Schedule 4.16   

-

  

List of Plans

Schedule 4.17   

-

  

Environmental Matters

Schedule 4.22   

-

  

Deposit Accounts and Securities Accounts

Schedule 8.1   

-

  

Existing Indebtedness

Schedule 8.2   

-

  

Existing Liens

Schedule 8.3   

-

  

Existing Investments

Schedule 8.4(a)(xv)   

-

  

Asset Sales

EXHIBITS

 

Exhibit A   

-

  

Form of Assignment and Acceptance

Exhibit B   

-

  

Form of Revolving Credit Note

Exhibit C   

-

  

Form of Notice of Borrowing

Exhibit D   

-

  

Form of Swing Loan Request

Exhibit E   

-

  

Form of Letter of Credit Request

Exhibit F   

-

  

Form of Notice of Conversion or Continuation

Exhibit G   

-

  

Form of Guaranty

Exhibit H-1   

-

  

Form of U.S. Pledge and Security Agreement

Exhibit H-2   

-

  

Form of Canadian Pledge and Security Agreement

Exhibit I   

-

  

Form of Borrowing Base Certificate

Exhibit J   

-

  

Form of Borrowing Base Reporting Exhibit

Exhibit K-1   

-

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit K-2   

-

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit K-3   

-

  

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit K-4   

-

  

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit L   

-

  

Form of Subordinated Master Intercompany Note

 



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 27, 2014, among UTI, UNITED STATES, INC., a
New York corporation, UTI INTEGRATED LOGISTICS, LLC, a South Carolina limited
liability company, UTI INVENTORY MANAGEMENT SOLUTIONS INC., a Delaware
corporation, MARKET TRANSPORT, LTD., an Oregon corporation, SAMMONS
TRANSPORTATION, INC., a Montana corporation, CONCENTREK, INC., an Arizona
corporation, and InTransit, Inc. (doing business as UTI TRANSPORT SOLUTIONS
INC.), an Oregon corporation (collectively, the “U.S. Borrowers”), UTI, CANADA,
INC., a corporation organized under the laws of Canada (the “Canadian Borrower”,
and together with the U.S. Borrowers and any Person that becomes a Borrower in
accordance with Section 7.11(f) (Additional Collateral and Guaranties;
Additional Co-Borrowers), the “Borrowers”, and each, a “Borrower”), UTI
WORLDWIDE INC., a British Virgin Islands business company incorporated under the
laws of the British Virgin Islands with company number 141257 (the “Parent”), as
a Guarantor, the other Guarantors (as defined below), the Lenders (as defined
below), the Issuers (as defined below), CITIBANK, N.A. (“Citibank”), as
administrative agent for the Lenders and the Issuers (in such capacity, the
“Administrative Agent”), and as collateral agent for the Secured Parties (as
defined below) (in such capacity, the “Collateral Agent”), and CITIGROUP GLOBAL
MARKETS INC. (“CGMI”), MORGAN STANLEY SENIOR FUNDING, INC. (“MS”), and BANK OF
THE WEST (“BW”), as joint lead arrangers and joint book runners.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested that the Lenders and Issuers make
available for the purposes specified in this Agreement a revolving credit and
letter of credit facility; and

WHEREAS, the Lenders and Issuers are willing to make available to the Borrowers
such revolving credit and letter of credit facility upon the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1 Defined Terms

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Account” has the meaning given to such term in the Canadian Pledge and Security
Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Account Debtor” has the meaning given to such term in the Canadian Pledge and
Security Agreement or the U.S. Pledge and Security Agreement, as applicable.



--------------------------------------------------------------------------------

“Activities” has the meaning specified in Section 10.4(b) (The Administrative
Agent Individually).

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” means, at any time, 85% in the case of Eligible U.S. Trade
Accounts Receivable and 85% in the case of Eligible Canadian Trade Accounts
Receivable.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Affiliate” has the meaning specified in Section 10.3(c) (Posting of
Approved Electronic Communications).

“Agent Collection Accounts” has the meaning specified in Section 7.12(e)
(Control Accounts; Approved Deposit Accounts).

“Agent’s Group” has the meaning specified in Section 10.4(b) (The Administrative
Agent Individually).

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Anti-Terrorism Order” means U.S. Executive Order 13224 of September 24, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism (66 Fed. Reg. 49,079 (2001)).

“Applicable L/C Fee Rate” means, as of any date of determination, a per annum
rate equal to the rate set forth below opposite the then applicable Quarterly
Available Credit (determined on the last day of the most recent Fiscal Quarter
then ended), expressed as a percentage of aggregate Revolving Credit
Commitments:

 

PRICING
LEVEL

  

QUARTERLY AVAILABLE CREDIT

   APPLICABLE L/C
FEE RATE  

1

   Greater than 66% of the aggregate Revolving Credit Commitments      2.00 % 

2

   Less than or equal to 66% but greater than 33% of the aggregate Revolving
Credit Commitments      2.25 % 

3

   Less than or equal to 33% of the aggregate Revolving Credit Commitments     
2.50 % 

 

2



--------------------------------------------------------------------------------

; provided, that through and until the last day of the first full Fiscal Quarter
ending after the Effective Date, the “Applicable L/C Fee Rate” shall be the
applicable per annum rate set forth in the table immediately above for Pricing
Level 2. Changes in the Applicable L/C Fee Rate resulting from a change in the
Quarterly Available Credit on the last day of any Fiscal Quarter shall become
effective upon the first Business Day of the succeeding Fiscal Quarter;
provided, that at the option of the Administrative Agent or the Requisite
Lenders Pricing Level 3 shall apply (x) as of the first Business Day after the
date on which a Borrowing Base Certificate was required to have been delivered
but was not delivered, and shall continue to so apply to and including the date
on which such Borrowing Base Certificate is so delivered (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply) and (y) as of the first Business Day after an Event of Default shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply); provided, further, that for so long as an Event of Default has occurred
and is continuing, the Applicable L/C Fee Rate shall not be subject to
adjustment to any stepdown based on higher Quarterly Available Credit as
provided herein.

“Applicable Lending Office” means, with respect to each Revolving Credit Lender,
its Domestic Lending Office in the case of a Base Rate Loan, its Eurodollar
Lending Office in the case of a Eurodollar Rate Loan, and its Canadian Lending
Office in the case of a Canadian Base Rate Loan, a Canadian Prime Loan or a CDOR
Loan.

“Applicable Margin” means, as of any date of determination, a per annum rate
equal to the rate set forth below opposite the applicable type of Loan and the
then applicable Quarterly Available Credit (determined on the last day of the
most recent Fiscal Quarter then ended) set forth below, expressed as a
percentage of aggregate Revolving Credit Commitments:

 

PRICING
LEVEL

  

QUARTERLY AVAILABLE CREDIT

  BASE RATE LOANS,
CANADIAN BASE
RATE LOANS AND
CANADIAN PRIME
LOANS     EURODOLLAR RATE
LOANS AND CDOR
LOANS  

1

   Greater than 66% of the aggregate Revolving Credit Commitments     1.00 %   
  2.00 % 

2

   Less than or equal to 66% but greater than 33% of the aggregate Revolving
Credit Commitments     1.25 %      2.25 % 

3

   Less than or equal to 33% of the aggregate Revolving Credit Commitments    
1.50 %      2.50 % 

; provided, that through and until the last day of the first full Fiscal Quarter
ending after the Effective Date, the “Applicable Margin” shall be the applicable
per annum rate set forth in the table immediately above for Pricing Level 2.
Changes in the Applicable Margin resulting from a

 

3



--------------------------------------------------------------------------------

change in the Quarterly Available Credit on the last day of any Fiscal Quarter
shall become effective as to all Revolving Loans and Swing Loans upon the first
Business Day of the succeeding Fiscal Quarter; provided, that at the option of
the Administrative Agent or the Requisite Lenders Pricing Level 3 shall apply
(x) as of the first Business Day after the date on which a Borrowing Base
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Borrowing Base
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply); provided,
further, that with respect to any Base Rate Loan, Canadian Base Rate Loan,
Canadian Prime Loan, CDOR Loan or Eurodollar Rate Loan, for so long as an Event
of Default has occurred and is continuing, the Applicable Rate shall not be
subject to adjustment to any stepdown based on higher Quarterly Available Credit
as provided herein.

In the event that the Administrative Agent and any Borrower determines that any
Borrowing Base Certificate previously delivered was incorrect or inaccurate
(regardless of whether this Agreement or the Revolving Credit Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower Representative shall as soon as practicable
deliver to the Administrative Agent the corrected Borrowing Base Certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined as if the
Pricing Level for such higher Applicable Margin were applicable for such
Applicable Period, and (iii) the Borrowers shall, upon demand therefor by the
Administrative Agent, pay to the Administrative Agent the accrued additional
amount owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with this Agreement. This paragraph shall not limit the rights of the
Administrative Agent and Lenders with respect to Section 2.10 (Interest) and
Article IX (Events of Default).

“Applicable Unused Commitment Fee Rate” means, for each Fiscal Quarter or
portion thereof, the applicable per annum rate equal to the rate set forth below
opposite the then applicable average daily Utilization during the preceding
Fiscal Quarter (determined on the last day of the most recent Fiscal Quarter
then ended), expressed as a percentage of aggregate Revolving Credit
Commitments:

 

UTILIZATION

  APPLICABLE UNUSED
COMMITMENT FEE RATE  

Greater than 50% of the aggregate Revolving Credit Commitments

    0.25 % 

Less than or equal to 50% of the aggregate Revolving Credit Commitments

    0.375 % 

 

4



--------------------------------------------------------------------------------

Changes in the Applicable Unused Commitment Fee Rate resulting from a change in
Utilization on the last day of any Fiscal Quarter shall become effective upon
the first Business Day of the succeeding Fiscal Quarter.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Loan
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in such Deposit Account and all certificates and instruments,
if any, representing or evidencing such Deposit Account, and excludes all
Deposit Accounts that are Excluded Deposit Accounts.

“Approved Electronic Communications” means each notice, demand, communication,
item of information, document and other material that any Loan Party is
obligated or otherwise chooses to provide to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein, including (a) any
joinder or supplement to this Agreement or any other Loan Document, and any
other written Contractual Obligation delivered or required to be delivered in
respect of any Loan Document or the transactions contemplated therein and
(b) any Financial Statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, “Approved
Electronic Communication” shall exclude (i) any Notice of Borrowing, Letter of
Credit Request, Swing Loan Request, Notice of Conversion or Continuation, and
any other notice, demand, communication, information, document and other
material relating to a request for a new, or a conversion of an existing,
Borrowing, (ii) any notice pursuant to Section 2.8 (Optional Prepayments) and
Section 2.9 (Mandatory Prepayments) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III (Conditions Precedent) or Section 2.4(a) (Letters of Credit) or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 10.3(a)
(Posting of Approved Electronic Communications).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.

“Approved Securities Intermediary” means a Securities Intermediary or Commodity
Intermediary selected or approved by the Administrative Agent.

“Arranger” and “Arrangers” means CGMI, MS and BW, each in their respective
capacity as joint arrangers and joint book runners.

“Asset Sale” has the meaning specified in Section 8.4(a) (Sale of Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Revolving Credit Lender and an Eligible Assignee (with the consent of any party
whose consent is required by such definition and Section 11.2 (Assignments and
Participations), and accepted by the Administrative Agent, in substantially the
form of Exhibit A (Form of Assignment and Acceptance) or any other form approved
by the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Availability Reserve” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, (a) as of
three Business Days after the date of written notice of any determination
thereof to the Borrower Representative by the Administrative Agent, such amounts
as the Administrative Agent may from time to time establish against the
Facility, in the Administrative Agent’s Permitted Discretion, including, but not
limited to (i) preserve the value of the Collateral or the Administrative
Agent’s Lien thereon or (ii) provide for the payment of unanticipated
liabilities of any Loan Party arising after the Effective Date; provided that
the Borrowers shall not be permitted to incur additional Loans or obtain
additional Letters of Credit in excess of the Maximum Credit calculated assuming
such Availability Reserve is in place during the period from the date of notice
thereof through the date of implementation; provided that any Availability
Reserve established or modified by the Administrative Agent shall have a
reasonable relationship to circumstances, conditions, events or contingencies
that are the basis for such reserve, as reasonably determined, without
duplication, by the Administrative Agent in good faith. During the three
Business Day period referred to in clause (a), the Administrative Agent will, if
requested, discuss any such new or modified Availability Reserve with the
Borrower Representative, and the Borrowers may take such action as may be
required so that the event, condition or matter that is the basis for such new
or modified Availability Reserve no longer exists or exists in a manner that
would result in the establishment of a lower Availability Reserve, in each case,
in a manner and to the extent reasonably satisfactory to the Administrative
Agent.

“Available Credit” means, at any time, (a) the lesser of (i) the then effective
Revolving Credit Commitments and (ii) the Borrowing Base at such time, minus
(b) the aggregate Revolving Credit Outstandings at such time, minus (c) any
Availability Reserves then in effect.

“Bankruptcy Code” means title 11, United States Code.

“Base Rate” means, with respect to any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall be
equal at all times to the highest of the following:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) the sum of (i) 1.0% per annum plus (ii) the Eurodollar Rate applicable for
an Interest Period of one month; and

(c) the sum of (i) 0.5% per annum plus (ii) the Federal Funds Rate.

“Base Rate Loan” means any Swing Loan or any other Loan during any period in
which it bears interest based on the Base Rate.

“Benefit Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) that is or is required to be funded under Title IV of
ERISA or Section 412 of the

 

6



--------------------------------------------------------------------------------

Code or Section 302 of ERISA (including any Multiemployer Plan) which the
Parent, any Subsidiary of the Parent or any ERISA Affiliate, sponsors,
maintains, contributes to, or is required to contribute to, or has sponsored,
maintained, contributed to or been required to contribute to, in each case
within the five years preceding the date of this Agreement.

“Borrower Representative” means UTi, United States, Inc. or any other Borrower
designated in a writing signed by a Responsible Officer of each Borrower and
delivered to the Administrative Agent, the Collateral Agent, the Swing Loan
Lender and each Issuer.

“Borrowers” has the meaning specified in the preamble to this Agreement.

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Revolving Credit Lenders ratably according to their respective Revolving
Credit Commitments.

“Borrowing Base” means, at any time, (a) the product of the Advance Rate
applicable to Eligible U.S. Trade Accounts Receivable and the face amount of all
Eligible U.S. Trade Accounts Receivable (calculated net of all finance charges,
late fees and other fees that are unearned, sales, excise or similar taxes, and
credits or allowances granted at such time), plus (b) the product of the Advance
Rate applicable to Eligible Canadian Trade Accounts Receivable and the face
amount of all Eligible Canadian Trade Accounts Receivable (calculated net of all
finance charges, late fees and other fees that are unearned, sales, excise or
similar taxes, and credits or allowances granted at such time), minus (c) any
Eligibility Reserves then in effect; provided that, notwithstanding anything to
the contrary in the definitions of Eligible U.S. Trade Accounts Receivable and
Eligible Canadian Trade Accounts Receivable, if the assets acquired pursuant to
a Permitted Acquisition or any other Investment permitted under Section 8.3
(Investments) are intended to be included in the Borrowing Base, prior to the
inclusion of such assets in the Borrowing Base, the Administrative Agent shall
have received an appraisal and field audit in respect of such assets as provided
in Section 6.11(b) (Borrowing Base Determination), which appraisal and field
audit shall be in form, scope and substance reasonably satisfactory to the
Administrative Agent, at the sole expense of the Borrowers (which appraisal and
field audit shall not be considered in any limitation on such appraisal and
field audit at the expense of the Borrowers as provided in Section 6.11(b)(ii)
(Borrowing Base Determination)); provided, further, that the Administrative
Agent may, in its Permitted Discretion, determine to include the Eligible U.S.
Trade Accounts Receivable and Eligible Canadian Trade Accounts Receivable
acquired pursuant to such Permitted Acquisition or other Investment (subject to
advance rates determined in the Administrative Agent’s Permitted Discretion (but
in no case higher than the advance rates set forth in the definition of Advance
Rate) and any Reserves then in effect pursuant to this definition and the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 6.11 (Borrowing Base Determination)) in the Borrowing Base up to an
amount not to exceed 10% of the Borrowing Base at any time (after giving effect
to such inclusion) prior to the receipt by the Administrative Agent of such
appraisal and field audit, without limiting the right of the Administrative
Agent to subsequently exclude such assets from the Borrowing Base in its
Permitted Discretion. The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 6.11 (Borrowing Base Determination), as
adjusted for changes in eligibility, Reserves or mistakes in accordance with the
terms of this Agreement.

 

7



--------------------------------------------------------------------------------

“Borrowing Base Certificate” means a certificate of the Borrowers substantially
in the form of Exhibit I (Form of Borrowing Base Certificate) or such other form
as the Administrative Agent may from time to time agree in its Permitted
Discretion.

“BBBEE” means Broad Based Black Economic Empowerment or any successor
legislation in South Africa.

“Business Day” means a day of the year (a) that is not a Saturday or a Sunday
and (b) on which banks are not required by law or authorized to close in New
York City and, (x) if the applicable Business Day relates to notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, a day on which dealings in Dollar deposits are also
carried on in the London interbank market and (y) if the applicable Business Day
relates to notices, determinations, fundings and payments in connection with the
Canadian Base Rate, Canadian Prime Rate or CDOR Rate or otherwise with respect
to the Canadian Borrower, a day on which dealings in Canadian Dollar deposits
are also carried on in Toronto, Ontario, Canada.

“Business Plan” has the meaning assigned to such term in Section 6.1(g)
(Business Plan).

“Canadian Base Rate” means on any date, the highest of (a) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Citibank, N.A., Canadian Branch as its
“Base Rate”, (b) the sum of 0.50% plus the Federal Funds Rate for such day, and
(c) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as determined on such day. The “Base Rate” is a rate set by Citibank, N.A.,
Canadian Branch based upon various factors including Citibank, N.A., Canadian
Branch’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans made in Dollars
in Canada, which may be priced at, above, or below such announced rate. Any
change in such rate shall take effect at the opening of business on the day of
such change.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans.

“Canadian Dollars” or “Cdn $” refers to the lawful currency of Canada.

“Canadian Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Canadian Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance (or, if no such
office is specified, its Domestic Lending Office) or such other office of such
Revolving Credit Lender as such Revolving Credit Lender may from time to time
specify to the Borrower Representative and the Administrative Agent.

 

8



--------------------------------------------------------------------------------

“Canadian Loan Party” means each Loan Party that is organized under the laws of
Canada or a province or territory in Canada.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Loan Party or any Subsidiary of any Loan Party for its employees or former
employees, but does not include the Canada Pension Plan or the Quebec Pension
Plan as administered by the Government of Canada or the Province of Quebec,
respectively.

“Canadian Pledge and Security Agreement” means an agreement, in substantially
the form of Exhibit H-2 (Form of Canadian Pledge and Security Agreement),
executed by UTi (Netherlands) Holdings B.V., the Canadian Borrower, each
Guarantor organized under the laws of Canada on the Effective Date, and each
other Person that from time to time becomes party thereto (or that executes a
joinder or supplement thereto) pursuant to Section 7.11(b) (Additional
Collateral and Guaranties), in each case, as amended, restated, supplemented or
otherwise modified from time to time.

“Canadian Prime”, when used in reference to any Revolving Loan or Borrowing,
refers to whether such Revolving Loan, or the Revolving Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Canadian Prime Rate.

“Canadian Prime Rate” means, for any period, the rate per annum determined by
the Administrative Agent to be the greater of (a) the rate of interest per annum
most recently announced or established by Citibank, N.A., Canadian Branch as its
reference rate in effect on such day for determining interest rates for Canadian
Dollar denominated commercial loans in Canada and commonly known as “prime rate”
(or its equivalent or analogous such rate), such rate not being intended to be
the lowest rate of interest charged by Citibank, N.A., Canadian Branch and
(b) the sum of (i) the CDOR Rate applicable for an Interest Period of one month
plus (ii) one percent (1.0%).

“Canadian Revolving Loans” means Revolving Loans made to the Canadian Borrower.

“Canadian Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Available Credit at such time. The Canadian Sublimit is part of, and not
in addition to, the Revolving Credit Commitments.

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a Consolidated balance sheet of such Person and its Subsidiaries at the end of
such period prepared in accordance with GAAP; provided that Capital Expenditures
will not include: (i) expenditures to the extent they are made with Stock or
Stock Equivalents of the Parent or proceeds of the issuance of Stock of the
Parent after the Effective Date; (ii) expenditures with proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets

 

9



--------------------------------------------------------------------------------

or properties useful in the business of the Parent and its Subsidiaries;
(iii) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding any Loan Party or
Subsidiary of the Parent) and for which no Loan Party or Subsidiary of the
Parent has provided or is required to provide or incur, directly or indirectly,
any consideration or obligation to such third party or any other Person (whether
before, during or after such period); (iv) the book value of any asset owned by
any Loan Party prior to or during such period to the extent that such book value
is included as a Capital Expenditure during such period as a result of such
Person reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that any expenditure necessary in order to permit such asset to be reused will
be included as a Capital Expenditure during the period that such expenditure is
actually made; (v) the purchase price of equipment purchased during such period
to the extent the consideration therefor consists of any combination of (A) used
or surplus equipment traded in at the time of such purchase or (B) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business; (vi) Investments in respect of a Permitted Acquisition; or
(vii) the purchase of property, plant or equipment made within 90 days of any
Asset Sale to the extent purchased with the proceeds of such Asset Sale.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all Consolidated obligations of such Person or any of its Subsidiaries
under Capital Leases.

“Cash Collateralize” means, to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Administrative Agent, the Swing Loan Lender, the Issuers or the
Lenders, as collateral for any Fronting Exposure, any Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, Swing Loans or Protective Advances, cash or
deposit account balances or, if the Administrative Agent and each applicable
Swing Loan Lender, Issuer or Lender shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable Swing Loan Lender,
Issuer or Lender (which documents are hereby consented to by the Swing Loan
Lender, the Issuers and the Lenders). “Cash Collateral” and “Cash
Collateralization” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by the Administrative Agent or the Collateral Agent from time
to time in its sole discretion to receive cash and Cash Equivalents (or purchase
cash or Cash Equivalents with funds received) from the Loan Parties or Persons
acting on their behalf pursuant to the Loan Documents, (b) with such
depositaries and securities intermediaries as the Administrative Agent or the
Collateral Agent may determine in its sole discretion exercised reasonably,
(c) in the name of the Administrative Agent or the Collateral Agent (although
such account may also have words

 

10



--------------------------------------------------------------------------------

referring to the Parent or any Borrower and the account’s purpose), (d) under
the control of the Administrative Agent or the Collateral Agent and (e) in the
case of a Securities Account, with respect to which the Administrative Agent or
the Collateral Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

“Cash Dominion Period” means any period (a) beginning on the date (i) an Event
of Default occurs or (ii) the Available Credit, for three consecutive calendar
days, is less than the greater of (x) 12.5% of the Maximum Credit and
(y) $18,750,000, and (b) ending on the first date thereafter on which all of the
following are true: (i) no Event of Default is continuing for 30 consecutive
calendar days (inclusive of such date), and (ii) the Available Credit is equal
to or greater than (x) 12.5% of the Maximum Credit and (y) $18,750,000 for 30
consecutive calendar days (inclusive of such date).

“Cash Equivalents” means (a) Dollars, Canadian Dollars or, in the case of any
Subsidiary that is not a Domestic Subsidiary, any local currencies held by it
from time to time in the ordinary course of business and not for speculation;
(b) securities issued or fully guaranteed or insured by the United States
federal government or any agency thereof, (c) certificates of deposit,
eurodollar and other time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank organized under the laws of the United
States, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations) that, at
the time of acquisition, are rated at least “A-2” by S&P or “P-2” by Moody’s,
(d) commercial paper or variable or fixed rate notes maturing not more than one
year after the date of acquisition issued by an issuer rated at least “A-2” by
S&P or “P-2” by Moody’s, (e) securities with maturities of two years or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, having one of the two highest rating
categories obtainable from either Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency), (f) instruments
equivalent to those referred to in clauses (a) through (e) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above customarily utilized in the countries where any such Subsidiary is located
or in which such Investment is made and (g) shares of any money market fund that
(i) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (a) through (f) above, (ii) has net assets
exceeding $500,000,000 and (iii) is rated at least “A-2” by S&P or “P-2” by
Moody’s; provided that the maturities of all obligations of the type specified
in clauses (b), (c), and (f) (to the extent such instrument is of the type
described in clauses (b) and (c)) above shall not exceed one year.

“Cash Management Bank” means the Administrative Agent, any Lender or any
Affiliate of any of them that is a party to a Cash Management Document.

“Cash Management Document” means any certificate, agreement or other document
executed by the Parent or any Subsidiary of the Parent in respect of the Cash
Management Obligations of such Person.

“Cash Management Obligation” means, any direct or indirect liability, contingent
or otherwise, of the Parent or any Subsidiary of the Parent in respect of cash
management services (including treasury, depository, overdraft, credit or debit
card, purchasing card,

 

11



--------------------------------------------------------------------------------

electronic funds transfer and other cash management arrangements) provided by
the Administrative Agent, any Lender or any Affiliate of any of them including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

“CDOR Rate” means, for the relevant Interest Period, the Canadian dealer offered
rate which, in turn means on any day the sum of (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m., Toronto time, on such day and, if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m. Toronto time to reflect any error in the
posted rate of interest or in the posted average annual rate of interest) plus
(b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian dealer offered
rate component of such rate on that day shall be calculated as the cost of funds
quoted by the Administrative Agent to raise Canadian dollars for the applicable
Interest Period as of 10:00 a.m., Toronto time, on such day for commercial loans
or other extensions of credit to businesses of comparable credit risk; or if
such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.

“CGMI” has the meaning specified in the preamble to this Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, clarification, draft legislation or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, implemented, promulgated or issued.

“Change of Control” means any of the following events or circumstances:

(a) if any “person” (as such term is used in section 13(d) and section 14(d)(2)
of the Exchange Act as in effect on the Effective Date) or related persons
constituting a “group” (as such term is used in Rule 13d-5 under the Exchange
Act), become the “beneficial owners” (as such term is used in Rule 13d-3 under
the Exchange Act as in effect on the Effective Date), directly or indirectly, of
more than 50% of the total voting power of all classes then outstanding of the
Parent’s voting stock on a fully diluted basis, or

 

12



--------------------------------------------------------------------------------

(b) if the Parent at any time ceases to be the beneficial owner (as such term is
used in Rule 13d-3 under the Exchange Act as in effect on the Effective Date)
and the direct or indirect owner of 100% of the Stock and Stock Equivalents of
any Borrower; and

(c) any “Change of Control”, “Fundamental Change” (or comparable term) in any
Convertible Notes Document.

“Citibank” has the meaning specified in the preamble to this Agreement.

“Code” means the Internal Revenue Code of 1986, as currently amended.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

“Collateral Documents” means the U.S. Pledge and Security Agreement, the
Canadian Pledge and Security Agreement, the Mortgages, the Deposit Account
Control Agreements, the Securities Account Control Agreements and any other
document executed and delivered by a Loan Party granting a Lien on any of its
property to secure payment of the Secured Obligations.

“Commodity Account” has the meaning given to such term in the Canadian Pledge
and Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Intermediary” has the meaning given to such term in the Canadian
Pledge and Security Agreement or the U.S. Pledge and Security Agreement, as
applicable.

“Communications” means each notice, demand, communication, information, document
and other material provided hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to the Agreement, the
other Loan Documents, any Loan Party or its Affiliates or the transactions
contemplated by the Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Compliance Certificate” has the meaning specified in Section 6.1(e) (Financial
Statements).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and any other Person in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures of the Parent and its Subsidiaries during such period
determined on a consolidated basis.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any amount not payable in cash in
such period.

“Consolidated EBITDA” means, for any period, an amount determined for the Parent
and its Subsidiaries on a consolidated basis equal to:

 

  (i) the sum, without duplication, of the amounts for such period of:

(a) Consolidated Net Income;

(b) Consolidated Interest Expense;

(c) provisions for taxes based on income, profits, gross receipts or capital;

(d) total depreciation expense;

(e) total amortization expense;

(f) severance charges not to exceed (i) for the four Fiscal Quarter period
ending on April 30, 2014, $35,000,000, (ii) for the four Fiscal Quarter period
ending on July 31, 2014, $42,000,000, (iii) for the four Fiscal Quarter period
ending on October 31, 2014, $30,000,000, (iv) for the four Fiscal Quarter period
ending on January 31, 2015, $30,000,000, (v) for the four Fiscal Quarter period
ending on April 30, 2015, $20,000,000, (vi) for the four Fiscal Quarter period
ending on July 31, 2015, $15,000,000, (vii) for the four Fiscal Quarter period
ending on October 31, 2015, $7,500,000;

(g) pre-payment premiums paid by the Parent in connection with the prepayment of
the Prudential Notes during the Fiscal Quarter ended April 30, 2014;

(h) (A) fees, costs and expenses incurred in connection with (i) the issuance of
the Convertible Notes and the execution of the Convertibles Notes Documents,
(ii) the issuance of the Convertible Preference Shares and the execution of the
Convertible Preference Share Documents and (iii) the execution of this Agreement
and the documents related hereto and (B) fees, costs and expenses of the
financial advisor retained as required by Section 3.1(i) (Financial Advisor);

(i) non-recurring or unusual charges for such period;

(j) any other non-cash charges for such period (but excluding any non-cash
charge in respect of an item that was included in Consolidated Net Income in a
prior period);

 

14



--------------------------------------------------------------------------------

(k) earn-out obligations, customary fees and professional expense incurred in
connection with any Permitted Acquisition or other Investment permitted under
this Agreement;

(l) expenses incurred in connection with the incurrence, prepayment, amendment,
or refinancing of Indebtedness permitted under this Agreement during such
period; and

(m) cumulative effect for such period resulting from changes in GAAP as in
effect on the Effective Date;

minus

 

  (ii) the sum, without duplication, of the amounts for such period of:

(a) any credit for income tax;

(b) any cash payments made during such period in respect of non-cash charges
described in clause (j) taken in a prior period; and

(c) other non-cash items increasing Consolidated Net Income for such period
(excluding any such non-cash item to the extent it represents the reversal of an
accrual or reserve for potential cash item in any prior period) (other than the
accrual of revenue in the ordinary course).

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Parent and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense plus
(ii) scheduled payments of principal on Indebtedness (other than payments of
Indebtedness scheduled to be paid at the applicable maturity date with the
proceeds of (x) long-term Indebtedness (other than the Loans) permitted under
Section 8.1 (Indebtedness) or (y) Stock of the Parent permitted to be issued
hereunder so long as such Stock was issued for such purpose and the proceeds of
such issuance are so applied within 30 days of the date of issuance) plus
(iii) Taxes paid or payable in cash during such period plus (iv) cash
distributions and other cash payments made in respect of Stock of such Person to
Persons other than the Parent or any of its Subsidiaries plus (v) cash
contributions to any Benefit Plan to the extent not expensed.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases and capitalized interest)
in accordance with GAAP, of the Parent and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness or other extensions of credit
of the Parent and its Subsidiaries, including all commissions, discounts and
other fees and charges owed with respect to letters of credit and net costs
under Interest Rate Contracts to the extent such net costs are allocable to such
period in accordance with GAAP.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Parent and its Subsidiaries on a consolidated basis for such period taken as
a single accounting period determined in conformity with GAAP, minus
(ii) (a) the income (or loss) of

 

15



--------------------------------------------------------------------------------

any Person (other than a Subsidiary of the Parent) in which any other Person
(other than the Parent or any of its Subsidiaries) has a joint interest, except
to the extent of the amount of dividends or other distributions actually paid to
the Parent or any of its Subsidiaries by such Person during such period, (b) the
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
of the Parent or is merged into or consolidated with the Parent or any of its
Subsidiaries or that Person’s assets are acquired by the Parent or any of its
Subsidiaries, and (c) the income of any Subsidiary of the Parent (other than any
Loan Party) to the extent that the declaration or payment of dividends or
similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary.

“Consolidated Total Assets” means, at any date of determination, the total
assets of the Parent and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such Person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors, partners, managers or managing members of such Person (if any)
and the designation, amount or relative rights, limitations and preferences of
any class or series of such Person’s Stock.

“Contaminant” means any material, substance or waste that in relevant form or
concentration is regulated by or can give rise to liability under any
Environmental Law, including any material or substance that is (a) defined as a
“solid waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods”, “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any applicable Environmental
Law, (b) petroleum or any petroleum fraction, petroleum byproduct or
petroleum-derived substance or waste, asbestos, polychlorinated biphenyls or any
radioactive substance, or (c) any other pollutant, toxic or hazardous substance
or waste, or contaminant.

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any U.S. and Canadian Loan Party with an Approved Securities
Intermediary. “Control Account” includes all Financial Assets held in a
Securities Account or a Commodity Account and all certificates and instruments,
if any, representing or evidencing the Financial Assets contained therein.

 

16



--------------------------------------------------------------------------------

“Convertible Notes” means the $400,000,000 in original principal amount of the
Parent’s 4.50% convertible senior notes due 2019 issued under the Convertible
Notes Indenture.

“Convertible Notes Documents” means the Convertible Notes, the Convertible Notes
Indenture, and all documents relating thereto (prior to conversion to Stock, to
the extent converted to Stock) or executed in connection therewith.

“Convertible Notes Indenture” means the Indenture, dated as of March 4, 2014,
between the Parent and Wells Fargo Bank, National Association, as trustee.

“Convertible Preference Share Documents” means Convertible Preference Shares,
the Share Purchase Agreement, made as of February 26, 2014, between the Parent
and P2 Capital Master Fund X, L.P., and all documents relating thereto or
executed in connection therewith.

“Convertible Preference Shares” means the 175,000 Class A Preference Shares
issued pursuant to the Share Purchase Agreement, made as of February 26, 2014,
between the Parent and P2 Capital Master Fund X, L.P.

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
and setting forth, for the Parent and each Person that is a Subsidiary of the
Parent, the full legal name of such Person, and with respect to each Loan Party
(a) the jurisdiction of organization, the organizational number (if any) and the
tax identification number (if any) of such Person, (b) the location of such
Person’s chief executive office (or sole place of business), (c) the number of
shares of each class of such Person’s Stock authorized (if applicable), the
number outstanding as of the date of delivery and the number and percentage of
such outstanding shares for each such class owned (directly or indirectly) by
any Loan Party or any Subsidiary of any of them and (d) to the extent different
from the information provided to the Administrative Agent on or prior to the
Effective Date, any trade name, fictitious name or other name such Person may
have had or operated under within the five years preceding the date such
Corporate Chart is delivered.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law (other than Liens imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA) or arising in the ordinary course of business
or (ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings;

 

17



--------------------------------------------------------------------------------

(c) deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), leases and surety, appeal, customs or
performance bonds;

(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property and any other matters
of record not materially detracting from the value of such real property or not
materially interfering with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;

(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property;

(f) precautionary UCC or PPSA financing statements with respect to a lessor’s
rights in and to personal property leased to such Person other than through a
Capital Lease permitted under this Agreement;

(g) local, county, state, provincial and federal laws, ordinances or
governmental regulations now or hereafter in effect relating to the real
property owned or leased by such Person;

(h) deposits made by and escrow or similar arrangements to secure obligations or
liabilities arising from agreements providing for indemnification, adjustment of
purchase price, earn-out or other similar obligations, in each case incurred or
assumed in connection with the disposition of any assets (to the extent such
disposition of assets is permitted hereby); provided that such Liens are in the
nature of (to the extent constituting a Lien) contractual encumbrances,
conditions to sale, preferences and/or restrictions on or affecting only the
assets that are proposed to be disposed of pursuant to such agreements;

(i) Liens in respect of judgments that do not give rise to an Event of Default
under Section 9.1(g) (Events of Default); provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings;

(j) leases or subleases and non-exclusive licenses granted to others in the
ordinary course of business and not interfering in any material respect with the
business of the Parent or any of its Subsidiaries;

(k) Liens of a collection bank arising under, or described by, Section 4-201 of
the UCC; and

(l) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depositary institutions.

“Debtor Relief Laws” means the Bankruptcy Code, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and the
Winding-Up and Restructuring Act (Canada), each as now and hereafter in effect,
any successors to such

 

18



--------------------------------------------------------------------------------

statutes and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.

“Defaulting Lender” means at any time, subject to Section 2.19(e) (Defaulting
Lender Cure), (i) any Lender that has failed for two or more Business Days to
comply with its obligations under this Agreement to make a Loan, make a payment
to the Issuer in respect of a Letter of Credit Obligation, make a payment to the
Swing Loan Lender in respect of a Swing Loan, make a payment to the
Administrative Agent in respect of a Protective Advance, or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (ii) any Lender that has notified the
Administrative Agent, the Borrower Representative, the Issuers or the Swing Loan
Lender in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iii) any Lender that has defaulted on its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, (iv) any Lender that has, for three or more Business Days
after written request of the Administrative Agent or the Borrower
Representative, failed to confirm in writing to the Administrative Agent and the
Borrowers that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Administrative Agent’s and the Borrower Representative’s
receipt of such written confirmation), or (v) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 2.19(a)(ii)
(Reallocation of Defaulting Lender Commitment, Etc.) as a result of a Lender’s
being a Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by themselves cause the relevant Defaulting
Lender to become a Non-Defaulting Lender). Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to Section 2.19(e)
(Defaulting Lender Cure)) upon notification of such determination by the
Administrative Agent to the Borrower Representative, the Issuers, the Swing Loan
Lender and the Lenders.

“Deposit Account” has the meaning given to such term in the Canadian Pledge and
Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

 

19



--------------------------------------------------------------------------------

“Deposit Account Bank” means a financial institution reasonably acceptable to
the Administrative Agent.

“Deposit Account Control Agreement” has the meaning given to such term in the
Canadian Pledge and Security Agreement or the U.S. Pledge and Security
Agreement, as applicable.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive territorial
Sanctions.

“Designated Secured Cash Management Document” means any Cash Management Document
permitted under this Agreement to the extent designated as such by the Borrower
Representative and such Cash Management Bank in writing to the Administrative
Agent from time to time in accordance with Section 2.21 (Designated Secured Cash
Management Documents and Designated Secured Hedging Contracts).

“Designated Secured Hedging Contract” means any Hedge Bank Hedging Contract
permitted under this Agreement to the extent designated as such by the Borrower
Representative and the Hedge Bank in writing to the Administrative Agent from
time to time in accordance with Section 2.21 (Designated Secured Cash Management
Documents and Designated Secured Hedging Contracts).

“Disclosed Matters” means the actions, suits and proceedings disclosed on
Schedule 4.7 (Litigation).

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Parent or any of its Subsidiaries in the ordinary course of its business.

“Dollar Equivalent” means, as to any amount denominated in any currency other
than Dollars as of any date of determination, the amount of Dollars that would
be required to purchase the amount of such currency based upon the Spot Selling
Rate as of such date; provided that (a) for purposes of (i) determining
compliance with Section 2.1 (The Revolving Credit Commitments), Section 2.3
(Swing Loans), Section 2.4 (Letters of Credit), Section 2.9 (Mandatory
Prepayments), Section 2.2 (Borrowing Procedures), and Section 2.18 (Protective
Advances) and (ii) calculating fees pursuant to Section 2.12 (Fees), the Dollar
Equivalent of any amounts denominated in a currency other than Dollars shall be
calculated on the Effective Date or on the date when a subsequent Loan is made
or a prepayment is required to be made, and at such other times as the
Administrative Agent may elect (which may be on a daily basis), using the Spot
Selling Rate therefor, (b) for purposes of determining aggregate Revolving
Credit Outstandings, the Dollar Equivalent of any Revolving Credit Outstandings
denominated in a currency other than Dollars shall be calculated by the
Administrative Agent on a daily basis using the Spot Selling Rate in effect for
such day and (c) the Spot Selling Rate used to make determination of the
Borrowing Base as reported in any currency other than Dollars in any Borrowing
Base Certificate shall be determined (i) initially by the Borrower
Representative, using the Spot Selling Rate that was in effect on the day
immediately prior to the date on which such Borrowing Base Certificate is
delivered to the Administrative Agent pursuant to Section 6.11(a)

 

20



--------------------------------------------------------------------------------

(Borrowing Base Determination), and (ii) thereafter, by the Administrative Agent
on a daily basis using the Spot Selling Rate as in effect from time to time, as
determined by the Administrative Agent; provided, that as to amounts determined
in Dollars, the Dollar Equivalent of such amount shall be such amount in
Dollars.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Domestic Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the Assignment and Acceptance by which it became a
Revolving Credit Lender or such other office of such Revolving Credit Lender as
such Revolving Credit Lender may from time to time specify to the Borrower
Representative and the Administrative Agent.

“Domestic Person” means any “United States person” under and as defined in
Section 7701(a)(30) of the Code.

“Domestic Subsidiary” means any Subsidiary of the Parent organized under the
laws of any state of the United States of America or the District of Columbia.

“Effective Date” means the first Business Day that all conditions precedent in
Section 3.1 (Conditions Precedent to Effective Date) are satisfied (or waived in
accordance with Section 11.1 (Amendments, Waivers, Etc.)).

“Eligibility Reserves” means, without duplication of any other Reserves or items
that are otherwise addressed or excluded through eligibility criteria, effective
as of three Business Days after the date of written notice of any determination
thereof to the Borrower Representative by the Administrative Agent, such amounts
as the Administrative Agent, in its Permitted Discretion, may from time to time
establish against the gross amounts of Eligible U.S. Trade Accounts Receivable
and Eligible Canadian Trade Accounts Receivable that have not already been taken
into account in the calculation of the Borrowing Base, including Priority
Payables Reserves; provided that the Borrowers shall not be permitted to obtain
Loans or Letters of Credit in excess of the Maximum Credit calculated assuming
such Eligibility Reserve is in place during the period from the date of notice
thereof through the date of implementation; provided, further, that any
Eligibility Reserve established or modified by the Administrative Agent shall
have a reasonable relationship to circumstances, conditions, events or
contingencies that are the basis for such reserve, as reasonably determined,
without duplication, by the Administrative Agent in good faith. During the three
Business Day period referred to in the prior sentence, the Administrative Agent
will, if requested, discuss any such new or modified Eligibility Reserve with
the Borrower Representative, and the Borrowers may take such action as may be
required so that the event, condition or matter that is the basis for such new
or modified Eligibility Reserve no longer exists or exists in a manner that
would result in the establishment of a lower Eligibility Reserve, in each case,
in a manner and to the extent reasonably satisfactory to the Administrative
Agent.

 

21



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender or (b) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) each Issuer, (iii) the Swing Loan Lender, and
(iv) unless a Default or an Event of Default shall have occurred and be
continuing, the Borrower Representative; provided that the Borrower
Representative shall be deemed to have consented to such Person if the Borrower
Representative has not responded within 10 Business Days of a request for such
approval; provided, further, that in the case of clauses (i) through (iv), each
such approval shall not to be unreasonably withheld or delayed; provided,
further, that notwithstanding the foregoing, “Eligible Assignee” shall not
include any Loan Party or any Affiliate or Subsidiary of any Loan Party.

“Eligible Canadian Trade Accounts Receivable” means the gross outstanding
balance of each Account of the Canadian Borrower arising out of the sale of
merchandise, goods or services in the ordinary course of business, by the
Canadian Borrower to a Person that is not an Affiliate of the Canadian Borrower
and with respect to which the Administrative Agent has a fully perfected first
priority Lien; provided, however, that an Account shall not be an “Eligible
Canadian Trade Accounts Receivable” if any of the following shall be true:

(a) such Account is (i) more than 60 days past due according to the original
terms of sale for entities using due date agings, or (ii) 90 days past the
original invoice date thereof for entities using invoice date agings; provided
that, in addition to the Accounts excluded pursuant to subclauses (i) and
(ii) of this clause (a), there shall also be excluded the amount of any net
credit balances relating to any Accounts (x) more than 60 days past due
according to the original terms of sale for entities using due date agings or
(y) due more than 90 days from the original invoice date thereof for entities
using invoice date agings; or

(b) such Account arises from a sale with original payment terms in excess of 90
days past the original invoice date; or

(c) any representation or warranty contained in this Agreement or any other Loan
Document with respect to such specific Account is not true and correct in all
material respects with respect to such Account; or

(d) the Account Debtor on such Account has disputed liability or made any claim
with respect to any other Account due from such Account Debtor to any Borrower
but only to the extent of such dispute or claim; or

(e) the Account Debtor on such Account (i) has filed a petition for bankruptcy
or any Debtor Relief Law, (ii) made an assignment for the benefit of creditors,
(iii) has filed against it any assignment, application, request, petition or
other application for relief under any Debtor Relief Law, (iv) failed, suspended
business operations, become insolvent, called a meeting of its creditors for the
purpose of obtaining any financial concession or accommodation or (v) applied
for, suffered, or consented to the appointment of any receiver, custodian,
trustee, liquidator or similar official for such Account Debtor to be appointed
for all or a significant portion of its assets or affairs, unless such Account
Debtor (A) is a debtor-in-possession in a case then pending under chapter 11 of
the Bankruptcy Code or other applicable Debtor Relief Laws, (B) has established
debtor-in possession financing satisfactory to the

 

22



--------------------------------------------------------------------------------

Administrative Agent in its sole discretion, (C) otherwise satisfies each of the
requirements set forth in this definition of Eligible Canadian Trade Accounts
Receivable) and (D) the Administrative Agent elects to include such Account as
an Eligible Canadian Trade Accounts Receivable; or

(f) the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of any Borrower unless such supplier or creditor has
executed a no-offset letter satisfactory to the Administrative Agent, in its
sole discretion; provided, however, such Accounts shall only be ineligible to
the extent of such potential offset; or

(g) the sale represented by such Account is to an Account Debtor located outside
the United States or Canada, unless the sale is on letter of credit or
acceptance terms acceptable to the Administrative Agent, in its sole discretion
and (i) such letter of credit names the Administrative Agent as beneficiary for
the benefit of the Secured Parties or (ii) the issuer of such letter of credit
has consented to the assignment of the proceeds thereof to the Administrative
Agent, which letter of credit is in the possession of, and directly drawable by,
the Administrative Agent; or

(h) the sale to such Account Debtor on such Account is on a bill-on-hold,
guaranteed sale, sale-and-return, sale-on-approval or consignment basis or is
made pursuant to an agreement providing for repurchase or return of any goods
claimed to be defective or otherwise unsatisfactory; or

(i) such Account is subject to a Lien other than (i) Liens in favor of the
Administrative Agent for the benefit of the Secured Parties, (ii) nonconsensual
Liens permitted under the definition of Customary Permitted Liens having
priority by operation of applicable law; provided that with respect to any such
Lien arising under this clause (ii), the eligibility of such Account shall be
reduced by the amount of such Lien having such priority less the amount by which
Eligible Canadian Trade Accounts Receivable have been reduced in respect of the
same nonconsensual Lien through any Reserves; or

(j) the Account Debtor on such Account or any of its Affiliates may subject such
Account to any security deposit, deduction, offset, counterclaim, return
privilege, freight pay pass through or other conditions other than volume sales
discounts given in the ordinary course of the Borrowers’ business; provided,
however, that such Accounts shall be ineligible pursuant to this clause (j) only
to the extent of the aggregate amount of such security deposits, deductions,
offsets, counterclaims, return privileges, freight pay pass through or other
conditions; or

(k) the Account Debtor on such Account is located in any state or province
requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such state or province either to
(i) receive a certificate of authorization to do business in such state or
province or be in good standing in such state or province or (ii) file a Notice
of Business Activities Report or similar report with the appropriate office or
agency of such state or province, in each case unless the holder of such Account
has received such a certificate of authority to do business, is in good standing
or, as the case may be, has duly filed such a notice in such state or province;
or

 

23



--------------------------------------------------------------------------------

(l) the Account Debtor on such Account is a Governmental Authority, unless the
applicable Borrower has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended or the Financial Administration Act (Canada), as amended, in the case of
a federal United States or Canada Governmental Authority, and pursuant to
applicable Requirements of Law in respect of which an assignment by way of
security is permitted under applicable Requirements of Law and any other steps
necessary to perfect the Lien of the Administrative Agent in such Account have
been complied with to the Administrative Agent’s satisfaction and such
assignment has been accepted and acknowledged by the appropriate government
officers; or

(m) 50% or more of the aggregate outstanding Accounts of an Account Debtor and
its Affiliates (other than those that are not Eligible Canadian Trade Accounts
Receivable solely by reason of clause (q) below) have become, or have been
determined by the Administrative Agent, in accordance with the foregoing clause
(a), to be ineligible; or

(n) the sale represented by such Account is denominated in a currency other than
Dollars or Canadian Dollars; or

(o) such Account is not evidenced by an invoice or other writing in form
acceptable to the Administrative Agent, in its sole discretion; or

(p) (i) any Borrower, in order to be entitled to collect such Account, is
required to perform any additional service for, or perform or incur any
additional obligation to, the Person to whom or to which it was made, (ii) such
Account was invoiced in advance of goods sold or (iii) the revenue associated
with such Account has not been earned; or

(q) the total Eligible Canadian Trade Accounts Receivable owed by such Account
Debtor and its Affiliates to the Borrowers represent more than 20% of total
Eligible Canadian Trade Accounts Receivable of the Borrowers at such time, but
only to the extent of such excess; provided that the Administrative Agent may,
in its Permitted Discretion, reduce the percentages of permitted concentrations
for any particular customer from such maximum concentration; or

(r) to the extent that the Borrowers have received cash payment in respect of
such Accounts but have not yet applied such payment to reduce the amount of such
Account; or

(s) such Account has been written off the books of a Borrower or has otherwise
been designated as uncollectible on such books; or

(t) such Account (i) represents any unpaid portion of any other Account with
such Account Debtor or (ii) constitutes a chargeback, debit memo or other
adjustment for unauthorized deductions; or

(u) to the extent that (i) a check, promissory note, chattel paper, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment on such Account and returned uncollected for any reason or
(ii) such Account is otherwise classified as a note receivable and the
obligation with respect thereto is evidenced by a promissory note, chattel paper
or other debt instrument or agreement; or

 

24



--------------------------------------------------------------------------------

(v) such Account is owed by an Account Debtor that is a Sanctioned Entity; or

(w) such Account does not comply in all material respects with the requirements
of all Requirements of Law, whether federal, state, provincial, territorial or
local; or

(x) such Account represents a progress billing or relates to payments of
interest; or

(y) such Account is owed by an Account Debtor which has sold all or
substantially all of its assets; or

(z) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor; or

(aa) such Account is owed by any Affiliate, employee, officer, director agent or
stockholder of any Borrower; or

(bb) such Account arises under one or more contracts for which a surety bond has
been posted; or

(cc) such Account arises from the sale of Inventory which Inventory is subject
to a Lien in favor of a Person other than the Collateral Agent; or

(dd) the Administrative Agent, determines, in its Permitted Discretion, that
such Account might not be paid or is otherwise ineligible.

“Eligible U.S. Trade Accounts Receivable” means the gross outstanding balance of
each Account of each U.S. Borrower arising out of the sale of merchandise, goods
or services in the ordinary course of business, by such U.S. Borrower to a
Person that is not an Affiliate of such U.S. Borrower and with respect to which
the Administrative Agent has a fully perfected first priority Lien; provided,
however, that an Account shall not be an “Eligible U.S. Trade Accounts
Receivable” if any of the following shall be true:

(a) such Account is (i) more than 60 days past due according to the original
terms of sale for entities using due date agings, or (ii) 90 days past the
original invoice date thereof for entities using invoice date agings; provided
that, in addition to the Accounts excluded pursuant to subclauses (i) and
(ii) of this clause (a), there shall also be excluded the amount of any net
credit balances relating to any Accounts (x) more than 60 days past due
according to the original terms of sale for entities using due date agings or
(y) due more than 90 days from the original invoice date thereof for entities
using invoice date agings; or

 

25



--------------------------------------------------------------------------------

(b) such Account arises from a sale with original payment terms in excess of 90
days past the original invoice date; or

(c) any representation or warranty contained in this Agreement or any other Loan
Document with respect to such specific Account is not true and correct in all
material respects with respect to such Account; or

(d) the Account Debtor on such Account has disputed liability or made any claim
with respect to any other Account due from such Account Debtor to any Borrower
but only to the extent of such dispute or claim; or

(e) the Account Debtor on such Account has (i) filed a petition for bankruptcy
or any Debtor Relief Law, (ii) made an assignment for the benefit of creditors,
(iii) had filed against it any petition or other application for relief under
the Bankruptcy Code or any such other law, (iv) failed, suspended business
operations, become insolvent, called a meeting of its creditors for the purpose
of obtaining any financial concession or accommodation or (v) had or suffered a
receiver or a trustee to be appointed for all or a significant portion of its
assets or affairs, unless such Account Debtor (A) is a debtor-in-possession in a
case then pending under chapter 11 of the Bankruptcy Code, (B) has established
debtor-in possession financing satisfactory to the Administrative Agent in its
sole discretion, (C) otherwise satisfies each of the requirements set forth in
this definition of Eligible U.S. Trade Accounts Receivable) and (D) the
Administrative Agent elects to include such Account as an Eligible U.S. Trade
Accounts Receivable; or

(f) the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of any Borrower unless such supplier or creditor has
executed a no-offset letter satisfactory to the Administrative Agent, in its
sole discretion; provided, however, such Accounts shall only be ineligible to
the extent of such potential offset; or

(g) the sale represented by such Account is to an Account Debtor located outside
the United States or Canada, unless the sale is on letter of credit or
acceptance terms acceptable to the Administrative Agent, in its sole discretion
and (i) such letter of credit names the Administrative Agent as beneficiary for
the benefit of the Secured Parties or (ii) the issuer of such letter of credit
has consented to the assignment of the proceeds thereof to the Administrative
Agent, which letter of credit is in the possession of, and directly drawable by,
the Administrative Agent; or

(h) the sale to such Account Debtor on such Account is on a bill-on-hold,
guaranteed sale, sale-and-return, sale-on-approval or consignment basis or is
made pursuant to an agreement providing for repurchase or return of any goods
claimed to be defective or otherwise unsatisfactory; or

(i) such Account is subject to a Lien other than (i) Liens in favor of the
Administrative Agent for the benefit of the Secured Parties or
(ii) nonconsensual Liens permitted under the definition of Customary Permitted
Liens having priority by operation of applicable law; provided that with respect
to any such Lien arising under this clause (ii), the eligibility of such Account
shall be reduced by the amount of such Lien having such priority less the amount
by which Eligible U.S. Trade Accounts Receivable have been reduced in respect of
the same nonconsensual Lien through any Reserves; or

 

26



--------------------------------------------------------------------------------

(j) the Account Debtor on such Account or any of its Affiliates may subject such
Account to any security deposit, deduction, offset, counterclaim, return
privilege, freight pay pass through or other conditions other than volume sales
discounts given in the ordinary course of the Borrowers’ business; provided,
however, that such Accounts shall be ineligible pursuant to this clause (j) only
to the extent of the aggregate amount of such security deposits, deductions,
offsets, counterclaims, return privileges, freight pay pass through or other
conditions; or

(k) the Account Debtor on such Account is located in any state or province
requiring the holder of such Account, as a precondition to commencing or
maintaining any action in the courts of such state or province either to
(i) receive a certificate of authorization to do business in such state or
province or be in good standing in such state or province or (ii) file a Notice
of Business Activities Report or similar report with the appropriate office or
agency of such state or province, in each case unless the holder of such Account
has received such a certificate of authority to do business, is in good standing
or, as the case may be, has duly filed such a notice in such state or province;
or

(l) the Account Debtor on such Account is a Governmental Authority, unless the
applicable Borrower has assigned its rights to payment of such Account to the
Administrative Agent pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a federal United States Governmental Authority, and
pursuant to applicable Requirements of Law, if any, in the case of any other
Governmental Authority, and such assignment has been accepted and acknowledged
by the appropriate government officers; or

(m) 50% or more of the aggregate outstanding Accounts of an Account Debtor and
its Affiliates (other than those that are not Eligible U.S. Trade Accounts
Receivable solely by reason of clause (q) below) have become, or have been
determined by the Administrative Agent, in accordance with the foregoing clause
(a), to be ineligible; or

(n) the sale represented by such Account is denominated in a currency other than
Dollars or Canadian Dollars; or

(o) such Account is not evidenced by an invoice or other writing in form
acceptable to the Administrative Agent, in its sole discretion; or

(p) (i) any Borrower, in order to be entitled to collect such Account, is
required to perform any additional service for, or perform or incur any
additional obligation to, the Person to whom or to which it was made, (ii) such
Account was invoiced in advance of goods sold or (iii) the revenue associated
with such Account has not been earned; or

(q) the total Eligible U.S. Trade Accounts Receivable owed by such Account
Debtor and its Affiliates to the Borrowers represent more than 20% of total
Eligible U.S. Trade Accounts Receivable of the Borrowers at such time, but only
to the extent of such excess; provided that the Administrative Agent may, in its
Permitted Discretion, reduce the percentages of permitted concentrations for any
particular customer from such maximum concentration; or

 

27



--------------------------------------------------------------------------------

(r) to the extent that the Borrowers have received cash payment in respect of
such Accounts but have not yet applied such payment to reduce the amount of such
Account; or

(s) such Account has been written off the books of a Borrower or has otherwise
been designated as uncollectible on such books; or

(t) such Account (i) represents any unpaid portion of any other Account with
such Account Debtor or (ii) constitutes a chargeback, debit memo or other
adjustment for unauthorized deductions; or

(u) to the extent that (i) a check, promissory note, chattel paper, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment on such Account and returned uncollected for any reason or
(ii) such Account is otherwise classified as a note receivable and the
obligation with respect thereto is evidenced by a promissory note, chattel paper
or other debt instrument or agreement; or

(v) such Account is owed by an Account Debtor that is a Sanctioned Entity; or

(w) such Account does not comply in all material respects with the requirements
of all Requirements of Law, whether federal, state or local; or

(x) such Account represents a progress billing or relates to payments of
interest; or

(y) such Account is owed by an Account Debtor which has sold all or
substantially all of its assets; or

(z) such Account is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor; or

(aa) such Account is owed by any Affiliate, employee, officer, director, agent
or stockholder of any Borrower; or

(bb) such Account arises under one or more contracts for which a surety bond has
been posted; or

(cc) such Account arises from the sale of Inventory which Inventory is subject
to a Lien in favor of a Person other than the Collateral Agent; or

(dd) the Administrative Agent, determines, in its Permitted Discretion, that
such Account might not be paid or is otherwise ineligible.

 

28



--------------------------------------------------------------------------------

“Entitlement Holder” has the meaning given to such term in the Canadian Pledge
and Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Entitlement Order” has the meaning given to such term in the Canadian Pledge
and Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution, climate change, endangered species or the regulation and protection,
the environment, natural resources recycling or natural resources consumption,
or, as it relates to exposure to hazardous or toxic substances, human or animal
health and safety, including the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.);
the Hazardous Material Transportation Act, as amended (49 U.S.C. § 5101 et
seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7
U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as amended
(42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended (15
U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.) (as it relates to exposure to hazardous toxic substances); the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and each of their
state and local counterparts or equivalents including such Requirements of Law
relating to the transfer of ownership of an industrial establishment.

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants, and costs of any response, investigation and feasibility studies),
fines, penalties, sanctions, orders, injunctive relief, and interest incurred as
a result of any claim, suit, action, proceeding, administrative order,
investigation order (including judicial and administrative orders) or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute, regulation, equity or common law,
and whether arising under any Environmental Law, Permit, order or agreement with
any Governmental Authority or other Person, in each case under or pursuant to
any Environmental Law or relating to any Release or threatened Release of any
Contaminant.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Environmental Permits” has the meaning specified in Section 7.10
(Environmental).

“Equipment” has the meaning given to such term in the Canadian Pledge and
Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time and the regulations and rulings promulgated
thereunder.

 

29



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated),
under common control or treated as a single employer with the Parent or any of
its Subsidiaries within the meaning of Section 414(b) or (c) of the Code, and,
solely for purposes of provisions herein relating to Section 412 of the Code,
Sections 414 (m) or (o) of the Code.

“ERISA Event” means (a) a reportable event described in Section 4043(c) of ERISA
with respect to any Benefit Plan, other than an event with respect to which the
30 day notice requirement has been duly waived under the applicable regulations,
(b) the withdrawal of the Parent, any Subsidiary of the Parent or any ERISA
Affiliate from a Benefit Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA), (c) the complete or partial withdrawal of the Parent, any Subsidiary of
the Parent or any ERISA Affiliate from any Multiemployer Plan, (d) with respect
to any Multiemployer Plan, the filing of a notice of termination (or treatment
of a plan amendment as termination) under Section 4041A of ERISA, (e) the filing
of a notice of intent to terminate a Benefit Plan (or the treatment of a plan
amendment as termination) under Section 4041(c) of ERISA, (f) the institution of
proceedings to terminate a Benefit Plan by the PBGC, (g) the failure to make any
required contribution to a Benefit Plan, (h) the imposition of a lien under
Section 430(k) of the Code or Section 302 or 4068 of ERISA on any property (or
rights to property) of the Parent, any Subsidiary of the Parent or any ERISA
Affiliate (i) the failure of a Benefit Plan or any trust thereunder intended to
qualify for tax exempt status under Sections 401(a) or 501(a) of the Code or
other Requirements of Law to so qualify, (j) any other event or condition that
would reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Benefit Plan, (k) the occurrence of a non-exempt prohibited transaction with
respect to which the Parent, any Subsidiary of the Parent or any ERISA Affiliate
is a disqualified person (within the meaning of Section 4975 of the Code) or
with respect to which the Parent, any Subsidiary of the Parent or any ERISA
Affiliate could otherwise be liable, (l) any failure by any Benefit Plan to
satisfy the minimum funding standards applicable to such Benefit Plan, (m) the
determination that any Benefit Plan is in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA), (n) the determination that
a Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section 4245 of ERISA), in “reorganization” (within the meaning of Section 4241
of ERISA) or in endangered or critical status (within the meaning of Section 432
of the Code or Section 305 of ERISA) or (o) with respect to any Foreign Pension
Plan, (i) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Pension Plan, on or before the
due date (and after the expiration of any applicable grace periods); (ii) the
failure to register, or loss of good standing with, applicable regulatory
authorities of any such Foreign Pension Plan required to be so registered and/or
in good standing; or (iii) the failure of any Foreign Pension Plan to comply
with any material provisions of applicable law and regulations and/or with the
material terms of such Foreign Pension Plan.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

“Eurodollar Lending Office” means, with respect to any Revolving Credit Lender,
the office of such Revolving Credit Lender specified as its “Eurodollar Lending
Office” opposite its name on Schedule II (Applicable Lending Offices and
Addresses for Notices) or on the

 

30



--------------------------------------------------------------------------------

Assignment and Acceptance by which it became a Revolving Credit Lender (or, if
no such office is specified, its Domestic Lending Office) or such other office
of such Revolving Credit Lender as such Revolving Credit Lender may from time to
time specify to the Borrower Representative and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period with respect to any Eurodollar
Rate Loan, (a) (i) the rate per annum equal to the Screen Rate for delivery on
the first day of such Interest Period with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, (ii) if the rate referenced
in the preceding clause (i) is not available, the rate per annum equal to the
Interpolated Screen Rate for delivery on the first day of such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or (iii) if the rates referenced in
the preceding clauses (i) and (ii) are not available, the rate per annum equal
to (x) the Screen Rate or (y) if the rate referenced in the preceding clause
(x) is not available, the Interpolated Screen Rate, in each case with a term
equivalent to such Interest Period quoted for delivery on the most recent
Business Day preceding the first day of such Interest Period for which such rate
is available (which Business Day shall be no more than 7 Business Days prior to
the first day of such Interest Period), divided by (b) (i) a percentage equal to
100% minus (ii) the reserve percentage applicable two (2) Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the Eurodollar Rate is determined) having a term equal to
such Interest Period.

“Eurodollar Rate Loan” means any Loan (other than a Swing Loan and a Protective
Advance) that, for an Interest Period, bears interest based on the Eurodollar
Rate.

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of any Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes

 

31



--------------------------------------------------------------------------------

imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or being resident in, or carrying on business
through a permanent establishment located in, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
(other than pursuant to an assignment request by any Borrower under
Section 2.17(b) (Substitution of Lenders; Mitigation)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16 (Taxes), amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender became a party hereto or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(g) (Status
of Lenders) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Facilities” means (a) the Credit Agreement, dated as of June 24, 2011,
among the Parent, each of the subsidiary guarantors party thereto and Bank of
the West, as amended from time to time prior to the date hereof and (b) the
Amended and Restated Letter of Credit and Cash Draw Agreement, dated as of
June 24, 2011, among the Parent, each of the subsidiary guarantors party thereto
and Nedbank Limited, as amended from time to time prior to the date hereof.

“Facility” means the Revolving Credit Commitments and the provisions herein
related to the Revolving Loans, Swing Loans, Protective Advances and Letters of
Credit.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

“Fee Letter” shall mean the letter agreement dated as of February 25, 2014
addressed to the Parent from the Arrangers and accepted by the Parent on
February 25, 2014, with respect to certain fees to be paid from time to time.

 

32



--------------------------------------------------------------------------------

“Financial Asset” has the meaning given to such term in the Canadian Pledge and
Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 6.1 (Financial Statements).

“Fiscal Quarter” means each of the three month periods ending on April 30,
July 31, October 31 and January 31.

“Fiscal Year” means the twelve month period ending on January 31.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i) an amount
equal to (x) Consolidated EBITDA for the four-Fiscal Quarter period then most
recently ended minus (y) Consolidated Capital Expenditures for such four-Fiscal
Quarter period then most recently ended, to (ii) Consolidated Fixed Charges for
such four-Fiscal Quarter period.

“Foreign Pension Plan” means each employee pension benefit plan (as defined in
Section 3(2) of ERISA, whether or not subject to ERISA) that is governed by the
laws of a country other than the United States which the Parent or any of its
ERISA Affiliates sponsors, maintains, contributes to or is required to
contribute to, or has sponsored, maintained, contributed to or been required to
contribute to, in each case within the five years preceding the date of this
Agreement but excluding any Canadian Pension Plan.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, such Defaulting Lender’s Ratable Portion of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuer other than Letter of Credit Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, (b) with
respect to any Swing Loan Lender, such Defaulting Lender’s Ratable Portion of
outstanding Swing Loans made by such Swing Loan Lender other than Swing Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders and (c) with respect to the Administrative Agent, such
Defaulting Lender’s Ratable Portion of outstanding Protective Advances made by
the Administrative Agent other than Protective Advances as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

“General Intangible” has the meaning given to such term in the Canadian Pledge
and Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

 

33



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
the government of Canada, or the government of any other nation, or of any
political subdivision of any of the foregoing, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantor” means each Parent Guarantor and each U.S. and Canadian Loan Party
(other than a Non-Guarantor Subsidiary); provided that any Subsidiary of the
Parent that guarantees any obligations under or otherwise becomes an obligor
under any Convertible Notes Documents shall also be a Guarantor hereunder.

“Guaranty” means the guaranty, in substantially the form of Exhibit G (Form of
Guaranty), executed by the Parent and each of the other Guarantors that were
Subsidiaries of the Parent on the Effective Date, and each other Person that
from time to time becomes party thereto (or that executes a joinder or
supplement thereto) pursuant to Section 7.11(a) (Additional Collateral and
Guaranties), and, with respect to any Subsidiary of the Parent organized in a
jurisdiction other than the United States of America that is required to provide
a guaranty hereunder, if required by the Administrative Agent, any other
guaranty entered into by any Guarantor under the laws of a jurisdiction other
than the United States of America, in form and substance satisfactory to the
Administrative Agent, in each case, as amended, restated, supplemented or
otherwise modified from time to time.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection), contingent or otherwise, of
such Person with respect to any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of another Person (the “primary
obligor”), if the purpose or intent of such Person in incurring the Guaranty
Obligation is to provide assurance to the obligee of such primary obligation
that such primary obligations will be paid or discharged, that any agreement
relating thereto will be complied with, or that any holder of such primary
obligation will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of a primary
obligation of another Person and (b) any liability of such Person for such
primary obligation of another Person through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such primary
obligation or any security therefor or to provide funds for the payment or
discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another Person, (iii) to make take-or-pay or similar payments, if required,
regardless of non-performance by any other party or parties to an agreement,
(iv) to purchase, sell or lease (as lessor or lessee) property, or to purchase
or sell services or securities, primarily for the purpose of enabling the
primary obligor to make payment of such primary obligation or to assure the
holder of such primary obligation against loss or (v) to supply funds to, or in
any other manner invest in, such other Person (including to pay for property or
services irrespective of whether such property is received or such services are
rendered), if in the case of any agreement

 

34



--------------------------------------------------------------------------------

described under clause (b)(i), (ii), (iii), (iv) or (v) above the primary
purpose or intent thereof is to provide assurance that the primary obligations
of another Person will be paid or discharged, that any agreement relating
thereto will be complied with or that any holder of primary obligation will be
protected (in whole or in part) against loss in respect thereof. The amount of
any Guaranty Obligation shall be equal to the amount of the primary obligation
so guaranteed or otherwise supported.

“Hedge Bank” means the Administrative Agent, any Lender or any Affiliate of any
of them that is a party to a Hedge Bank Hedging Contract.

“Hedge Bank Hedging Contract” means any Hedging Contract in respect of Hedging
Obligations.

“Hedge Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any valid netting agreement
relating to such Hedging Contracts, (a) for any date on or after the date such
Hedging Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Contracts (which may include a Lender or any
Affiliate of a Lender).

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

“Hedging Obligation” means, any direct or indirect liability, contingent or
otherwise, of the Parent or any Subsidiary of the Parent in respect of Hedging
Contracts entered into with the Administrative Agent, any Lender or any
Affiliate of any of them including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith.

“Holding Company” means UTi (Netherlands) Holdings B.V., a Dutch limited
liability company, UTI, (US) Holdings Inc., a Delaware corporation, and Market
Industries, Ltd, an Oregon corporation.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (a) contributed 2.5% or less of Consolidated EBITDA for the period
of four Fiscal Quarters then most recently ended for which financial statements
have been or are required to have been delivered pursuant to Section 6.1(b) or
(c) prior to the date of determination, (b) had consolidated assets representing
2.5% or less of the Consolidated Total Assets on the last day of the most recent
Fiscal Quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 6.1(b) or (c) prior to the date of
determination, (c) is not a Loan Party on the Effective Date, and (d) does not
own any Stock or Stock Equivalents in a Domestic Subsidiary that is a Loan
Party.

 

35



--------------------------------------------------------------------------------

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all obligations, contingent
or otherwise, with respect to letters of credit, bankers’ acceptances, surety
bonds and performance bonds, whether or not matured, (d) all indebtedness for
the deferred purchase price of property or services, other than trade payables
incurred in the ordinary course of business, (e) all indebtedness of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (f) all Capital Lease
Obligations of such Person, (g) all Guaranty Obligations by such Person of
Indebtedness of others, (h) all obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any Stock or Stock Equivalents of
such Person, valued, in the case of redeemable preferred stock, at the greater
of its voluntary liquidation preference and its involuntary liquidation
preference plus accrued and unpaid dividends (other than obligations with
respect to any Stock compensation or Benefit Plan of the Parent), (i) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of Hedging Contracts of such Person and (j) all Indebtedness of the type
referred to above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property (including Accounts and General Intangibles) owned by such Person,
even though such Person has not assumed or become liable for the payment of such
Indebtedness.

For all purposes hereof, the Indebtedness of any Person shall (x) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, to the extent such Person is liable
therefor as a result of such Person’s ownership interest in such entity or
otherwise, except (other than in the case of general partner liability) to the
extent that the terms of such Indebtedness expressly provide that such Person is
not liable therefor and (y) exclude purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warranties or other unperformed obligations of the seller of
such asset (other than earn-out obligations). The amount of any net obligation
under any Hedging Contract on any date shall be deemed to be the Hedge
Termination Value thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.4 (Indemnities).

“Information” has the meaning specified in Section 11.17(a) (Confidentiality).

“Information Memorandum” means the document in the form approved by the Parent
concerning the Loan Parties which, at the Parent’s request and on its behalf,
was prepared in connection with this Agreement and distributed by the Arrangers
to selected financial institutions before the date of this Agreement.

 

36



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning specified in Section 4.18(a)
(Intellectual Property).

“Interest Period” means, in the case of any Eurodollar Rate Loan or any CDOR
Loan, (a) initially, the period commencing on the date such Eurodollar Rate Loan
or CDOR Loan is made or on the date of conversion of (x) a Base Rate Loan or a
Canadian Base Rate Loan to such Eurodollar Rate Loan or (y) a Canadian Prime
Loan to such CDOR Loan, and ending one, two, three or six months thereafter, as
selected by the Borrower Representative in its Notice of Borrowing or Notice of
Conversion or Continuation given to the Administrative Agent pursuant to
Section 2.2 (Borrowing Procedures) or 2.11 (Conversion/Continuation Option) and
(b) thereafter, if such Loan is continued, in whole or in part, as a Eurodollar
Rate Loan or a CDOR Loan pursuant to Section 2.11 (Conversion/Continuation
Option), a period commencing on the last day of the immediately preceding
Interest Period therefor and ending one, two, three or six months thereafter, as
selected by the Borrower Representative in its Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.11
(Conversion/Continuation Option); provided, however, that all of the foregoing
provisions relating to Interest Periods in respect of Eurodollar Rate Loans and
CDOR Loans are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iii) the Borrowers may not select any Interest Period that ends after the
Scheduled Termination Date or any date on which the Borrower Representative has
indicated that it intends to terminate the Revolving Credit Commitments in
accordance with Section 2.5 (Reduction and Termination of the Revolving Credit
Commitments).

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Interpolated Screen Rate” means, for any Interest Period with respect to any
Eurodollar Rate Loan, the rate which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the period next longer than the
length of such Interest Period and (b) the applicable Screen Rate for the period
next shorter than the length of such Interest Period.

 

37



--------------------------------------------------------------------------------

“Inventory” has the meaning given to such term in the Canadian Pledge and
Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Investment” means, with respect to any Person, any investment, whether by means
of (a) any purchase or other acquisition by such Person of (i) any Security
issued by, (ii) a beneficial interest in any Security issued by, or (iii) any
other equity ownership interest in, any other Person, (b) any purchase by such
Person (in one transaction or a series of related transactions) of all or
substantially all of the assets of any other Person or all or substantially all
of the assets constituting the business of a division, branch or other unit
operation of any other Person, and (c) any loan, advance, capital contribution,
guarantee or assumption of debt, or purchase or other acquisition of any other
debt or equity participation or interest, by such Person in, to or of any other
Person, including all Indebtedness of any other Person to such Person arising
from a sale of property by such Person other than in the ordinary course of its
business.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Issuer” means each Lender or Affiliate of a Lender that is listed on the
signature pages hereof as an “Issuer”, or such other Lender as the Borrower
Representative and the Administrative Agent may from time to time select as an
Issuer hereunder pursuant to Section 2.4 (Letters of Credit); provided that such
Lender has agreed to be an Issuer; provided, further, that to the extent that MS
remains an Issuer, MS shall not be required to issue any Documentary Letters of
Credit.

“ITA” means the Income Tax Act (Canada), as amended.

“Land” of any Person means all of those plots, pieces or parcels of land now
owned, leased or hereafter acquired or leased or purported to be owned, leased
or hereafter acquired or leased (including, in respect of the Loan Parties, as
reflected in the most recent Financial Statements) by such Person.

“Last-Out Qualified Secured Obligations” has the meaning specified in
Section 2.21 (Designated Secured Cash Management Documents and Designated
Secured Hedging Contracts).

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto by execution of an Assignment and Acceptance, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance. Unless the context requires otherwise, the term “Lenders” includes
the Swing Loan Lender.

 

38



--------------------------------------------------------------------------------

“Lender Appointment Period” has the meaning specified in Section 10.7(a)
(Successor Administrative Agent).

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment. Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Stock in such Lender or its Parent Company by any
Governmental Authority.

“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4
(Letters of Credit).

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Borrowers to all Issuers with respect to Letters
of Credit, whether or not any such liability is contingent, including, without
duplication, the sum of (a) the Reimbursement Obligations at such time and
(b) the Letter of Credit Undrawn Amounts at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(a)(vi) (Letters of Credit).

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

“Letter of Credit Sublimit” means (a) with respect to the Issuers taken as a
whole, $50,000,000 and (b) (x) with respect to Citi, $25,000,000 and (y) with
respect to MS, $25,000,000.; provided that MS shall not be required to issue any
Documentary Letters of Credit The Letter of Credit Sublimit is part of, and not
in addition to, the Revolving Credit Commitments.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time, or only where the
context so requires, the maximum drawable amount of one or more Letters of
Credit outstanding at such time.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing.

 

39



--------------------------------------------------------------------------------

“Loan” means any loan made by any Lender pursuant to this Agreement, including
any Protective Advances made by the Administrative Agent.

“Loan Documents” means, collectively, this Agreement, the Revolving Credit Notes
(if any), each Guaranty, the Fee Letter, each Letter of Credit Reimbursement
Agreement, the Collateral Documents, each Borrowing Base Certificate, each
Compliance Certificate, and each certificate, agreement or document executed by
a Loan Party and delivered to the Administrative Agent, Collateral Agent,
Issuer, Arranger or any Lender in connection with or pursuant to any of the
foregoing.

“Loan Party” means each of the Borrowers, each Guarantor and each Subsidiary of
any Borrower or any Guarantor that executes and delivers a Loan Document.

“Material Adverse Change” means any fact, circumstance, event or condition that
has had or could reasonably be expected to have a material adverse change in
(i) the business, financial condition or operations of the Parent and its
Subsidiaries, taken as a whole, since October 31, 2013, (ii) the ability of the
Loan Parties to perform their respective material obligations (including,
without limitation, to grant Liens and perform their payment obligations) under
the Loan Documents or (iii) the ability of the Administrative Agent, the
Collateral Agent, the Issuers and the Lenders to enforce the Loan Documents.

“Material Adverse Effect” means an effect that has had or could reasonably be
expected to have, a Material Adverse Change.

“Material Lease” means any Lease in respect of which annual rent thereunder
exceeds $5,000,000.

“Material Real Property” means any Real Property owned by any U.S. and Canadian
Loan Party with a fair market value in excess of $2,500,000.

“Maximum Credit” means, at any time, (a) the lesser of (x) the Revolving Credit
Commitments in effect at such time and (y) the Borrowing Base at such time,
minus (b) any Availability Reserves then in effect.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Issuers with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent, the Swing Loan Lender or the Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by any U.S. and Canadian Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent.

“Mortgage Supporting Documents” means, with respect to a Mortgage for a parcel
of Real Property, each document and instrument (including title policies or
marked-up

 

40



--------------------------------------------------------------------------------

unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), FEMA life-of-loan flood determinations, a policy
of flood insurance (which policy (1) shall cover any parcel of improved Real
Property that is encumbered by any Mortgage, (2) is written in an amount not
less than the aggregate Revolving Credit Commitments or the maximum limit of
coverage made available with respect to the particular type of property under
the National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not earlier than the Revolving Credit Termination Date or that may be
extended to the Revolving Credit Termination Date) and reports and evidence
regarding recording and payment of fees, insurance premiums and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, insure, evidence the existence, substance, form or validity of or
enforce a valid lien on such parcel of real property in favor of the Collateral
Agent for the benefit of the Secured Parties, subject only to such Liens as the
Administrative Agent may approve.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Parent, any of its Subsidiaries or any
ERISA Affiliate contributes to or had an obligation to contribute to within the
five years preceding the Effective Date.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 11.1 (Amendments, Waivers, Etc.) and
(b) has been approved by the Requisite Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Immaterial Subsidiary, any Subsidiary of
the Parent prohibited from being a Guarantor under any Requirement of Law
relating to financial assistance, maintenance of capital or other corporate
benefit restrictions (solely for the period that such prohibition is in effect),
and, solely after the Canadian Loan Parties have been released from their
obligations under the Loan Documents pursuant to the last paragraph of
Section 2.5 (Reduction and Termination of the Revolving Credit Commitments,
Swing Loan Sublimit and Canadian Sublimit), each Subsidiary of the Parent that
is organized under the laws of Canada.

“Non-U.S. Lender” means (a) if a Borrower is a Domestic Person, a Lender that is
not a Domestic Person, and (b) if a Borrower is not a Domestic Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes.

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

41



--------------------------------------------------------------------------------

“Obligations” means, other than any obligations excluded pursuant to the
provisos set forth in Section 2.21(a) (Designated Secured Cash Management
Documents and Designated Secured Hedging Contracts), the Loans, the Letter of
Credit Obligations and all other amounts, obligations, covenants and duties
owing by any Loan Party to the Administrative Agent, any Lender, any Issuer, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn or other payment thereunder, loan,
guaranty, indemnification, foreign exchange or currency swap transaction,
interest rate hedging transaction or otherwise), present or future, arising
under this Agreement and any other Loan Document, and the Last-Out Qualified
Secured Obligations under any Designated Secured Cash Management Document and
any Designated Secured Hedging Contract, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and, whether or not allowed to accrue in
any insolvency proceeding, other fees, interest, charges, expenses, attorneys’
fees and disbursements, Last-Out Qualified Secured Obligations and other sums
chargeable to any Loan Party under this Agreement, any other Loan Document, any
Designated Secured Cash Management Document and any Designated Secured Hedging
Contract, and all obligations of the Loan Parties under any Loan Document to
provide Cash Collateral for any Letter of Credit Obligation; provided, that for
the purposes of each Guaranty and each other guarantee agreement or other
instrument or document executed and delivered pursuant to this Agreement, the
term “Obligations” shall not, as to any Guarantor, include any Excluded Swap
Obligations of such Guarantor; provided, further, that so long as any Lender is
a Defaulting Lender, the Last-Out Qualified Secured Obligations owing to such
Lender under any Designated Secured Cash Management Document entered into with
such Lender while such Lender was a Defaulting Lender, and each Designated
Secured Hedging Contract entered into with such Lender while such Lender was a
Defaulting Lender, shall not constitute Obligations.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Intellectual Property” has the meaning specified in Section 4.18(a)
(Intellectual Property).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17 (Substitution of Lenders; Mitigation)).

“Owned Intellectual Property” means the Intellectual Property owned or purported
to be owned by the Parent and its Subsidiaries.

 

42



--------------------------------------------------------------------------------

“Parent” has the meaning specified in the preamble to this Agreement.

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the Stock of such Lender.

“Parent Guarantor” means the Parent, each Holding Company, and each other
Subsidiary of the Parent (other than UTi IMS Israel) that directly owns any
Stock or Stock Equivalents in any U.S. and Canadian Loan Party who becomes a
party to this Agreement and a Guaranty pursuant to Section 7.11(a) (Additional
Collateral and Guaranties), in each case other than a Non-Guarantor Subsidiary.

“Parent’s Accountants” means Deloitte & Touche LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

“Participant” has the meaning specified in Section 11.2(g)(i) (Assignments and
Participations).

“Participant Register” has the meaning specified in Section 11.2(g)(ii)
(Assignments and Participations).

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.), as
currently amended.

“Payment Conditions” means, at any time of determination with respect to any
specified transaction or payment, that:

(a) no Default or Event of Default then exists or would arise as a result of
entering into such transaction or the making of such payment;

(b) (i) (x) Available Credit on the date of the proposed transaction or payment,
both immediately before and on a Pro Forma Basis immediately after giving effect
to such transaction or payment, and (y) Available Credit for each day of the 30
day period immediately preceding such transaction or payment, calculated on a
Pro Forma Basis assuming such transaction or payment occurred on the first day
of such 30 day period, and in each case calculated to include the Borrowing of
any Loans or issuance of any Letters of Credit in connection with the proposed
transaction or payment, in each case is greater than the greater of (I) 15% of
the Commitments at such time and (II) $22,500,000 (or, in the case of Restricted
Payments permitted pursuant to Section 8.5 (Restricted Payments), in each case
is greater than the greater of (A) 20% of the Commitments at such time and
(B) $30,000,000), and (ii) the Fixed Charge Coverage Ratio for the four-Fiscal
Quarter period then most recently ended (calculated as of the last day of such
four-Fiscal Quarter period on a trailing four-Fiscal Quarter basis after giving
Pro Forma Effect to such transaction or payment and the Borrowing of any Loans
or issuance of any Letters of Credit in connection with the proposed transaction
or payment), shall not be less than 1.00 to 1.00; or

(c) (i) Available Credit on the date of the proposed transaction or payment,
both immediately before and on a Pro Forma Basis immediately after giving effect
to such transaction

 

43



--------------------------------------------------------------------------------

or payment, and (i) Available Credit for each day of the 30 day period
immediately preceding such transaction or payment, calculated on a Pro Forma
Basis assuming such transaction or payment occurred on the first day of such 30
day period, and in each case calculated to include the Borrowing of any Loans or
issuance of any Letters of Credit in connection with the proposed transaction or
payment, in each case is greater than the greater of (x) 25% of the Commitments
at such time and (y) $37,500,000 (or, in the case of Restricted Payments
permitted pursuant to Section 8.5 (Restricted Payments), in each case is greater
than the greater of (I) 30% of the Commitments at such time and (II)
$45,000,000);

provided that, in connection with any such proposed transaction or payment
(other than a transaction that would otherwise be permitted pursuant to
Section 8.3(e)(vii) or (viii) (Investments) if the Payment Conditions were not
satisfied at the time of such transaction), the Borrower Representative shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer confirming compliance with the applicable foregoing conditions (and
showing detailed calculations of the Available Credit, the Fixed Charge Coverage
Ratio, and Consolidated EBITDA).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permit” means any permit, approval, authorization, license, certificate,
registration, variance or permission required from a Governmental Authority
under an applicable Requirement of Law.

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

(a) (i) for any Proposed Acquisition, the Administrative Agent shall receive
contemporaneous written notice of such Proposed Acquisition, which notice shall
include, in each case, without limitation, a reasonably detailed description of
such Proposed Acquisition;

(b) such Proposed Acquisition shall only involve assets comprising a business,
or those assets of a business, of the type engaged in by the Parent and its
Subsidiaries as of the Effective Date or reasonably related thereto;

(c) such Proposed Acquisition shall be consensual and shall have been approved
by the Proposed Acquisition Target’s or its parent’s board of directors;

(d) no additional Indebtedness or other liabilities shall be incurred, assumed
or otherwise be reflected on a Consolidated balance sheet of the Parent and
Proposed Acquisition Target after giving effect to such Proposed Acquisition,
except (i) Loans made hereunder, (ii) ordinary course trade payables and accrued
expenses and (iii) Indebtedness that would otherwise be permitted if incurred
under Section 8.1 (Indebtedness) mutatis mutandis;

(e) at or prior to the closing of such Proposed Acquisition, the Parent (or the
Subsidiary of the Parent making such Proposed Acquisition) and the Proposed
Acquisition Target shall have executed such documents and taken such actions, if
any, as may be required under Section 7.11 (Additional Collateral and
Guaranties);

 

44



--------------------------------------------------------------------------------

(f) for any Proposed Acquisition by or involving any Loan Party, at the time of
such Proposed Acquisition, the Payment Conditions shall be satisfied; and

(g) at the time of such Proposed Acquisition, the Borrower Representative shall
deliver to the Administrative Agent a certificate of a Responsible Officer
certifying that such transaction complies with this definition (which shall have
attached thereto reasonably detailed backup data and calculations showing such
compliance with clause (f) above), and that, both immediately before and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing.

“Permitted Discretion” means a determination made by the Administrative Agent in
good faith and in the exercise of its reasonable (from the perspective of a
secured asset-based lender in a comparable asset-based lending transaction)
business judgment.

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
company, association, unincorporated association, joint venture or other entity
or a Governmental Authority.

“Pledged Debt Instruments” has the meaning given to such term in the Canadian
Pledge and Security Agreement or the U.S. Pledge and Security Agreement, as
applicable.

“Pledged Stock” has the meaning given to such term in the Canadian Pledge and
Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary or financial
institution affiliate of such Lender, (ii) any Lender that has notified, or
whose Parent Company or a Subsidiary or financial institution affiliate thereof
has notified, the Administrative Agent, the Borrower Representative, the Issuers
or the Swing Loan Lender in writing, or has stated publicly, that it does not
intend to comply with its funding obligations under any other loan agreement or
credit agreement or other similar agreement, unless such writing or statement
states that such position is based on such Lender’s determination that one or
more conditions precedent to funding cannot be satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing or public statement), or (iii) any Lender that has,
or whose Parent Company has, a non-investment grade rating from Moody’s or S&P
or another nationally recognized rating agency. Any determination by the
Administrative Agent that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be conclusive and binding absent manifest
error, and such Lender will be deemed a Potential Defaulting Lender (subject to
Section 2.19(e) (Defaulting Lender Cure)) upon notification of such
determination by the Administrative Agent to the Borrower Representative, the
Issuers, the Swing Loan Lender and the Lenders.

“PPSA” has the meaning specified in the Canadian Pledge and Security Agreement.

 

45



--------------------------------------------------------------------------------

“Priority Payables Reserves” means reserves for liabilities and obligations of
any Loan Party secured by any Liens, choate or inchoate, which rank or are
capable of ranking in priority to the Liens granted to the Collateral Agent to
secure the Secured Obligations, including, in the Permitted Discretion of the
Administrative Agent, (i) any such amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due with respect to Taxes including
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or moveable property); and (ii) all
amounts currently or past due and not yet contributed, remitted or paid to or
under any Canadian Pension Plan or under the Canada Pension Plan, the Pension
Benefits Act (Ontario) or any similar legislation.

“Pro Forma Basis” means, with respect to any determination for any period, that
such determination shall be made giving pro forma effect to each acquisition
consummated during such period, together with all transactions relating thereto
consummated during such period (including any incurrence, assumption,
refinancing or repayment of Indebtedness), as if such acquisition and related
transactions had been consummated on the first day of such period, in each case
based on historical results accounted for in accordance with GAAP and, to the
extent applicable, reasonable assumptions that are specified in details in the
relevant Compliance Certificate, Financial Statement or other document provided
to the Administrative Agent or any Lender in connection herewith in accordance
with Regulation S-X of the Securities Act of 1933.

“Projections” has the meaning assigned to such term in Section 6.1(g) (Business
Plan).

“Property Loss Event” means (a) any loss of or damage to property of the Parent
or any of its Subsidiaries or (b) any taking of property of the Parent or any of
its Subsidiaries.

“Proposed Acquisition” means the (a) proposed acquisition by the Parent or any
of its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Parent or any Subsidiary of the Parent (and, in the case of a
merger with the Parent or any Borrower, with the Parent or such Borrower being
the surviving corporation), (b) Investments made after the Effective Date by the
Parent or any of its Subsidiaries in any joint venture or (c) additional
Investments made after the Effective Date by the Parent or any of its
Subsidiaries in any joint venture disclosed on Schedule 8.3 (Existing
Investments).

“Proposed Acquisition Target” means any Person (or any interest therein) or any
operating division thereof subject to a Proposed Acquisition.

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents (including Revolving
Credit Loans to any Borrower on behalf of the Lenders pursuant to Section 2.18
(Protective Advances)) that the Administrative Agent, in its sole discretion,
deems necessary or desirable to (a) preserve or protect the Collateral or any
portion thereof, (b) to enhance the likelihood, or maximize the amount, of
repayment of the Obligations or (c) pay any other amount chargeable to or
required to be paid by the Borrowers pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including, but not limited to,
costs, fees and expenses as described in Section 11.3) and other sums to the
extent due and payable under the Loan Documents.

 

46



--------------------------------------------------------------------------------

“Prudential Notes” means the Parent’s 4.10% Senior Unsecured Guaranteed Notes,
Series A, and 3.50% Senior Unsecured Guaranteed Notes, Series B, issued pursuant
to a Note Purchase Agreement, dated as of January 25, 2013, among the Parent,
certain subsidiaries of the Parent, as guarantors, The Prudential Insurance
Company of America and a limited number of entities affiliated with, or managed
by, Prudential Insurance Company of America.

“Pyramid Freight BVI” means Pyramid Freight (Proprietary) Limited, a company
incorporated with limited liability in the British Virgin Islands with BVI
company number 530960 (excluding Pyramid Freight, South Africa).

“Pyramid Freight, South Africa” means Pyramid Freight (Proprietary) Limited,
South Africa Branch, a branch of Pyramid Freight BVI with company number
1987/003687/10 in respect only of its operations in South Africa.

“Quarterly Available Credit” means, at any time the average daily Available
Credit for the immediately preceding Fiscal Quarter then ended, expressed as a
percentage of aggregate Revolving Credit Commitments.

“Ratable Portion” or (other than in the expression “equally and ratably”)
“ratably” means, with respect to any Revolving Credit Lender, the percentage
obtained by dividing (a) the Revolving Credit Commitment of such Revolving
Credit Lender by (b) the aggregate Revolving Credit Commitments of all Revolving
Credit Lenders (or, at any time after the Revolving Credit Termination Date, the
percentage obtained by dividing the aggregate outstanding principal balance of
the Revolving Credit Outstandings owing to such Revolving Credit Lender by the
aggregate outstanding principal balance of the Revolving Credit Outstandings
owing to all Revolving Credit Lenders).

“RBS Cash Collateral Agreement” means the Cash Collateral Agreement, dated as of
March 11, 2014, by and among the Parent, The Royal Bank of Scotland plc and The
Royal Bank of Scotland, Connecticut Branch.

“Real Property” of any Person means all real property and Land of such Person,
together with the right, title and interest of such Person, if any, in and to
the streets, the Land lying in the bed of any streets, roads or avenues, opened
or proposed, in front of, the air space and development rights pertaining to the
Land and the right to use such air space and development rights, all rights of
way, privileges, liberties, tenements, hereditaments and appurtenances belonging
or in any way appertaining thereto, all fixtures, all easements now or hereafter
benefiting the Land and all royalties and rights appertaining to the use and
enjoyment of the Land, including all alley, vault, drainage, mineral, water, oil
and gas rights, together with all of the buildings and other improvements now or
hereafter erected on the Land and any fixtures appurtenant thereto.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuer, as applicable.

 

47



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 2.7(b) (Evidence of Debt).

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

“Reimbursement Obligations” means, as and when matured, the obligation of the
Borrowers to pay in Dollars, on the date payment is made or scheduled to be made
to the beneficiary under each such Letter of Credit (or at such other date as
may be specified in the applicable Letter of Credit Reimbursement Agreement),
all amounts of each drafts and other requests for payments drawn under Letters
of Credit, and all other matured reimbursement or repayment obligations of the
Borrowers to any Issuer with respect to amounts drawn under Letters of Credit.

“Related Obligations” means, other than any obligations excluded pursuant to the
provisos set forth in Section 2.21 (Designated Secured Cash Management Documents
and Designated Secured Hedging Contracts), all advances to, and debts,
liabilities and obligations of, any Loan Party arising under any Designated
Secured Hedge Agreement or Designated Secured Cash Management Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding or that would have
accrued but for any such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided, that the definition of
“Related Obligations” shall not create any guarantee by any Subsidiary Guarantor
of (or grant of security interest by any Loan Party to support, as applicable)
any Excluded Swap Obligations of such Subsidiary Guarantor for purposes of
determining any obligations of any Subsidiary Guarantor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
leaching or migration, in each case, of any Contaminant into the indoor, outdoor
or subsurface environment, including the movement of Contaminants through or in
the air, soil, surface water, ground water or property, in breach of
Environmental Laws or Permits.

“Remedial Action” means all actions to (a) clean up, remove, treat, investigate
or in any other way address any Contaminant in the indoor, outdoor or subsurface
environment, (b) prevent the Release or threat of Release or minimize the
further Release of any Contaminant or (c) perform pre-remedial studies or
investigations and post-remedial monitoring and care.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, territorial, local and foreign laws, treaties,
codes, rules, regulations, guidelines, policies, procedures, standards, terms
and conditions of any Permits, orders, judgments, decrees and other
determinations of, concessions, grants, approvals, franchises and

 

48



--------------------------------------------------------------------------------

licenses with, any Governmental Authority or binding arbitrator, now or
hereafter in effect, and in each case as amended or supplemented from time to
time, and any applicable judicial or administrative interpretation thereof,
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Requisite Lenders” means, at any time, collectively, Revolving Credit Lenders
having more than fifty percent (50%) of the aggregate outstanding amount of the
Revolving Credit Commitments or, after the Revolving Credit Termination Date,
more than fifty percent (50%) of the aggregate Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in Letter of Credit Obligations, Swing Loans and
Protective Advances being deemed held by such Revolving Credit Lender for
purposes of this definition). A Defaulting Lender’s Revolving Credit Commitments
and Revolving Credit Outstandings held or deemed held by such Defaulting Lender
shall not be included as Revolving Credit Commitments or Revolving Credit
Outstandings in the calculation of “Requisite Lenders.”

“Reserves” means any Availability Reserves and Eligibility Reserves.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person and, in
any event shall include the (i) Chief Financial Officer, (ii) Vice President,
(iii) Controller and (iv) Treasurer of such Person.

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalent of the
Parent or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Stock or Stock Equivalent of the Parent or any
of its Subsidiaries now or hereafter outstanding, or (c) any voluntary
prepayment, redemption, purchase, defeasance, retirement or similar payment in
any manner made prior to the scheduled maturity of, or the making of any payment
in violation of any subordination terms of, any subordinated indebtedness.

“Restricting Information” has the meaning specified in Section 11.17(b)
(Confidentiality).

“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and acquire interests in other Revolving Credit Outstandings in the aggregate
principal amount outstanding not to exceed the amount set forth opposite such
Revolving Credit Lender’s name on Schedule I (Revolving Credit Commitments)
under the caption “Revolving Credit Commitment,” as amended to reflect each
Assignment and Acceptance executed by such Revolving Credit Lender and as such
amount may be reduced pursuant to this Agreement.

“Revolving Credit Lender” means each Lender other than (a) the Swing Loan Lender
and (b) the Administrative Agent (solely with respect to Protective Advances).

 

49



--------------------------------------------------------------------------------

“Revolving Credit Note” means a promissory note of the Borrowers payable to any
Revolving Credit Lender in a principal amount equal to the amount of such
Revolving Credit Lender’s Revolving Credit Commitment evidencing the aggregate
Indebtedness of the Borrowers to such Revolving Credit Lender resulting from the
Revolving Loans owing to such Revolving Credit Lender.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Revolving Loans outstanding at such time,
(b) the Reimbursement Obligations outstanding at such time, (c) the Letter of
Credit Undrawn Amounts at such time, (d) the principal amount of the Swing Loans
outstanding at such time and (e) the principal amount of the Protective Advances
outstanding at such time.

“Revolving Credit Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of all of the Revolving Credit
Commitments pursuant to Section 2.5 (Reduction and Termination of the Revolving
Credit Commitments, Swing Loan Sublimit and Canadian Sublimit) and (c) the date
on which the Obligations become due and payable pursuant to Section 9.2
(Remedies).

“Revolving Loan” has the meaning specified in Section 2.1 (The Revolving Credit
Commitments).

“S&P” means Standard & Poor’s Rating Services and any successor thereto.

“Sanctioned Entity” means any of (a) a Designated Jurisdiction or a government
of a Designated Jurisdiction, (b) an agency of the government of a Designated
Jurisdiction, (c) an organization directly or indirectly controlled by a
Designated Jurisdiction or its government, (d) a Person resident in or
determined to be resident in a Designated Jurisdiction, or (e) a Person named as
a “specially designated national and blocked person” on the most current list
published by the U.S. Department of Treasury’s Office of Foreign Asset Control
at its official website or any replacement website or other replacement official
publication of such list.

“Sanctions” means any international economic sanctions administered or enforced
by the U.S. Department of Treasury’s Office of Foreign Asset Control, the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union or Her Majesty’s Treasury or other relevant
sanctions authority.

“Scheduled Termination Date” means the earlier of (a) the date that is five
years after the Effective Date and (b) if the Convertible Notes have not been
redeemed, refinanced or converted to Stock in full in accordance with the terms
of the Convertible Notes Documents pursuant to a transaction permitted by this
Agreement on or before the date that is six months prior to the date specified
in clause (a) (and, in the case of a refinancing, to a date that is at least six
months after the date specified in clause (a)), then the date that is six months
prior to the date specified in clause (a).

“Screen Rate” means the rate appearing on Reuters Page LIBOR01 (or any successor
or substitute page of such Reuters service, or if the Reuters service ceases to
be available, any successor to or substitute for such service providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative

 

50



--------------------------------------------------------------------------------

Agent from time to time in consultation with the Borrower Representative, for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market).

“Secured Obligations” means, other than any obligations excluded pursuant to the
provisos set forth in Section 2.21(a) (Designated Secured Cash Management
Documents and Designated Secured Hedging Contracts), in the case of the
Borrowers, the Obligations and, in the case of any other Loan Party, the
obligations of such Loan Party under any Guaranty and the other Loan Documents
to which it is a party; provided, that for the purposes of each Guaranty and
each other guarantee agreement or other instrument or document executed and
delivered pursuant to this Agreement, the term “Secured Obligations” shall not,
as to any Guarantor, include any Excluded Swap Obligations of such Guarantor;
provided, further, that so long as any Lender is a Defaulting Lender, the
Last-Out Qualified Secured Obligations owing to such Lender under any Designated
Secured Cash Management Document entered into with such Lender while such Lender
was a Defaulting Lender, and each Designated Secured Hedging Contract entered
into with such Lender while such Lender was a Defaulting Lender, shall not
constitute Secured Obligations.

“Secured Parties” means, other than any Person excluded pursuant to the provisos
set forth in Section 2.21(a) (Designated Secured Cash Management Documents and
Designated Secured Hedging Contracts), the Lenders, the Issuers, the
Administrative Agent and any other holder of any Secured Obligation; provided,
that so long as any Lender is a Defaulting Lender, such Lender shall not be a
Secured Party with respect to the Last-Out Qualified Secured Obligations owing
to such Lender under any Designated Secured Cash Management Document entered
into with such Lender while such Lender was a Defaulting Lender, and each
Designated Secured Hedging Contract entered into with such Lender while such
Lender was a Defaulting Lender.

“Securities Account” has the meaning given to such term in the Canadian Pledge
and Security Agreement or the U.S. Pledge and Security Agreement, as applicable.

“Securities Account Control Agreement” has the meaning given to such term in the
Canadian Pledge and Security Agreement or the U.S. Pledge and Security
Agreement, as applicable.

“Securities Intermediary” has the meaning given to such term in the Canadian
Pledge and Security Agreement or the U.S. Pledge and Security Agreement, as
applicable.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Settlement” has the meaning specified in Section 2.3(a) (Swing Loans).

“Settlement Date” has the meaning specified in Section 2.3(a) (Swing Loans).

 

51



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“South African Facilities” means the credit facility, dated as of July 9, 2009
made available to one or more members of the South African Group as such
agreement is amended, modified, replaced or refinanced from time to time and
shall also mean any subsequent credit, letter of credit facility, or other
borrowing or financing facility of any type that is made available to one or
more members of the South African Group.

“South African Group” means Pyramid Freight, South Africa, and each South
African Subsidiary.

“South African Rand” means the lawful currency of South Africa.

“South African Subsidiary” means any Subsidiary of the Parent organized or
conducting a material portion of its business in South Africa. “South African
Subsidiary” shall not include any Subsidiary of the Parent organized in a
jurisdiction other than South Africa whose only South African business is the
ownership of Stock of Subsidiaries of the Parent organized in South Africa.

“Spot Selling Rate” means, as determined by the Administrative Agent on any day,
the rate offered in the foreign exchange market for the purchase of the
applicable currency with Dollars at the end of the preceding day, as such rate
is published by Bloomberg for such day or, if no such rate is published by
Bloomberg, then as offered through the foreign exchange trading office of the
Administrative Agent or another financial institution on such day.

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of more
than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.

 

52



--------------------------------------------------------------------------------

“Sumitomo Facility” means the Loan Agreement, dated as of October 21, 2013, as
amended, supplemented or otherwise modified prior to the date hereof, between
the Parent and Sumitomo Mitsui Banking Corporation.

“Supermajority Lenders” means, at any time, collectively, Revolving Credit
Lenders having more than sixty-six and two thirds percent (66 2/3%) of the
aggregate outstanding amount of the Revolving Credit Commitments or, after the
Revolving Credit Termination Date, more than sixty-six and two thirds percent
(66 2/3%) of the aggregate Revolving Credit Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in Letter of Credit Obligations, Swing Loans and Protective
Advances being deemed held by such Revolving Credit Lender for purposes of this
definition). A Defaulting Lender’s Revolving Credit Commitments and Revolving
Credit Outstandings held or deemed held by such Defaulting Lender shall not be
included in the calculation of “Supermajority Lenders.”

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

“Swing Loan Lender” means Citibank or any other Revolving Credit Lender that
becomes the Administrative Agent or agrees, with the approval of the
Administrative Agent and the U.S. Borrowers, to act as the Swing Loan Lender
hereunder, in each case in its capacity as the Swing Loan Lender hereunder.

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

“Swing Loan Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Available Credit at such time. The Swing Loan Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
form time to time (including corresponding provisions of succeeding
regulations).

 

53



--------------------------------------------------------------------------------

“UCC” has the meaning specified in the U.S. Pledge and Security Agreement.

“U.S. and Canadian Loan Party” means each Borrower, each Domestic Subsidiary of
the Parent who becomes party to a Guaranty (whether on the Effective Date or
pursuant to Section 7.11(a) (Additional Collateral and Guaranties)) and each
Subsidiary of the Parent that is organized under the laws of Canada or a
province or territory in Canada, who becomes party to a Guaranty (whether on the
Effective Date or pursuant to Section 7.11(a) (Additional Collateral and
Guaranties)), in each case other than a Non-Guarantor Subsidiary. For the
avoidance of doubt, solely after the Canadian Loan Parties have been released
from their obligations under the Loan Documents pursuant to the last paragraph
of Section 2.5 (Reduction and Termination of the Revolving Credit Commitments,
Swing Loan Sublimit and Canadian Sublimit), each Subsidiary of the Parent that
is organized under the laws of Canada shall be excluded from this definition for
all purposes under the Loan Documents.

“U.S. Domiciled Borrower” means any Borrower that is a Domestic Person.

“U.S. Lender” means each Lender or Issuer (or the Administrative Agent) that is
a Domestic Person.

“U.S. Pledge and Security Agreement” means an agreement, in substantially the
form of Exhibit H-1 (Form of U.S. Pledge and Security Agreement), executed by
UTi (Netherlands) Holdings B.V., the U.S. Borrowers and each Guarantor that is a
Domestic Subsidiary of the Parent on the Effective Date, and each other Person
that from time to time becomes party thereto (or that executes a joinder or
supplement thereto) pursuant to Section 7.11(b) (Additional Collateral and
Guaranties), in each case, as amended, restated, supplemented or otherwise
modified from time to time.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
clause (f) of Section 2.16 (Taxes).

“UTi IMS Entities” means, collectively, UTi Inventory Management Solutions Inc.,
UTi IMS Israel and UTi Inventory Management Solutions Ltd.

“UTi IMS Israel” means UTi Inventory Management Solutions Limited Partnership, a
Limited Partnership organized under the laws of Israel.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Weekly Reporting Period” means any period (a) beginning on the date (i) a
Default or Event of Default occurs or (ii) the Available Credit, for three
consecutive calendar days, is less than the greater of (x) 12.5% of the Maximum
Credit and (y) $18,750,000, and (b) ending on the first date thereafter on which
all of the following are true: (i) no Default or Event of Default is continuing,
and (ii) the Available Credit is equal to or greater than (x) 12.5% of the
Maximum Credit and (y) $18,750,000 for 30 consecutive calendar days (inclusive
of such date).

 

54



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than director’s qualifying shares, as may be
required by law) is owned by such Person, either directly or indirectly through
one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.2 Computation of Time Periods

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

Section 1.3 Accounting Terms and Principles

(a) (i) All accounting terms not specifically defined herein shall be construed
in accordance with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
accordance with GAAP as in effect from time to time and (ii) for the purpose of
measuring compliance with Article V (Financial Covenants), all accounting terms
and determinations shall, unless expressly otherwise provided herein (including
in clause (b) below), be made in accordance with GAAP as in effect from time to
time. Notwithstanding the foregoing, all financial statements delivered
hereunder shall be prepared, and all financial ratios and other financial
calculations contained herein or required hereby shall be calculated,
(i) without giving effect to any election under the Financial Accounting
Standards Board Accounting Standards Codification 825-10-25 previously referred
to as Statement of Financial Accounting Standards No. 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of the Parent at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

(b) Notwithstanding clause (a)(ii) of this Section 1.3 (Accounting Terms and
Principles), if the Parent or any of its Subsidiaries shall make any change to
its accounting treatment and reporting practices or tax reporting treatment
permitted by Section 8.12 (Accounting Changes; Fiscal Year) and such change
would result (but for clause (a)(ii) of this Section 1.3 (Accounting Terms and
Principles)) in a change in any of the calculations required by Article V
(Financial Covenants) or VIII (Negative Covenants) or in the calculation of the
Borrowing Base, in each case, that would not have resulted had such change not
occurred, the Parent (or the Requisite Lenders) may request that such
provisions, including clause (a)(ii) of

 

55



--------------------------------------------------------------------------------

this Section 1.3 (Accounting Terms and Principles), be amended so as to
equitably reflect such change such that the criteria for evaluating compliance
with such covenants by the Parent and its Subsidiaries shall be the same (but
for clause (a)(ii) of this Section 1.3 (Accounting Terms and Principles)) after
such change as if such change had not been made; provided that until so amended,
all calculations required by Article V (Financial Covenants) or VIII (Negative
Covenants) or in the calculation of the Borrowing Base shall continue to be
calculated or construed as if such change in accounting treatment, reporting
practice or tax reporting treatment had not occurred.

(c) For purposes of making all financial calculations to determine compliance
with Article V (Financial Covenants), all components of such calculations shall
be adjusted to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any business or assets that have
been acquired or divested by the Parent or any of its Subsidiaries after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Parent on a Pro Forma Basis.

Section 1.4 Conversion of Foreign Currencies

(a) Dollar Equivalents. In determining any Dollar Equivalent, the Administrative
Agent may, but shall not be obligated to, rely on any determination made by any
Loan Party in any document delivered to the Administrative Agent. Principal,
interest, reimbursement obligations, fees and all other amounts payable under
this Agreement and the other Loan Documents to the Administrative Agent, the
Issuers and the Lenders shall be payable in the currency in which such
Obligations are denominated. Unless stated otherwise, all calculations,
comparisons, measurements or determinations under this Agreement shall be made
in Dollars. For the purposes of such calculations, comparisons, measurements or
determinations, amounts or proceeds denominated in currencies other than Dollars
shall be converted to the Dollar Equivalent as provided in the definition of
“Dollar Equivalent” or otherwise on the date of calculation, comparison,
measurement or determination. In particular, without limitation, for purposes of
valuations or computations under Article II, Article IV, Article V, Article VI,
Article VII, Article VIII and Article IX and calculating eligibility criteria
including Eligible U.S. Trade Accounts Receivable, Eligible Canadian Trade
Accounts Receivable, Revolving Credit Loans, Protective Advances, Revolving
Credit Commitments, Available Credit, Maximum Credit, and Revolving Credit
Outstandings, unless expressly provided otherwise, where a reference is made to
a Dollar amount, the amount is to be considered as the amount in Dollars and,
therefore, each other currency shall be converted into the Dollar Equivalent;
provided that for purposes of calculating limitations on Indebtedness,
Investments, Liens and Asset Sales pursuant to Article VIII, any transaction not
denominated in Dollars shall be converted into the Dollar Equivalent on the date
of such transaction and the amount of such Indebtedness, Investments, Lien or
Asset Sale for purposes of determining compliance under Article VIII shall not
be affected by subsequent fluctuations in exchange rates.

(b) Rounding-Off. The Administrative Agent may set up appropriate rounding off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars or whole cents to ensure amounts owing by any
party hereunder or that otherwise need to be calculated or converted hereunder
are expressed in whole Dollars or in whole cents, as may be necessary or
appropriate.

 

56



--------------------------------------------------------------------------------

Section 1.5 Certain Terms

(a) The terms “herein,” “hereof”, “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in, this Agreement.

(b) Unless otherwise expressly indicated herein, (i) references in this
Agreement to an Exhibit, Schedule, Article, Section, clause or sub-clause refer
to the appropriate Exhibit or Schedule to, or Article, Section, clause or
sub-clause in this Agreement and (ii) the words “above” and “below”, when
following a reference to a clause or a sub-clause of any Loan Document, refer to
a clause or sub-clause within, respectively, the same Section or clause.

(c) References in this Agreement to any law or regulation herein shall be to
such law or regulation as amended, modified or supplemented from time to time.

(d) The terms “include”, “includes, and “including” when used in any Loan
Document means “including without limitation” except when used in the
computation of time periods.

(e) The terms “Lender,” “Swing Loan Lender,” “Issuer,” “Administrative Agent”
and “Collateral Agent” include, without limitation, their respective successors.

(f) Upon the appointment of any successor Administrative Agent pursuant to
Section 10.7 (Successor Administrative Agent), references to Citibank in
Section 10.4 (The Administrative Agent Individually) and to Citibank in the
definitions of Base Rate, Dollar Equivalent and Eurodollar Rate shall be deemed
to refer to the financial institution then acting as the Administrative Agent or
one of its Affiliates if it so designates.

(g) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

(h) The term “will” shall be construed to have the same meaning and effect as
the word “shall”.

(i) Unless the context requires otherwise (a) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein) and (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.

(j) The terms “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

57



--------------------------------------------------------------------------------

Section 1.6 Certain Dutch terms

Notwithstanding anything in this Agreement to the contrary, in this Agreement,
where it relates to a Dutch entity, including, but not limited to, UTi
(Netherlands) Holdings B.V., a reference to:

(a) unless a contrary indication appears, a “director”, in relation to a Dutch
entity, means a managing director (bestuurder) and “board of directors” means
its managing board (bestuur);

(b) “Lien” includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht);

(c) a “bankruptcy”, “insolvency” or “liquidation” includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden);

(d) a “reorganization” includes surseance van betaling and noodregeling;

(e) any “case” or “proceeding” taken in connection with bankruptcy or insolvency
includes a Dutch entity having filed a notice under Section 36 of the Dutch 1990
Tax Collection Act (Invorderingswet 1990) (whether or not pursuant to section 60
of the Act on the Financing of Social Insurances (Wet financiering sociale
verzekeringen));

(f) a “trustee”, “liquidator”, “receiver” or “receiver-manager” in connection
with bankruptcy or insolvency includes a curator; and

(g) an “administrator” includes a bewindvoerder.

ARTICLE II

THE FACILITY

Section 2.1 The Revolving Credit Commitments

On the terms and subject to the conditions contained in this Agreement, each
Revolving Credit Lender severally agrees to make loans (each a “Revolving Loan”)
to (a) the U.S. Borrowers, on a joint and several basis, in Dollars and (b) the
Canadian Borrower in Dollars or Canadian Dollars, in each case from time to time
on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in an aggregate principal amount at any time
outstanding for all such Revolving Loans by such Revolving Credit Lender not to
exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
that at no time shall any Revolving Credit Lender be obligated to make a
Revolving Loan in excess of such Revolving Credit Lender’s Ratable Portion of
the Available Credit; provided, further, that after giving effect to any
Borrowing (x) the Revolving Credit Outstandings shall not exceed the Maximum
Credit, (y) no Revolving Credit Lender’s Ratable Portion of all Revolving Credit
Outstandings shall exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and (z) the aggregate principal amount of Canadian Revolving Loans
shall not exceed the Canadian

 

58



--------------------------------------------------------------------------------

Sublimit. Within the limits of the Revolving Credit Commitment of each Revolving
Credit Lender, the Maximum Credit and the Canadian Sublimit, and subject to the
other terms and conditions hereof (including the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances pursuant to
Section 2.18 (Protective Advances)), amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.

Notwithstanding anything to the contrary in any Loan Document, but subject to
Section 2.17(b) (Substitution of Lenders; Mitigation), each Lender may, at its
option, make Revolving Credit Loans, Swing Loans or Protective Advances, as
applicable, available to the Borrowers by causing its Applicable Lending Office
or any foreign or domestic branch or Affiliate of such Lender to make such
Loans; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement and the other Loan Documents and to comply with all other terms of
this Agreement and the other Loan Documents.

Section 2.2 Borrowing Procedures

(a) Each Borrowing shall be made on written notice given by the Borrower
Representative to the Administrative Agent not later than:

(i) in the case of a Borrowing by any U.S. Borrower denominated in Dollars,
10:00 a.m. (New York City time) (x) on the date of the proposed Borrowing, in
the case of a Borrowing of Base Rate Loans, and (y) three Business Days prior to
the date of the proposed Borrowing, in the case of a Borrowing of Eurodollar
Rate Loans;

(ii) in the case of a Borrowing by the Canadian Borrower denominated in Dollars,
10:00 a.m. (New York City time) (x) two Business Days prior to the date of the
proposed Borrowing, in the case of a Borrowing of Canadian Base Rate Loans, and
(y) three Business Days prior to the date of the proposed Borrowing, in the case
of a Borrowing of Eurodollar Rate Loans; and

(iii) in the case of a Borrowing by the Canadian Borrower denominated in
Canadian Dollars, 10:00 a.m. (New York City time) (x) two Business Days prior to
the date of the proposed Borrowing, in the case of a Borrowing of Canadian Prime
Loans, and (y) three Business Days prior to the date of the proposed Borrowing,
in the case of a Borrowing of CDOR Loans.

Each such notice shall be in substantially the form of Exhibit C (Form of Notice
of Borrowing) (a “Notice of Borrowing”), specifying (A) whether the Borrower
Representative is requesting a Borrowing on its own behalf or on behalf of one
or more other Borrowers (and the names of such other Borrowers, if applicable),
(B) the date of such proposed Borrowing, which shall be a Business Day, (C) the
aggregate amount of such proposed Borrowing, which shall comply with the last
two sentences of this clause (a), (D) in the case of a Borrowing requested on
behalf of the Canadian Borrower, the currency of the requested Borrowing,
(E) whether any portion of the proposed Borrowing will be of Base Rate Loans,
Canadian Base Rate Loans, Canadian Prime

 

59



--------------------------------------------------------------------------------

Loans, CDOR Loans or Eurodollar Rate Loans, (F) the initial Interest Period or
Periods for any such CDOR Loans or Eurodollar Rate Loans, (G) the Deposit
Account(s) or Securities Account(s) of the applicable Borrower to be credited
with the proceeds of such Borrowing and (H) the Available Credit after giving
effect to the proposed Borrowing and calculated based on the most recent
Borrowing Base Certificate delivered to the Administrative Agent in accordance
with the terms of this Agreement and as modified by any Reserves established or
modified by the Administrative Agent in accordance with the terms of this
Agreement prior to the date of such Notice of Borrowing. The Revolving Loans
made to the U.S. Borrowers shall be made as Base Rate Loans unless, subject to
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans), the Notice of
Borrowing specifies that all or a portion thereof shall be Eurodollar Rate
Loans. The Revolving Loans made to the Canadian Borrower (i) denominated in
Dollars shall be made as Canadian Base Rate Loans unless, subject to
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans and CDOR
Loans), the Notice of Borrowing specifies that all or a portion thereof shall be
Eurodollar Rate Loans and (ii) denominated in Canadian Dollars shall be made as
Canadian Prime Loans unless, subject to Section 2.14 (Special Provisions
Governing Eurodollar Rate Loans and CDOR Loans), the Notice of Borrowing
specifies that all or a portion thereof shall be CDOR Loans. If no Interest
Period is specified with respect to any requested Eurodollar Rate Loan or CDOR
Loan, then the applicable Borrower shall be deemed to have selected an Interest
Period of one month. Notwithstanding anything to the contrary contained in
Section 2.3(a) (Swing Loans), if any Notice of Borrowing requests a Borrowing of
Base Rate Loans by any U.S. Borrower, the Administrative Agent may make a Swing
Loan available to such U.S. Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan. Each Borrowing shall be in an aggregate amount of not less than $1,000,000
in the case of any Eurodollar Rate Loan, any Base Rate Loan, or any Canadian
Base Rate Loan, Cdn $1,000,000 in the case of any CDOR Loan, or Cdn $1,000,000
in the case of any Canadian Prime Loan, and, in an integral multiple of $500,000
(or Cdn $500,000, if such Borrowing is in Canadian Dollars) in excess thereof.
There shall not be more than a total of 5 different Interest Periods in effect
for Eurodollar Rate Loans and CDOR Loans, in the aggregate.

(b) The Administrative Agent shall give to each Revolving Credit Lender prompt
notice of the Administrative Agent’s receipt of a Notice of Borrowing and, if
Eurodollar Rate Loans or CDOR Loans are properly requested in such Notice of
Borrowing, the applicable interest rate determined pursuant to Section 2.14(a)
(Determination of Interest Rate). Each Revolving Credit Lender shall, before
1:00 p.m. (New York City time) on the date of the proposed Borrowing, make
available to the Administrative Agent at its address referred to in Section 11.8
(Notices, Etc.), in immediately available funds, such Revolving Credit Lender’s
Ratable Portion of such proposed Borrowing. Upon fulfillment (or due waiver in
accordance with Section 11.1 (Amendments, Waivers, Etc.)) (i) on the Effective
Date, of the applicable conditions precedent set forth in Section 3.1
(Conditions Precedent to Effective Date) and (ii) at any time (including the
Effective Date), of the applicable conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit), and after the
Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the applicable Borrower.

 

60



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from a Revolving
Credit Lender prior to the date of any proposed Borrowing that such Revolving
Credit Lender will not make available to the Administrative Agent such Revolving
Credit Lender’s Ratable Portion of such Borrowing (or any portion thereof), the
Administrative Agent may assume that such Revolving Credit Lender has made such
Ratable Portion available to the Administrative Agent on the date of such
Borrowing in accordance with this Section 2.2 and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Borrower on
such date a corresponding amount. If and to the extent that such Revolving
Credit Lender shall not have so made such Ratable Portion available to the
Administrative Agent, such Revolving Credit Lender and the Borrowers severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date such amount is repaid to the Administrative Agent, at
(i) in the case of the Borrowers, the interest rate applicable to Base Rate
Loans (in the case of a Borrowing denominated in Dollars) or Canadian Base Rate
Loans (in the case of a Borrowing denominated in Canadian Dollars) and (ii) in
the case of such Revolving Credit Lender, the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If the Borrowers and such Revolving
Credit Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Revolving Credit Lender shall repay to the Administrative Agent such
corresponding amount, such corresponding amount so repaid shall constitute such
Revolving Credit Lender’s Loan as part of such Borrowing for purposes of this
Agreement. Any payment by the Borrowers under this clause (c) shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(d) The obligations of the Lenders to make Loans, to fund participations in
Letters of Credit, Swing Loans and Protective Advances, and to make payments
pursuant to Section 11.4(b) (Indemnities) are several and not joint. The
occurrence of any Revolving Credit Lender becoming a Defaulting Lender shall not
relieve any other Revolving Credit Lender of its obligations to make such Loan
or payment on such date but no such other Revolving Credit Lender shall be
responsible for the failure of any Defaulting Lender to make a Loan or a payment
required under this Agreement.

Section 2.3 Swing Loans

(a) On the terms and subject to the conditions contained in this Agreement, the
Swing Loan Lender may, in its sole discretion, make, in Dollars, loans (each a
“Swing Loan”) otherwise available to the U.S. Borrowers under the Facility from
time to time on any Business Day during the period from the Effective Date until
the Revolving Credit Termination Date in an aggregate principal amount at any
time outstanding (together with the aggregate outstanding principal amount of
any other Loan made by the Swing Loan Lender hereunder in its capacity as the
Swing Loan Lender) not to exceed the Swing Loan Sublimit, notwithstanding the
fact that such Swing Loans, when aggregated with the Swing Loan Lender’s Ratable
Portion of all other Revolving Credit Outstandings and Protective Advances of
the Lender acting as the Swing Loan Lender, may exceed the amount of such
Lender’s Revolving

 

61



--------------------------------------------------------------------------------

Credit Commitment; provided, however, that at no time shall the Swing Loan
Lender make any Swing Loan (i) to the Canadian Borrower or (ii) to the extent
that, after giving effect to such Swing Loan, (x) the aggregate Revolving Credit
Outstandings would exceed the Maximum Credit or (y) any Revolving Credit
Lender’s Ratable Portion of all Revolving Credit Outstandings exceeds such
Revolving Credit Lender’s Revolving Credit Commitment; provided, further, that
in the event that the Swing Loan Lender and the Administrative Agent are not the
same Person, then the Swing Loan Lender shall only make Swing Loans with the
prior consent of the Administrative Agent. Each Swing Loan shall be a Base Rate
Loan and must be repaid in full upon any Borrowing hereunder and shall in any
event mature no later than the Revolving Credit Termination Date. Within the
limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a); provided that the U.S.
Borrowers shall not use the proceeds of any Swing Loans to refinance any
outstanding Swing Loans. The Administrative Agent, on behalf of the Swing Loan
Lender, shall request settlement (a “Settlement”) with the Revolving Credit
Lenders on at least a weekly basis, by notifying the Revolving Credit Lenders of
such requested Settlement by facsimile, telephone, or e-mail no later than 1:00
p.m. New York City time on the date of such requested Settlement (the
“Settlement Date”). Each Revolving Credit Lender (other than the Swing Loan
Lender, in the case of the Swing Loans) shall transfer the amount of such
Revolving Credit Lender’s Ratable Portion of the outstanding principal amount of
the applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York City
time, on such Settlement Date. Settlements may occur during the existence of an
Event of Default and whether or not the applicable conditions precedent set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swing Loan Lender’s Swing Loans and,
together with Swing Loan Lender’s Ratable Portion of such Swing Loan, shall
constitute Revolving Credit Loans of such Revolving Credit Lenders,
respectively. If any such amount is not transferred to the Administrative Agent
by any Revolving Credit Lender on such Settlement Date, the Swing Loan Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon, for each day from the applicable Settlement Date until
the date such amount is repaid to the Swing Loan Lender as specified in
Section 2.2(c)(ii) (Borrowing Procedures).

(b) In order to request a Swing Loan, the Borrower Representative shall send to
the Administrative Agent a duly completed written request in substantially the
form of Exhibit D (Form of Swing Loan Request), setting forth (i) whether the
Borrower Representative is requesting a Swing Line Loan on its own behalf or on
behalf of one or more other U.S. Borrowers (and the names of such other U.S.
Borrowers, if applicable), (ii) the requested amount of such Swing Loan, which
shall be a minimum of $1,000,000 and in an integral multiple of $500,000 in
excess thereof, (iii) the requested date of such Swing Loan, which shall be a
Business Day, (iv) the Deposit Account(s) or Securities Account(s) of the
applicable U.S. Borrower to be credited with the proceeds of such Swing Loan and
(v) the Available Credit after giving effect to such Swing Loan and calculated
based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with the terms of this Agreement and as
modified by any Reserves established or modified by the Administrative Agent in
accordance with the terms of this Agreement prior to the date of such request (a
“Swing Loan Request”), to be received by the Administrative Agent not later than
1:00 p.m. (New York City

 

62



--------------------------------------------------------------------------------

time) on the day of the proposed borrowing. The Administrative Agent shall
promptly notify the Swing Loan Lender of the details of the requested Swing
Loan. Subject to the terms of this Agreement, the Swing Loan Lender may make a
Swing Loan available to the Administrative Agent and, in turn, the
Administrative Agent shall make such amounts available to the applicable U.S.
Borrower on the date set forth in the relevant Swing Loan Request. The Swing
Loan Lender shall not make any Swing Loan in the period commencing on the first
Business Day after it receives written notice from the Administrative Agent or
any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) shall not on such date be satisfied, and ending when such conditions are
satisfied. The Swing Loan Lender shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) have been satisfied in
connection with the making of any Swing Loan. Notwithstanding anything to the
contrary contained in this Section 2.3 or elsewhere in this Agreement, the Swing
Loan Lender shall not be obligated to make any Swing Loan at a time when a
Lender is a Defaulting Lender unless the Swing Loan Lender has entered into
arrangements reasonably satisfactory to it and the U.S. Borrowers to eliminate
the Swing Loan Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swing Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Loan Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Ratable Portion of the outstanding Swing Loans.

(c) The Swing Loan Lender shall notify the Administrative Agent in writing
(which writing may be a facsimile or electronic mail) weekly, by no later than
10:00 a.m. (New York City time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

(d) The Swing Loan Lender may demand at any time that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swing Loan
Lender, in the manner provided in clause (e) below, such Revolving Credit
Lender’s Ratable Portion of all or a portion of the outstanding Swing Loans,
which demand shall be made through the Administrative Agent, shall be in writing
and shall specify the outstanding principal amount of Swing Loans demanded to be
paid.

(e) The Administrative Agent shall forward each notice referred to in clause
(c) above and each demand referred to in clause (d) above to each Revolving
Credit Lender on the day such notice or such demand is received by the
Administrative Agent (except that any such notice or demand received by the
Administrative Agent after 2:00 p.m. (New York City time) on any Business Day or
any such notice or demand received on a day that is not a Business Day shall not
be required to be forwarded to the Revolving Credit Lenders by the
Administrative Agent until the next succeeding Business Day), together with a
statement prepared by the Administrative Agent specifying the amount of each
Revolving Credit Lender’s Ratable Portion of the aggregate principal amount of
the Swing Loans stated to be outstanding in such notice or demanded to be paid
pursuant to such demand, and, notwithstanding whether or not the conditions
precedent set forth in Sections 3.2 (Conditions Precedent to Each Loan and
Letter of Credit) and 2.1 (The Revolving Credit Commitments) shall have been
satisfied (which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive), each Revolving Credit Lender shall, before 11:00 a.m. (New
York City time) on the Business Day next

 

63



--------------------------------------------------------------------------------

succeeding the date of such Revolving Credit Lender’s receipt of such notice or
demand, make available to the Administrative Agent, in immediately available
funds, for the account of the Swing Loan Lender, the amount specified in such
statement. Upon such payment by a Revolving Credit Lender, such Revolving Credit
Lender shall, except as provided in clause (f) below, be deemed to have made a
Revolving Loan to the applicable U.S. Borrowers. The Administrative Agent shall
use such funds to repay the Swing Loans to the Swing Loan Lender. To the extent
that any Revolving Credit Lender fails to make such payment available to the
Administrative Agent for the account of the Swing Loan Lender, the U.S.
Borrowers shall repay such Swing Loan on demand.

(f) Upon the occurrence of an Event of Default under Section 9.1(f) (Events of
Default), each Revolving Credit Lender shall acquire, without recourse or
warranty, an undivided participation in each Swing Loan otherwise required to be
repaid by such Revolving Credit Lender pursuant to clause (e) above, which
participation shall be in a principal amount equal to such Revolving Credit
Lender’s Ratable Portion of such Swing Loan, by paying to the Swing Loan Lender
on the date on which such Revolving Credit Lender would otherwise have been
required to make a payment in respect of such Swing Loan pursuant to clause
(e) above, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Ratable Portion of such Swing Loan. If all or part of such
amount is not in fact made available by such Revolving Credit Lender to the
Swing Loan Lender on such date, the Swing Loan Lender shall be entitled to
recover any such unpaid amount on demand from such Revolving Credit Lender
together with interest accrued from such date at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(g) From and after the date on which any Revolving Credit Lender (i) is deemed
to have made a Revolving Loan pursuant to clause (e) above with respect to any
Swing Loan or (ii) purchases an undivided participation interest in a Swing Loan
pursuant to clause (f) above, the Swing Loan Lender shall promptly distribute to
such Revolving Credit Lender such Revolving Credit Lender’s Ratable Portion of
all payments of principal and interest received by the Swing Loan Lender on
account of such Swing Loan other than those received from a Revolving Credit
Lender pursuant to clause (e) or (f) above.

Section 2.4 Letters of Credit

(a) On the terms and subject to the conditions contained in this Agreement, each
Issuer agrees to Issue at the request of the Borrower Representative and for the
account of any U.S. and Canadian Loan Party one or more Letters of Credit in
Dollars from time to time on any Business Day during the period commencing on
the Effective Date and ending on the earlier of the Revolving Credit Termination
Date and 5 days prior to the earliest possible Scheduled Termination Date at the
time of issuance; provided that no Issuer shall be under any obligation to Issue
(and, upon the occurrence of any of the events described in clauses (ii), (iii),
(iv), (v) and (vi)(A) below, shall not Issue) any Letter of Credit upon the
occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
having binding powers shall purport by its terms to enjoin

 

64



--------------------------------------------------------------------------------

or restrain such Issuer from Issuing such Letter of Credit or any Requirement of
Law applicable to such Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuer is not otherwise
compensated) not in effect on the Effective Date or result in any unreimbursed
loss, cost or expense that was not applicable, in effect or known to such Issuer
as of the Effective Date and that such Issuer in good faith deems material to
it;

(ii) such Issuer shall have received any written notice of the type described in
clause (d) below;

(iii) after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Maximum Credit at such
time;

(iv) after giving effect to the Issuance of such Letter of Credit, the sum of
(i) the Letter of Credit Undrawn Amounts at such time and (ii) the Reimbursement
Obligations at such time exceeds the Letter of Credit Sublimit;

(v) such Letter of Credit is requested to be denominated in any currency other
than Dollars; or

(vi) (A) any fees due in connection with a requested Issuance have not been
paid, (B) such Letter of Credit is requested to be Issued in a form that is not
reasonably acceptable to such Issuer or (C) the Issuer for such Letter of Credit
shall not have received, in form and substance reasonably acceptable to it and,
if applicable, duly executed by such Borrower, applications, agreements and
other documentation (collectively, a “Letter of Credit Reimbursement Agreement”)
such Issuer generally employs in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit.

None of the Lenders (other than the Issuers in their capacity as such to the
extent provided in the definition of Letter of Credit Sublimit) shall have any
obligation to Issue any Letter of Credit. An Issuer shall be under no obligation
to amend any Letter of Credit if (x) such Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (y) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit be more than
one year after the date of issuance thereof; provided, that any Letter of Credit
with a term less than or equal to one year may provide for the renewal thereof
for additional periods less than or equal to one year (to a date that is no
later than 5 days prior to the earliest possible Scheduled

 

65



--------------------------------------------------------------------------------

Termination Date), as long as, on or before the expiration of each such term and
each such period, the applicable Borrower and the Issuer of such Letter of
Credit shall have the option to prevent such renewal; and provided, further,
that, for any Letter of Credit having an expiration date after the Revolving
Credit Termination Date, the Borrowers agree to comply with the terms of
Section 9.3 (Actions in Respect of Letters of Credit).

(c) In connection with the Issuance of each Letter of Credit, the Borrower
Representative shall give the relevant Issuer and the Administrative Agent at
least four Business Days’ prior written notice, in substantially the form of
Exhibit E (Form of Letter of Credit Request) (or in such other written or
electronic form as is acceptable to the Issuer), of the requested Issuance of
such Letter of Credit (a “Letter of Credit Request”). Such notice shall specify
the Issuer of such Letter of Credit, and the face amount of the Letter of Credit
requested (the Dollar Equivalent of which shall not, without the consent of the
Administrative Agent, be less than $100,000), the date of Issuance of such
requested Letter of Credit, the date on which such Letter of Credit is to expire
(which date shall be a Business Day and which shall otherwise comply with the
terms of this Section 2.4) and, in the case of an issuance, the name and address
of the Person for whose benefit the requested Letter of Credit is to be issued.
Such notice, to be effective, must be received by the relevant Issuer and the
Administrative Agent not later than 11:00 a.m. (New York City time) on the last
Business Day on which such notice can be given under the immediately preceding
sentence.

(d) Subject to the satisfaction of the conditions set forth in this Section 2.4,
the relevant Issuer shall, on the requested date, Issue a Letter of Credit on
behalf of the applicable Borrower in accordance with such Issuer’s usual and
customary business practices. No Issuer shall Issue any Letter of Credit in the
period commencing on the first Business Day after it receives written notice
from any Revolving Credit Lender that one or more of the conditions precedent
contained in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) or clause (a) above (other than those conditions set forth in clauses
(a)(i), (a)(vi)(B) and (C) above and, to the extent such clause relates to fees
owing to the Issuer of such Letter of Credit and its Affiliates, clause
(a)(vi)(A) above) are not on such date satisfied or duly waived and ending when
such conditions are satisfied or duly waived. No Issuer shall otherwise be
required to determine that, or take notice whether, the conditions precedent set
forth in Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit)
have been satisfied in connection with the Issuance of any Letter of Credit.

(e) Each Borrower agrees that, if requested by the Issuer of any Letter of
Credit prior to the issuance of a Letter of Credit, it shall execute a Letter of
Credit Reimbursement Agreement in respect to any Letter of Credit Issued
hereunder. In the event of any conflict between the terms of any Letter of
Credit Reimbursement Agreement and this Agreement, the terms of this Agreement
shall govern.

(f) Each Issuer shall comply with the following:

(i) give the Administrative Agent written notice of the Issuance of any Letter
of Credit Issued by it, of all funded drawings under any Letter of Credit Issued
by it and of the payment (or the failure to pay when due) by the applicable
Borrower of any Reimbursement Obligation when due (which notice the
Administrative Agent shall promptly provide to each Lender);

 

66



--------------------------------------------------------------------------------

(ii) upon the request of any Revolving Credit Lender, furnish to such Revolving
Credit Lender copies of any Letter of Credit Reimbursement Agreement to which
such Issuer is a party and such other documentation as may reasonably be
requested by such Revolving Credit Lender; and

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the applicable Borrower
separate schedules for Documentary Letters of Credit and Standby Letters of
Credit issued by it, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations,
in each case outstanding at the end of each month, and any information requested
by the Borrower Representative or the Administrative Agent relating thereto.

(g) Immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuer shall be
deemed to have sold and transferred to each Revolving Credit Lender, and each
Revolving Credit Lender shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuer, without recourse or warranty, an
undivided interest and participation, to the extent of such Revolving Credit
Lender’s Ratable Portion, in such Letter of Credit and the obligations of the
Borrowers with respect thereto (including all Letter of Credit Obligations with
respect thereto) and any security therefor and guaranty pertaining thereto.

(h) The Borrowers agree to pay to the Issuer of any Letter of Credit the amount
of all Reimbursement Obligations owing to such Issuer under any Letter of Credit
issued for its account on the day the Borrower Representative receives written
notice from such Issuer that payment has been made under such Letter of Credit,
so long as such notice is received no later than 11:00 a.m. New York City time
on such day or, if later (or if such day is not a Business Day), the next
succeeding Business Day (the “Reimbursement Date”), irrespective of any claim,
set-off, defense or other right that any Borrower may have at any time against
such Issuer or any other Person. In the event that any Issuer makes any payment
under any Letter of Credit and the Borrowers shall not have repaid such amount
to such Issuer pursuant to this clause (h) (directly or by application of the
deemed Revolving Loans described below in this clause (h)) or any such payment
by any Borrower is rescinded or set aside for any reason, such Reimbursement
Obligation shall be payable on demand with interest thereon computed (i) from
the date on which such Reimbursement Obligation arose to the Reimbursement Date,
at the rate of interest applicable during such period to Revolving Loans that
are Base Rate Loans and (ii) from the Reimbursement Date until the date of
repayment in full, at the rate of interest applicable during such period to past
due Revolving Loans that are Base Rate Loans, and such Issuer shall promptly
notify the Administrative Agent, which shall promptly notify each Revolving
Credit Lender of such failure, and each Revolving Credit Lender shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Issuer the amount of such Revolving

 

67



--------------------------------------------------------------------------------

Credit Lender’s Ratable Portion of such payment in immediately available
Dollars. If the Administrative Agent so notifies such Revolving Credit Lender
prior to 12:00 p.m. (noon) (New York City time) on any Business Day, such
Revolving Credit Lender shall make available to the Administrative Agent for the
account of such Issuer its Ratable Portion of the amount of such payment on such
Business Day in immediately available funds. Upon such payment by a Revolving
Credit Lender, such Revolving Credit Lender shall, except during the continuance
of a Default or Event of Default under Section 9.1(f) (Events of Default) and
notwithstanding whether or not the conditions precedent set forth in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall have been
satisfied (which conditions precedent the Revolving Credit Lenders hereby
irrevocably waive), be deemed to have made a Revolving Loan to the Borrowers in
the principal amount of such payment. Whenever any Issuer receives from any
Borrower a payment of a Reimbursement Obligation as to which the Administrative
Agent has received for the account of such Issuer any payment from a Revolving
Credit Lender pursuant to this clause (h), such Issuer shall pay over to the
Administrative Agent any amount received in excess of such Reimbursement
Obligation and, upon receipt of such amount, the Administrative Agent shall
promptly pay over to each Revolving Credit Lender, in immediately available
funds, an amount equal to such Revolving Credit Lender’s Ratable Portion of the
amount of such payment adjusted, if necessary, to reflect the respective amounts
the Revolving Credit Lenders have paid in respect of such Reimbursement
Obligation.

(i) If and to the extent such Revolving Credit Lender shall not have so made its
Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Revolving Credit Lender agrees to pay to the Administrative Agent for the
account of such Issuer forthwith on demand any such unpaid amount together with
interest thereon, at the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(j) Each Borrower’s obligation to pay each Reimbursement Obligation and the
obligations of the Revolving Credit Lenders to make payments to the
Administrative Agent for the account of the Issuers with respect to Letters of
Credit shall be absolute, unconditional and irrevocable and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii) the existence of any claim, set off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary of the Parent or other Affiliate thereof or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuer, the Administrative Agent or any Lender or any other Person, whether
in connection with this Agreement, any other Loan Document or any other related
or unrelated agreement or transaction;

 

68



--------------------------------------------------------------------------------

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the Issuer under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit in the absence of gross negligence or willful misconduct by the Issuer;

(vi) payment by the Issuer under a Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver, receiver-manager or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; and

(vii) any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.4, constitute a legal or
equitable discharge of the Borrowers’ obligations hereunder other than gross
negligence or willful misconduct by the Issuer.

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuer to any Borrower or any Lender. In determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof, the Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary and, in making any payment under any
Letter of Credit, the Issuer may rely exclusively on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuer; provided that the foregoing shall not be construed to excuse any
Issuer from liability to any Borrower to the extent of any direct damages (as
opposed to consequential or exemplary damages, claims in respect of which are
waived by each Borrower to the extent permitted by applicable law) suffered by
such Borrower that are caused by such Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

 

69



--------------------------------------------------------------------------------

Section 2.5 Reduction and Termination of the Revolving Credit Commitments, Swing
Loan Sublimit and Canadian Sublimit

The Borrowers may, upon prior written notice from the Borrower Representative
received by the Administrative Agent not later than 10:00 a.m. (New York City
time) at least three Business Days’ prior to the date of termination or
reduction, terminate in whole or reduce in part ratably the unused portions of
(a) the Canadian Sublimit, (b) the Swing Loan Sublimit or (c) the respective
Revolving Credit Commitments of the Revolving Credit Lenders, in each case
without premium or penalty other than any amount required to be paid by the
Borrowers pursuant to Section 2.14(e) (Breakage Costs); provided, however, that
each partial reduction shall be in an aggregate amount of not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof. The
Borrowers shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Revolving Credit Outstandings would exceed the Maximum Credit. The Borrowers
shall not terminate or reduce the Swing Loan Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the outstanding Swing Loans
would exceed the reduced Swing Loan Sublimit. The Borrowers shall not terminate
or reduce the Canadian Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the outstanding Canadian Revolving Loans would
exceed the reduced Canadian Sublimit. If, after giving effect to any reduction
of the Revolving Credit Commitments pursuant to this Section 2.5, the Canadian
Sublimit, the Letter of Credit Sublimit or the Swing Loan Sublimit, as the case
may be, exceeds the amount of the Revolving Credit Commitments, then such
Canadian Sublimit, Letter of Credit Sublimit or Swing Loan Sublimit shall be
automatically reduced by the amount of such excess. The Revolving Credit
Commitments of each Lender shall be automatically and permanently reduced to
$0.00 on the Revolving Credit Termination Date.

Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, and without in any way reducing or terminating the Revolving Credit
Commitments or the Obligations of the Loan Parties (other than the Canadian Loan
Parties) under the Loan Documents, if as a result of a Change in Law in Canada
the Borrower Representative reasonably determines in good faith that it or any
Loan Party would suffer adverse tax consequences as a result of any Canadian
Loan Party acting in its capacity as a Borrower or a Guarantor hereunder or as a
result of receiving credit support under the Loan Documents in the form of
guaranties or security from the Loan Parties not organized in Canada, then upon
prior written notice from the Borrower Representative received by the
Administrative Agent not later than 10:00 a.m. (New York City time) three
Business Days’ prior to the date of termination, which notice will (A) certify
as to such adverse tax consequences and each of the items set forth in clauses
(x), (y) and (z) below and (B) be accompanied by a revision to the Borrowing
Base Certificate most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement demonstrating the effect of such
termination on the Borrowing Base (on a Pro Forma Basis), and for the purpose of
such Borrowing Base Certificate and all future Borrowing Base Certificates
delivered in accordance with the terms of this Agreement, the Eligible Canadian
Trade Accounts Receivable shall be $0.00, so long as (x) no Default or Event of
Default exists on the date of such termination or would result from such
termination, (y) after giving effect to such

 

70



--------------------------------------------------------------------------------

termination and to any concurrent prepayments hereunder, no Loans to or other
Obligations of the Canadian Borrower shall be outstanding (other than under any
Designated Secured Cash Management Document or any Designated Secured Hedging
Contract and without regard to any joint and several obligations of the Canadian
Loan Parties arising under any Loan Document, including under Section 2.20(a)
(Co-Borrowers; Borrower Representative) and under any Guaranty, which
Obligations the other Loan Parties shall remain jointly and severally liable for
and which shall not be released as a result of such termination), and all
Letters of Credit issued to any Canadian Loan Party shall be Cash Collateralized
or a back-up letter of credit has been issued, in either case on terms
satisfactory to the Collateral Agent and the applicable Issuers, in an aggregate
amount equal to the Letter of Credit Undrawn Amounts of such Letters of Credit,
and (z) after giving effect to such termination, the revised Borrowing Base
Certificate delivered pursuant to clause (B) of this paragraph, and any
concurrent prepayments hereunder, the Revolving Credit Outstandings shall not
exceed the Maximum Credit, the Canadian Sublimit shall be reduced to $0.00 and
shall be terminated, and each Canadian Loan Party shall be released from its
obligations under the Loan Documents as provided in Sections 10.8(b)(iv) and
(e) (Concerning the Collateral and the Collateral Documents), and shall cease to
be a Borrower, a Guarantor, a Loan Party and a U.S. and Canadian Loan Party for
all purposes under the Loan Documents.

Section 2.6 Repayment of Loans and other Obligations

(a) Revolving Loans. The Borrowers jointly and severally promise to repay the
entire unpaid principal amount of the Revolving Loans on the Revolving Credit
Termination Date or earlier, if otherwise required by the terms hereof.

(b) Swing Loans. The Borrowers jointly and severally promise to repay the entire
unpaid principal amount of the Swing Loans on the Revolving Credit Termination
Date or earlier, if otherwise required by the terms hereof.

(c) Protective Advances. The Borrowers jointly and severally promise to repay to
the Administrative Agent the entire unpaid principal amount of the Protective
Advances on the Revolving Credit Termination Date or earlier, if otherwise
required by the terms hereof; provided that on each date that a Revolving Loan
is made while any Protective Advance is outstanding, the Borrowers shall repay
all Protective Advances then outstanding with the proceeds of such Revolving
Loan.

(d) Other Obligations. The Borrowers jointly and severally promise to repay all
other Obligations outstanding under any Loan Document on the Revolving Credit
Termination Date or earlier, if otherwise required by the terms hereof (other
than any contingent indemnification Obligation for which no claim has been
made).

Section 2.7 Evidence of Debt

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. In addition, each

 

71



--------------------------------------------------------------------------------

Lender having sold a participation in any of its Obligations, acting as agent of
the Borrowers solely for this purpose and for tax purposes, shall establish and
maintain at its address referred to in Section 11.8 (Notices, Etc.) a record of
ownership in which such Lender shall register by book entry (i) the name and
address of each such Participant (and each change thereto, whether by assignment
or otherwise) and (ii) the rights, interests or obligation of each such
Participant in any Obligation, in any Revolving Credit Commitment and in any
right to receive payment hereunder.

(b) (i) The Administrative Agent, acting as agent of the Borrowers solely for
this purpose and for tax purposes, shall establish and maintain at its address
referred to in Section 11.8 (Notices, Etc.) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the Administrative Agent’s, each Lender’s and each Issuer’s interest in each
Loan, each Letter of Credit and each Reimbursement Obligation, and in the right
to receive any payments hereunder and any assignment of any such interest or
rights. In addition, the Administrative Agent, acting as agent of the Borrowers
solely for this purpose and for tax purposes, shall establish and maintain
accounts in the Register in accordance with its usual practice in which it shall
record (i) the names and addresses of the Lenders and the Issuers, (ii) the
Revolving Credit Commitments of each Lender from time to time, (iii) the amount
of each Loan made and, if a Eurodollar Rate Loan or a CDOR Loan, the Interest
Period applicable thereto, (iv) the amount of any drawn Letters of Credit,
(v) the amount of any principal or interest due and payable, and paid, by any
Borrower to, or for the account of, each Lender hereunder, (vi) the amount that
is due and payable, and paid, by any Borrower to, or for the account of, each
Issuer, including the amount of Letter of Credit Obligations (specifying the
amount of any Reimbursement Obligations) due and payable to an Issuer, and
(vii) the amount of any sum received by the Administrative Agent hereunder from
any Borrower, whether such sum constitutes principal or interest (and the type
of Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Revolving Credit Notes evidencing such Loans) and the drawn
Letters of Credit are registered obligations and the right, title, and interest
of the Lenders and the Issuers and their assignees in and to such Loans or drawn
Letters of Credit, as the case may be, shall be transferable only upon notation
of such transfer in the Register. A Revolving Credit Note shall only evidence
the Lender’s or a registered assignee’s right, title and interest in and to the
related Loan, and in no event is any such Revolving Credit Note be considered a
bearer instrument or obligation. This Section 2.7(b) and Section 11.2
(Assignments and Participations) shall be construed so that the Loans and drawn
Letters of Credit are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
regulations (or any successor provisions of the Code or such regulations).

(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be conclusive and binding, absent manifest error, evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of

 

72



--------------------------------------------------------------------------------

the Borrowers to repay the Loans in accordance with their terms. In addition,
the Loan Parties, the Administrative Agent, the Lenders and the Issuers shall
treat each Person whose name is recorded in the Register as a Lender or as an
Issuer, as applicable, for all purposes of this Agreement. Information contained
in the Register with respect to any Lender or Issuer shall be available for
inspection by the Borrowers, the Administrative Agent, such Lender or such
Issuer at any reasonable time and from time to time upon reasonable prior
notice.

(d) Notwithstanding any other provision of this Agreement, in the event that any
Revolving Credit Lender requests that the Borrowers execute and deliver a
promissory note or notes payable to such Revolving Credit Lender in order to
evidence the Indebtedness owing to such Revolving Credit Lender by the Borrowers
hereunder, the Borrowers shall promptly execute and deliver a Revolving Credit
Note or Revolving Credit Notes to such Revolving Credit Lender evidencing the
Revolving Loans of such Revolving Credit Lender, substantially in the form of
Exhibit B (Form of Revolving Credit Note).

Section 2.8 Optional Prepayments

The Borrowers may, upon notice by the Borrower Representative to the
Administrative Agent, prepay the outstanding principal amount of the Revolving
Loans and Swing Loans in whole or in part at any time without premium or penalty
(subject to the last sentence of this paragraph); provided, that (i) such notice
must be received by the Administrative Agent not later than 1:00 p.m. (New York
City time) three Business Days prior to any date of prepayment, (ii) any
prepayment of Loans shall be in a principal amount of $5,000,000 (or $1,000,000
in the case of a Swing Loan) or a whole multiple of $1,000,000 (or $500,000 in
the case of a Swing Loan) in excess thereof, or, if less, the entire principal
amount thereof then outstanding and (iii) such notice shall specify the date and
amount of such prepayment and the type of Loans to be prepaid and, if Eurodollar
Rate Loans or CDOR Loans are to be prepaid, the Interest Period(s) of such
Loans. If such notice is given by the Borrower Representative, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. If any prepayment of any
Eurodollar Rate Loan or CDOR Loan is made by a Borrower other than on the last
day of an Interest Period for such Loan, the Borrowers shall also pay any amount
owing pursuant to Section 2.14(e) (Breakage Costs).

Section 2.9 Mandatory Prepayments

(a) Except for Protective Advances permitted under Section 2.18 (Protective
Advances), if at any time, the aggregate principal amount of Revolving Credit
Outstandings exceeds the Maximum Credit at such time, the Borrowers shall
forthwith prepay the Swing Loans then outstanding first, to the extent of such
excess, and then, if the Revolving Credit Outstandings still exceed the Maximum
Credit, the Borrowers shall prepay the Revolving Loans then outstanding in an
amount equal to such excess. If any such excess remains after repayment in full
of the aggregate outstanding Swing Loans and Revolving Loans, the Borrowers
shall provide Cash Collateral for Letter of Credit Undrawn Amounts in the manner
set forth in Section 9.3 (Actions in Respect of Letters of Credit) in an amount
equal to 103% of such excess.

 

73



--------------------------------------------------------------------------------

(b) Subject to Section 7.12(e) (Control Accounts; Approved Deposit Accounts),
the Borrowers hereby waive the right to direct the application of all funds in
the Agent Collection Account and agree that, solely during a Cash Dominion
Period, the Collateral Agent shall (i) deliver a notice of exclusive control to
each Deposit Account Bank for each Approved Deposit Account and to each Approved
Securities Intermediary for each Control Account and (ii) except as provided in
Section 2.13(h) (Payments and Computations), apply all payments in respect of
any Obligations and all available funds in the Agent Collection Account, such
Approved Deposit Accounts and such Control Accounts on a daily basis as follows:
first, to payment of fees, indemnities, expenses and other amounts (other than
principal, interest and fees under Section 2.12(b) (Letter of Credit Fees), but
including fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.14(c) (Increased Costs; Capital Adequacy),
2.16 (Taxes), Article X, Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) and Section 11.5 (Limitations of Liability)) payable to the
Administrative Agent; second, to repay the outstanding principal amount of the
Swing Loans until such Swing Loans have been repaid in full; third, to repay the
outstanding principal balance of the Revolving Loans until such Revolving Loans
shall have been repaid in full; and then to any other Obligation then due and
payable; provided that, notwithstanding the foregoing, on any day during such
Cash Dominion Period that an Event of Default is not continuing, the Collateral
Agent may, in its Permitted Discretion, elect to sweep on a daily basis only
that portion of the funds on deposit in the Approved Deposit Accounts or
credited to the Control Accounts into the Agent Collection Account as shall be
necessary to pay in full the Obligations payable on such day pursuant to the
waterfall in this Section 2.9(b) (Mandatory Prepayments). Any such election by
the Collateral Agent in accordance with the proviso of the immediately preceding
sentence shall not in any way waive the Collateral Agent’s right to sweep all
such funds on deposit in the Approved Deposit Accounts or credited to the
Control Accounts into the Agent Collection Account at any time during a Cash
Dominion Period (whether or not an Event of Default is continuing). The
Borrowers and each Secured Party consents to such application and to any such
election by the Collateral Agent.

Section 2.10 Interest

(a) Rate of Interest. All Loans and the outstanding amount of all other
Obligations (other than pursuant to Designated Secured Cash Management Documents
and Designated Secured Hedging Contracts) shall bear interest, in the case of
Loans, on the unpaid principal amount thereof from the date such Loans are made
and, in the case of such other Obligations, from the date such other Obligations
are due and payable until, in all cases, paid in full, except as otherwise
provided in clause (c) below, as follows:

(i) if a Base Rate Loan, a Swing Loan, a Protective Advance to a U.S. Borrower,
or such other Obligation, at a rate per annum equal to the sum of (A) the Base
Rate as in effect from time to time and (B) the Applicable Margin;

(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin as in effect from time to time during such Interest Period for
such Eurodollar Rate Loan;

 

74



--------------------------------------------------------------------------------

(iii) if a Canadian Base Rate Loan or a Protective Advance to the Canadian
Borrower in Dollars, at a rate per annum equal to the sum of (A) the Canadian
Base Rate as in effect from time to time and (B) the Applicable Margin;

(iv) if a Canadian Prime Loan or a Protective Advance to the Canadian Borrower
in Canadian Dollars, at a rate per annum equal to the sum of (A) the Canadian
Prime Rate as in effect from time to time and (B) the Applicable Margin; and

(v) if a CDOR Loan, at a rate per annum equal to the sum of (A) the CDOR Rate
determined for the applicable Interest Period and (B) the Applicable Margin as
in effect from time to time during such Interest Period for such CDOR Loan.

(b) Interest Payments. (i) Interest accrued on each Base Rate Loan, Canadian
Base Rate Loan, and Canadian Prime Loan (including Swing Loans and Protective
Advances) shall be payable in arrears (A) on the first Business Day of each
calendar month, commencing on the first such day following the making of such
Base Rate Loan, Canadian Base Rate Loan, or Canadian Prime Loan, (B) upon the
payment or prepayment thereof in full or in part and (C) if not previously paid
in full, at maturity (whether by acceleration or otherwise) of such Loan,
(ii) interest accrued on each Eurodollar Rate Loan and CDOR Loan shall be
payable in arrears (A) on the last day of each Interest Period applicable to
such Loan and, if such Interest Period has a duration of more than three months,
then on the last day of each three month interval, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan or
CDOR Loan and (iii) interest accrued on the amount of all other Obligations
shall be payable on demand from and after the time such Obligation becomes due
and payable (whether by acceleration or otherwise). The Borrowers hereby consent
to the payment by the Swing Loan Lender of all scheduled payments of interest
hereunder with proceeds of a Swing Loan made at the option of the Administrative
Agent in accordance with the provisions of Section 2.13(h) (Payments and
Computations). The Administrative Agent shall provide the Borrower
Representative with prompt notice of any such payment by the Swing Loan Lender.

(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere herein, if any amount of any Obligation is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest (i) in the case of overdue principal amounts, at a rate that is two
percent per annum in excess of the rate of interest applicable to such overdue
principal amounts and (ii) in the case of any other overdue amount (including
overdue interest, but excluding overdue amounts under Designated Secured Cash
Management Documents and Designated Secured Hedging Contracts), at a rate that
is two percent per annum in excess of (x) in the case of such overdue amounts of
the U.S. Borrowers, the rate applicable to Base Rate Loans, (y) in the case of
such overdue amounts of the Canadian Borrower denominated in Dollars, the rate
applicable to Canadian Base Rate Loans and (z) in the case of such overdue
amounts of the Canadian Borrower denominated in Canadian Dollars, the rate
applicable to Canadian Prime Loans. Such interest shall be payable on demand or
as otherwise required pursuant to clause (b) above.

 

75



--------------------------------------------------------------------------------

(d) Usury Savings Clause.

(i) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required with respect to a Lender or an Issuer, for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by such Lender or Issuer would be
contrary to the provisions of any law applicable to such Lender or Issuer
limiting the highest rate of interest which may be lawfully contracted for,
charged or received by such Lender or Issuer, and in such event the Borrowers
shall pay such Lender or such Issuer interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided that if at any time thereafter
the rate of interest payable hereunder is less than the Maximum Lawful Rate, the
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by the Administrative Agent, on
behalf of such Lender or such Issuer, is equal to the total interest that would
have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Effective Date
as otherwise provided in this Agreement.

(ii) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) first, by reducing the
amount or rate of interest required to be paid to the Lenders under this
Section 2.10, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the Loan
Parties shall be entitled, by notice in writing to the Administrative Agent, to
obtain reimbursement from the Lenders in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by the Lenders to the Borrower Representative. Any amount or rate of interest
referred to in this Section 2.10(d)(ii) shall be determined in accordance with
generally accepted actuarial practices and principles as an effective annual
rate of interest over the term that the applicable Loan remains outstanding on
the assumption that any

 

76



--------------------------------------------------------------------------------

charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the Effective Date to the Revolving Credit Termination Date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination.

Section 2.11 Conversion/Continuation Option

(a) The Borrowers may elect (i) (x) at any time on any Business Day, to convert
Base Rate Loans (other than Swing Loans and Protective Advances) (or, in the
case of the Canadian Borrower, Canadian Base Rate Loans (other than Protective
Advances)) or any portion thereof to Eurodollar Rate Loans and (y) at the end of
any applicable Interest Period, to convert Eurodollar Rate Loans or any portion
thereof into Base Rate Loans (or, in the case of Eurodollar Rate Loans made to
the Canadian Borrower, Canadian Base Rate Loans) or to continue such Eurodollar
Rate Loans or any portion thereof for an additional Interest Period, or (ii) in
the case of the Canadian Borrower, (x) at any time on any Business Day, to
convert Canadian Prime Loans or any portion thereof to CDOR Loans and (y) at the
end of any applicable Interest Period, to convert CDOR Loans or any portion
thereof into Canadian Prime Loans or to continue such Canadian Prime Loans or
any portion thereof for an additional Interest Period; provided, that, in the
case of clauses (i) and (ii) above, the aggregate amount of the Eurodollar Rate
Loans or the aggregate amount of the CDOR Loans, in each case for each Interest
Period must be in the amount of at least $1,000,000 or an integral multiple of
$500,000 in excess thereof. Each conversion or continuation shall be allocated
among the Loans of each Revolving Credit Lender in accordance with such
Revolving Credit Lender’s Ratable Portion. Each such election shall be in
substantially the form of Exhibit F (Form of Notice of Conversion or
Continuation) (a “Notice of Conversion or Continuation”) and shall be made by
the Borrower Representative giving the Administrative Agent at least three
Business Days’ prior written notice specifying (A) the amount and type of Loan
being converted or continued, (B) in the case of a conversion to or a
continuation of Eurodollar Rate Loans or CDOR Loans, the applicable Interest
Period and (C) in the case of a conversion, the date of such conversion.

(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of (i) Base
Rate Loans or Canadian Base Rate Loans to Eurodollar Rate Loans and no
continuation in whole or in part of Eurodollar Rate Loans upon the expiration of
any applicable Interest Period or (ii) Canadian Prime Loans to CDOR Loans and no
continuation in whole or in part of CDOR Loans upon the expiration of any
applicable Interest Period, in any case shall be permitted at any time at which
(A) an Event of Default shall have occurred and be continuing or (B) the
continuation of, or conversion into, a Eurodollar Rate Loan or CDOR Loan would
violate any provision of Section 2.14 (Special Provisions Governing Eurodollar
Rate Loans and CDOR Loans). If, within the time period required under the terms
of this Section 2.11, the Administrative Agent does not receive a Notice of
Conversion or Continuation from the Borrower Representative containing a
permitted election to continue any Eurodollar Rate Loans or any CDOR Loans for
an additional Interest Period or to convert any such Loans, then, upon the
expiration of the

 

77



--------------------------------------------------------------------------------

applicable Interest Period, (x) such Eurodollar Rate Loans shall be
automatically converted to Base Rate Loans (or Canadian Base Rate Loans, in the
case of Eurodollar Rate Loans made to the Canadian Borrower) and (y) such CDOR
Loans shall be automatically converted to Canadian Prime Loans. Each Notice of
Conversion or Continuation shall be irrevocable.

Section 2.12 Fees

(a) Unused Commitment Fee. The Borrowers jointly and severally agree to pay in
immediately available Dollars to each Revolving Credit Lender a commitment fee
on the actual daily amount by which the Revolving Credit Commitment of such
Revolving Credit Lender exceeds such Revolving Credit Lender’s Ratable Portion
of the sum of (i) the aggregate outstanding principal amount of Revolving Loans
and (ii) the outstanding amount of the aggregate Letter of Credit Undrawn
Amounts (“Utilization”) from the Effective Date through the Revolving Credit
Termination Date at the Applicable Unused Commitment Fee Rate, payable in
arrears (x) on the first Business Day of each calendar month, commencing on the
first such Business Day following the Effective Date and (y) on the Revolving
Credit Termination Date. For the avoidance of doubt, any Swing Loans or
Protective Advances outstanding shall not be taken into account when computing
the Ratable Portion of the Revolving Loans of the Swing Loan Lender or the
Administrative Agent in its capacity as a Revolving Credit Lender.

(b) Letter of Credit Fees. The Borrowers jointly and severally agree to pay the
following amounts with respect to Letters of Credit issued by any Issuer:

(i) to the Administrative Agent for the account of each Issuer of a Letter of
Credit, with respect to each Letter of Credit issued by such Issuer, an issuance
fee equal to 0.125% per annum of the Dollar Equivalent of the average daily
maximum undrawn face amount of such Letter of Credit for the immediately
preceding month (or portion thereof), computed on a 360-day basis and payable in
arrears (A) on the first Business Day of each calendar month, commencing on the
first such Business Day following the issuance of such Letter of Credit and
(B) on the Revolving Credit Termination Date;

(ii) to the Administrative Agent for the ratable benefit of the Revolving Credit
Lenders, with respect to each Letter of Credit, a fee accruing in Dollars at a
rate per annum equal to the Applicable L/C Fee Rate multiplied by the Dollar
Equivalent average daily maximum undrawn face amount of such Letter of Credit
for the immediately preceding month (or portion thereof), payable in arrears
(A) on the first Business Day of each calendar month, commencing on the first
such Business Day following the issuance of such Letter of Credit and (B) on the
Revolving Credit Termination Date; and

(iii) to the Issuer of any Letter of Credit, with respect to the issuance,
amendment, presentation or transfer of each Letter of Credit and each drawing
made thereunder, documentary and processing charges in accordance with such
Issuer’s standard schedule for such charges in effect at the time of issuance,
amendment, presentation, transfer or drawing, as the case may be.

 

78



--------------------------------------------------------------------------------

(c) Additional Fees. The Borrowers jointly and severally have agreed to pay to
the Administrative Agent, the Collateral Agent, Citi and MS additional fees, the
amount and dates of payment of which are embodied in the Fee Letter.

(d) Payment of Fees. The Borrowers hereby consent to the payment by the Swing
Loan Lender of all fees payable hereunder (including fees payable under the Fee
Letter) with proceeds of a Swing Loan made at the option of the Administrative
Agent in accordance with the provisions of Section 2.13(h) (Payments and
Computations). The Administrative Agent shall provide the Borrower
Representative with prompt notice of any such payment by the Swing Loan Lender.

(e) Defaulting Lender Fees. Notwithstanding anything herein to the contrary,
during such period as a Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to any fees accruing during such period pursuant to clauses
(a) and (b) above and Section 2.4(h) (Letters of Credit) (without prejudice to
the rights of the Non-Defaulting Lenders in respect of such fees); provided,
that (i) to the extent that all or a portion of the Letter of Credit Obligations
or Swing Loans of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders pursuant to Section 2.19(a) (Defaulting Lender), such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Revolving Credit Commitments, and (ii) to the
extent that all or any portion of such Letter of Credit Obligations or Swing
Loans cannot be so reallocated, such fees will instead accrue for the benefit of
and be payable to the Issuer and the Swing Loan Lender, as applicable (and the
pro rata payment provisions of Section 2.13 (Payments and Computations) will
automatically be deemed adjusted to reflect the provisions of this Section
2.12(e)).

Section 2.13 Payments and Computations

(a) The Borrowers shall make each payment hereunder (including fees and
expenses) not later than 11:00 a.m. (New York City time) on the day when due and
payable, in the currency specified herein (or, if no such currency is specified,
in Dollars) to the Administrative Agent at its Applicable Lending Office, or
such other address of the Administrative Agent referred to in Section 11.8
(Notices, Etc.) in immediately available funds without set-off or counterclaim.
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) or (g) below, as applicable, for the account of their respective
Applicable Lending Offices; provided, however, that amounts payable pursuant to
Section 2.16 (Taxes) or Section 2.14(c) (Increased Costs; Capital Adequacy) or
(d) (Special Provisions Governing Eurodollar Rate Loans) shall be paid only to
the affected Lender or Lenders, amounts payable with respect to Swing Loans
shall be paid only to the Swing Loan Lender and amounts payable with respect to
Protective Advances shall be retained by the Administrative Agent unless
otherwise required to be paid to the Revolving Credit Lenders pursuant to
Section 2.18(b) (Protective Advances). Payments received by the Administrative
Agent after 11:00 a.m. (New York City time) shall be deemed to be received on
the next Business Day.

 

79



--------------------------------------------------------------------------------

(b) All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days with respect to Eurodollar Rate Loans
(and Loans bearing interest at (x) the Base Rate based on clause (b) of such
definition and (y) the Canadian Base Rate based on clause (c) of such
definition) and 365/366 days with respect to all other computations, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest and fees are payable.
Each determination by the Administrative Agent of a rate of interest hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(c) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the actual number of days in the applicable calendar year and divided by 360
or such other period of time, respectively.

(d) Each payment by any Borrower of any Loan, Reimbursement Obligation
(including interest or fees in respect thereof) and each reimbursement of
various costs, expenses or other Obligation (i) denominated in Dollars shall be
made in Dollars and (ii) denominated in Canadian Dollars shall be made in
Canadian Dollars.

(e) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan or CDOR Loan to be made in the next
calendar month, such payment shall be made on the immediately preceding Business
Day. All repayments of any Revolving Loans shall be applied as follows: first,
to repay any such Revolving Loans outstanding as Base Rate Loans, Canadian Base
Rate Loans or Canadian Prime Loans and then, to repay any such Revolving Loans
outstanding as Eurodollar Rate Loans or CDOR Loans, with those Eurodollar Rate
Loans and CDOR Loans having earlier expiring Interest Periods being repaid prior
to those having later expiring Interest Periods.

(f) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Administrative Agent, the Swing Loan
Lender, the Lenders or the Issuers hereunder that the Borrowers will not make
such payment in full, the Administrative Agent may assume that the Borrowers
have made such payment in full to the Administrative Agent on such date in
accordance herewith and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to itself, the Swing Loan Lender, the
Lenders or the Issuer, as the case may be, an amount equal to the amount then
due such Person. If and to the extent that the Borrowers shall not have made
such payment in full to the Administrative Agent, each Lender or the Issuers, as
the case may be, shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Lender together with interest thereon for each
day from and including the date such amount is distributed to such Lender to but
excluding the date such Lender repays such amount to the Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

80



--------------------------------------------------------------------------------

(g) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (h) below (or required
to be applied in accordance with Section 2.9(a) or (b) (Mandatory Prepayments)),
all payments and any other amounts received by the Administrative Agent from or
for the benefit of the Borrowers shall be applied as follows: first, to pay
principal of, and interest on, any portion of the Loans the Administrative Agent
may have advanced pursuant to the express provisions of this Agreement on behalf
of any Lender, for which the Administrative Agent has not then been reimbursed
by such Lender or the Borrowers, second, to pay all other Obligations then due
and payable and third, as the Borrower Representative so designates. Payments in
respect of (i) Protective Advances received by the Administrative Agent shall be
retained by the Administrative Agent unless otherwise required to be paid to the
Revolving Credit Lenders pursuant to Section 2.18(b) (Protective Advances),
(ii) Swing Loans received by the Administrative Agent shall be distributed to
the Swing Loan Lender, (iii) payments in respect of Revolving Loans received by
the Administrative Agent shall be distributed to each Revolving Credit Lender in
accordance with such Revolving Credit Lender’s Ratable Portion, and (iv) all
payments of fees and all other payments in respect of any other Obligation shall
be allocated among such of the Lenders and Issuers as are entitled thereto and,
for such payments allocated to the Revolving Credit Lenders, in proportion to
their respective Ratable Portions.

(h) The Loan Parties hereby irrevocably waive the right to direct the
application of any and all payments in respect of the Secured Obligations and
any proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agree that during the continuance of an Event of Default,
notwithstanding the provisions of Sections 2.9(a) and (b) (Mandatory
Prepayments) and clause (g) above, the Collateral Agent shall deliver a notice
of exclusive control to each Deposit Account Bank for each Approved Deposit
Account and each Approved Securities Intermediary for each Control Account and
the Administrative Agent and the Collateral Agent shall apply all payments in
respect of any Secured Obligations and all funds on deposit in any Agent
Collection Account, Approved Deposit Account and Control Account and all other
proceeds of Collateral in the following order:

(i) first, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (other than principal, interest
and fees under Section 2.12(b) (Letter of Credit Fees), but including fees,
charges and disbursements of counsel to the Administrative Agent and amounts
payable under Sections 2.14(c) (Increased Costs; Capital Adequacy), 2.16
(Taxes), Article X, Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) and Section 11.5 (Limitations of Liability)) payable to the
Administrative Agent in its capacity as such;

(ii) second, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Protective Advances, ratably among the Administrative
Agent (and the Lenders to the extent they have funding their participations in
any such Protective Advance) in proportion to their respective amounts described
in this clause second payable to them;

 

81



--------------------------------------------------------------------------------

(iii) third, to pay interest on and then principal amount of any portion of the
Revolving Loans and Swing Loans that the Administrative Agent or Swing Loan
Lender may have advanced on behalf of any Lender, and any unfunded payment by
the Borrower required to have been paid under Section 2.4(h) (Letters of
Credit), in each case for which the Revolving Credit Lenders have not funded
their Ratable Portion of such Revolving Loans, Swing Loans or Letters of Credit
(the amounts so applied to be distributed between or among the Administrative
Agent, the Swing Loan Lender and the applicable Issuers ratably in proportion to
such amounts owed to them on the date of any such distribution);

(iv) fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Swing Loans, ratably among the Swing Loan Lender (and
the other Lenders to the extent they have funding their participations in any
such Swing Loan) in proportion to their respective amounts described in this
clause fourth payable to them;

(v) fifth, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal, interest and
Section 2.12(b) (Letter of Credit Fees)) payable to the Lenders (and the Issuers
with respect to Letters of Credit) (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuers (including fees and time
charges for attorneys who may be employees of any Lender or the Issuers) and
amounts payable under Sections 2.14(c) (Increased Costs; Capital Adequacy), 2.16
(Taxes), Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) and
Section 11.5 (Limitations of Liability), ratably among them in proportion to the
respective amounts described in this clause fifth payable to them;

(vi) sixth, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees under Section 2.12(b) (Letter of Credit Fees) and
interest on the Loans and Reimbursement Obligations (including post-petition
interest, whether or not an allowed claim in any proceeding under any Debtor
Relief Law), ratably among the Lenders and the Issuers in proportion to the
respective amounts described in this clause sixth payable to them;

(vii) seventh, to payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans (other than the Protective Advances
and Swing Loans) and Reimbursement Obligations, ratably among the Lenders and
Issuers in proportion to their respective amounts described in this clause
seventh payable to them;

(viii) eighth, to provide Cash Collateral for outstanding Letter of Credit
Undrawn Amounts in the manner described in Section 9.3 (Actions in Respect of
Letters of Credit) but only with respect to outstanding Letters of Credit that
are not supported by “back-to-back” letters of credit as described in Section
9.3;

 

82



--------------------------------------------------------------------------------

(ix) ninth, to payment of the Last-Out Qualified Secured Obligations (in the
case of such obligations in respect of Designated Secured Hedging Contracts, in
the amount of the then-current Hedge Termination Value thereof), ratably among
the Cash Management Banks and Hedge Banks in proportion to the respective
amounts described in this clause ninth held by them; and

(x) tenth, to the ratable payment of all other Secured Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i) through (x) above the available funds being applied with respect to
any such Secured Obligation (unless otherwise specified in such clause) shall be
allocated to the payment of such Secured Obligation ratably, based on the
proportion of the Administrative Agent’s, each Lender’s, each Issuer’s, each
Cash Management Bank’s or each Hedge Bank’s interest in the aggregate
outstanding Secured Obligations described in such clause.

(i) At the option of the Administrative Agent, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Revolving Loans and Protective Advances may be paid
from the proceeds of Swing Loans or Revolving Loans. The Borrowers hereby
authorizes the Swing Loan Lender to make such Swing Loans pursuant to
Section 2.3(a) (Swing Loans) and the Revolving Credit Lenders to make Revolving
Loans pursuant to Section 2.2(a) (Borrowing Procedures) from time to time in the
amounts of any and all principal payable with respect to the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums payable in
respect of the Revolving Loans and Protective Advances, and further authorizes
the Administrative Agent to give the Lenders notice of any Borrowing with
respect to such Swing Loans and Revolving Loans and to distribute the proceeds
of such Swing Loans and Revolving Loans to pay such amounts. The Borrowers agree
that all such Swing Loans and Revolving Loans so made shall be deemed to have
been requested by it (irrespective of the satisfaction of the conditions in
Section 3.2 (Conditions Precedent to Each Loan and Letter of Credit), which
conditions the Lenders irrevocably waive) and directs that all proceeds thereof
shall be used to pay such amounts.

Section 2.14 Special Provisions Governing Eurodollar Rate Loans and CDOR Loans

(a) Determination of Interest Rate

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.” The CDOR Rate for each Interest Period for
CDOR Loans shall be determined by the Administrative Agent pursuant to the
procedures set forth in the definition of “CDOR Rate.” The Administrative
Agent’s determination shall be presumed to be correct absent manifest error and
shall be binding on the Borrowers. The Administrative Agent shall provide the
Borrower Representative with prompt notice of each Eurodollar Rate and each CDOR
Rate determination.

 

83



--------------------------------------------------------------------------------

(b) Interest Rate Unascertainable, Inadequate or Unfair

(i) In the event that (x) the Administrative Agent determines that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the Eurodollar Rate then being determined is to be fixed or
(y) the Requisite Lenders notify the Administrative Agent that the Eurodollar
Rate for any Interest Period will not adequately reflect the cost to the
Revolving Credit Lenders of making or maintaining such Loans for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower
Representative and the Revolving Credit Lenders, whereupon each Eurodollar Rate
Loan shall automatically, on the last day of the current Interest Period for
such Loan, convert into (A) a Base Rate Loan, in the case of a Loan to any U.S.
Borrower or (B) a Canadian Base Rate Loan, in the case of a Loan to the Canadian
Borrower, and the obligations of the Revolving Credit Lenders to make Eurodollar
Rate Loans or to convert Base Rate Loans or Canadian Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower Representative that the Requisite Lenders have determined
that the circumstances causing such suspension no longer exist.

(ii) In the event that (x) the Administrative Agent determines that adequate and
fair means do not exist for ascertaining the applicable interest rates by
reference to which the CDOR Rate then being determined is to be fixed or (y) the
Requisite Lenders notify the Administrative Agent that the CDOR Rate for any
Interest Period will not adequately reflect the cost to the Revolving Credit
Lenders of making or maintaining such Loans for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower Representative and
the Revolving Credit Lenders, whereupon each CDOR Loan shall automatically, on
the last day of the current Interest Period for such Loan, convert into a
Canadian Prime Loan, and the obligations of the Revolving Credit Lenders to make
CDOR Loans or to convert Canadian Prime Loans into CDOR Loans shall be suspended
until the Administrative Agent shall notify the Borrower Representative that the
Requisite Lenders have determined that the circumstances causing such suspension
no longer exist.

(c) Increased Costs; Capital Adequacy

(i) Increased Costs Generally. If any Change in Law shall:

(1) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate ) or any
Issuer;

(2) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the

 

84



--------------------------------------------------------------------------------

definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(3) impose on any Lender or any Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, Issuer or other Recipient, the Borrowers will pay
to such Lender, Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, Issuer or other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

(ii) Capital Requirements. If any Lender or Issuer determines that any Change in
Law affecting such Lender or Issuer or any lending office of such Lender or such
Lender’s or Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or Issuer’s capital or on the capital of such Lender’s or Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by any Issuer,
to a level below that which such Lender or Issuer or such Lender’s or Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuer’s policies and the policies of such
Lender’s or Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrowers will pay to such Lender or Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuer or such Lender’s or Issuer’s holding company for any such reduction
suffered.

(iii) Certificates for Reimbursement. A certificate of a Lender or Issuer
setting forth the amount or amounts necessary to compensate such Lender or
Issuer or its holding company, as the case may be, as specified in paragraph
(i) or (ii) of this Section 2.14(c) and delivered to the Borrower
Representative, shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

85



--------------------------------------------------------------------------------

(iv) Delay in Requests. Failure or delay on the part of any Lender or Issuer to
demand compensation pursuant to this Section 2.14(c) shall not constitute a
waiver of such Lender’s or Issuer’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or Issuer
pursuant to this Section 2.14(c) for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or Issuer, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(d) Illegality

Notwithstanding any other provision of this Agreement to the contrary, if any
Revolving Credit Lender determines that any Change in Law after the Effective
Date shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Revolving Credit Lender or its
Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to fund
or maintain Eurodollar Rate Loans, or for any Canadian Lending Office to make
CDOR Loans or to continue to fund or maintain CDOR Loans, then, on notice
thereof and demand therefor by such Revolving Credit Lender to the Borrower
Representative through the Administrative Agent, (i) the obligation of such
Revolving Credit Lender to make or to continue Eurodollar Rate Loans and to
convert Base Rate Loans into Eurodollar Rate Loans, or to make or to continue
CDOR Loans and to convert Canadian Prime Loans into CDOR Loans, shall be
suspended, and each such Revolving Credit Lender shall make a Base Rate Loan as
part of any requested Borrowing of Eurodollar Rate Loans or a Canadian Prime
Loan as part of any requested Borrowing of CDOR Loans and (ii) if the affected
Eurodollar Rate Loans or CDOR Loans are then outstanding, the applicable
Borrowers shall immediately convert each such Eurodollar Rate Loan into a Base
Rate Loan and each CDOR Loan into a Canadian Prime Loan. If, at any time after a
Revolving Credit Lender gives notice under this clause (d), such Revolving
Credit Lender determines that it may lawfully make Eurodollar Rate Loans or CDOR
Loans, as applicable, such Revolving Credit Lender shall promptly give notice of
that determination to the Borrower Representative and the Administrative Agent,
and the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrowers’ right to request, and such Revolving Credit Lender’s
obligation, if any, to make Eurodollar Rate Loans or CDOR Loans, as applicable,
shall thereupon be restored.

(e) Breakage Costs

In addition to all amounts required to be paid by the Borrowers pursuant to
Section 2.10 (Interest), the Borrowers shall compensate each Revolving Credit
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Revolving Credit Lender to fund or
maintain such Revolving Credit Lender’s Eurodollar Rate Loans or CDOR Loans to
the applicable Borrowers but excluding any loss of the Applicable Margin on the
relevant Loans) that such Revolving Credit Lender may sustain (i) if for any
reason (other than

 

86



--------------------------------------------------------------------------------

solely by reason of such Lender being a Defaulting Lender) a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans or CDOR Loans does not
occur on a date specified therefor in a Notice of Borrowing or a Notice of
Conversion or Continuation given by the Borrower Representative or in a
telephonic request by it for borrowing or conversion or continuation or a
successive Interest Period does not commence after notice therefor is given
pursuant to Section 2.11 (Conversion/Continuation Option), (ii) if for any
reason any Eurodollar Rate Loan or CDOR Loan is prepaid (including mandatorily
pursuant to Section 2.9 (Mandatory Prepayments)) on a date that is not the last
day of the applicable Interest Period, (iii) as a consequence of a required
conversion of a Eurodollar Rate Loan to a Base Rate Loan or a CDOR Loan to a
Canadian Prime Loan, in each case as a result of any of the events indicated in
clause (d) above or (iv) as a consequence of any failure by any Borrower to
repay Eurodollar Rate Loans or CDOR Loans when required by the terms hereof. The
Revolving Credit Lender making demand for such compensation shall deliver to the
Borrower Representative concurrently with such demand a written statement as to
such losses, expenses and liabilities showing in reasonable detail the basis for
the calculation thereof, and this statement shall be conclusive as to the amount
of compensation due to such Revolving Credit Lender, absent manifest error.

Section 2.15 [Reserved]

Section 2.16 Taxes

(a) Defined Terms. For purposes of this Section 2.16 (Taxes), the term “Lender”
includes any Issuer and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly

 

87



--------------------------------------------------------------------------------

or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.2(g)(ii) (Assignments and Participations) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16
(Taxes), such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(g)(ii)(A),

 

88



--------------------------------------------------------------------------------

(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Domiciled Borrower,

(A) any Lender that is a Domestic Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(i) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning

 

89



--------------------------------------------------------------------------------

of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit K-2 or
Exhibit K-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit K-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Non-U.S. Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such

 

90



--------------------------------------------------------------------------------

additional documentation reasonably requested by the Borrower Representative or
the Administrative Agent as may be necessary for the Borrower Representative and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

Section 2.17 Substitution of Lenders; Mitigation Obligations

(a) If any Lender requests compensation under Section 2.14(c) (Increased Costs;
Capital Adequacy), or if the Borrowers are required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of

 

91



--------------------------------------------------------------------------------

any Lender pursuant to Section 2.16 (Taxes) and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.17(b), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon written
notice from the Borrower Representative to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.2 (Assignments and Participations)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.14(c) (Increased Costs; Capital Adequacy) or Section 2.16 (Taxes)) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that

(i) The Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.2 (Assignments and Participations);

(ii) Such Lender shall have received payment of an amount equal to the
outstanding principal on its Loans and participations in Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.14(e) (Breakage Costs) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

(iii) In the case of any such assignment resulting from a claim for compensation
under Section 2.14(c) (Increased Costs; Capital Adequacy) or payments required
to be made pursuant to Section 2.16 (Taxes), such assignment will result in a
reduction in such compensation or payments thereafter;

(iv) Such assignment does not conflict with applicable law;

(v) In the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

(vi) Such Lender shall deliver any Revolving Credit Notes evidencing such Loans
to the Borrower Representative or the Administrative Agent; and

(vii) Neither the Administrative Agent nor any Lender shall be obligated to be
or to find the assignee;

provided that it is understood that the failure of any Lender replaced pursuant
to this Section 2.17 to execute an Assignment and Acceptance or deliver such
Revolving Credit Notes shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register and the Revolving Credit Notes shall be deemed cancelled upon

 

92



--------------------------------------------------------------------------------

such failure. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Any such replacement shall not be deemed a waiver
or release of any rights that the Borrowers shall have against the replaced
Lender.

Notwithstanding anything to the contrary in this Section 2.17(a), (x) a Lender
that acts as an Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such Issuer (including the furnishing of a back-up stand-by
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such Issuer or the depositing of Cash Collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such Issuer) have been made with respect to such outstanding
Letter of Credit and (y) the Lender that acts as the Administrative Agent may
not be replaced in such capacity hereunder except in accordance with
Section 10.7 (Successor Administrative Agent; Resignation of Issuers and Swing
Loan Lender).

(b) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14(c) (Increased Costs; Capital Adequacy), or
requires the Borrowers to pay any Indemnified Taxes or additional amounts to any
Lender or an Governmental Authority for the account of any Lender pursuant to
Section 2.16 (Taxes), then such Lender shall use reasonable efforts to designate
a different lending office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14(c)
(Increased Costs; Capital Adequacy) or Section 2.16 (Taxes), as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

Section 2.18 Protective Advances

(a) Subject to the limitations set forth below (and notwithstanding anything to
the contrary in Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit) including failure to satisfy or waive any of the conditions precedent
set forth in Section 3.2), the Administrative Agent is authorized by the
Borrowers and the Lenders, from time to time in the Administrative Agent’s sole
discretion (but shall have absolutely no obligation), to make Loans to the
Borrowers, on behalf of the Lenders in the form of Protective Advances. Any
Protective Advance may be made in a principal amount that would (i) cause the
aggregate Revolving Credit Outstandings to exceed the Borrowing Base and
(ii) cause the Loans denominated in Canadian Dollars to exceed the Canadian
Sublimit; provided that no Protective Advance may be made to the extent that,
after giving effect to such Protective Advance (together with the outstanding
principal amount of any outstanding Protective Advances), the aggregate
principal amount of Protective Advances outstanding hereunder would exceed 10%
of the Borrowing Base as determined on the date of such proposed Protective
Advance; provided, further, that the Revolving Credit Outstandings (including
the aggregate amount of outstanding Protective Advances) at any time shall not
exceed the Revolving Credit Commitments at such time. Each Protective Advance

 

93



--------------------------------------------------------------------------------

to a U.S. Borrower shall be a Base Rate Loan and each Protective Advance to the
Canadian Borrower (i) in Dollars shall be a Canadian Base Rate Loan or (ii) in
Canadian Dollars shall be a Canadian Prime Loan. Each Protective Advance shall
be secured by the Liens in favor of the Collateral Agent in and to the
Collateral and shall constitute Obligations hereunder. The making of a
Protective Advance on any one occasion shall not obligate the Administrative
Agent to make any Protective Advance on any other occasion. The Administrative
Agent may request that the Revolving Credit Lenders make a Revolving Loan or
that the Swing Loan Lender make a Swing Loan to repay a Protective Advance in
accordance with Section 2.13(h) (Payments and Computations). At any other time,
the Administrative Agent may require the Revolving Credit Lenders to fund their
risk participations described in Section 2.18(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Revolving
Credit Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its Ratable Portion. From and after the
date, if any, on which any Revolving Credit Lender is required to fund its
participation in any Protective Advance, the Administrative Agent shall promptly
distribute to such Revolving Credit Lender, such Revolving Credit Lender’s
Ratable Portion of all payments of principal and interest and all proceeds of
Collateral (if any) received by the Administrative Agent in respect of such
Protective Advance.

Section 2.19 Defaulting Lender

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the last two provisos of Section 11.1 (Amendments,
Waivers, Etc.).

(ii) Reallocation of Defaulting Lender Commitment, Etc. If a Lender becomes, and
during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any participations in Letter of Credit Obligations,
Swing Loans and Protective Advances of such Defaulting Lender:

(1) the participations in Letter of Credit Obligations, Swing Loans and
Protective Advances of such Defaulting Lender will, subject to the limitation in
the first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Credit Commitments; provided that
(x) each Non-Defaulting Lender’s Ratable Portion of all Revolving Credit
Outstandings (with the aggregate amount

 

94



--------------------------------------------------------------------------------

of such Non-Defaulting Lenders risk participations and funded participation in
Letter of Credit Obligations, Swing Loans and Protective Advances being deemed
“held” by such Lender) may not in any event exceed such Revolving Credit
Lender’s Revolving Credit Commitment as in effect at the time of such
reallocation and (y) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrowers, the Administrative Agent, the Issuers, the Swing Loan
Lender or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;

(2) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s participations in Letter of Credit Obligations, Swing Loans
and Protective Advances cannot be so reallocated, whether by reason of the first
proviso in clause (1) above or otherwise, the Borrowers will, not later than one
Business Day after demand by the Administrative Agent (at the direction of the
Administrative Agent, the applicable Issuer and/or the Swing Loan Lender, as the
case may be), (x) Cash Collateralize the obligations of the Borrowers to the
Administrative Agent, Issuers and the Swing Loan Lender in respect of such
participations in Letter of Credit Obligations, Swing Loans and Protective
Advances, as the case may be, in an amount at least equal to the aggregate
amount of the unreallocated portion of such participations in Letter of Credit
Obligations, Swing Loans and Protective Advances, (y) in the case of such
participations in Swing Loans, prepay (subject to clause (3) below) and/or Cash
Collateralize in full the unreallocated portion thereof, or (z) make other
arrangements satisfactory to the Administrative Agent, and to the Issuers and
the Swing Loan Lender, as the case may be, in their sole discretion to protect
them against the risk of non-payment by such Defaulting Lender; and

(3) any amount paid by the Borrowers or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated account until (subject to
Section 2.19(e) (Defaulting Lender Cure)) the termination of the Revolving
Credit Commitments and payment in full of all obligations of the Borrowers
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuers or the Swing Loan
Lender (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably

 

95



--------------------------------------------------------------------------------

among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and unreimbursed payments made by the Issuers
pursuant to a Letter of Credit then due and payable to the Non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them, sixth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders, and seventh after the termination of the
Revolving Credit Commitments and payment in full of all obligations of the
Borrowers hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

(iii) Certain Fees. (1) No Defaulting Lender shall be entitled to receive any
fee under Section 2.12(a) for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(2) Each Defaulting Lender shall be entitled to receive fees under
Section 2.12(b) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Ratable Portion of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.19(b).

(3) With respect to any fees under Section 2.12 not required to be paid to any
Defaulting Lender pursuant to clause (1) or (2) above, the Borrower
Representative shall (x) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Obligations, Swing Loans
and Protective Advances that has been reallocated to such Non-Defaulting Lender
pursuant to clause (a)(ii)(1) above, (y) pay to the Administrative Agent, each
Issuer and Swing Loan Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Administrative Agent’s, such Issuer’s or such Swing Loan Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Cash Collateral Call. If any Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, if any Letter of
Credit, Swing Loan or Protective Advance is at the time outstanding, the
applicable Issuer, the Swing Loan Lender and the Administrative Agent, as the
case may be, may (except, in the case of a Defaulting Lender, to the extent the
Revolving Credit Commitments have been fully reallocated pursuant to
Section 2.19(a)(ii) above), by notice to the Borrower Representative and such
Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrowers to Cash Collateralize the obligations of the
Borrowers to the applicable Issuer, the Swing Loan Lender and the Administrative
Agent in respect of such Letter of Credit, Swing Loan or Protective Advance in
amount at least equal to 103% of the aggregate amount of

 

96



--------------------------------------------------------------------------------

the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender or such Potential Defaulting Lender to be applied pro rata in respect
thereof, or to make other arrangements satisfactory to the Administrative Agent,
and to the applicable Issuer and the Swing Loan Lender, as the case may be, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.

(b) Cash Collateral.

(i) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for its benefit and the benefit of the Issuers and the Swing Loan Lender,
and agrees to maintain, a first priority security interest in all Cash
Collateral provided under this Section 2.19 as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Obligations, Swing Loans and Protective Advances, to be applied pursuant to
subclause (ii) below. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower Representative will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section in respect of Letters of
Credit, Swing Loans and Protective Advances shall be applied to the satisfaction
of the Defaulting Lender’s obligation to fund participations in respect of
Letter of Credit Obligations, Swing Loans and Protective Advances (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Administrative Agent’s the Swing Loan Lenders,
or any Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.19(b) following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Swing Loan Lender and each Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.19(a), the Person
providing Cash Collateral and the Administrative Agent, each applicable Issuer
and the Swing Loan Lender may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by any
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

97



--------------------------------------------------------------------------------

(c) Right to Give Drawdown Notices. In furtherance of the foregoing, if any
Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, each of the Administrative Agent, the Issuers and
the Swing Loan Lender is hereby authorized by the Borrowers (which authorization
is irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.2
(Borrowing Procedures) in such amounts and in such times as may be required to
(i) reimburse an outstanding payment made by the Issuers pursuant to a Letter of
Credit, (ii) repay an outstanding Swing Loan, (iii) repay an outstanding
Protective Advance and/or (iv) Cash Collateralize the obligations of the
Borrowers in respect of outstanding Letters of Credit, Swing Loans or Protective
Advances in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letter of Credit, Swing Loan or Protective Advance.

(d) Removal of Administrative Agent. Anything herein to the contrary
notwithstanding, if at any time the Requisite Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender pursuant to clause (v) of the
definition thereof, the Requisite Lenders (determined after giving effect to
last two provisos of Section 11.1 (Amendments, Waivers, Etc.)) may by notice to
the Borrower Representative and such Person remove such Person as Administrative
Agent and, in consultation with the Borrowers, appoint a replacement
Administrative Agent hereunder. Such removal will, to the fullest extent
permitted by applicable law, be effective on the earlier of (i) the date a
replacement Administrative Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Requisite Lenders (regardless of whether a
replacement Administrative Agent has been appointed).

(e) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
Swing Loan Lender and Issuer agree in writing in their discretion that a Lender
is no longer a Defaulting Lender or a Potential Defaulting Lender, as the case
may be, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.19(a)(ii)), such Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders and/or make such other adjustments or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit, Swing Loans
and Protective Advances of the Lenders to be on a pro rata basis in accordance
with their respective Revolving Credit Commitments (without giving effect to
Section 2.19(a)(ii)), whereupon such Lender will cease to be a Defaulting Lender
or a Potential Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender or Potential Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender or a
Potential Defaulting Lender.

 

98



--------------------------------------------------------------------------------

(f) New Swing Loans / Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Loan Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no Issuer shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

(g) Termination of Defaulting Lender Commitment. The Borrowers may terminate the
unused amount of the Revolving Credit Commitment of a Defaulting Lender upon not
less than 5 Business Days’ prior notice to the Administrative Agent (which will
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.19(a)(ii)(3) will apply to all amounts thereafter paid by the
Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrowers, the Administrative Agent, the Issuers, the Swing Loan
Lender or any Lender may have against such Defaulting Lender.

(h) Cash Management and Hedging. Notwithstanding anything herein or in any other
Loan Document to the contrary, so long as any Lender is a Defaulting Lender, the
Last-Out Qualified Secured Obligations owing to such Lender under any Designated
Secured Cash Management Document entered into with such Lender while such Lender
was a Defaulting Lender, and each Designated Secured Hedging Contract entered
into with such Lender while such Lender was a Defaulting Lender, in each case
that would otherwise be secured under the Loan Documents, shall be excluded for
all purposes from the benefit of any security interest granted under the Loan
Documents and from the benefit of any priority of payment in any payment
waterfall under any Loan Document.

Section 2.20 Co-Borrowers; Borrower Representative

(a) Joint and Several Liability. The Borrowers shall have joint and several
liability in respect of all Obligations hereunder and under any other Loan
Document to which any Borrower is a party, without regard to any defense (other
than the defense that payment in full has been made), setoff or counterclaim
which may at any time be available to or be asserted by any other Loan Party
against the Administrative Agent, the Issuers, or the Lenders, or by any other
circumstance whatsoever (with or without notice to or knowledge of any Borrower)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers’ liability hereunder, in bankruptcy or in any other
instance, and the Obligations of the Borrowers hereunder shall not be
conditioned or contingent upon the pursuit by the Administrative Agent, the
Issuers or the Lenders or any other Person at any time of any right or remedy
against the Borrowers or against any other Person which may be or become liable
in respect of all or any part of the Obligations or against any Collateral or
guarantee therefor (including each Guaranty) or right of offset with respect
thereto; provided, however, that the joint and several liabilities of the
Borrowers under this Section 2.20 shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any

 

99



--------------------------------------------------------------------------------

obligations of any Guarantor. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a Notice of Borrowing or a Notice of
Conversion or Continuation) and may be enforced against each Borrower
separately, whether or not enforcement of any right or remedy hereunder has been
sought against any other Borrower. Each Borrower hereby expressly waives, with
respect to any of the Loans or Letters of Credit made to any other Borrower
hereunder and any of the amounts owing hereunder by such other Loan Parties in
respect of such Loans or Letters of Credit, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent, any Issuer or any Lender exhaust any right, power or
remedy or proceed against such other Loan Parties under this Agreement or any
other agreement or instrument referred to herein or against any other Person
under any other guarantee of, or security for, any of such amounts owing
hereunder.

(b) Borrower Representative Appointment. Each Borrower hereby designates the
Borrower Representative as its representative and agent on its behalf for the
purpose of issuing, executing and delivering Notices of Borrowing and Notices of
Conversion or Continuation, delivering and giving instructions with respect to
the disbursements of the proceeds of the Loans, paying, prepaying and reducing
loans, commitments, or any other amounts owing under the Loan Documents,
selecting interest rate options, requesting, executing and delivering Letters of
Credit, executing, delivering, giving and receiving all other agreements,
documents, certificates, instruments, notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any or all of the Borrower
Representative and the other Borrowers under the Loan Documents; provided,
however, that any amounts paid by the Borrower Representative on behalf of
another Borrower shall be deemed a payment by such other Borrower. The Borrower
Representative hereby accepts such appointment. The Administrative Agent, each
Lender and each Issuer may regard any certificate, document, notice or other
communication delivered pursuant to any Loan Document by the Borrower
Representative as a certificate, document, notice or communication delivered by
the Borrowers. Each representation, warranty, covenant, agreement and
undertaking made on a Borrower’s behalf by the Borrower Representative shall be
deemed for all purposes to have been made by each such Borrower and shall be
binding upon and enforceable against such Borrower to the same extent as if the
same had been made directly by such Borrower.

Section 2.21 Designated Secured Cash Management Documents and Designated Secured
Hedging Contracts

(a) The Borrower Representative and any Cash Management Bank or Hedge Bank may
from time to time designate a Cash Management Document permitted hereunder as a
Designated Secured Cash Management Document, or a Hedge Bank Hedging Contract
permitted hereunder as a Designated Secured Hedging Contract, in each case upon
written notice (a “Designation Notice”) to the Administrative Agent from the
Borrower Representative and such Cash Management Bank or Hedge Bank, in form and
substance reasonably acceptable to the Administrative Agent, which Designation
Notice shall include (i) an agreement by such Cash Management Bank or Hedge Bank
to be bound by the terms of Section 2.13(g) Payments and Computations),
Section 10.1(a) (Authorization and Action), Section 10.9 (Collateral Matters
Relating to Related Obligations) and this Section 2.21 mutatis mutandis,

 

100



--------------------------------------------------------------------------------

(ii) a description of such Designated Secured Cash Management Document or
Designated Secured Hedging Contract, (iii) the maximum amount of obligations
under such Designated Secured Cash Management Document which are to constitute
Related Obligations and which are to be treated as last-out with respect to
priority of payment in accordance with the waterfall provisions set forth in
Section 2.13(g) (Payments and Computations) (“Last-Out Qualified Secured
Obligations”) and (iv) the maximum amount of obligations under such Designated
Secured Hedging Contract which are to constitute Related Obligations and which
are to be treated as Last-Out Qualified Secured Obligations; provided that
(I) no such Last-Out Qualified Secured Obligations with respect to any
Designated Secured Cash Management Document or Designated Secured Hedging
Contract shall constitute Last-Out Qualified Secured Obligations or Related
Obligations to the extent that, at the time of delivery of the applicable
Designation Notice and after giving effect to such Last-Out Qualified Secured
Obligations and any Reserves imposed as a result of such Last-Out Qualified
Secured Obligations, the Available Credit would be less than zero, (II) such
Last-Out Qualified Secured Obligations shall constitute Obligations and Related
Obligations only to the extent that such Last-Out Qualified Secured Obligations,
together with all other Related Obligations theretofore designated hereunder as
Last-Out Qualified Secured Obligations, do not exceed $15,000,000 and (III) no
such Last-Out Qualified Secured Obligations with respect to any Designated
Secured Cash Management Document or Designated Secured Hedging Contract shall
constitute Last-Out Qualified Secured Obligations or Related Obligations to the
extent that the counterparty to such Designated Secured Cash Management Document
or Designated Secured Hedging Contract ceases to be the Administrative Agent, a
Lender or an Affiliate of the Administrative Agent or a Lender.

(b) The Borrower Representative and any Cash Management Bank or Hedge Bank may
increase, decrease or terminate any Last-Out Qualified Secured Obligations in
respect of any Designated Secured Cash Management Document or Designated Secured
Hedging Contract upon written notice to the Administrative Agent; provided that
any increase in any Last-Out Qualified Secured Obligations shall be deemed to be
a new designation of Last-Out Qualified Secured Obligations pursuant to a new
Designation Notice and shall be subject to the limitations set forth in
Section 2.21(a). No obligations under any Designated Secured Cash Management
Document or Designated Secured Hedging Contract in excess of the applicable
Last-Out Qualified Secured Obligations shall constitute Related Obligations,
Obligations or Secured Obligations hereunder or under the other Loan Documents.

(c) No counterparty to a Designated Secured Cash Management Document or
Designated Secured Hedging Contract that obtains the benefits of Section 2.13(g)
(Payments and Computations), any Guaranty, or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as the Administrative Agent, a Lender or Issuer, as applicable,
and, in such case, only to the extent expressly provided in the Loan Documents.
The Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Related
Obligations arising under Designated Secured Cash Management Documents or
Designated Secured Hedging Contracts unless the Administrative Agent has
received written notice of such Related Obligations (including, but not limited
to a Designation Notice), together with such supporting documentation as the
Administrative Agent may request, from the applicable counterparty to such
Designated Secured Cash Management Document or Designated Secured Hedging
Contract.

 

101



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Effective Date

The effectiveness of this Agreement and the obligations of the Lenders to make
the initial Loans (if any) and of the Issuers to Issue the initial Letters of
Credit (if any) under this Agreement shall be subject to the satisfaction or due
waiver in accordance with Section 11.1 (Amendments, Waivers, Etc.) of each of
the following conditions precedent:

(a) Certain Documents. The Administrative Agent and the Collateral Agent or
their counsel shall have received on or prior to the Effective Date (and, to the
extent any Borrowing of any Eurodollar Rate Loans or CDOR Loans is requested to
be made on the Effective Date, in respect of the Notice of Borrowing for such
Eurodollar Rate Loans or CDOR Loans, at least three Business Days prior to the
Effective Date) each of the following, each dated as of the Effective Date
unless otherwise indicated or agreed to by the Administrative Agent or the
Collateral Agent, in each case in form and substance satisfactory to the
Borrowers, the Administrative Agent, the Collateral Agent, the Arrangers, each
Lender and their respective counsels:

(i) this Agreement, duly executed and delivered by each of the parties hereto
and, for the account of each Lender requesting the same, a Revolving Credit Note
of the Borrowers conforming to the requirements set forth herein;

(ii) a Guaranty, duly executed and delivered by the Parent, UTi (Netherlands)
Holdings B.V., each Domestic Subsidiary of the Parent, and each Subsidiary of
the Parent organized under the laws of Canada, in each case other than any
Non-Guarantor Subsidiaries;

(iii) the U.S. Pledge and Security Agreement, duly executed by UTi (Netherlands)
Holdings B.V., each U.S. Borrower, and each Guarantor that is a Domestic
Subsidiary of the Parent;

(iv) [reserved;]

(v) the Canadian Pledge and Security Agreement, duly executed by UTi
(Netherlands) Holdings B.V., the Canadian Borrower, and each Guarantor organized
under the laws of Canada;

(vi) evidence reasonably satisfactory to the Collateral Agent that, the
Collateral Agent (for the benefit of the Secured Parties) has a valid and
perfected security interest in the Collateral (other than the Real Property)
with the priority required by the Loan Documents (or arrangements for perfection

 

102



--------------------------------------------------------------------------------

satisfactory to the Collateral Agent and the Arrangers shall have been made),
including (x) such documents duly executed by each Loan Party as the Collateral
Agent may request with respect to the perfection of its security interests in
such Collateral (including financing statements under the UCC and PPSA, with
respect to the Loan Parties, patent, trademark and copyright security agreements
suitable for filing with the Patent and Trademark Office, the Copyright Office
or the Canadian Intellectual Property Office, as the case may be, and other
applicable documents under the laws of any jurisdiction with respect to the
perfection of Liens created by the U.S. Pledge and Security Agreement and the
Canadian Pledge and Security Agreement) and (y) copies of UCC and PPSA search
results as of a recent date, together with copies of such financing statements
and amendments, none of which shall cover such Collateral, except for those that
shall be terminated on the Effective Date or are otherwise permitted hereunder;

(vii) except as provided in Section 7.17 (Post-Closing Obligations),
confirmation that (i) all instruments representing Pledged Debt Instruments,
duly endorsed in blank and (ii) all certificates, instruments and other
documents representing all Pledged Stock, together with stock powers for such
certificates, instruments and other documents executed in blank, each pledged
pursuant to the U.S. Pledge and Security Agreement or the Canadian Pledge and
Security Agreement, as applicable, have been delivered to the Collateral Agent
or its counsel;

(viii) a favorable opinion of Cravath, Swaine & Moore LLP, special counsel to
the Loan Parties;

(ix) favorable opinions of Harney, Westwood & Riegels LLP; WeirFoulds LLP;
Boekel de Neree N.V.; Snell & Wilmer LLP; Poore, Roth & Robinson, P.C.; Tonkon
Torp LLP; Dibble Law Offices; and Richards, Layton & Finger, P.A., each acting
as local and foreign counsel to the Loan Parties, customary for transactions of
this type and including customary qualifications and assumptions;

(x) a certificate of a duly authorized officer of each Loan Party certifying
(A) the names and true signatures of each officer of such Loan Party that has
been authorized to execute and deliver any Loan Document or other document
required hereunder or thereunder to be executed and delivered by or on behalf of
such Loan Party on or before the Effective Date, (B) the by-laws (or equivalent
Constituent Document) of such Loan Party as in effect on the date of such
certification, (C) the resolutions of such Loan Party’s Board of Directors (or
equivalent governing body) approving and authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party, and the transactions contemplated hereunder and thereunder, (D) all
shareholder or equity holder resolutions or consents, if applicable, necessary
to approve the Loan Documents and the transactions contemplated hereunder and
thereunder; and (E) the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party as in effect on the date of such

 

103



--------------------------------------------------------------------------------

certification, certified as of a recent date by the Secretary of State of the
state of organization (in the case of each Loan Party that is a Domestic
Person), together with certificates of such official attesting to the good
standing of each such Loan Party under the laws of its jurisdiction of
organization (to the extent such jurisdiction provides for the designation of
entities organized thereunder as existing in good standing);

(xi) a certificate of a Responsible Officer of the Parent, in form and substance
satisfactory to the Administrative Agent, stating that after giving effect to
(a) the initial funding of any Loans and the Issuance of any Letters of Credit
hereunder, (b) the payment by the Borrowers of all fees and expenses described
in clause (b) below, and (c) the transactions described in clause (f) below, the
Borrowers and each of the Guarantors are Solvent;

(xii) a certificate of a Responsible Officer of the Parent certifying that the
conditions precedent set forth in clauses (a)(xiv), (d) (including a
certification as to the amount of the Available Credit on the Effective Date),
(e), (f) and (i) below and in Section 3.2(b) (Conditions Precedent to Each Loan
and Letter of Credit) have been satisfied;

(xiii) evidence reasonably satisfactory to the Administrative Agent that the
insurance policies required by Section 7.5 (Maintenance of Insurance) and any
Collateral Document are in full force and effect, together with insurance
certificates (to the extent that the issuance of insurance certificates is
customary in the jurisdiction of the applicable insurance broker) naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee under all insurance policies of any Loan Party and otherwise
complying with the requirements of Section 7.5 (Maintenance of Insurance);

(xiv) evidence satisfactory to the Lenders in their reasonable judgment that
(A) the existing Indebtedness of the Parent and its Subsidiaries does not exceed
$645,000,000 on the Effective Date, and (B) the existing secured Indebtedness
(without regard to the Commitments or any Capital Lease Obligations) of the Loan
Parties does not exceed $70,000,000 on the Effective Date;

(xv) a perfection certificate duly completed and executed by each Loan Party in
the form provided by the Administrative Agent shall have been delivered to the
Administrative Agent prior to the Effective Date.

(b) Fees and Expenses Paid. There shall have been paid all reasonable and
out-of-pocket fees and expenses (including reasonable fees and expenses of
counsel) due and payable to the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders on or before the Effective Date (including all such
fees described in the Fee Letter) under or in connection with the Loan Documents
and the transactions contemplated hereby and thereby.

 

104



--------------------------------------------------------------------------------

(c) Field Examination. Prior to the Effective Date, the Administrative Agent
shall have received the results of a field examination of each of the U.S. and
Canadian Loan Parties conducted by a field examiner satisfactory to the
Administrative Agent, which results shall be reasonably satisfactory to the
Administrative Agent.

(d) Minimum Available Credit. On the Effective Date, after giving effect to the
initial funding of any Loans, the Issuance of any Letters of Credit hereunder,
and the payment by the Borrowers of all fees and expenses described in clause
(b) above, Available Credit shall not be less than $100,000,000.

(e) Material Adverse Change. Except as disclosed on Schedule 4.5 (Material
Adverse Effect), there shall not have occurred a Material Adverse Change.

(f) Refinancing of Existing Facilities. (i) All obligations under the Existing
Facilities shall have been repaid in full and all liens granted thereunder, if
any, shall have been terminated, and (ii) the Administrative Agent shall have
received payoff letters and release documents for each of the Existing
Facilities, each duly executed and delivered by the Parent or the applicable
Subsidiaries of the Parent, and the applicable agents, issuers or lenders
thereunder, or other evidence of such termination and release, in each case in
form and substance reasonably satisfactory to the Administrative Agent;
provided, that the existing letters of credit and related reimbursement
obligations shall remain outstanding under the Existing Facility with Nedbank
Limited to the extent disclosed in Schedule 8.1 (Existing Indebtedness).

(g) Patriot Act. The Administrative Agent and the Lenders shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, requested by the Administrative
Agent or any Lender at least five (5) Business Days prior to the Effective Date.

(h) Borrowing Base Certificate. The Administrative Agent shall have received an
initial Borrowing Base Certificate setting forth the Borrowing Base as of the
most recent month ended at least five calendar days prior to the Effective Date,
in a form reasonably satisfactory to the Administrative Agent.

(i) Financial Advisor. The Parent shall have engaged and be continuing to engage
a financial advisor of nationally recognized standing reasonably acceptable to
Citi and MS on terms and conditions, and with a scope of services, reasonably
acceptable to Citi and MS.

Section 3.2 Conditions Precedent to Each Loan and Letter of Credit

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

(a) Request for Borrowing or Issuance of Letter of Credit. With respect to any
Loan, the Administrative Agent shall have received a duly executed Notice of
Borrowing (or, in the case of Swing Loans, a duly executed Swing Loan Request),
and, with respect to any Letter of Credit, the Administrative Agent and the
Issuer shall have received a duly executed Letter of Credit Request.

 

105



--------------------------------------------------------------------------------

(b) Representations and Warranties; No Defaults. The following statements shall
be true on the date of such Loan or Issuance, both before and after giving
effect thereto and, in the case of any Loan, to the application of the proceeds
thereof:

(i) the representations and warranties set forth in Article IV (Representations
and Warranties) and in the other Loan Documents (other than Designated Secured
Cash Management Documents and Designated Secured Hedging Contracts not arising
in connection with this Agreement) shall be true and correct on and as of the
Effective Date, and shall be true and correct in all material respects on and as
of the date of such Loan or Issuance after the Effective Date, with the same
effect as though made on and as of such date, in each case both immediately
before and immediately after the making of such Loan or the Issuance of such
Letter of Credit, except, to the extent such representations and warranties
(x) expressly relate to an earlier date, such representations and warranties
shall have been true and correct in all material respects as of such earlier
date, (y) are qualified by “material”, “material adverse effect” or a similar
term shall be true and correct in all respects, and (z) are contained in
Sections 4.4(a) and (b) shall be deemed to refer to the most recent financial
statements furnished pursuant to Sections 6.1(a), (b) and (c); and

(ii) no Default or Event of Default shall have occurred and be continuing both
immediately before and immediately after the making of such Loan or the Issuance
of such Letter of Credit.

(c) Availability. Both immediately before and immediately after the making of
such Loan or the Issuance of such Letter of Credit, the Revolving Credit
Outstandings shall not exceed the Maximum Credit at such time.

(d) No Legal Impediments. The making of the Loans or the Issuance of such Letter
of Credit on such date (i) does not violate any Requirement of Law on the date
of or immediately following the making of such Loan or the Issuance of such
Letter of Credit and (ii) is not enjoined, temporarily, preliminarily or
permanently.

(e) Defaulting Lenders and Potential Defaulting Lenders. In addition to the
other conditions precedent herein set forth, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuer will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit (including to increase the face amount thereof,
alter the drawing terms thereunder or extend the expiry date thereof), and the
Swing Loan Lender will not be required to make any Swing Loan, unless the Issuer
or the Swing Loan Lender, as the case may be, is satisfied that any exposure
that would result therefrom is eliminated or fully covered by the Revolving
Credit Commitments of the Non-Defaulting Lenders or by Cash Collateralization or
a combination thereof satisfactory to the Issuer or the Swing Loan Lender;
provided that (i) the Revolving Credit Outstandings of each Revolving Credit
Lender shall not exceed such Revolving Credit Lender’s Revolving Credit

 

106



--------------------------------------------------------------------------------

Commitment, and (ii) neither any reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto nor any Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuers, the Swing Loan Lender
or any other Lender may have against such Defaulting Lender or such Potential
Defaulting Lender, or cause such Defaulting Lender or Potential Defaulting
Lender to be a Non-Defaulting Lender.

Each submission by any Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by any Borrower of the
proceeds of each Loan requested therein, and each submission by any Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by such Borrower as to the matters specified in clause (b)
(Representations and Warranties; No Defaults) above on the date of the making of
such Loan or the Issuance of such Letter of Credit.

Section 3.3 Determinations of Effective Date Borrowing Conditions

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Effective Date), each Revolving Credit
Lender shall be deemed to have consented to, approved, accepted or be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Revolving Credit Lenders unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such
Revolving Credit Lender prior to the Borrowing on the Effective Date, borrowing
of Swing Loans or Issuance hereunder specifying its objection thereto and such
Revolving Credit Lender shall not have made available to the Administrative
Agent such Revolving Credit Lender’s Ratable Portion of such Borrowing or Swing
Loans.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the Issuers, the Administrative Agent and the Collateral
Agent to enter into this Agreement, the Loan Parties represent and warrant each
of the following to the Lenders, the Issuers, the Administrative Agent and the
Collateral Agent, on and as of the Effective Date and after giving effect to the
making of the Loans and the other financial accommodations on the Effective Date
and on and as of each date as required by Section 3.2(b)(i) (Conditions
Precedent to Each Loan and Letter of Credit):

Section 4.1 Corporate Existence; Compliance with Law

The Parent and each of the Parent’s Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization (to the extent such jurisdiction provides for the designation of
entities organized thereunder as existing in good standing), except, in the case
of such Persons that are not Loan Parties, where the failure to be so could not,
in the aggregate, be reasonably expected to have a Material Adverse Effect,
(b) is duly qualified to do business as a foreign entity and is in good standing
(if applicable) under the laws

 

107



--------------------------------------------------------------------------------

of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing could not, in the aggregate, be
reasonably expected to have a Material Adverse Effect, (c) has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, except, in the case of
such Persons that are not Loan Parties, where the failure to have such power
could not, in the aggregate, be reasonably expected to have a Material Adverse
Effect, (d) is in compliance with all applicable Requirements of Law (including
the Anti-Terrorism Order and the Patriot Act), except where the failure to be in
compliance could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect, and (e) has all necessary Permits from or by, has made
all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for Permits or filings that can be
obtained or made by the taking of ministerial action to secure the grant or
transfer thereof or where the failure to so obtain or make could not, in the
aggregate, be reasonably expected to have a Material Adverse Effect.

Section 4.2 Corporate Power; Authorization; Enforceable Obligations

(a) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party, the making of the Loans and the issuance of
Letters of Credit thereunder, and the consummation of the transactions
contemplated thereby:

(i) are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;

(ii) have been or, at the time of delivery thereof, will have been duly
authorized by all necessary corporate, limited liability company, partnership or
organizational action, including the consent of shareholders, directors,
partners, managers and members where required;

(iii) do not and will not (A) contravene or violate such Loan Party’s
Constituent Documents, (B) violate any other Requirement of Law applicable to
such Loan Party, or any order or decree of any Governmental Authority or
arbitrator having binding power applicable to such Loan Party, (C) conflict with
or result in the breach of, or constitute a default under, or result in or
permit the termination or acceleration of any material Contractual Obligation of
such Loan Party or (D) result in the creation or imposition of any Lien upon any
property of such Loan Party, other than (x) those in favor of the Collateral
Agent pursuant to the Collateral Documents; and (y) Liens permitted by
Section 8.2 (Liens, Etc.); in the case of clauses (B) and (C) above, except
where such violation, conflict, breach or default could not be reasonably
expected to have a Material Adverse Effect; and

(iv) do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority, other than those that
have been or will be, prior to the Effective Date or on or prior to the date
such Person becomes a Loan Party, obtained or made, copies of

 

108



--------------------------------------------------------------------------------

which have been or will be delivered to the Administrative Agent pursuant to
Section 3.1 (Conditions Precedent to Effective Date) or otherwise, and each of
which on the Effective Date will be in full force and effect and, with respect
to the Collateral, filings required to perfect the Liens created by the
Collateral Documents, except where the failure to obtain such consent,
authorization or approval or make such notice, filing or registration could not
be reasonably expected to have a Material Adverse Effect.

(b) This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or other similar laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.

Section 4.3 Ownership of Subsidiaries

(a) As of the Effective Date, the authorized Stock of each Loan Party is validly
issued, fully paid and non-assessable. As of the Effective Date, the Parent has
no Subsidiaries other than those specifically disclosed in Schedule 4.3
(Ownership of Subsidiaries), and all of the outstanding Stock in such
Subsidiaries is owned beneficially and of record by each Person in the
percentages specified on Schedule 4.3 (Ownership of Subsidiaries), free and
clear of all Liens other than the Liens created under the Collateral Documents
or permitted under this Agreement and the other Loan Documents.

(b) The Loan Parties do not own or hold, directly or indirectly, any Stock of
any Person other than Investments permitted by Section 8.3 (Investments).

Section 4.4 Financial Statements

(a) The Consolidated balance sheet of the Parent and its Subsidiaries as at
January 31, 2013 and the related Consolidated statements of income, retained
earnings and cash flows of the Parent and its Subsidiaries for the Fiscal Year
then ended, certified by the Parent’s Accountants, copies of which have been
furnished to the Administrative Agent, fairly present, the Consolidated
financial condition of the Parent and its Subsidiaries as at such date and the
Consolidated results of the operations of the Parent and its Subsidiaries for
the Fiscal Year ended on such date, all in accordance with GAAP.

(b) The unaudited Consolidated balance sheet of the Parent and its Subsidiaries
as at April 30, 2013, July 31, 2013 and October 31, 2013, and the related
Consolidated statements of income, retained earnings and cash flows of the
Parent and its Subsidiaries for the Fiscal Quarter then most recently ended,
copies of which have been furnished to the Administrative Agent, fairly present,
the Consolidated financial condition of the Parent and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Parent and its
Subsidiaries for the Fiscal Quarter ended on such dates, all in accordance with
GAAP, subject to the absence of footnotes and to normal year-end audit
adjustments.

 

109



--------------------------------------------------------------------------------

(c) As of the Effective Date, none of the Parent or any of the Parent’s
Subsidiaries has any material obligation, contingent liability or liability for
taxes, long-term leases or unusual forward or long-term commitment that is not
reflected in the Financial Statements referred to in clauses (a) or (b) above or
in the notes thereto.

(d) The Projections are based upon good faith estimates and the assumptions
stated therein, all of which the Parent believes to be reasonable in light of
conditions and facts known to the Parent as of the Effective Date and, as of the
Effective Date, reflect the Parent’s good faith estimates of the future
financial performance of the Parent and its Subsidiaries and of the other
information projected therein for the periods set forth therein; provided, that
no assurance is given that the results forecasted in such Projections will be
achieved and that actual results during the period or periods covered thereby
are subject to significant uncertainties and contingencies (many of which are
out of the control of the Loan Parties) and may differ from the projected
results set forth therein by a material amount.

Section 4.5 Material Adverse Effect

Except as disclosed on Schedule 4.5 (Material Adverse Effect), since October 31,
2013, there have been no events or developments, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

Section 4.6 Solvency

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made, issued or extended on the Effective Date or such other
date as Loans and Letter of Credit Obligations requested hereunder are made,
issued or extended, (b) the disbursement of the proceeds of such Loans referred
to in clause (a) pursuant to the instructions of any Borrower, and (c) the
payment and accrual of all transaction costs of the Loan Parties in connection
with the foregoing, the Parent and its Subsidiaries, taken as a whole, are
Solvent.

Section 4.7 Litigation

Except for the Disclosed Matters, there are no pending or, to the knowledge of
any Loan Party, threatened actions, investigations or proceedings affecting the
Parent or any of its Subsidiaries before any court, or Governmental Authority
other than those that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. The performance of any action by any Loan Party
required by any Loan Document is not restrained or enjoined (either temporarily,
preliminarily or permanently). Since the Effective Date, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.

Section 4.8 Taxes

(a) All federal, state, provincial, territorial, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by the Parent or any of its Tax
Affiliates have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such Tax Returns are required to be filed, all such Tax
Returns are true, correct and complete, and all taxes, charges and other

 

110



--------------------------------------------------------------------------------

impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any fine, penalty, interest, late charge or loss may be
added thereto for non-payment thereof except (i) where contested in good faith
and by appropriate proceedings if adequate reserves therefor have been
established on the books of the Parent or such Tax Affiliate in accordance with
GAAP or (ii) which could not reasonably be expected to have a Material Adverse
Effect. As of the Effective Date, no Tax Return is under audit or examination by
any Governmental Authority and no written notice of such an audit or examination
or any assertion of any claim for Taxes has been given or made by any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect. The Parent and each of its Tax Affiliates has complied with the
payroll tax, wage withholding, social security and unemployment withholding
provisions of applicable Requirements of Law and has timely paid the amounts
withheld over to the respective Governmental Authorities except as could not
reasonably be expected to have a Material Adverse Effect.

(b) None of the Parent or any of its Tax Affiliates has (i) as of the Effective
Date, executed or filed with the IRS, Canada Revenue Agency or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for the filing of any Tax Return or the
assessment or collection of any charges, (ii) incurred any obligation under any
tax sharing agreement or arrangement other than those of which the
Administrative Agent has received a copy or (iii) been a member of an
affiliated, combined or unitary group other than the group of which the Parent
(or its Tax Affiliate) is the common parent or, in the case of any Tax Affiliate
of the Parent , a group of which such Tax Affiliate was a member prior to the
acquisition by the Parent or a Subsidiary of the Parent of such Tax Affiliate,
except, in each case, as could not reasonably be expected to have a Material
Adverse Effect.

(c) The Borrowers do not intend to treat the Loans and the Letters of Credit and
the related transactions contemplated hereby as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4 of the Code), except
as could not reasonably be expected to have a Material Adverse Effect.

Section 4.9 Full Disclosure

The Loan Parties have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which the Parent
or any Subsidiary is subject, and all other matters known to it, that,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect. The information prepared and furnished in
writing to the Administrative Agent by or on behalf of the Loan Parties in
connection with this Agreement, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein or herein not misleading taken as a whole in light of the
circumstances in which made; provided that with respect to any forecast,
projection or other statement regarding future performance, future financial
results or other future developments, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time such information was furnished (it being understood that
actual results may vary from projected results and that such differences may be
material).

 

111



--------------------------------------------------------------------------------

Section 4.10 Margin Regulations

None of the Loan Parties or any Subsidiary of the Parent is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Federal Reserve Board), and no
proceeds of any Loan will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock in contravention of Regulation T, U or X of the Federal Reserve
Board.

Section 4.11 No Burdensome Restrictions; No Defaults

(a) None of the Loan Parties or any Subsidiary of the Parent is a party to any
Contractual Obligation the compliance with one or more of which would have, in
the aggregate, a Material Adverse Effect or the performance of which by any
thereof, either unconditionally or upon the happening of an event, would result
in the creation of a Lien (other than a Lien permitted under Section 8.2 (Liens,
Etc.)) on the assets of any thereof.

(b) None of the Loan Parties or any Subsidiary of the Parent is in default under
or with respect to any Contractual Obligation owed by it and, to the knowledge
of any Loan Party, no other party is in default under or with respect to any
Contractual Obligation owed to the Parent or any Subsidiary of the Parent, other
than, in either case, those defaults that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(c) No Default or Event of Default has occurred and is continuing.

Section 4.12 Investment Company Act

None of the Loan Parties is an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.

Section 4.13 Use of Proceeds

The proceeds of the Loans and the Letters of Credit are being used by the
Borrowers (and, to the extent distributed to any of them in a transaction
permitted by the Loan Documents, the Parent and each Subsidiary of the Parent)
solely (i) to pay transaction costs, fees and expenses associated with the Loan
Documents and the transactions related thereto, (ii) to provide working capital
from time to time for the Borrowers and their Subsidiaries and (iii) for other
general corporate purposes of the Borrowers and their Subsidiaries.

Section 4.14 Insurance

Schedule 4.14 (Insurance) sets forth as of the Effective Date a summary of all
material insurance policies maintained by the U.S. and Canadian Loan Parties.
All material policies of insurance of any kind or nature of the U.S. and
Canadian Loan Parties are in full force and effect and are of a nature and
provide such coverage as is sufficient and as is customarily carried by
businesses of the size and character of such Person. As of the Effective Date,
none of the U.S. and Canadian Loan Parties has been refused insurance for any
material coverage for which it had applied or had any policy of insurance
terminated (other than at its request).

 

112



--------------------------------------------------------------------------------

Section 4.15 Labor Matters

(a) There are no strikes, work stoppages, slowdowns or lockouts pending or
threatened against or involving the Parent or any of its Subsidiaries, other
than those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(b) There are no unfair labor practices, grievances, complaints or arbitrations
pending, or, to any Loan Party’s knowledge, threatened, against or involving the
Parent or any of its Subsidiaries, nor are there any arbitrations or grievances
threatened involving the Parent or any of its Subsidiaries, other than those
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

(c) Except as set forth on Schedule 4.15 (Labor Matters), as of the Effective
Date, there is no collective bargaining agreement covering any employee of the
Parent or its Subsidiaries in the United States and Canada.

Section 4.16 ERISA

(a) Schedule 4.16 (List of Plans) separately identifies as of the Effective Date
all Benefit Plans and identifies each Benefit Plan that is a Multiemployer Plan.

(b) Each Benefit Plan, and each trust thereunder, intended to qualify for tax
exempt status under Section 401 or 501 of the Code or other Requirements of Law
is subject to a currently effective determination letter from the IRS (or its
equivalent based on Requirements of Law) stating that it so qualifies and, to
the knowledge of the Parent and its Subsidiaries, no event has occurred which
would result in the loss of such qualification.

(c) Each Benefit Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law, except as would not
reasonably be expected to have a Material Adverse Effect.

(d) There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

(e) None of the Parent, any of the Parent’s Subsidiaries nor any ERISA Affiliate
could have any Withdrawal Liability as a result of a complete withdrawal from a
Multiemployer Plan as of the Effective Date that would reasonably be expected to
have a Material Adverse Effect.

(f) There are no actions, suits or claims pending or threatened against or
involving a Benefit Plan (other than routine claims for benefits) which would
reasonably be expected in the aggregate to have a Material Adverse Effect.

 

113



--------------------------------------------------------------------------------

(g) Except as would not be reasonably expected to have a Material Adverse
Effect, (i) the PBGC has not instituted proceedings to terminate any Benefit
Plan and no condition exists that presents a material risk that such proceedings
will be instituted and (ii) each Benefit Plan and any trust established
thereunder satisfies the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA.

(h) Except as would not be reasonably expected to have a Material Adverse
Effect, with respect to each Multiemployer Plan: (i) neither the Parent nor any
Subsidiary of the Parent nor any ERISA Affiliate has made or suffered a
“complete withdrawal” or a “partial withdrawal,” as such terms are respectively
defined in Sections 4203 and 4205 of ERISA (or any liability resulting therefrom
has been satisfied in full); (ii) no event has occurred that presents a material
risk of a partial withdrawal; (iii) neither the Parent nor any Subsidiary of the
Parent nor any ERISA Affiliate has any contingent liability under Section 4204
of ERISA; and (iv) no circumstances exist that present a material risk that any
such plan will go into reorganization.

(i) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) all employer and employee contributions required by applicable law
or by the terms of any Foreign Pension Plan have been made, or, if applicable,
accrued in accordance with normal accounting practices; (ii) the fair market
value of the assets of each funded Foreign Pension Plan, together with any
accrued contributions, is sufficient to provide for the accrued benefit
obligations according to the actuarial assumptions most recently used to
determine employer contributions to such Foreign Pension Plan; (iii) each
Foreign Pension Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities; and
(iv) each such Foreign Pension Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
published interpretations thereunder with respect to such Foreign Pension Plan
and (B) with the terms of such Foreign Pension Plan.

(j) Schedule 4.16 (List of Plans) lists all Canadian Pension Plans and Canadian
Benefit Plans currently maintained or contributed to by the Loan Parties and
their Subsidiaries or in respect of which they have any liability. The Canadian
Pension Plans are duly registered under the ITA and all other applicable laws
which require registration. Each Canadian Loan Party and each of their
Subsidiaries has complied with and performed all of its obligations under and in
respect of the Canadian Pension Plans and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations). All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been paid in
a timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws. There have been no improper withdrawals or applications of
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. To the
knowledge of the Borrowers, no facts or circumstances have occurred or existed
that could result, or be reasonably anticipated to result, in the declaration of
a termination of any Canadian Pension Plan by any Governmental Authority under
the applicable Requirements of Law. None of the Canadian Pension Plans is a
defined benefit plan.

 

114



--------------------------------------------------------------------------------

Section 4.17 Environmental Matters

(a) Except as disclosed on Schedule 4.17 (Environmental Matters), the operations
of the Parent and each of its Subsidiaries are and have been in compliance with
all Environmental Laws, including obtaining and complying with all required
environmental, health and safety Permits and there are no proceedings pending
or, to the knowledge of any Loan Party, threatened that could increase the costs
of, or impair the ability of the Parent or any of its Subsidiaries to maintain,
such compliance, other than such non-compliance or proceedings that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(b) None of the Parent or any of its Subsidiaries or any Real Property currently
or, to the knowledge of any Loan Party, previously owned, operated or leased by
or for the Parent or any of its Subsidiaries is subject to any pending or, to
the knowledge of any Loan Party, threatened, claim, order, notice of violation
or notice of potential liability or is the subject of any pending or, to the
knowledge of any Loan Party, threatened proceeding or governmental investigation
under or pursuant to Environmental Laws (in the case of former Real Property
that relates to the period of ownership, operation or lease by the Parent or any
Subsidiary), other than those that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(c) Except as disclosed on Schedule 4.17 (Environmental Matters), as of the
Effective Date, no Real Property owned, operated or leased by the Parent or any
of its Subsidiaries is a treatment, storage or disposal facility (including for
waste or hazardous waste) requiring a Permit for such treatment, storage or
disposal activities under Environmental Laws including the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq., the regulations thereunder or any
state analog for which the Parent or any of its Subsidiaries has failed to
obtain or comply with such required permit, except where failure to obtain such
a Permit could not reasonably be expected to have a Material Adverse Effect.

(d) There have been no environmental incidents or conditions arising out of or
relating to the operations of any Loan Party or, during the period of ownership,
operation or lease by a Loan Party, the operation of any Real Property owned,
operated or leased by the Parent or any of its Subsidiaries other than those
that, in the aggregate, could not reasonably be expected to result in
Environmental Costs and Liabilities that could reasonably be expected to have a
Material Adverse Effect.

(e) As of the Effective Date, no Environmental Lien has been filed against any
owned property of the Parent or any of its Subsidiaries or, to the knowledge of
any Loan Party, any leased property of the Parent or any of its Subsidiaries,
except as could not reasonably be expected to have a Material Adverse Effect.

(f) The Lenders have been provided with, or been provided reasonable access to,
all existing Phase I, Phase II, remedial or similar environmental reports
identifying or describing actual or potential Environmental Liabilities and
Costs, in each case relating to the Parent, any of its Subsidiaries, or the
Collateral and, in each case, other than reports identifying or describing such
liabilities and costs that could not reasonably be expected to have a Material
Adverse Effect.

 

115



--------------------------------------------------------------------------------

Section 4.18 Intellectual Property

(a) The Parent and each of its Subsidiaries owns, or is validly licensed to use,
all trademarks, service marks, trade names, copyrights, patents, Internet domain
names, know-how, trade secrets, and other proprietary information, methods and
formulas and all other intellectual property and any applications and
registrations for any of the foregoing (“Intellectual Property”) necessary to
conduct, the respective businesses of the Parent and its Subsidiaries as such
businesses are presently being conducted, free and clear of all Liens (other
than Customary Permitted Liens), except as could not reasonably be expected to
have a Material Adverse Effect. The conduct of, and the use of Intellectual
Property in, the business of the Parent and its Subsidiaries (including the
products and services of the Parent and its Subsidiaries) does not infringe,
misappropriate, or otherwise violate in any material respect the rights of any
other Person, and there has been no such claim asserted or threatened in the
past six years against the Parent or any of its Subsidiaries or, to the
knowledge of any Loan Party, any other Person, except as could not reasonably be
expected to have a Material Adverse Effect.

(b) Except for office actions issued by a Governmental Authority in the ordinary
course of patent or trademark prosecution, there are no pending or threatened
claims or litigations (i) alleging any infringement, misappropriation or
violation by the Parent or any of its Subsidiaries of any Intellectual Property
or other right of any Person or (ii) challenging the ownership, use, validity or
enforceability of any Owned Intellectual Property or other Intellectual Property
exclusively licensed to the Parent or any of its Subsidiaries, except in each
case claims and litigations that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 4.19 Title; Real Property

(a) Each of the Parent and its Subsidiaries has good title to, or valid
leasehold interests in, all material Real Property and good title to, or
leasehold interest in, substantially all personal property, in each case that is
purported to be owned or leased by it, including those reflected on the most
recent Financial Statements delivered by the Parent, and none of such properties
and assets is subject to any Lien, except Liens permitted under Section 8.2
(Liens, Etc.). The Parent and its Subsidiaries have received all deeds,
assignments, waivers, consents, non-disturbance and recognition or similar
agreements, bills of sale and other documents in respect of, and have duly
effected all recordings, filings and other actions necessary to establish,
protect and perfect, the Parent’s and its Subsidiaries’ right, title and
interest in and to all such property, except to the extent that the failure to
obtain such items could not reasonably be expected to have a Material Adverse
Effect.

(b) As of the Effective Date, no portion of any Material Real Property is
located in a special flood hazard area as designated by any federal Governmental
Authority.

Section 4.20 OFAC

None of the Parent or any of its Subsidiaries (a) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (b) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is

 

116



--------------------------------------------------------------------------------

otherwise associated with any such person in any manner violative of Section 2,
or (c) is currently a Sanctioned Entity. No Loan or Letter of Credit, nor the
proceeds from any Loan or Letter of Credit, has been used by the Parent or any
of its Subsidiaries, to lend, contribute, provide, or has otherwise been made
available by the Parent or any of its Subsidiaries, to fund, any activity or
business in any Designated Jurisdiction or to fund any activity or business of
any Sanctioned Entity, or in any other manner that could result in any violation
by any Lender, any Arranger, the Administrative Agent, any Issuer, or any of
their respective Affiliates, of Sanctions.

Section 4.21 Anti-Terrorism; FCPA

The Parent and each of its Subsidiaries are in compliance with all Requirements
of Law relating to anti-terrorism or money laundering (collectively,
“Anti-Terrorism Laws”), including, but not limited to, (a) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (b) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001), (c) the United
States Foreign Corrupt Practices Act of 1977, as amended, (d) the Requirements
of Law comprising or implementing the Bank Secrecy Act, (e) the Requirements of
Law administered by the U.S. Department of Treasury’s Office of Foreign Asset
Control, (f) the Proceeds of Crime Act (Money Laundering) and Terrorist
Financing Act (Canada), as amended from time to time, and including all
regulations thereunder, and (g) other applicable anti-money laundering,
anti-terrorism financing, government sanction and “know your client” laws in
each jurisdiction. No part of the proceeds of the Loans or Letters of Credit
will be used, directly or, to the knowledge of the Parent or any of its
Subsidiaries, indirectly by or on behalf of the Parent or any of its
Subsidiaries, (x) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended or (y) in violation of
Sanctions.

Section 4.22 Deposit Accounts and Securities Accounts

Set forth on Schedule 4.22 (Deposit Accounts and Securities Accounts) is an
accurate list of all Deposit Accounts and Securities Accounts maintained by each
U.S. and Canadian Loan Party as of the Effective Date, which list includes, with
respect to each such account, in each case as of the Effective Date, the account
number, the name of such account, the name of the account bank or securities
intermediary, as applicable, at which such account is located, whether such
account is (or is required to be) an Approved Deposit Account, a Control
Account, an Excluded Deposit Account, and whether such account has a lockbox
associated with it (in which case the corresponding lockbox number shall also be
listed).

Section 4.23 Borrowing Base Certificate

As of the date of each Borrowing Base Certificate, the information set forth in
such Borrowing Base Certificate is accurate and complete in all material
respects.

 

117



--------------------------------------------------------------------------------

ARTICLE V

FINANCIAL COVENANT

The Loan Parties agree with the Lenders, the Issuers, the Administrative Agent
and the Collateral Agent to the following as long as any Obligation (other than
contingent indemnification Obligations for which no claim has been made) or any
Revolving Credit Commitment remains outstanding and, in each case, unless the
Requisite Lenders otherwise consent in writing:

Section 5.1 Minimum Fixed Charge Coverage Ratio

The Loan Parties shall not permit the Fixed Charge Coverage Ratio of the Parent
and its Subsidiaries, on a consolidated basis (calculated on a Pro Forma Basis),
for any period of four consecutive Fiscal Quarters ending on the last day of
each Fiscal Quarter to be less than 1.0 to 1.0, to be measured as of the last
day of each Fiscal Quarter, commencing with the Fiscal Quarter ending
immediately preceding the date on which Available Credit is less than the
greater of (a) 10% of the Maximum Credit at such time and (b) $15,000,000. Once
such covenant is in effect, compliance with the covenant will be discontinued on
the first date thereafter on which, during the preceding 30 consecutive calendar
days (inclusive of such date), Available Credit shall have been equal to or
greater than the greater of (i) 10% of the Maximum Credit and (ii) $15,000,000
(the period such covenant is in effect, the “Financial Covenant Trigger
Period”).

ARTICLE VI

REPORTING COVENANTS

The Loan Parties agree with the Lenders, the Issuers, the Administrative Agent
and the Collateral Agent to each of the following, as long as any Obligation
(other than contingent indemnification Obligations for which no claim has been
made) or any Revolving Credit Commitment remains outstanding and, in each case,
unless the Requisite Lenders otherwise consent in writing:

Section 6.1 Financial Statements

The Loan Parties shall furnish to the Administrative Agent each of the
following:

(a) Monthly Reports. During a Weekly Reporting Period, as soon as available, but
in any event within 30 days after the end of each fiscal month in each Fiscal
Year (other than any fiscal month ending on the last day of any Fiscal Quarter),
financial information regarding the Parent and its Subsidiaries consisting of
the Consolidated statements of income, including revenue and operating income,
for such month and that portion of the current Fiscal Year ending as of the
close of such month, in each case certified by a Responsible Officer of the
Parent as fairly presenting the Consolidated financial condition of the Parent
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

 

118



--------------------------------------------------------------------------------

(b) Quarterly Reports. As soon as available, but in any event within 45 days
after the end of each Fiscal Quarter of each Fiscal Year, financial information
regarding the Parent and its Subsidiaries consisting of Consolidated unaudited
balance sheets as of the close of such quarter and the related statements of
income and cash flow for such quarter and that portion of the Fiscal Year ending
as of the close of such quarter, setting forth in comparative form the figures
for the corresponding period in the prior year, in each case certified by a
Responsible Officer of the Parent as fairly presenting the Consolidated
financial condition of the Parent and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments).

(c) Annual Reports. As soon as available, but in any event within 90 days after
the end of each Fiscal Year thereafter, financial information regarding the
Parent and its Subsidiaries consisting of Consolidated and consolidating balance
sheets of the Parent and its Subsidiaries as of the end of such year and related
statements of income and cash flows of the Parent and its Subsidiaries for such
Fiscal Year, all prepared in accordance with GAAP and, in the case of such
Consolidated Financial Statements, certified without qualification as to the
scope of the audit or as to the Parent being a going concern by the Parent’s
Accountants, together with the report of such accounting firm stating that
(i) such Consolidated Financial Statements fairly present the Consolidated
financial condition of the Parent and its Subsidiaries as at the dates indicated
and the results of their operations and cash flow for the periods indicated in
accordance with GAAP applied on a basis consistent with prior years (except for
changes with which the Parent’s Accountants shall concur and that shall have
been disclosed in the notes to such Financial Statements) and (ii) the
examination by the Parent’s Accountants in connection with such Consolidated
Financial Statements has been made in accordance with generally accepted
auditing standards.

(d) [Reserved]

(e) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (a), (b) or (c) above, a certificate of a
Responsible Officer of the Parent (each, a “Compliance Certificate”) (i) showing
detailed calculations of the financial covenant contained in Article V
(Financial Covenant) (whether or not a Financial Covenant Trigger Period exists
and including a detailed calculation of Consolidated EBITDA for the applicable
four quarter period) as of the last day of the fiscal month, Fiscal Quarter or
Fiscal Year in respect of which such Compliance Certificate is being delivered,
and (ii) stating that no Default or Event of Default has occurred and is
continuing or, if a Default or an Event of Default has occurred and is
continuing, stating the nature thereof and the action that the Loan Parties
propose to take with respect thereto.

(f) Corporate Chart and Other Collateral Updates. To the extent that the
Corporate Chart changes with respect to any Loan Party or any Subsidiary of the
Parent required to become a Loan Party hereunder, promptly after the date of
such change, and in any event no less frequently than once each year, (i) a
certificate of a Responsible Officer of the Parent certifying that the Corporate
Chart attached thereto (or the last Corporate Chart delivered pursuant to this
clause (f)) is true, correct, complete and current as of the date of such
Financial Statement and (ii) a certificate of a Responsible Officer of the
Parent in form and substance

 

119



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent that all certificates,
written statements, written updates and other documents (including updated
schedules) required to be delivered pursuant to the Pledge and Security
Agreement by any Loan Party in the preceding Fiscal Quarter have been delivered
thereunder (or such delivery requirement was otherwise duly waived or extended).
The reporting requirements set forth in this clause (f) are in addition to, and
are not intended to and shall not replace or otherwise modify, any obligation of
any Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause
(f) shall only provide notice to the Administrative Agent and shall not, by
itself, modify any obligation of any Loan Party under any Loan Document, update
any Schedule to this Agreement or any schedule to any other Loan Document or
cure, or otherwise modify in any way, any failure to comply with any covenant
(other than the covenants set forth in the first two sentences of this clause
(f)), or any breach of any representation or warranty (other than a
representation or warranty made pursuant to the first sentence of this clause
(f)), contained in any Loan Document or any other Default or Event of Default.

(g) Business Plan. Not later than 45 days after the last day of each Fiscal
Year, and containing substantially the types of financial information contained
in the Projections, (i) the annual business plan of the Parent and its
Subsidiaries for the next Fiscal Year approved by the Board of Directors of the
Parent (the “Business Plan”), (ii) forecasts prepared by management of the
Parent for each Fiscal Quarter in such Fiscal Year and (iii) forecasts prepared
by management of the Parent for each of the succeeding Fiscal Years through the
Fiscal Year in which the Revolving Credit Termination Date is scheduled to
occur, including, in each instance described in clauses (ii) and (iii) above,
(x) a projected year-end Consolidated balance sheet, income statement, statement
of cash flows, Borrowing Base, and Available Credit and (y) a statement of all
of the material assumptions on which such forecasts are based, the forecasts
described in clauses (ii) and (iii) together being referred to herein as the
“Projections”.

(h) Management Letters, Etc. Within three Business Days after receipt thereof by
any Loan Party, copies of each management letter, exception report or similar
letter or report received by such Loan Party from its independent certified
public accountants (including the Parent’s Accountants).

Notwithstanding the foregoing, the obligations in clauses (b) and (c) of this
Section 6.1 may be satisfied with respect to financial information of the Parent
and its Subsidiaries by furnishing the Parent’s Form 10-K or 10-Q, as
applicable, filed with the United States Securities and Exchange Commission;
provided that any documents required to be delivered pursuant to clauses (b) and
(c) of this Section 6.1 shall be deemed to have been delivered on the date
(i) that the Parent posts such documents, or provides a link thereto on the
website on the Internet at the Parent’s website address, or (ii) on which such
documents are available via the EDGAR system of the United States Securities and
Exchange Commission on the Internet, in each case so long as the information and
materials deemed delivered pursuant to this sentence satisfy the requirements of
Section 6.1(b) or (c), as applicable.

 

120



--------------------------------------------------------------------------------

Section 6.2 Default Notices

As soon as practicable, and in any event within two Business Days after a
Responsible Officer of any Loan Party has actual knowledge of the existence of
(a) any Default, (b) any Event of Default or (c) any other event that such Loan
Party expects has or could reasonably be expected to have a Material Adverse
Effect or cause or result in or reasonably be expected to cause or result in a
Material Adverse Change, the Borrower Representative shall give the
Administrative Agent notice specifying the nature of such Default or Event of
Default or other event, including the anticipated effect thereof, which notice,
if given by telephone, shall be promptly confirmed in writing on the next
Business Day.

Section 6.3 Litigation

Promptly after the commencement thereof, the Borrower Representative shall give
the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator having binding authority, affecting the Parent or any Subsidiary of
the Parent that (i) seeks injunctive or similar relief that could reasonably be
expected to have a Material Adverse Effect or (ii) in the reasonable judgment of
the Parent or such Subsidiary, an adverse determination is reasonably probable
and which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

Section 6.4 [Reserved]

Section 6.5 SEC Filings; Press Releases

Promptly after the sending or filing thereof, the Borrower Representative shall
send the Administrative Agent copies of (a) all reports and registration
statements that the Parent or any of its Subsidiaries files with the Securities
and Exchange Commission or any national, Canadian federal or provincial
securities commission or foreign securities exchange or the National Association
of Securities Dealers, Inc., (b) all material press releases and (c) all other
statements concerning material changes or developments in the business of the
Parent or any of its Subsidiaries made available by the Parent or any of its
Subsidiaries to the public; provided that any documents required to be delivered
pursuant to this Section 6.5 shall be deemed to have been delivered on the date
(i) that the Parent posts such documents, or provides a link thereto on the
website on the Internet at the Parent’s website address, or (ii) on which such
documents are available via the EDGAR system of the United States Securities and
Exchange Commission on the Internet.

Section 6.6 Labor Relations

Promptly after a Responsible Officer of any Loan Party becoming aware of the
same, the Borrower Representative shall give the Administrative Agent written
notice of any material labor dispute to which the Parent or any of its
Subsidiaries is or is reasonably expected to become a party involving any
strikes, work slowdowns or lockouts or other similar disputes relating to any of
such Person’s plants and other facilities and, in the aggregate, cause a
Material Adverse Effect.

 

121



--------------------------------------------------------------------------------

Section 6.7 Tax Returns

Upon the request of the Administrative Agent or any Lender through the
Administrative Agent, the Loan Parties shall provide copies of all federal,
state, provincial, territorial and local tax returns and reports filed by any
U.S. and Canadian Loan Party in respect of taxes measured by net income
(excluding sales, use and like taxes), franchise taxes and other material taxes.

Section 6.8 Insurance

As soon as is practicable and in any event within 60 days after the end of each
Fiscal Year, the Borrower Representative shall furnish the Administrative Agent
with (a) a report in form and substance reasonably satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by the U.S. and Canadian Loan Parties and the duration
of such coverage and (b) an insurance broker’s statement that all premiums then
due and payable with respect to such coverage have been paid and confirming that
the Administrative Agent has been named as loss payee or additional insured with
respect to the Collateral, as applicable, subject to and to the extent required
by the Loan Documents. The Borrower Representative shall also provide the
information set forth in this paragraph promptly upon the occurrence of any
material change in the amount, coverage or duration of its insurance coverage
(including the termination of any such coverage).

Section 6.9 ERISA Matters and Canadian Pension Plan Matters

The Borrower Representative shall furnish the Administrative Agent each of the
following:

(a) Except as otherwise specifically provided in the subsequent provisions of
this Section 6.9, promptly and in any event within 30 days after the Parent or
any Subsidiary of the Parent or, to the knowledge of the Parent or any Loan
Party, any ERISA Affiliate, knows or has reason to know that any ERISA Event
that, individually or in the aggregate, could be expected to have a Material
Adverse Effect has occurred, written notice describing such event and a
description of any action that has been taken or proposed to be taken with
respect thereto;

(b) promptly and in any event within 10 days after the Parent or any Subsidiary
of the Parent or, to the knowledge of the Parent or any Loan Party, any ERISA
Affiliate, knows or has reason to know that a request for a minimum funding
waiver under Section 412 of the Code has been filed with respect to any Benefit
Plan, a written statement of a Responsible Officer of the Borrower
Representative describing such ERISA Event or waiver request and any action,
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto;

(c) simultaneously with the date that the Parent or any Subsidiary of the Parent
or, to the knowledge of the Parent or any Loan Party, any ERISA Affiliate, files
a notice of intent to terminate any Benefit Plan, if such termination would
require material additional contributions in order to be considered a standard
termination within the meaning of Section 4041(b) of ERISA, a copy of such
notice; and

 

122



--------------------------------------------------------------------------------

(d) following the institution of a proceeding by a fiduciary of a Multiemployer
Plan against the Parent or any Subsidiary of the Parent or any ERISA Affiliate
to enforce Section 515 of ERISA, which proceeding is not dismissed within 30
days, then as soon as reasonably possible after such 30 days, written notice
describing such proceedings and a description of any action that has been taken
or proposed to be taken with respect thereto.

(e) The Borrower Representative shall furnish the Administrative Agent prompt
written notice of receipt of any notice of any material governmental
investigation or any material litigation or proceeding commenced or threatened
against any Loan Party that is asserted or instituted against any Canadian
Pension Plan, Canadian Benefit Plan, its fiduciaries or its assets.

(f) For each existing, or hereafter adopted, Canadian Pension Plan and Canadian
Benefit Plan, each Loan Party will, and will cause each Subsidiary to, in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Canadian Pension Plan, including under
any funding agreements and all applicable laws (including any fiduciary,
funding, investment and administration obligations).

(g) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan shall be paid or
remitted by each Loan Party and each Subsidiary of each Loan Party in a timely
fashion in accordance with the terms thereof, any funding agreements and all
applicable laws.

(h) The Loan Parties shall deliver to the Administrative Agent (if applicable)
(i) if requested by the Administrative Agent, copies of each annual and other
return, report or valuation with respect to each Canadian Pension Plan as filed
with any applicable Governmental Authority; (ii) promptly after receipt thereof,
a copy of any direction, order, notice, ruling or opinion that any Loan Party or
any Subsidiary of any Loan Party may receive from any applicable Governmental
Authority with respect to any Canadian Pension Plan; (iii) notification within
30 days of any increases having a cost to one or more of the Loan Parties and
their Subsidiaries in excess of $1,000,000 per annum in the aggregate, in the
benefits of any existing Canadian Pension Plan or Canadian Benefit Plan, or the
establishment of any new Canadian Pension Plan or Canadian Benefit Plan, or the
commencement of contributions to any such plan to which any Loan Party was not
previously contributing which in each case, would have a cost in excess of
$1,000,000 per annum in the aggregate for any and all such plans; and
(iv) notification within 30 days of any voluntary or involuntary termination of,
or participation in, a Canadian Pension Plan or a Canadian Benefit Plan.

Section 6.10 Environmental Matters

The Borrower Representative shall provide the Administrative Agent promptly and
in any event within 10 Business Days after any member of the management of the
Parent or any Subsidiary of the Parent (a) first receives from a third party any
of the following:

(i) notification alleging that the Parent or any of its Subsidiaries is or may
be liable to any Person as a result of a Release or threatened Release that
could reasonably be expected to subject such Person to

 

123



--------------------------------------------------------------------------------

unbudgeted Environmental Liabilities and Costs, in excess of $5,000,000 in the
aggregate in any Fiscal Year or that could reasonably be expected to have a
Material Adverse Effect.

(ii) notification that any real or personal property of such Person is or is
reasonably expected to be subject to any Environmental Lien for Environmental
Liabilities and Costs in excess of $5,000,000 in any Fiscal Year or that would
reasonably be expected to have a Material Adverse Effect;

(iii) notice of violation of or potential liability under any Environmental Law,
except for violations and liabilities the consequence of which, in the
aggregate, would not be reasonably likely to subject the Parent and its
Subsidiaries collectively to Environmental Liabilities and Costs in excess of
$5,000,000 in any Fiscal Year or that could not reasonably be expected to have a
Material Adverse Effect;

(iv) notice of the commencement of any judicial or administrative proceeding or
investigation alleging that the Parent or any of its Subsidiaries is responsible
for a violation of or liability under any Environmental Law, that, in the
aggregate would have a reasonable likelihood of subjecting the Parent and its
Subsidiaries collectively to unbudgeted Environmental Liabilities and Costs in
excess of $5,000,000 in any Fiscal Year or that could reasonably be expected to
have a Material Adverse Effect; and

(b) receives a written reasonable request by the Administrative Agent or any
Lender through the Administrative Agent for an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice delivered pursuant to this Section 6.10 (or pursuant to a request
in accordance with Section 6.15 (Other Information)).

Section 6.11 Borrowing Base Determination

(a) The Borrower Representative shall deliver, as soon as available and in any
event not later than 15 Business Days after the end of each fiscal month (or,
solely in the case of the calendar months ending March 31, 2014, April 30, 2014,
and May 31, 2014, not later than 30 calendar days after such date), or more
frequently if the Borrower Representative may elect, including on or prior to
the closing date of any Permitted Acquisition or any other Investment permitted
under Section 8.3 (Investments) where the acquired assets are intended to be
included in the Borrowing Base (to the extent permitted by the definition of
Borrowing Base), a Borrowing Base Certificate as of the last calendar day of
such preceding fiscal month (or in the case of a voluntary delivery of a
Borrowing Base Certificate at the election of the Borrower Representative, a
subsequent date on or prior to the date of such Borrowing Base Certificate)
executed by a Responsible Officer of the Borrower Representative, together with
supporting information in connection therewith, together with any additional
reports, statements and reconciliations with respect to the Borrowing Base as
required by clause (e) below and as the Administrative Agent may reasonably
request. During a Weekly Reporting Period, the Borrower Representative shall
deliver, as soon as available and in any event not later than 5:00 p.m. (New

 

124



--------------------------------------------------------------------------------

York City time) three Business Days after the last calendar day of each week, an
additional Borrowing Base Certificate as of the last calendar day of such
preceding calendar week executed by a Responsible Officer of the Borrower
Representative, together with supporting information in connection therewith,
and with any additional reports, statements and reconciliations with respect to
the Borrowing Base as required by clause (e) below and as the Administrative
Agent may otherwise reasonably request. Notwithstanding anything to the contrary
in this Section 6.11(a), no later than one Business Day prior to the
consummation of an Asset Sale (or merger, consolidation or amalgamation that
constitutes an Asset Sale) permitted pursuant to Section 8.4 (Sale of Assets)
(or such later date as the Administrative Agent may agree in its sole
discretion) of (i) Collateral that is included in the Borrowing Base with an
aggregate value in excess of $7,500,000 (measured at the time of such Asset
Sale) to any Person other than a Borrower or (ii) any Stock of a Borrower to any
Person other than a Borrower or any Holding Company that results in the
disposition of Collateral that is included in the Borrowing Base with an
aggregate value in excess of $7,500,000 (measured at the time of such Asset
Sale), then in each case the Borrower Representative shall deliver to the
Administrative Agent a revision to the Borrowing Base Certificate most recently
delivered to the Administrative Agent in accordance with the terms of this
Agreement demonstrating the effect of such Asset Sale on the Borrowing Base (on
a Pro Forma Basis), and shall, in each case, thereafter deliver such supporting
information as may be reasonably requested by the Administrative Agent. Each
Borrowing Base Certificate delivered to the Administrative Agent in accordance
with the terms of this Agreement shall set forth the aggregate amount of all
Last-Out Qualified Secured Obligations, in each case based on the latest
information that is available to the Borrowers as of the date of such
certificate.

(b) The Borrowers shall cooperate with the conduct by the Administrative Agent
and its agents, employees, consultants, accountants, lawyers, appraisers,
representatives, independent contractors and advisors of (or, upon request of
the Administrative Agent, shall conduct, or shall cause to be conducted, at its
expense, and present to the Administrative Agent for approval) such appraisals,
field audits, investigations and reviews as the Administrative Agent shall deem
advisable for the purpose of determining the Borrowing Base, all upon notice and
at such times during normal business hours and as often as may be reasonably
requested, in each case, at the Borrowers’ expense; provided, however, that
(i) so long as no default under any Loan Document shall have occurred and be
continuing for a period of five consecutive Business Days and no Event of
Default shall be continuing, such appraisals, field audits, investigations and
reviews shall not be requested by the Administrative Agent to be at the
Borrowers’ expense, in each case, more frequently than twice in any twelve-month
period unless the Available Credit at any time is less than the greater of
(x) $37,500,000 and (y) 25% of the Maximum Credit at such time (the “Field
Examination Trigger”), and then, in each case, no more frequently than three
times in such twelve-month period and (ii) upon the consummation of any
Permitted Acquisition or any other Investment permitted by Section 8.3
(Investments), the Borrowers may request that the Administrative Agent conduct,
and the Administrative Agent shall promptly conduct (or, at the option and upon
request of the Administrative Agent, the Borrowers shall conduct, or shall cause
to be conducted, at its expense, and present to the Administrative Agent for
approval) such additional appraisals, field audits, investigations and reviews,
in each case, at the Borrowers’ expense, as the Administrative Agent shall deem
advisable for the purpose of determining the extent, if any, to which Eligible
U.S. Trade Accounts Receivable or Eligible Canadian Trade Accounts Receivable
acquired in such

 

125



--------------------------------------------------------------------------------

Permitted Acquisition or such other Investment permitted by Section 8.3
(Investments) may be included in the Borrowing Base. The Borrowers shall furnish
to the Administrative Agent any information that the Administrative Agent may
reasonably request regarding the determination and calculation of the Borrowing
Base including correct and complete copies of any invoices, underlying
agreements, instruments or other documents and the identity of all Account
Debtors in respect of Accounts referred to therein. Each appraisal, field audit,
investigation and review conducted in accordance with this Section 6.11(b) shall
be in form, scope and substance satisfactory to the Administrative Agent from an
appraiser, auditor, examiner or consultant satisfactory to the Administrative
Agent.

(c) The Borrower Representative shall promptly notify the Administrative Agent
in writing in the event that at any time any Loan Party receives or otherwise
gains knowledge that (i) the outstanding Revolving Credit Outstandings exceed
the Borrowing Base as a result of a decrease therein, in which case such notice
shall also include the amount of such excess or (ii) a Cash Dominion Period, a
Financial Covenant Trigger Period or a Weekly Reporting Period has begun.

(d) The Administrative Agent may, at the Borrowers’ sole cost and expense, make
test verifications of the Accounts in such manner and through such medium that
the Administrative Agent considers advisable in a commercially reasonable manner
and in accordance with its customary business practices (as in effect from time
to time) applicable to asset based loans, and the Borrowers shall furnish all
such assistance and information as the Administrative Agent may reasonably
require in connection therewith. At any time and from time to time, upon the
Administrative Agent’s reasonable request and at the expense of the Borrowers,
the Borrowers shall cause independent public accountants or others satisfactory
to the Administrative Agent to furnish to the Administrative Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts.

(e) As soon as available, each of the reports set forth on Exhibit J (Form of
Borrowing Base Reporting Exhibit), in each case delivered no later than the
time, to the Person, and in the manner set forth in Exhibit J (Form of Borrowing
Base Reporting Exhibit).

(f) Upon request by the Administrative Agent, a list of Account Debtors with
respect to Eligible Accounts, with addresses and contact information.

(g) The Borrower Representative shall deliver to the Administrative Agent on the
date that it delivers each monthly Borrowing Base Certificate (or on the date
that it delivers the last Borrowing Base Certificate in each calendar month
during a Weekly Reporting Period) (or such later date as the Administrative
Agent may agree in its sole discretion), a report setting forth, for the Parent
and each applicable Subsidiary of the Parent and covering the one calendar month
period most recently then ended, the Dollar Equivalent amount and date of each
intercompany dividend, distribution or Investment made by each investing
Subsidiary (as defined in Section 8.3(e)(vii) (Investments)) to the Parent or to
UTi Inventory Management Solutions Inc., and by the Parent or UTi Inventory
Management Solutions Inc. to each receiving Subsidiary (as defined in
Section 8.3(e)(vii) (Investments)), in each case to the extent that such
dividends, distributions and Investments were made, or included as part of a
series of dividends, distributions and Investments made, in accordance with
Section 8.3(e)(vii) or (viii) (Investments).

 

126



--------------------------------------------------------------------------------

Section 6.12 Customer Contracts

Promptly after any Responsible Officer of a Loan Party becoming aware of the
same, the Borrower Representative shall give the Administrative Agent written
notice of any cancellation, termination or loss of any Contractual Obligation or
other customer arrangement to the extent such cancellation, termination or loss
could reasonably be expected to have a Material Adverse Effect.

Section 6.13 Tax Reporting

Promptly after a Borrower determines that it intends to treat the Loans and the
Letters of Credit and the related transactions contemplated hereby as a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4 of the Code, the Borrower Representative shall give the
Administrative Agent written notice thereof and shall deliver to the
Administrative Agent all IRS forms required in connection therewith.

Section 6.14 Notices under Convertible Notes Documents

Promptly after the sending or filing thereof, the Borrower Representative shall
send the Administrative Agent copies of all material notices, certificates or
reports delivered pursuant to, or in connection with, any Convertible Notes
Document.

Section 6.15 Other Information

The Borrower Representative shall provide the Administrative Agent or any Lender
acting through the Administrative Agent with such other information respecting
the business, properties, condition, financial or otherwise, or operations of
the Parent or any Subsidiary of the Parent as the Administrative Agent or any
Lender acting through the Administrative Agent may from time to time reasonably
request.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Loan Parties agree with the Lenders, the Issuers, the Administrative Agent
and the Collateral Agent to each of the following, as long as any Obligation
(other than any contingent indemnification Obligation for which no claim has
been made and the Letters of Credit for which Cash Collateral has been provided
or arrangements have been made in connection therewith) or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 7.1 Preservation of Corporate Existence, Etc.

The Loan Parties shall, and shall cause each Subsidiary of the Parent to,
preserve and maintain its legal existence, rights (charter and statutory) and
franchises, except as permitted by Sections 8.4 (Sale of Assets) and 8.7
(Restriction on Fundamental Changes); provided, that no Loan Party shall be
obligated to maintain any right or franchise if the Parent determines, in good
faith, that the abandonment of any such right or franchise could not reasonably
be expected to have a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

Section 7.2 Compliance with Laws, Etc.

The Loan Parties shall, and shall cause each Subsidiary of the Parent to, comply
with all applicable Requirements of Law (including the Anti-Terrorism Order and
the Patriot Act), Contractual Obligations and Permits, except where the failure
so to comply could not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

Section 7.3 Conduct of Business

The Loan Parties shall, and shall cause each Subsidiary of the Parent to, except
as permitted by Section 7.1 (Preservation of Corporate Existence, Etc.),
Section 8.4(a) (Sale of Assets) and Section 8.7 (Restriction on Fundamental
Changes), use commercially reasonable efforts, in the ordinary course of
business, to preserve its business and its business relationship and goodwill
with its customers, suppliers and others having business relations with the
Parent or any of its Subsidiaries, except where the failure to so comply could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.

Section 7.4 Payment of Taxes, Etc.

The Loan Parties shall, and shall cause each Subsidiary of the Parent to, pay
and discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Parent or the appropriate Subsidiary of the
Parent in accordance with GAAP, or where failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 7.5 Maintenance of Insurance

The Loan Parties shall (a) maintain for themselves, and the Loan Parties shall
cause to be maintained for each Subsidiary of the Parent, insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks and with such self-insured retentions as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas under similar circumstances in which the Parent or
such Subsidiary operates, and, in any event, all insurance required by any
Collateral Documents and (b) subject to Section 7.17(a) (Post-Closing
Obligations), cause such insurance relating to any U.S. and Canadian Loan Party
to name the Administrative Agent on behalf of the Secured Parties as additional
insured or loss payee, as appropriate, and to provide that no cancellation,
material addition in amount or material change in such coverage shall be
effective until after 30 days’ written notice thereof to the Administrative
Agent.

Section 7.6 Access

The Loan Parties shall, and shall cause each Subsidiary of the Parent to, from
time to time permit the Administrative Agent, or any agents or representatives
thereof, within two Business Days after written notification of the same (except
that during the continuance of an

 

128



--------------------------------------------------------------------------------

Event of Default, no such notice shall be required) on any Business Day during
normal business hours to (a) examine and make abstracts from the records and
books of account of the Parent and each Subsidiary of the Parent, (b) visit the
properties of the Parent and each Subsidiary of the Parent, (c) discuss the
affairs, finances and accounts of the Parent and each Subsidiary of the Parent
with the officers of the Parent and its Subsidiaries and (d) communicate
directly with any certified public accountants (including the Parent’s
Accountants); provided that unless an Event of Default shall be continuing
(i) the Administrative Agent and any agents or representatives thereof shall not
have, in aggregate more than two (or, if a Field Examination Trigger has
occurred in such calendar year, three) such examinations and visits during any
calendar year and (ii) no exercise of such examination and inspection right
shall interfere with the normal operation or business of any Loan Party.

Section 7.7 Keeping of Books

The Loan Parties shall, and shall cause each Subsidiary of the Parent to, keep
proper books of record and account, in which adequate entries shall be made of
all financial transactions and the assets and business of the Parent and each
such Subsidiary such that Financial Statements may be prepared in accordance
with GAAP.

Section 7.8 Maintenance of Properties, Etc.

Subject to Section 7.1 (Preservation of Corporate Existence, Etc.) and
Section 8.4 (Sale of Assets), the Loan Parties shall, and shall cause each
Subsidiary of the Parent to, maintain and preserve (a) in good working order and
condition all of its properties as necessary in the conduct of its business,
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) used or useful or necessary in the conduct of its business and (c) all
registered or applied-for Owned Intellectual Property with respect to its
business, except where failure to so maintain and preserve the items set forth
in clauses (a), (b) and (c) above could not, in the aggregate, be reasonably
expected to have a Material Adverse Effect.

Section 7.9 Application of Proceeds

The Borrowers (and, to the extent distributed to any of them in a transaction
permitted by the Loan Documents, the Parent and each Subsidiary of the Parent)
shall use the entire amount of the proceeds of the Loans as provided in
Section 4.13 (Use of Proceeds).

Section 7.10 Environmental

The Loan Parties shall, and shall cause each Subsidiary of the Parent to, comply
with all Environmental Laws and all Permits required for their respective
operations thereunder (“Environmental Permits”), except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect, and,
without limiting the foregoing, the Loan Parties shall, at their sole cost and
expense, upon receipt by Parent or any of its Subsidiaries of any notification
or otherwise obtaining knowledge of any Release, non-compliance with any
Environmental Law or Environmental Permit or other event that has any reasonable
likelihood of the Parent or any Subsidiary of the Parent incurring Environmental
Liabilities and Costs in excess of $25,000,000 in the aggregate, take such
Remedial Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental

 

129



--------------------------------------------------------------------------------

Authority requires to address the Release, violation or event and to otherwise
ensure compliance with Environmental Laws and Environmental Permits, in each
case except for matters for which the Loan Parties, the Parent or any Subsidiary
is disputing its responsibility or liability in good faith.

Section 7.11 Additional Collateral and Guaranties; Additional Co-Borrowers

To the extent not delivered to the Administrative Agent on or before the
Effective Date (including in respect of after-acquired property and Persons that
become U.S. and Canadian Loan Parties after the Effective Date), the Loan
Parties agree to do each of the following, unless otherwise agreed by the
Administrative Agent:

(a) Within 30 days (or such longer period as the Administrative Agent may agree)
after (i) a Domestic Subsidiary of the Parent or a Subsidiary of the Parent that
is organized under the laws of Canada, in each case other than a Non-Guarantor
Subsidiary, is formed, acquired, or ceases to be a Non-Guarantor Subsidiary or
(ii) any other Subsidiary of the Parent (other than UTi IMS Israel) that
directly owns any Stock or Stock Equivalents in any U.S. and Canadian Loan Party
acquires such Stock or Stock Equivalents; or on the date that any Subsidiary of
the Parent that is not a Guarantor hereunder guarantees any obligations under,
or otherwise becomes an obligor under, any Convertible Notes Documents, deliver
or cause such Subsidiary of the Parent to deliver to the Administrative Agent
(x) a duly-executed joinder to this Agreement, together with (y) a duly-executed
Guaranty (or supplements and amendments thereto, as applicable), in each case in
form and substance reasonably satisfactory to the Administrative Agent and as
the Administrative Agent reasonably deems necessary or advisable in order to
ensure that such Person guaranties, as primary obligor and not as surety, the
full and punctual payment when due of the Obligations or any part thereof;

(b) Within 30 days (60 days in the case of Mortgages and Mortgage Supporting
Documents) (or such longer period as the Administrative Agent may agree) after
(I) a Domestic Subsidiary of the Parent or a Subsidiary of the Parent that is
organized under the laws of Canada, in each case other than a Non-Guarantor
Subsidiary, is formed, acquired, or ceases to be a Non-Guarantor Subsidiary or
(II) any other Subsidiary of the Parent (other than UTi IMS Israel) that
directly owns any Stock or Stock Equivalents in any U.S. and Canadian Loan Party
acquires such Stock or Stock Equivalents, deliver or cause such Subsidiary of
the Parent to deliver to the Collateral Agent such duly-executed (i) joinders
and amendments to the U.S. Pledge and Security Agreement, (ii) joinders and
amendments to the Canadian Pledge and Security Agreement, (iii) Mortgages
together with Mortgage Supporting Documents related thereto with respect to all
Material Real Property owned by any such Person that is a U.S. and Canadian Loan
Party, (iv) Mortgages together with Mortgage Supporting Documents related
thereto with respect to all Material Leases of any such Person that is a U.S.
and Canadian Loan Party; provided that the U.S. and Canadian Loan Parties are
only required to use commercially reasonable efforts to obtain such Mortgages
with respect to Material Leases, and, (v) if applicable, other Collateral
Documents (and, in the case of any Subsidiary of the Parent (other than UTi IMS
Israel) that owns Stock or Stock Equivalents in any U.S. and Canadian Loan
Party, foreign charges, pledges, security agreements and other Collateral
Documents reasonably necessary to pledge the Stock and Stock Equivalents that
such Subsidiary owns in any U.S. and Canadian Loan Party), in each case in form
and substance reasonably satisfactory to the

 

130



--------------------------------------------------------------------------------

Administrative Agent and as the Administrative Agent reasonably deems necessary
or advisable in order to (x) effectively grant to the Collateral Agent, for the
benefit of the Secured Parties, a valid, perfected and enforceable security
interest in the Stock and Stock Equivalents and other debt Securities (A) owned
by any U.S. and Canadian Loan Party, and (B) of any U.S. and Canadian Loan Party
owned by Parent, any Holding Company, or any other Subsidiary of the Parent
(other than UTi IMS Israel) and (y) effectively grant to the Collateral Agent,
for the benefit of the Secured Parties, a valid, perfected and enforceable
security interest in all property interests and other assets of any U.S. and
Canadian Loan Party, in each case other than Excluded Property (as defined in
the U.S. Pledge and Security Agreement and the Canadian Pledge and Security
Agreement respectively);

(c) Deliver to the Collateral Agent all certificates, instruments and other
documents representing all Pledged Stock, Pledged Debt Instruments and all other
Stock, Stock Equivalents and other debt Securities being pledged pursuant to the
joinders, amendments and foreign agreements executed pursuant to clause
(b) above, together with (i) in the case of certificated Pledged Stock and other
certificated Stock and Stock Equivalents, undated stock powers endorsed in blank
and (ii) in the case of Pledged Debt Instruments and other certificated debt
Securities, endorsed in blank, in each case executed and delivered by a
Responsible Officer of such Loan Party or such Subsidiary thereof, as the case
may be;

(d) To take such other actions as reasonably requested by the Administrative
Agent that are necessary or advisable (i) to ensure the validity or continuing
validity of the guaranties required to be given pursuant to clause (a) above or
to create, maintain or perfect the security interest required to be granted
pursuant to clause (b) above, including the filing of UCC financing statements
in such jurisdictions as may be required by the Collateral Documents or by
Requirements of Law and (ii) to effectuate the terms of any subordination or
intercreditor agreement entered into in connection with this Agreement
(including, without limitation, causing any Loan Party or any Subsidiary of the
Parent to acknowledge the terms of such agreement);

(e) In connection with each Mortgage and all Mortgage Supporting Documents
required under clause (b) above, the applicable U.S. and Canadian Loan Parties
shall deliver FEMA life-of-loan flood determinations, and a policy of flood
insurance (which policy (1) shall cover any parcel of improved Real Property
that is encumbered by any Mortgage, (2) is written in an amount not less than
the aggregate Revolving Credit Commitments or the maximum limit of coverage made
available with respect to the particular type of property under the National
Flood Insurance Act of 1968, whichever is less, and (3) has a term ending not
earlier than the Revolving Credit Termination Date or that may be extended to
the Revolving Credit Termination Date);

(f) If, in connection with a Permitted Acquisition or any other Investment
permitted under Section 8.3 (Investments), the Parent or any Subsidiary of the
Parent acquires the Stock of a Person and, from and after the date of such
acquisition, such Person would constitute a Domestic Subsidiary of the Parent or
a Subsidiary of the Parent that is organized under the laws of Canada, in each
case other than a Non-Guarantor Subsidiary, then the Borrower Representative
may, on or prior to the date such Permitted Acquisition or Investment is
consummated, designate in a written notice to the Administrative Agent that it

 

131



--------------------------------------------------------------------------------

intends for such Person to become a Borrower hereunder, which notice shall
include the full legal name of such Person and such Person’s jurisdiction of
organization (which shall be the United States or Canada). The Borrower
Representative shall provide the Administrative Agent with all documentation and
other information with respect to such Person that is required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, in a
manner reasonably satisfactory to the Administrative Agent prior to such Person
becoming a Borrower hereunder. The Loan Parties shall cause such Person to
comply with each of the requirements set forth in Section 7.11 mutatis mutandis;
provided that for the purpose of this Section 7.11(f), any reference in
Section 7.11 to a Person becoming a Guarantor shall also be a reference to such
Person becoming a Borrower, and the joinder to this Agreement executed by such
Person pursuant to Section 7.11(a) shall be in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent
reasonably deems necessary or advisable in order to ensure that such Person
becomes a Borrower for all purposes under the Loan Documents, including, but not
limited to, becoming a primary obligor, jointly and severally liable in respect
of all Obligations hereunder and under any other Loan Documents to which such
Person shall become a party, including pursuant to the terms of Section 2.20
(Co-Borrowers; Borrower Representative). Upon execution and delivery of such
joinder to this Agreement, such Person shall be deemed to be a Borrower for all
purposes under this Agreement and the other Loan Documents; provided that, prior
to the inclusion of such Person’s assets in the Borrowing Base the
Administrative Agent shall have received an appraisal and field audit in respect
of such assets as provided in Section 6.11(b) (Borrowing Base Determination),
which appraisal and field audit shall be in form, scope and substance reasonably
satisfactory to the Administrative Agent, at the sole expense of the Borrowers
(which appraisal and field audit shall not be considered in any limitation on
such appraisal and field audit at the expense of the Borrowers as provided in
Section 6.11(b)(ii) (Borrowing Base Determination)); provided, further, that the
Administrative Agent may, in its Permitted Discretion, determine to include the
Eligible U.S. Trade Accounts Receivable and Eligible Canadian Trade Accounts
Receivable of such Person in the Borrowing Base prior to the Administrative
Agent’s receipt of such appraisal and field audit to the extent permitted in
accordance with the second proviso to the definition of Borrowing Base; and

(g) If requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

Section 7.12 Control Accounts; Approved Deposit Accounts

(a) Subject to Sections 7.12(i) and (j), within 60 days after the Effective Date
(or such later date as the Administrative Agent may agree in its sole
discretion), the U.S. and Canadian Loan Parties shall (i) deposit in an Approved
Deposit Account all cash received by them, (ii) not establish or maintain any
Securities Account that is not a Control Account and (iii) not establish or
maintain any Deposit Account other than with a Deposit Account Bank; provided,
however, that the Borrower and its Domestic Subsidiaries may (X) maintain
payroll, withholding tax and other fiduciary accounts, and (Y) maintain other
accounts as long as the aggregate balance in all such accounts referred to in
this clause (Y) does not exceed $2,500,000, in each case above without complying
with the provisions of this clause (a) (such Deposit

 

132



--------------------------------------------------------------------------------

Accounts, “Excluded Deposit Accounts”). Promptly following any U.S. and Canadian
Loan Party opening or closing of any Excluded Deposit Account, the Borrower
Representative shall deliver a written notice to the Administrative Agent
setting forth the account number, the name of such Excluded Deposit Account, the
name and address of the account bank at which such Deposit Account is located,
and stating that such Deposit Account is an Excluded Deposit Account.

(b) The U.S. and Canadian Loan Parties shall (i) instruct each Account Debtor or
other Person obligated to make a payment to any of them under any Account or
General Intangible to make payment, or to continue to make payment, to an
Approved Deposit Account and (ii) deposit in an Approved Deposit Account
immediately upon receipt all proceeds of such Accounts and General Intangibles
received by any U.S. and Canadian Loan Party from any other Person, no later
than 60 days after the Effective Date (or such later date as the Administrative
Agent may agree in its sole discretion). If any U.S. and Canadian Loan Party
should refuse or neglect to notify any Account Debtor to forward payments
directly to an Approved Deposit Account, the Administrative Agent shall,
notwithstanding anything to the contrary herein or in any other Loan Document,
be entitled to make such notification directly to such Account Debtor.

(c) In the event (i) any U.S. and Canadian Loan Party or any Deposit Account
Bank shall, after the Effective Date, terminate an agreement with respect to the
maintenance of an Approved Deposit Account for any reason, (ii) the
Administrative Agent shall demand such termination as a result of the failure of
a Deposit Account Bank to comply with the terms of the applicable Deposit
Account Control Agreement or (iii) the Administrative Agent determines in its
sole discretion exercised reasonably that the financial condition of a Deposit
Account Bank has materially deteriorated, such U.S. and Canadian Loan Party
shall notify all of their respective obligors that were making payments to such
terminated Approved Deposit Account to make all future payments to another
Approved Deposit Account.

(d) In the event (i) any U.S. and Canadian Loan Party or any Approved Securities
Intermediary shall, after the Effective Date, terminate an agreement with
respect to the maintenance of a Control Account for any reason, (ii) the
Administrative Agent shall demand such termination as a result of the failure of
an Approved Securities Intermediary to comply with the terms of the applicable
Securities Account Control Agreement or (iii) the Administrative Agent
determines in its sole discretion exercised reasonably that the financial
condition of an Approved Securities Intermediary has materially deteriorated,
such U.S. and Canadian Loan Party shall notify all of its obligors that were
making payments to such terminated Control Account to make all future payments
to another Control Account.

(e) The Administrative Agent and the Collateral Agent may establish one or more
collection account with such depositaries and Securities Intermediaries as it in
its sole discretion shall determine. Each U.S. and Canadian Loan Party agrees
that each such collection account shall meet the requirements of the definition
of “Cash Collateral Account” (each such collection account, an “Agent Collection
Account”). Without limiting the foregoing, funds on deposit in any Agent
Collection Account may be invested (but the Administrative Agent and the
Collateral Agent shall be under no obligation to make any such investment) in
Cash Equivalents at the direction of the Administrative Agent or the Collateral
Agent, as applicable, and, except during a Cash Dominion Period, the
Administrative Agent and the

 

133



--------------------------------------------------------------------------------

Collateral Agent agree with each U.S. and Canadian Loan Party to issue
Entitlement Orders for such investments in Cash Equivalents as requested by the
Borrower Representative; provided, however, that neither the Administrative
Agent nor the Collateral Agent shall have any responsibility for, or bear any
risk of loss of, any such investment or income thereon. None of the U.S. and
Canadian Loan Parties, any Subsidiary of the Parent or any Person claiming on
behalf of or through any U.S. and Canadian Loan Party or any Subsidiary of the
Parent shall have any right to demand payment of any funds held in any Agent
Collection Account at any time prior to the termination of all outstanding
Letters of Credit and the payment in full of all then outstanding and payable
monetary Obligations. During a Cash Dominion Period and after notice of
exclusive control from the Collateral Agent, subject to the proviso to
Section 2.9(b) (Mandatory Prepayments), all funds deposited into any Approved
Deposit Account or credited to a Control Account shall be swept on a daily basis
into the Agent Collection Account. The Administrative Agent or the Collateral
Agent, as applicable, shall apply all funds on deposit in an Agent Collection
Account as provided in Section 2.9(b) (Mandatory Prepayments).

(f) During a Cash Dominion Period, after delivering a notice of exclusive
control, the Collateral Agent shall have sole access to the Approved Deposit
Accounts and Control Accounts at all times and each U.S. and Canadian Loan Party
shall take all actions necessary to grant the Collateral Agent such sole access.
At no time during a Cash Dominion Period shall any U.S. and Canadian Loan Party
remove any item from an Approved Deposit Account or Control Account without the
Collateral Agent’s prior written consent.

(g) If, notwithstanding the foregoing provisions of this Section 7.12, the
Parent or any Subsidiary of the Parent receives any proceeds of any Account of
any U.S. and Canadian Loan Party or otherwise shall have dominion and control
over any such proceeds or collections during a Cash Dominion Period, such Person
shall receive and hold any such payments and collections as the Collateral
Agent’s trustee, shall not commingle such payments and collections with any of
such Person’s other funds, and shall immediately deposit all cash, checks or
other similar payments related to or constituting payments made in respect of
such Accounts received by it to an Approved Deposit Account or as otherwise
directed by the Collateral Agent.

(h) Each U.S. and Canadian Loan Party hereby acknowledges and agrees that the
funds on deposit in or credited to the Approved Deposit Accounts and the Control
Accounts shall at all times continue to be first priority collateral security
for all of the Obligations.

(i) Subject to any grace period set forth in Section 7.12(a), before opening or
replacing any Deposit Account or Securities Account (in each case other than
Excluded Deposit Accounts) (or by such later date as the Collateral Agent may
specify in its sole discretion), each U.S. and Canadian Loan Party shall cause
each depository bank or securities intermediary through which it seeks to open
or create such Deposit Account or Securities Account to enter into a Deposit
Account Control Agreement or a Securities Account Control Agreement with respect
thereto. No U.S. and Canadian Loan Party shall permit any Excluded Deposit
Account to cease to become an Excluded Deposit Account unless it shall have
caused to be executed and delivered a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable, in favor of the Collateral
Agent.

 

134



--------------------------------------------------------------------------------

(j) Any Deposit Account or Securities Account (in each case other than Excluded
Deposit Accounts) that is acquired by a U.S. and Canadian Loan Party, or that is
a Deposit Account or Securities Account (in each case other than Excluded
Deposit Accounts) of a Person that becomes a U.S. and Canadian Loan Party after
the Effective Date, in connection with an Investment permitted hereunder or that
is otherwise acquired after the Effective Date, must be made subject to a
Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, complying with the provisions of this Section 7.12 within 30 days
following the date it is acquired or such Person becomes a U.S. and Canadian
Loan Party (or by such later date as the Collateral Agent may specify in its
sole discretion).

Section 7.13 Real Property

(a) Each Loan Party shall, and shall cause each Subsidiary of the Parent to
(i) comply in all material respects with all of their respective obligations
under all of their respective Material Leases now or hereafter held respectively
by them, (ii) comply in all material respects with all of their respective
obligations under all Leases set forth in Section II.A of the Perfection
Certificate, (iii) not modify, amend, cancel, extend or otherwise change in any
manner any Material Lease if such modification, amendment, cancellation,
extension or change could reasonably be expected to have a Material Adverse
Effect, and (iv) provide the Administrative Agent with a copy of each notice of
default under any Material Lease received by any Loan Party or any Subsidiary of
the Parent immediately upon receipt thereof and deliver to the Administrative
Agent a copy of each notice of default sent by any Loan Party or any Subsidiary
of the Parent under any Material Lease simultaneously with its delivery of such
notice under such Material Lease; provided that no such notice shall be required
with respect to any Material Lease of the Parent or any Subsidiary of the Parent
if the default disclosed in such notice could not reasonably be expected to have
a Material Adverse Effect.

Section 7.14 Administration of Accounts

(a) If an Account of any U.S. and Canadian Loan Party includes a charge for any
taxes, the Administrative Agent is authorized, in its discretion, to the
Borrower Representative of its intention to do so, to pay the amount thereof to
the proper taxing authority for the account of such U.S. and Canadian Loan Party
if such U.S. and Canadian Loan Party does not do so and to charge the Borrowers
therefor; provided, however, that neither the Administrative Agent, the
Collateral Agent nor the Lenders shall be liable for any taxes that may be due
from the U.S. and Canadian Loan Parties or with respect to any Collateral.

(b) Notwithstanding anything herein to the contrary, each U.S. and Canadian Loan
Party shall remain liable under each of the Accounts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement, the U.S. Pledge and Security Agreement, the
Canadian Pledge and Security Agreement or the receipt by the Administrative
Agent or any Secured Party of any payment relating thereto, nor shall the
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of any U.S. and Canadian Loan Party under or pursuant to
any Account (or any agreement giving rise

 

135



--------------------------------------------------------------------------------

thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

(c) Each U.S. and Canadian Loan Party shall keep accurate and complete records
of its Accounts in all material respects, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to the
Administrative Agent, on such periodic basis as the Administrative Agent may
reasonably request.

Section 7.15 Anti-Terrorism Laws

The Loan Parties, the Subsidiaries of the Parent and their respective Affiliates
and agents shall not (a) conduct any business or engage in any transaction or
dealing with any Sanctioned Entity, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any such
Sanctioned Entity, except to the extent not in violation of Sanctions, or
(b) engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law or any Sanctions. The Parent
and its Subsidiaries shall not use any part of the proceeds of the Loans or
Letters of Credit, directly or, to the knowledge of the Parent or any of its
Subsidiaries, indirectly, in violation of Sanctions.

Section 7.16 No Unlawful Contributions or Other Payments

The Parent and its Subsidiaries shall comply with the United States Foreign
Corrupt Practices Act of 1977, as amended and shall not use any part of the
proceeds of the Loans or Letters of Credit, directly or, to the knowledge of the
Parent or any of its Subsidiaries, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

Section 7.17 Post-Closing Obligations

(a) No later than 60 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole discretion), the Borrower
Representative shall deliver to the Administrative Agent endorsements naming the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, under all insurance policies to be maintained with
respect to the properties of each Loan Party, and to provide that no
cancellation, material addition in amount or material change in such coverage
shall be effective until after 30 days’ written notice thereof to the
Administrative Agent.

(b) If the U.S. and Canadian Loan Parties have not sold their Material Real
Property by December 31, 2014, no later than 60 days following such date (or
such later date as the Administrative Agent may agree in its sole discretion),
the Borrower Representative shall deliver to the Administrative Agent all
Mortgages and Mortgage Supporting Documents

 

136



--------------------------------------------------------------------------------

with respect to all Material Real Property in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent reasonably deems necessary or advisable in order to comply with the
requirements of Section 7.11(b) (Additional Collateral and Guaranties), it being
understood that, for the purpose of this Section 7.17(b), any reference in such
Section to a time period after the acquisition of owned Real Property shall be a
reference to a time period after December 31, 2014 (as if such Material Real
Property owned on December 31, 2014 was acquired on such date).

(c) No later than 60 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole discretion), the Borrower
Representative shall deliver to the Administrative Agent a Tax Clearance
Certificate from the Montana Department of Revenue for Sammons Transportation,
Inc., dated as of a recent date after the Effective Date.

(d) No later than 60 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole discretion), the Borrower
Representative shall deliver to the Collateral Agent a fully executed original
of a subordinated master intercompany note signed by the Parent and each
Subsidiary required to deliver an intercompany note or agree to subordination
terms pursuant to Sections 8.1(e) (Indebtedness) and 8.3(e) (Investments) or as
otherwise required by this Agreement and the other Loan Documents, in the form
of Exhibit L (Form of Subordinated Master Intercompany Note) or such other form
as the Administrative Agent may reasonably agree, duly endorsed in blank.

(e) No later than 5 Business Days (or such later date as the Administrative
Agent may agree in its sole discretion) following the filing with the Arizona
Secretary of State thereof, the Borrower Representative shall deliver to the
Administrative Agent a copy of a certificate of name change for the company
currently known as Concentrek Inc., an Arizona corporation that is to be filed
with the Secretary of State of the State of Arizona after the Effective Date,
certified by the Secretary of State of the State of Arizona.

(f) No later than 30 days following the Effective Date (or such later date as
the Administrative Agent may agree in its sole discretion), the Borrower
Representative shall deliver to the Collateral Agent the following certificates
of Stock together with stock powers for each such certificate executed in blank:

(i) Stock certificate No. 7 for 999 Series A shares of Span de Mexico, S.A. de
C.V. issued to UTi Canada Contract Logistics Inc.

(ii) Stock certificate No. 8 for 4,655,073 Series B shares of Span de Mexico,
S.A. de C.V. issued to UTi Canada Contract Logistics Inc.

(iii) Stock certificates in respect of all of the issued Stock of UTi, United
States, Inc., a Puerto Rico company, issued to UTi, United States, Inc., a New
York corporation.

(g) The Canadian Borrower shall use commercially reasonable efforts to deliver
to the Administrative Agent, within 30 days after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion),
acknowledgements and confirmations

 

137



--------------------------------------------------------------------------------

limiting the assets secured by prior existing registrations under the PPSA from
(i) Integrated Distribution Systems o/a Wajax Industries; (ii) De Lage Langden
Financial Services Canada Inc., and (iii) Ricoh Canada Inc., in each case, in
form and substance satisfactory to the Administrative Agent.

ARTICLE VIII

NEGATIVE COVENANTS

The Loan Parties agree with the Lenders, the Issuers, the Administrative Agent
and the Collateral Agent to each of the following, as long as any Obligation
(other than any contingent indemnification Obligation for which no claim has
been made and the Letters of Credit for which Cash Collateral has been provided
or arrangements have been made in connection therewith) or any Revolving Credit
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

Section 8.1 Indebtedness

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

(a) the Secured Obligations (other than in respect of Designated Secured Hedging
Contracts not permitted to be incurred pursuant to Section 8.14 (No Speculative
Transactions)) and Guaranty Obligations in respect thereto;

(b) Indebtedness existing on the date of this Agreement and disclosed on
Schedule 8.1 (Existing Indebtedness); provided that any such Indebtedness of any
U.S. and Canadian Loan Party shall be subordinated to the Secured Obligations
pursuant to an intercompany note on terms reasonably satisfactory to the
Administrative Agent and, in the case of Indebtedness owing to a U.S. and
Canadian Loan Party, evidenced by an intercompany note and pledged by such U.S.
and Canadian Loan Party as Collateral pursuant to, and to the extent required
by, the Collateral Documents;

(c) Guaranty Obligations incurred by the Parent or any Subsidiary of the Parent
in respect of Indebtedness of the Parent or any Subsidiary of the Parent that is
otherwise permitted by this Section 8.1 (other than clause (a) above); provided
that (i) no Guaranty Obligation incurred by any Subsidiary of the Parent in
respect of the Convertible Notes shall be permitted unless such Subsidiary shall
have also provided a Guaranty and (ii) if the Indebtedness being guaranteed by
such Guaranty Obligations is subordinated to the Secured Obligations, such
Guaranty Obligations shall be subordinated to the Guaranty Obligations in
respect of the Secured Obligations on terms at least as favorable to the Lenders
as those contained in the subordination of such Indebtedness;

(d) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness), including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the

 

138



--------------------------------------------------------------------------------

acquisition thereof; provided that (i) such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (d) plus the aggregate then outstanding principal amount of all
Capital Lease Obligations listed on Schedule 8.1 (Existing Indebtedness) shall
not exceed $100,000,000 at any time;

(e) Indebtedness arising from intercompany loans:

(i) from a U.S. and Canadian Loan Party to any other U.S. and Canadian Loan
Party;

(ii) from a U.S. and Canadian Loan Party to any other Loan Party (other than a
U.S. and Canadian Loan Party) to the extent such Investment is permitted by
Section 8.3 (Investments);

(iii) from a Loan Party (other than a U.S. and Canadian Loan Party) to any other
Loan Party (other than a U.S. and Canadian Loan Party);

(iv) from the Parent or any Subsidiary of the Parent (other than a U.S. and
Canadian Loan Party) to any U.S. and Canadian Loan Party;

(v) from a Subsidiary of the Parent (other than a Loan Party) to any other
Subsidiary of the Parent (other than a Loan Party)

(vi) from a Loan Party to any other Subsidiary of the Parent (other than a Loan
Party) to the extent such Investment is permitted by Section 8.3 (Investments);

provided that any such Indebtedness of any U.S. and Canadian Loan Party shall be
subordinated to the Secured Obligations pursuant to an intercompany note on
terms reasonably satisfactory to the Administrative Agent and, in the case of
Indebtedness owing to a U.S. and Canadian Loan Party, evidenced by an
intercompany note and pledged by such U.S. and Canadian Loan Party as Collateral
pursuant to, and to the extent required by, the Collateral Documents;

(f) Indebtedness arising under any bank guaranties, or bid, performance or
surety bonds entered into in the ordinary course of business;

(g) Indebtedness under Hedging Contracts permitted under Section 8.14 (No
Speculative Transactions);

(h) unsecured Indebtedness of the Parent and Guaranty Obligations by any
Guarantor incurred in connection with the Convertible Notes in an aggregate
principal amount not to exceed $400,000,000;

(i) renewals, extensions, refinancings and refundings of Indebtedness permitted
by clauses (b), (d), (f), (h), (l), (n), (o), (p), (q), (r) or this clause (i);
provided that (i) the aggregate principal amount (or accreted value, if
applicable) of such Indebtedness is not

 

139



--------------------------------------------------------------------------------

increased except by an amount equal to unpaid accrued interest and premium
thereon and any make-whole payments applicable thereto plus reasonable fees and
expenses incurred with respect to such refinancing, (ii) any Liens securing such
Indebtedness are not extended to any additional property of any Loan Party or
any of their respective Subsidiaries except, in the case of any such Subsidiary
that is not a U.S. and Canadian Loan Party, as permitted under the documents in
respect of such Indebtedness as in effect immediately prior to such refinancing,
and such Indebtedness and such terms do not violate the terms of this Agreement
or any other Loan Document, (iii) no Loan Party or Subsidiary of any Loan Party
that is not originally obligated or required to be obligated with respect to the
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such renewal, extension, refinancing or refunding does not result
in a shortening of (x) the average weighted maturity that occurs prior to the
latest Scheduled Termination Date in effect at such time or (y) the final
maturity of the Indebtedness to a date earlier than the maturity date of such
Indebtedness or, if earlier, the date that is 91 days after the latest Scheduled
Termination Date in effect at such time, in each case of the Indebtedness so
renewed, extended, refinanced or refunded, (v) the terms of any such renewal,
extension, refinancing or refunding are not less favorable to the obligor
thereunder than the original terms of such Indebtedness, (vi) if the
Indebtedness that is renewed, extended, refinanced or refunded was subordinated
in right of payment to the Secured Obligations, then the terms and conditions of
the renewal, extension, refinancing or refunding Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
renewed, extended, refinanced or refunded Indebtedness and (vii) with respect to
renewals, extensions, refinancings and refundings of Indebtedness permitted by
clause (i) above, the stated maturity of such Indebtedness is no earlier than,
and the terms of such Indebtedness shall not provide for any mandatory
prepayments, scheduled amortization, principal or sinking fund payments prior
to, the date that is 91 days after the latest possible Scheduled Termination
Date;

(j) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(k) cash management obligations and other Indebtedness in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with Deposit Accounts, in the ordinary course of business;

(l) Indebtedness of any Person that becomes a Subsidiary of any Borrower after
the date hereof and Indebtedness acquired or assumed in connection with
Permitted Acquisitions, in the case of the Loan Parties, in an aggregate
principal amount not to exceed $25,000,000 at any time; provided that such
Indebtedness exists at the time such Person becomes a Subsidiary or at the time
of such Permitted Acquisition and is not created or incurred in contemplation of
or in connection therewith, and such Indebtedness is not guaranteed in any
respect by the Parent or any of its Subsidiaries (other than by any such Person
that so becomes a Subsidiary of the Parent);

(m) Indebtedness of the Parent or any Subsidiary of the Parent constituting
indemnification obligations, earnout arrangements or obligations in respect of

 

140



--------------------------------------------------------------------------------

purchase price or other similar adjustments in connection with acquisitions,
sales and dispositions permitted under this Agreement, or deferred compensation
or other similar arrangements incurred in connection with Permitted Acquisitions
or any Investment permitted under Section 8.3 (Investments);

(n) Indebtedness of the UTi IMS Entities in an aggregate principal amount not to
exceed $50,000,000 incurred to finance the acquisition or carrying cost of
Inventory;

(o) Indebtedness of the Parent or any Subsidiary of the Parent that is not a
U.S. and Canadian Loan Party in an aggregate principal amount not to exceed
$200,000,000 at any time;

(p) unsecured Indebtedness of any U.S. and Canadian Loan Party in an aggregate
principal amount not to exceed $15,000,000 at any time;

(q) Indebtedness of UTi (China) Ltd for the purpose of financing its lease of
the office building in Shanghai, China owned by UTi (China) Ltd on the Effective
Date pursuant to a sale and leaseback transaction, in an aggregate principal
amount not to exceed $20,000,000 at any time; and

(r) Indebtedness of members of the South African Group (other than Pyramid
Freight BVI) under the South African Facilities in an aggregate principal amount
not to exceed 1,500,000,000 South African Rand at any time;

The accrual of interest and the accretion or amortization of original issue
discount on Indebtedness and the payment of interest in the form of additional
Indebtedness originally incurred in accordance with this Section 8.1
(Indebtedness) will not constitute an incurrence of Indebtedness.

Section 8.2 Liens, Etc.

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, create or suffer to exist, any Lien upon or with respect to any of their
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any Subsidiary of the Parent to assign, any right to receive
income or profits with respect thereto, except for the following:

(a) Liens created pursuant to the Loan Documents and Liens on cash or deposits
granted in favor of the Administrative Agent, the Swing Loan Lender or any
Issuer to Cash Collateralize any Defaulting Lender’s participation in Letters of
Credit, Swing Loans or Protective Advances, as contemplated under this
Agreement;

(b) Liens existing on the Effective Date and disclosed on Schedule 8.2 (Existing
Liens);

(c) Customary Permitted Liens on the assets or property of the Parent and the
Parent’s Subsidiaries;

 

141



--------------------------------------------------------------------------------

(d) any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b) above or this clause
(d) to the extent such renewal, extension, refinancing or refunding is permitted
by Section 8.1(i) (Indebtedness);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary of the Parent; provided that (i) such security
interests secure Indebtedness permitted under Section 8.1(d) (Indebtedness),
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets (other than assets financed by the same financing source) and
(iv) such security interests shall not apply to any other property or assets of
such Person (other than proceeds thereof), or to any other Person;

(f) [reserved;]

(g) Liens in favor of lessors securing operating leases or, to the extent such
transactions create a Lien hereunder, sale and leaseback transactions, in each
case to the extent such operating leases or sale and leaseback transactions are
permitted hereunder;

(h) any Lien on an asset, or an asset of any Person, acquired by the Parent or a
Subsidiary of the Parent after the Effective Date pursuant to an Investment
permitted under this Agreement; provided that such Lien existed at the time such
asset or such Person was acquired by the Parent or such Subsidiary and the
principal amount secured by that Lien has not been incurred or increased in
contemplation of, or since, the acquisition;

(i) Liens securing obligations of the Parent or any of its Subsidiaries (other
than the U.S. and Canadian Loan Parties) in respect of Cash Management
Obligations and Hedging Contracts of the type permitted pursuant to
Section 8.1(g) (Indebtedness);

(j) Liens (i) in favor of a U.S. and Canadian Loan Party securing obligations of
the Parent or any Subsidiary of the Parent (other than a U.S. and Canadian Loan
Party) owing to such U.S. and Canadian Loan Party, (ii) in favor of any Loan
Party (other than a U.S. and Canadian Loan Party) securing obligations of any
Subsidiary of the Parent (other than a Loan Party) owing to such Loan Party
(other than a U.S. and Canadian Loan Party), or (iii) in favor of any Subsidiary
of the Parent (other than a Loan Party) securing obligations of any other
Subsidiary of the Parent (other than a Loan Party) owing to such Subsidiary, in
each case in respect of Indebtedness incurred pursuant to Section 8.1(e)
(Indebtedness);

(k) Liens securing obligations of (i) the Parent or any Subsidiary of the Parent
(other than a Loan Party) in respect of Indebtedness incurred pursuant to
Section 8.1(o) (Indebtedness) or any refinancing thereof permitted under
Section 8.1(i) (Indebtedness), (ii) the UTi IMS Entities. in respect of
Indebtedness incurred pursuant to Section 8.1(n) (Indebtedness) (to the extent
that the Liens securing such obligations attach solely to the Inventory so
financed and any proceeds of such Inventory), (iii) UTi (China) Ltd in respect
of Indebtedness incurred pursuant to Section 8.1(q) (Indebtedness) or any
refinancing thereof permitted under

 

142



--------------------------------------------------------------------------------

Section 8.1(i) (Indebtedness), and (iv); members of the South African Group
(other than Pyramid Freight BVI) in respect of Indebtedness incurred pursuant to
Section 8.1(r) (Indebtedness) or any refinancing thereof permitted under
Section 8.1(i) (Indebtedness);

(l) Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit or bankers’ acceptance issued or
created for the account of the Parent or any of its Subsidiaries in the ordinary
course of business so long as such Liens are extinguished when such goods or
inventory are delivered to the Parent or such Subsidiary; provided that such
Lien secures only the obligations of the Parent or such Subsidiaries in respect
of such letter of credit or bankers’ acceptance to the extent permitted under
Section 8.1 (Indebtedness);

(m) any encumbrance or restriction with respect to the Stock of any joint
venture or similar arrangement created pursuant to the joint venture or similar
agreements with respect to such joint venture or similar arrangement, in each
case solely in connection with an Investment permitted under Section 8.3
(Investments);

(n) other Liens (other than Liens on Accounts or Inventory) securing obligations
that do not exceed $15,000,000 at any time outstanding; and

(o) Liens solely on any cash earnest money deposits made by the Parent or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder.

Section 8.3 Investments

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, directly or indirectly, make or maintain any Investment except for the
following:

(a) Investments existing on the Effective Date and, to the extent such
Investments involve any Loan Party, disclosed on Schedule 8.3 (Existing
Investments), and any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 8.3;

(b) Investments in cash and Cash Equivalents;

(c) Investments in payment intangibles, chattel paper (each as defined in the
UCC) and Accounts, notes receivable and similar items arising or acquired in the
ordinary course of business;

(d) Investments received in settlement of amounts due to the Parent or any
Subsidiary of the Parent effected in the ordinary course of business;

(e) Investments:

(i) by a U.S. and Canadian Loan Party in any other U.S. and Canadian Loan Party;

 

143



--------------------------------------------------------------------------------

(ii) by a U.S. and Canadian Loan Party in any other Loan Party (other than a
U.S. and Canadian Loan Party) in an aggregate principal amount not to exceed
$15,000,000 at any time;

(iii) by a Loan Party (other than a U.S. and Canadian Loan Party) in any other
Loan Party (other than a U.S. and Canadian Loan Party);

(iv) by the Parent or any Subsidiary of the Parent (other than a U.S. and
Canadian Loan Party) in any Loan Party; provided that if such Investment is of a
type described in clause (a) of the definition of Investment, (x) no such
Investment shall be made by UTi IMS Israel pursuant to this Section 8.3(e)(iv)
and (y) the Parent or such Subsidiary making any such Investment in a U.S. and
Canadian Loan Party shall comply with the requirements of Section 7.11
(Additional Collateral and Guaranties; Additional Borrowers);

(v) by a Subsidiary of the Parent (other than a Loan Party) in any other
Subsidiary of the Parent (other than a Loan Party);

(vi) by a Loan Party in any other Subsidiary of the Parent (other than a Loan
Party) in an aggregate principal amount not to exceed $15,000,000 at any time;

(vii) by the Parent in any Subsidiary of the Parent (other than a Loan Party)
(the “receiving Subsidiary”); provided that such Investment in such Subsidiary
is made solely with identifiable proceeds of, and in an aggregate amount equal
to, a dividend, distribution or Investment in the Parent by any other Subsidiary
of the Parent (other than a Loan Party) (the “investing Subsidiary”) permitted
under this Agreement, substantially contemporaneous with, and in any event no
later than five Business Days after, the date that the Parent receives such
dividend, distribution or Investment;

(viii) by UTi (Netherlands) Holdings B.V. in any receiving Subsidiary; provided
that such Investment in such Subsidiary is made solely with identifiable
proceeds of, and in an aggregate amount equal to, a dividend, distribution or
Investment in UTi (Netherlands) Holdings B.V. by any investing Subsidiary
permitted under this Agreement, substantially contemporaneous with, and in any
event no later than five Business Days after, the date that UTi (Netherlands)
Holdings B.V. receives such dividend, distribution or Investment;

provided that any such Investments in the form of a loan or advance to any U.S.
and Canadian Loan Party shall be subordinated to the Secured Obligations
pursuant to an intercompany note on terms reasonably satisfactory to the
Administrative Agent and, in the case of a loan or advance by a U.S. and
Canadian Loan Party, evidenced by an intercompany note and pledged by such U.S.
and Canadian Loan Party as Collateral pursuant to, and to the extent required
by, the Collateral Documents;

 

144



--------------------------------------------------------------------------------

(f) Investments received as consideration in connection with any Asset Sale
permitted by Section 8.4(a) (Sale of Assets);

(g) Guaranty Obligations permitted by Section 8.1 (Indebtedness);

(h) Hedging Contracts permitted under Section 8.1 (Indebtedness);

(i) Investments in any joint ventures in an aggregate amount not to exceed
$25,000,000 at any time;

(j) Investments not otherwise permitted hereby; provided that the aggregate
outstanding amount of all such Investments shall not exceed $25,000,000 at any
time;

(k) Permitted Acquisitions;

(l) Investments constituting Restricted Payments permitted under Section 8.5
(Restricted Payments);

(m) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Parent in connection with a Permitted Acquisition or any other
Investment Permitted under this Section 8.3, or consolidates or merges with the
Parent or any of its Subsidiaries pursuant to a transaction permitted under
Section 8.7 (Restrictions on Fundamental Changes), so long as such Investments
were not made in contemplation of such Person becoming a Subsidiary or of such
consolidation or merger;

(n) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable, security deposits and prepayments arising from the
granting of trade credit in the ordinary course of business and any Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and others, including in connection with the bankruptcy
or reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such account debtors and others, in each case in the ordinary
course of business;

(o) Investments to the extent that payment for such Investments is made with
Stock of the Parent;

(p) Investments consisting of the redemption, purchase, repurchase or retirement
of any Stock or Stock Equivalent permitted under Section 8.5 (Restricted
Payments);

(q) Guarantees of operating leases of any Loan Party (for the avoidance of
doubt, excluding Capital Lease Obligations) or of other obligations of any Loan
Party that do not constitute Indebtedness, in each case, entered into by an Loan
Party in the ordinary course of business;

(r) advances of payroll payments by the Parent or any Subsidiary of the Parent
to employees of the Parent or such Subsidiary of the Parent in the ordinary
course of business;

 

145



--------------------------------------------------------------------------------

(s) advances by the Parent or any Subsidiary of the Parent to employees of the
Parent or such Subsidiary of the Parent in an aggregate amount not to exceed
$500,000 at any time for relocation expense reimbursements in the ordinary
course of business; and

(t) any other Investments; provided that both before and after giving effect to
such Investment under this Section 8.3(t), the Payment Conditions are satisfied.

Notwithstanding anything to the contrary in this Section 8.3 (including
Sections 8.3(j) and (t)), no Proposed Acquisition of any assets or any Person
that is not a Subsidiary of the Parent at the time thereof pursuant to Sections
8.3(j) or (t) shall be permitted unless all of the conditions and requirements
set forth in the definition of Permitted Acquisition shall be satisfied. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value thereof.

Section 8.4 Sale of Assets

(a) The Loan Parties shall not, nor shall they permit any Subsidiary of the
Parent to, sell, convey, transfer, lease or otherwise dispose of, any of their
respective assets or any interest therein (including the sale or factoring at
maturity or collection of any Accounts), to any Person, or permit or suffer any
other Person to acquire any interest in any of their respective assets (any such
disposition described above being an “Asset Sale”), except for the following:

(i) the sale or disposition of Cash Equivalents or Inventory and the sale of
past due Accounts in connection with the compromise or collection thereof, in
each case in the ordinary course of business;

(ii) non-exclusive licenses of intellectual property of the Parent and its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the business of the Parent or any of its Subsidiaries;

(iii) any Asset Sale to any U.S. and Canadian Loan Party;

(iv) any Asset Sale to any Loan Party (other than a U.S. and Canadian Loan
Party) by any U.S. and Canadian Loan Party in an aggregate amount not to exceed
$15,000,000;

(v) any Asset Sale by the Parent or any Subsidiary of the Parent (other than a
U.S. and Canadian Loan Party) to any Loan Party;

(vi) any Asset Sale by any Subsidiary of the Parent (other than a Loan Party) to
any Loan Party;

(vii) any Asset Sale by any Subsidiary of the Parent (other than a Loan Party)
to any other Subsidiary of the Parent (other than a Loan Party);

 

146



--------------------------------------------------------------------------------

(viii) the sale or disposition of assets or property that have become obsolete,
uneconomic, that are surplus or that are replaced in the ordinary course of
business;

(ix) (x) a true lease or sublease of Real Property not constituting Indebtedness
and not constituting a sale and leaseback transaction and (y) a sale of assets
pursuant to a sale and leaseback transaction;

(x) the sale or disposition of Stock, by way of merger or otherwise, of a member
of the South African Group to another Person in order to obtain, maintain or
optimize BBBEE status;

(xi) the sale or disposition of Stock pursuant to, and in accordance with the
terms of, the Convertible Notes Documents and the Convertible Preference Share
Documents;

(xii) non-recourse factoring of Accounts by any Subsidiary of the Parent (other
than a U.S. and Canadian Loan Party); provided that such sale shall be in cash
on customary market terms at such time;

(xiii) the sale or disposition of property to the extent that (x) such property
is exchanged for credit against the purchase price of similar replacement
property or (y) the proceeds of such disposition are promptly applied to the
purchase price of such replacement property;

(xiv) leases, subleases, space leases, licenses or sublicenses (other than
leases, subleases, licenses or sublicenses of intellectual property), in each
case in the ordinary course of business and which do not materially interfere
with the business of the Parent and its Subsidiaries;

(xv) (A) the sale or disposition of Inventory in the ordinary course of business
by the UTi IMS Entities and (B) the other transactions set forth on Schedule
8.4(a)(xv) (Asset Sales);

(xvi) Asset Sales by the Parent or any Subsidiary of the Parent (other than the
Stock of a U.S. and Canadian Loan Party) not otherwise permitted under this
Section 8.4 (Sale of Assets); provided that (A) the aggregate amount of all such
Asset Sales pursuant to this clause (xvi) shall not, (I) in the case of the U.S.
and Canadian Loan Parties, exceed $50,000,000 in the aggregate and (II) in the
case of the Parent and its Subsidiaries (other than the U.S. and Canadian Loan
Parties), exceed 50% of Consolidated Total Assets in the aggregate, (B) at the
time of any such Asset Sale, no Default or Event of Default shall have occurred
and be continuing or would result from such Asset Sale, (C) 75% of the
consideration received in respect of any such Asset Sale shall be cash or Cash
Equivalents (in each case, free and clear of all Liens at the time received,
other than nonconsensual Liens permitted by Section 8.2 (Liens, Etc.));
provided, however, for purposes of this clause (C), the following will be deemed
to be cash: (X) any liabilities (as shown on the Parent’s and its Subsidiaries’
most

 

147



--------------------------------------------------------------------------------

recent balance sheet provided hereunder or in the footnotes thereto) (including
contingent reimbursement obligations with respect to letters of credit), other
than liabilities that are by their terms subordinated to the payment in cash of
the Secured Obligations, that are assumed by the transferee with respect to the
applicable Asset Sale pursuant to a customary assumption or similar agreement
and for which the Parent and its Subsidiaries shall have been validly released
by all applicable creditors in writing, (Y) any letters of credit with respect
to the reimbursement of which the Parent or its Subsidiaries are obligated, to
the extent such letters of credit relate to the assets or business subject to
such Asset Sale and are cancelled no later than 60 days following such Asset
Sale and for which the transferee with respect to the applicable Asset Sale has
guaranteed or indemnified the reimbursement of any drawing thereunder on
customary terms, and (Z) any securities, notes or other obligations from such
transferee that are converted into cash or Cash Equivalents within 180 days
following the closing of the applicable Asset Sale, to the extent of such cash
or Cash Equivalents;

(xvii) the sale or disposition by Market Transport, Ltd. of its Material Real
Property located at 110 N. Marine Drive, Portland, OR 97217; and

(xviii) the sale or disposition by UTi (China) Ltd of the office building in
Shanghai, China owned by UTi (China) Ltd pursuant to a sale and leaseback
transaction;

provided that the Loan Parties shall not, nor shall they permit any Subsidiary
of the Parent to, make any Asset Sale for less than fair market value, except
for Asset Sales to a U.S. and Canadian Loan Party or permitted by Sections 8.3
(Investments), 8.5 (Restricted Payments) and 8.7 (Restrictions on Fundamental
Changes) and Liens permitted under Section 8.2 (Liens, Etc.).

Section 8.5 Restricted Payments

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Payment; except for the following:

(i) dividends or distributions from a Domestic Subsidiary of the Parent to
another Domestic Subsidiary of the Parent that directly owns Stock in such
Subsidiary;

(ii) dividends or distributions from a Subsidiary of the Parent organized under
the laws of Canada to another Subsidiary of the Parent organized under the laws
of Canada that directly owns Stock in such Subsidiary;

(iii) dividends or distributions from a Subsidiary of the Parent (other than a
Loan Party) ratably with respect to their Stock;

(iv) dividends or distributions from a Subsidiary of the Parent to any
Subsidiary that is its equityholder in an aggregate amount not

 

148



--------------------------------------------------------------------------------

greater than the amount necessary for such Subsidiary to pay its actual foreign,
federal, state or local income tax liabilities in respect of income earned by
such Subsidiary, after deducting any unused prior losses, but only to the extent
such income taxes are attributable to the income of a Subsidiary of the Parent;

(v) Restricted Payments by the Parent and its Subsidiaries (other than the U.S.
and Canadian Loan Parties) pursuant to agreements entered into to obtain,
maintain or optimize BBBEE status;

(vi) Restricted Payments in the form of regularly scheduled interest payments
under, and the issuance of Stock pursuant to, the Convertible Notes Documents
and the Convertible Preference Share Documents;

(vii) Restricted Payments to purchase, retire, redeem or otherwise acquire the
Stock of the Parent (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of the Parent or any of its Subsidiaries or by any stock option plan
or other benefit plan upon such Person’s death, disability, retirement or
termination of employment or under the terms of any such plan or any other
agreement under which such shares of Stock or related rights were issued;

(viii) dividends on the Stock of the Parent in an aggregate amount not to exceed
(w) $6,500,000 in calendar year 2014, (x) $7,000,000 in calendar year 2015,
(y) $7,500,000 in calendar year 2016, and (z) $8,000,000 in calendar year 2017
and in each calendar year thereafter; and

(ix) any other Restricted Payment (other than any payment in violation of any
subordination terms of any Indebtedness); provided that both before and after
giving effect to such Restricted Payment under this Section 8.5(ix), the Payment
Conditions are satisfied.

provided, however, that such Restricted Payment shall not be permitted if an
Event of Default or Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.

Section 8.6 Prepayment of Indebtedness

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness; provided, however, that the Loan
Parties may (A) prepay the Obligations in accordance with the terms of the Loan
Documents, (B) make regularly scheduled interest payments of the Convertible
Notes in accordance with the terms of the Convertible Notes Documents,
(C) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner, any Indebtedness, so long as, both
before and after giving effect thereto, the Payment Conditions are satisfied,
(D) prepay any Indebtedness payable to any U.S. and Canadian Loan Party or, in
the case of any Subsidiary of the Parent that is not a U.S. and Canadian Loan
Party, prepay any Indebtedness payable to the Parent or any Subsidiary of the

 

149



--------------------------------------------------------------------------------

Parent, (E) [reserved], (F) make required cash payments in respect of fractional
shares under the Convertible Preference Share Documents, (G) prepay Indebtedness
secured by an asset the Lien upon which is permitted under Section 8.2 (Liens,
Etc.), upon the sale of such asset as long as such Asset Sale is permitted under
Section 8.4 (Sale of Assets) and (H) renew, extend, refinance and refund
Indebtedness, as long as such renewal, extension, refinancing or refunding is
permitted under Section 8.1 (Indebtedness).

Section 8.7 Restriction on Fundamental Changes

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, (a) merge or consolidate with any Person, except that:

(i) the Parent may merge or consolidate with any Person so long as the survivor
of such merger or consolidation is the Parent, or is organized under the laws of
the British Virgin Islands, any State of the United States or Canada;

(ii) any U.S. Borrower may merge or consolidate with (x) any other U.S. Borrower
or (y) the Parent or any other Subsidiary of the Parent (other than a Borrower),
in the case of clause (y), so long as such U.S. Borrower is the survivor of such
merger or consolidation;

(iii) the Canadian Borrower may merge or consolidate with the Parent or any
other Subsidiary of the Parent (other than a Borrower or a Domestic Subsidiary
of the Parent) so long as the Canadian Borrower is the survivor of such merger
or consolidation;

(iv) any U.S. and Canadian Loan Party that is a Domestic Subsidiary of the
Parent (other than a Borrower) may merge or consolidate with (x) any other U.S.
and Canadian Loan Party (other than a Borrower) so long as a U.S. and Canadian
Loan Party that is a Domestic Subsidiary of the Parent is the survivor of such
merger or consolidation; or (y) the Parent or any other Subsidiary of the Parent
(other than a U.S. and Canadian Loan Party), so long as such U.S. and Canadian
Loan Party that is a Domestic Subsidiary of the Parent is the survivor of such
merger or consolidation;

(v) any U.S. and Canadian Loan Party that is a Subsidiary of the Parent
organized under the laws of Canada (other than a Borrower) may merge or
consolidate with (x) any other U.S. and Canadian Loan Party (other than a
Borrower) that is a Subsidiary of the Parent organized under the laws of Canada
or (y) the Parent or any other Subsidiary of the Parent (other than a U.S. and
Canadian Loan Party), in the case of clause (y), so long as such U.S. and
Canadian Loan Party that is a Subsidiary of the Parent organized under the laws
of Canada is the survivor of such merger or consolidation;

(vi) any Loan Party (other than a U.S. and Canadian Loan Party) may merge or
consolidate with (x) any other Loan Party (so long as there is no reduction in
the value or enforceability of the Guaranty of such Loan

 

150



--------------------------------------------------------------------------------

Party upon such merger or consolidation) or (y) the Parent or any other
Subsidiary of the Parent (other than a Loan Party), in the case of clause (y),
so long as such Loan Party is the survivor of such merger or consolidation;

(vii) any Subsidiary of the Parent (other than a Loan Party) may merge or
consolidate with any other Subsidiary of the Parent (other than a Loan Party);
and

(viii) so long as no Default or Event of Default exists or would result
therefrom, a merger or consolidation, the purpose of which is to effect an Asset
Sale permitted pursuant to Section 8.4 (Sale of Assets) may be effected;
provided that if a Loan Party (other than UTi Inventory Management Solutions
Inc.) is a party to any transaction with the Parent or another Subsidiary of the
Parent effected pursuant to this Section 8.7(a)(ix), then the provisions of
Sections 8.7(a)(i) through (a)(vi) shall also be satisfied.

(b) other than in connection with an Investment permitted under
Section 8.3 (Investments), (i) acquire all or substantially all of the Stock or
Stock Equivalents of any Person, (ii) acquire all or substantially all of the
assets of any Person or all or substantially all of the assets constituting the
business of a division, branch or other unit operation of any Person,
(iii) enter into any joint venture or partnership with any Person or (c) acquire
or create any Subsidiary unless, after giving effect to such creation or
acquisition, such Subsidiary is a Wholly-Owned Subsidiary of the Parent, the
Loan Parties are in compliance with Section 7.11 (Additional Collateral and
Guaranties) and the Investment in such Subsidiary is permitted under Section 8.3
(Investments).

Section 8.8 Change in Nature of Business

The Loan Parties shall not, and shall not permit any of the Parent’s
Subsidiaries to, engage in any business if, as a result, the generally nature of
the business in which the Parent and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
businesses in which the Parent and its Subsidiaries, take as a whole, are
engaged on the Effective Date.

Section 8.9 Transactions with Affiliates

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, except as otherwise expressly permitted herein, do any of the following:
(a) make any Investment in an Affiliate of the Parent that is not a U.S. and
Canadian Loan Party, (b) transfer, sell, lease, assign or otherwise dispose of
any asset to any Affiliate of the Parent that is not a U.S. and Canadian Loan
Party, (c) merge into or consolidate with or purchase or acquire assets from any
Affiliate of the Parent that is not a U.S. and Canadian Loan Party or (d) enter
into any other transaction directly or indirectly with or for the benefit of any
Affiliate of the Parent that is not a U.S. and Canadian Loan Party (including
guaranties and assumptions of obligations of any such Affiliate), except for
(i) transactions that are on terms no less favorable to the U.S. and Canadian
Loan Parties as would be obtained in a comparable arm’s length transaction with
a Person not an Affiliate thereof, (ii) salaries and other director or employee
compensation in the ordinary course

 

151



--------------------------------------------------------------------------------

of business to officers or directors (including issuances of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans),
(iii) Restricted Payments permitted under Section 8.5 (Restricted Payments),
(iv) Indebtedness permitted under Section 8.1 (Indebtedness), (v) Investments
permitted under Section 8.3 (Investments), (vi) Asset Sales permitted under
Section 8.4(a) (Sale of Assets), (vii) cancellation of Indebtedness permitted
under Section 8.6 (Cancellation of Indebtedness), and (vii) fundamental changes
permitted under Section 8.7 (Restriction on Fundamental Changes).

Section 8.10 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge; Effective Financing Statements

Except pursuant to the Loan Documents and any agreements governing Indebtedness
or Capital Lease Obligations permitted by clauses (b) or (d) of Section 8.1
(Indebtedness) (in the case of agreements permitted by such clauses, any
prohibition or limitation shall only be effective against the assets financed
thereby), the Loan Parties shall not, and shall not permit any Subsidiary of the
Parent to, (a) agree to enter into or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of such
Subsidiary to pay dividends or make any other distribution or transfer of funds
or assets or make loans or advances to or other Investments in, or pay any
Indebtedness owed to, any Loan Party, (b) enter into or suffer to exist or
become effective any agreement prohibiting or limiting the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, to secure
the Obligations (other than any agreement required by the holder of a Lien
permitted by Section 8.2 (Liens, Etc.), to the extent the prohibition or
limitation contained therein relates solely to property, assets or revenues
covered by such permitted Lien), including any agreement requiring any other
Indebtedness or Contractual Obligation to be equally and ratably secured with
the Obligations, or (c) suffer to exist any effective financing statement naming
any Loan Party as debtor that does not relate to a Lien permitted under
Section 8.2 (Liens, Etc.); provided that the foregoing clauses (a) and (b) shall
not apply to restrictions or prohibitions that (i) arise in connection with an
Asset Sale permitted under Section 8.4 (Sale of Assets), solely to the extent
relating to the property be disposed of, (ii) are customary provisions (A) in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 8.3 (Investments) and applicable solely to such
joint venture, (B) restricting subletting or assignment of any lease governing a
leasehold interest of the Parent or any of its Subsidiaries or (C) restricting
assignment of any agreement entered into in the ordinary course of business,
(iii) are customary restrictions on assignment or transfer of any agreement
entered into in the ordinary course of business, (iv) arise in connection with
cash or other deposits permitted under Section 8.2 (Liens, Etc.) or are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (v) are customary restrictions
on leases, subleases, licenses or asset sale agreements otherwise permitted
hereby so long as such restrictions may relate to the assets subject thereto,
(vi) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest, (vii) arise by operation of applicable
Requirements of Law, (viii) are restrictions imposed by any agreement relating
to Indebtedness of a Subsidiary of the Parent that is not a Loan Party which is
permitted under Section 8.1 (Indebtedness), (ix) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 8.1 (Indebtedness) but solely to the extent any negative pledge relates
to the property

 

152



--------------------------------------------------------------------------------

financed by or secured by such Indebtedness or that expressly permits Liens for
the benefit of the Administrative Agent, the Collateral Agent and the other
Secured Parties with respect to the Facility and the Secured Obligations on a
senior basis without the requirement that such holders of such Indebtedness be
secured by such Liens on an equal and ratable, or junior basis, (x) are binding
on a Subsidiary of the Parent at the time such Subsidiary first becomes a
Subsidiary of the Parent, so long as the agreement containing such restrictions
was not entered into in contemplation of such Person becoming a Subsidiary of
the Parent, and (xi) are restrictions in the Sumitomo Facility, the South
African Facilities and the RBS Cash Collateral Agreement, in each case no more
restrictive than those in effect on the Effective Date.

Section 8.11 Modification of Constituent Documents

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, amend its Constituent Documents, except for changes and amendments that do
not materially and adversely affect the interests of the Secured Parties under
the Loan Documents or in the Collateral.

Section 8.12 Accounting Changes; Fiscal Year

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, change its (a) accounting treatment and reporting practices or tax reporting
treatment, except as permitted by GAAP or required by any Requirement of Law and
disclosed to the Lenders and the Administrative Agent or (b) Fiscal Year.

Section 8.13 Margin Regulations

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, use all or any portion of the proceeds of any credit extended hereunder to
purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) in contravention of Regulation U of the Federal Reserve
Board.

Section 8.14 No Speculative Transactions

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent
to, engage in (a) any speculative transaction or (b) in any transaction
involving Hedging Contracts except for the sole purpose of hedging in the
ordinary course of business for non-speculative purposes.

Section 8.15 Compliance with ERISA

The Loan Parties shall not, nor shall they permit any Subsidiary of the Parent,
or, solely to the extent any Borrower has the ability, such Borrower shall not
permit any ERISA Affiliate, to cause or permit to occur (a) an event that could
reasonably be expected to result in the imposition of a Lien under Section 412
or 430 of the Code or Section 302 or 4068 of ERISA to the extent such Lien could
reasonably be expected to have a Material Adverse Effect, or (b) ERISA Events
that could reasonably be expected to have a Material Adverse Effect in the
aggregate.

 

153



--------------------------------------------------------------------------------

Section 8.16 Canadian Pension Plans

The Loan Parties shall not (a) contribute to or assume an obligation to
contribute to any defined benefit Canadian Pension Plan, without the prior
written consent of the Lenders, (b) acquire an interest in any Person if such
Person sponsors, maintains or contributes to, or at any time in the five-year
period preceding such acquisition has sponsored, maintained or contributed to a
defined benefit Canadian Pension Plan, without the prior written consent of the
Lenders, acting reasonably, or (c) wind-up any defined benefit Canadian Pension
Plan, in whole or in part, unless it has obtained written advice from the
actuary for such plan that the plan (or part thereof in the case of a partial
wind-up) is fully funded or has no unfunded liability at the effective date of
the wind-up, without prior written consent of the Lenders.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1 Events of Default

Each of the following events shall be an Event of Default:

(a) the Borrowers shall fail to pay any principal of any Loan or any
Reimbursement Obligation when the same becomes due and payable;

(b) the Borrowers shall fail to pay (i) any interest on any Loan, (ii) any fee
under any of the Loan Documents or (iii) any other Obligation (other than the
obligations referred to in clause (a) above) and such non-payment continues for
a period of 3 Business Days after the due date therefor;

(c) any representation or warranty made or deemed made by any Loan Party in any
Loan Document (other than any Designated Secured Cash Management Document and
any Designated Secured Hedging Contract not arising in connection with this
Agreement) or by any Loan Party (or any of its officers) pursuant to any Loan
Document (other than any Designated Secured Cash Management Document and any
Designated Secured Hedging Contract not arising in connection with this
Agreement) shall prove to have been incorrect in any material respect when made
or deemed made;

(d) any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 2.9 (Mandatory Prepayments),
Section 2.19(a)(ii)(2)(x) (Reallocation of Defaulting Lender Commitment, Etc.),
Article V (Financial Covenants), Section 6.2 (Default Notices), Section 6.11
(Borrowing Base Determination) (if such failure continues for 2 Business Days),
Section 7.1 (Preservation of Corporate Existence, Etc.), Section 7.2 (Compliance
with Laws, Etc.), Section 7.5 (Maintenance of Insurance), Section 7.9
(Application of Proceeds), Section 7.11 (Additional Collateral and Guaranties),
Section 7.12 (Control Accounts; Approved Deposit Accounts) or Article VIII
(Negative Covenants), (ii) any of the Guarantors fails to perform or observe any
term, covenant or agreement contained in any Guaranty to which it is a party
(but only to the extent it relates to a default under one of the covenants
listed in clause (i) above, or (iii) any other term, covenant or agreement
contained in this Agreement or in any other Loan Document if such failure under
this clause (iii) shall remain unremedied for 30 days after the date on which
written notice thereof shall have been given to the Borrower Representative by
the Administrative Agent, the Collateral Agent or any Lender;

 

154



--------------------------------------------------------------------------------

(e) (i) the Borrowers or any Subsidiary of the Parent shall fail to make any
payment on any Indebtedness of any Borrower or any such Subsidiary (other than
the Obligations) beyond the applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and, in each
case, such failure relates to any such Indebtedness having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit agreement) of $25,000,000 or more, when the same becomes due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), (ii) any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Indebtedness described in
clause (i) above, if the effect of such event or condition is to accelerate,
cause to become or be declared to be due and payable, or be required to be
prepaid or repurchased (other than by a regularly scheduled required prepayment
or mandatory prepayment due to asset sale, casualty, condemnation or debt or
equity issuance), prior to the stated maturity thereof, or to permit the
acceleration of, the maturity of any such Indebtedness described in clause
(i) above, (iii) there occurs under any Hedging Contract an Early Termination
Date (or similar term, as defined in such Hedging Contract) resulting from
(x) any event of default under such Hedging Contract as to which a Loan Party or
any Subsidiary of the Parent is the Defaulting Party (or similar term, as
defined in such Hedging Contract) or (y) any Termination Event (or similar term
as defined in such Hedging Contract) under such Hedging Contract as to which a
Loan Party or any Subsidiary of the Parent is an Affected Party (or similar
term, as defined in such Hedging Contract) and, in either event, the Hedge
Termination Value owed by such Loan Party or such Subsidiary of the Parent as a
result thereof is greater than $25,000,000 or (iv) any “Event of Default” (or
similar term) shall occur under any Convertible Notes Document; provided that
this clause (e) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(f) Subject to Section 9.4 (Exclusion of Immaterial Subsidiaries), (i) the
Parent or any Subsidiary of the Parent shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay such debts
generally or shall make a general assignment for the benefit of creditors,
(ii) any case or proceeding shall be instituted by or against the Parent or any
Subsidiary of the Parent seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
interim receiver, receiver, receiver-manager, liquidator, administrator, trustee
or other similar official for it or for any substantial part of its property;
provided, however, that, in the case of any such case or proceedings instituted
against the Parent or any Subsidiary of the Parent (but not instituted by the
Parent or any Subsidiary of the Parent), either such proceedings shall remain
undismissed or unstayed for a period of 60 days or more or any action sought in
such case or proceedings shall occur or (iii) the Parent or any Subsidiary of
the Parent shall take any corporate or other organizational action to authorize
any action set forth in clauses (i) or (ii) above;

 

155



--------------------------------------------------------------------------------

(g) one or more money judgments or orders (or other similar process) involving
an aggregate amount in excess of $25,000,000, to the extent not covered by
insurance, shall be rendered against one or more of the Parent and its
Subsidiaries and not discharged or satisfied in full and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 60 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(h) an ERISA Event shall occur and the amount of all liabilities and
deficiencies resulting therefrom, whether or not assessed, could, in the
aggregate, reasonably be expected to have a Material Adverse Effect;

(i) any Loan Document after delivery thereof shall for any reason in any
material respect fail or cease to be valid and binding on, or enforceable
against any Loan Party party thereto, or any Loan Party shall so state in
writing;

(j) (i) any Collateral Document shall for any reason fail or cease to create a
valid and enforceable Lien on any Collateral purported to be covered thereby or
any Loan Party shall so state in writing or, except as permitted by the Loan
Documents, such Lien shall fail or cease to be a perfected and first priority
Lien, or (ii) any Loan Party or any Subsidiary of the Parent shall assert the
invalidity of any Loan Document; or

(k) there shall occur any Change of Control.

Section 9.2 Remedies

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower Representative declare that all or any portion of the Revolving Credit
Commitments be terminated, whereupon the obligation of each Revolving Credit
Lender to make any Loan and each Issuer to Issue any Letter of Credit shall
immediately terminate, (b) may, and, at the request of the Requisite Lenders,
shall, by notice to the Borrower Representative, declare the Loans, all interest
thereon and all other amounts and Obligations payable under this Agreement to be
forthwith due and payable, whereupon the Loans, all such interest and all such
amounts and Obligations shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided, however, that upon the
occurrence of the Events of Default specified in Section 9.1(f) (Events of
Default) with respect to any Loan Party, (x) the Revolving Credit Commitments of
each Revolving Credit Lender to make Loans and the commitments of each Revolving
Credit Lender and Issuer to Issue or participate in Letters of Credit shall each
automatically be terminated and (y) the Loans, all such interest and all such
amounts and Obligations shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers, (c) may, and at the request of the
Requisite Lenders, shall, by notice to the Borrower Representative, require that
the Borrowers Cash Collateralize the Letter of Credit Obligations (in an amount
equal to 103% of the sum of all Letter of Credit Undrawn Amounts), and (d) take
any remedial action provided for in any Loan Document. In addition to the
remedies set forth above, the Administrative Agent may exercise any remedies
provided for by the Collateral Documents in accordance with the terms thereof or
any other remedies provided by applicable Requirements of Law.

 

156



--------------------------------------------------------------------------------

Section 9.3 Actions in Respect of Letters of Credit

At any time (i) subject to Section 2.13 (Payments and Computations), upon the
request of the Administrative Agent during the continuance of any Event of
Default, (ii) subject to Section 2.13 (Payments and Computations), upon the
Revolving Credit Termination Date or (iii) after the Revolving Credit
Termination Date when the aggregate funds on deposit in Cash Collateral Accounts
shall be less than 103% of the Letter of Credit Undrawn Amounts, the Borrowers
shall pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.8 (Notices, Etc.), for
deposit in a Cash Collateral Account, the amount required so that, after such
payment, the aggregate funds on deposit in the Cash Collateral Accounts equals
or exceeds 103% of the sum of all Letter of Credit Undrawn Amounts. In lieu of
the Cash Collateral required by the preceding sentence with respect to any
Letter of Credit, the Borrowers may deliver to an Issuer a “back-to-back” letter
of credit issued on behalf of, or for the account of, such Issuer in form and
substance, and issued by a financial institution satisfactory to the
Administrative Agent and such Issuer, and having a face amount equal to 103% of
the applicable Letter of Credit Undrawn Amounts. The Administrative Agent may,
from time to time after funds are deposited in any Cash Collateral Account,
apply funds then held in such Cash Collateral Account to the payment of any
amounts, in accordance with Section 2.13(g) (Payments and Computations), as
shall have become or shall become due and payable by the Borrowers to the
Issuers or Lenders in respect of the Letter of Credit Obligations. The
Administrative Agent shall promptly give written notice of any such application;
provided, however, that the failure to give such written notice shall not
invalidate any such application.

Section 9.4 Exclusion of Immaterial Subsidiaries

Solely for the purposes of determining whether an Event of Default has occurred
under Section 9.1(f), any reference in any such paragraph to any Subsidiary of
the Parent shall be deemed not to include any Immaterial Subsidiaries affected
by any event or circumstance referred to in any such paragraph.

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 10.1 Authorization and Action

(a) Each of the Lenders (in its capacities as a Lender, Swing Loan Lender, and
potential counterparty to a Designated Secured Cash Management Document or
Designated Secured Hedging Contract) and the Issuers hereby, irrevocably,
appoints Citibank to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and each such Lender and Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers

 

157



--------------------------------------------------------------------------------

and take such actions as are reasonably incidental thereto. Without limiting the
foregoing, each Lender and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents to act as agent for the Lenders, Issuers and the other Secured
Parties under such Loan Documents. Each of the Lenders (in its capacities as a
Lender, Swing Loan Lender, and potential counterparty to a Designated Secured
Cash Management Document or Designated Secured Hedging Contract) and the Issuers
hereby, irrevocably, appoints Citibank as the Collateral Agent and authorizes
the Collateral Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Collateral Agent under such agreements and to exercise such powers and
take such actions as are reasonably incidental thereto. Without limiting the
foregoing, each Lender and each Issuer hereby authorizes the Collateral Agent to
execute and deliver, and to perform its obligations under, each of the Loan
Documents to which the Collateral Agent is a party, to exercise all rights,
powers and remedies that the Collateral Agent may have under such Loan Documents
and, in the case of the Collateral Documents, to act as agent for the Lenders,
Issuers and the other Secured Parties under such Collateral Documents The
provisions of this Article X are solely for the benefit of the Administrative
Agent, the Collateral Agent, the Lenders and the Issuers, and neither the
Borrowers nor any other Loan Parties shall have rights as a third party
beneficiary of any of such provisions.

(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
and the Collateral Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein, or the Administrative Agent
or the Collateral Agent shall believe in good faith to be necessary), and such
instructions shall be binding upon all Lenders and each Issuer; provided, that
neither the Administrative Agent nor the Collateral Agent shall be required to
take any action that (i) the Administrative Agent or the Collateral Agent in
good faith believes exposes it to liability unless the Administrative Agent or
the Collateral Agent receives an indemnification satisfactory to it from the
Lenders and the Issuers with respect to such action or (ii) is contrary to any
Loan Document or applicable Requirements of Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law. The
Administrative Agent and the Collateral Agent shall be deemed not to have
knowledge of any Default or the event or events that give or may give rise to
any Default unless and until the Borrower Representative or any Lender or Issuer
shall have given notice to the Administrative Agent or the Collateral Agent
describing such Default and such event or events. The Administrative Agent and
the Collateral Agent agree to give to each Lender and each Issuer prompt notice
of each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents. The Administrative Agent and the
Collateral Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein,
or the Administrative Agent or the Collateral Agent shall believe in good faith
to be necessary).

 

158



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, except to the limited extent provided in Section 11.2(d) (Assignments
and Participations) and Section 2.7 (Evidence of Debt), the Administrative Agent
is acting solely on behalf of the Lenders and the Issuers and its duties are
entirely administrative in nature. Neither the Administrative Agent nor the
Collateral Agent assumes, and neither of them shall be deemed to have assumed
any duties or obligations other than as expressly set forth herein and in the
other Loan Documents or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuer or holder of any other Obligation. It is
understood and agreed that the use of the term “agent”, “administrative agent”
or “collateral agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or expressed) obligations
arising under agency doctrine of any applicable law. Instead such term in used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

(d) The Administrative Agent and the Collateral Agent may perform any and all of
their functions and duties and exercise their rights and powers hereunder or
under any other Loan Document by or through any one or more sub-agents appointed
by the Administrative Agent or the Collateral Agent. The Administrative Agent,
the Collateral Agent and any such sub-agent may perform any and all of its
functions and duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities of the Administrative Agent and the Collateral Agent. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent or the Collateral Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

(e) Neither the Administrative Agent, the Collateral Agent, nor any member of
the Agent’s Group shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty, representation or other information
made or supplied in or in connection with this Agreement, any other Loan
Document or the Information Memorandum, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith or the adequacy, accuracy and/or completeness of the
information contained therein, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the perfection or priority of any
Lien or security interest created or purported to be created by the Collateral
Documents or (v) the satisfaction of any condition set forth in Article III
(Conditions Precedent) or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent. Neither the
Administrative Agent, the Collateral Agent nor any member of the Agent’s Group
shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for a failure to disclose,
any information relating to any Parent or any of its Affiliates that is
communicated to or obtained by a Person serving as the Administrative Agent, the
Collateral Agent or any of its Affiliates in any capacity

 

159



--------------------------------------------------------------------------------

(f) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent, the Collateral Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender or Issuer and each Lender or Issuer confirms to the
Administrative Agent and the Collateral Agent that it is solely responsible for
any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent, the
Collateral Agent or any of its Related Parties.

(g) The Arrangers shall have no obligations, powers or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.

Section 10.2 Administrative Agent’s Reliance, Etc.

None of the Administrative Agent, the Collateral Agent, any of its Affiliates or
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent and the Collateral Agent (a) may treat the
payee of any Revolving Credit Note as its holder until such Revolving Credit
Note has been assigned in accordance with Section 11.2 (Assignments and
Participations), (b) may rely on the Register to the extent set forth in
Section 11.2(d) (Assignments and Participations), (c) may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon,
(d) may consult with legal counsel (including counsel to the Borrowers or any
other Loan Party), independent accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts, (e) makes no warranty or
representation to any Lender or Issuer and shall not be responsible to any
Lender or Issuer for any statements, warranties or representations made by or on
behalf of the Parent or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document, (f) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any term, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Loan Party or as to the existence or possible existence of any
Default or Event of Default, (g) shall not be responsible to any Lender or
Issuer for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto and (h) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
relying on or acting upon any notice, request, statement, document, consent,
certificate or other instrument or other writing (including any electronic
message, internet or intranet website posting or other distribution) or any
telephone message believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of

 

160



--------------------------------------------------------------------------------

Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuer unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender or Issuer prior to the making of such
Loan or the issuance of such Letter of Credit, and in the case of a Borrowing,
such Lender or Issuer shall not have made available to the Administrative Agent
such Lender or Issuer’s ratable portion of such Borrowing. Neither the
Administrative Agent nor the Collateral Agent will be required to take any
action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or the Collateral Agent to liability or that is contrary to
any Loan Document or Requirement of Law, including for the avoidance of doubt,
any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.

Section 10.3 Posting of Approved Electronic Communications

(a) Each of the Lenders, the Issuers and the Loan Parties agree, and the Parent
shall cause each of its other Subsidiaries to agree, that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lenders and Issuers by posting such Approved
Electronic Communications on Debtdomain™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, the Issuers and the
Loan Parties acknowledges and agrees, and the Parent shall cause each of its
other Subsidiaries to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders, the Issuers
and the Loan Parties hereby approves, and the Parent shall cause each of its
other Subsidiaries to approve, distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes, and the Parent shall cause each of its other Subsidiaries to understand
and assume, the risks of such distribution.

(c) THE APPROVED ELECTRONIC COMMUNICATIONS AND THE APPROVED ELECTRONIC PLATFORM
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS AND
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS AND THE

 

161



--------------------------------------------------------------------------------

APPROVED ELECTRONIC PLATFORM EXCEPT ERRORS OR OMISSIONS RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY AGENT AFFILIATE. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY (INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS) IS MADE BY THE AGENT
AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.

(d) Each of the Lenders, the Issuers and the Loan Parties agree, and the Parent
shall cause each of its other Subsidiaries to agree, that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

(e) Each Loan Party hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Loan Party or its securities) (each,
a “Public Lender”). The Loan Parties hereby agree that so long as any Loan Party
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering (w) all materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuers and the Lenders to treat
the Borrower Materials as not containing any material non-public information
with respect to the Loan Parties or their respective securities for purposes of
United States Federal and state securities laws (provided that to the extent the
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.17 (Confidentiality)); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Approved Electronic
Platform designated “Public Investor;” and (z) the Administrative Agent and
Arrangers shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Approved
Electronic Platform not designated “Public Investor.” Notwithstanding the
foregoing, the Loan Parties shall not be under any obligation to mark the
Borrower Materials “PUBLIC.” In connection with the foregoing, each party hereto
acknowledges and agrees that the foregoing provisions are not in derogation of
their confidentiality obligations under Section 11.17 (Confidentiality).

(f) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to have selected the “Private Side Information” or similar
designation on the content declaration screen of the Approved Electronic
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
the U.S. federal and state securities laws, to make reference to Borrower
Materials that are not made available through the portion of the Approved
Electronic Platform designated “Public Investor;” and that may contain material
non-public information with respect to a Loan Party or its securities for
purposes of the U.S. federal or state securities laws. In the event that any
Public Lender has elected for itself to not access any information disclosed
through the Approved Electronic Platform or otherwise, such Public

 

162



--------------------------------------------------------------------------------

Lender acknowledges that (i) the Administrative Agent, the Issuers and other
Lenders may have access to such information and (ii) neither the Borrowers nor
the Administrative Agent, Issuer or other Lender with access to such information
shall have (x) any responsibility for such Public Lender’s decision to limit the
scope of information it has obtained in connection with this Agreement and the
other Loan Documents or (y) any duty to disclose such information to such
electing Lender or to use such information on behalf of such electing Lender,
and shall not be liable for the failure to so disclose or use, such information.

Section 10.4 The Administrative Agent Individually

(a) With respect to its Ratable Portion, Citibank shall have and may exercise
the same rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender and may
exercise the same as though it were not the Administrative Agent or Collateral
Agent. The terms “Lenders”, “Revolving Credit Lenders”, “Requisite Lenders”,
“Supermajority Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include, without limitation, the Administrative Agent in
its individual capacity as a Lender, a Revolving Credit Lender or as one of the
Requisite Lenders or Supermajority Lenders. Citibank and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any advisory capacity for and generally engage in any kind of
business with, any Loan Party or any Affiliate thereof as if Citibank were not
acting as the Administrative Agent or the Collateral Agent hereunder and without
any duty to account therefore to the Lenders or Issuers.

(b) Each Lender and each Issuer understands that Citibank, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 10.4(b) as “Activities”) and may engage in the Activities with
or on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in on or more of the Loan Parties or their
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Loan
Parties or their Affiliates. Each Lender and each Issuer understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders or the Issuers that are
not members of the Agent’s Group. None of the Administrative Agent nor any
member of the Agent’s Group shall have any duty to disclose to any Lender or any
Issuer or use on behalf of the Lenders or the Issuers, and shall not be liable
for the failure to so disclose or use, any information whatsoever about or
derived from the Activities or otherwise (including any information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party) or to
account for any revenue or profits obtained in connection with the Activities,
except that the Administrative Agent shall deliver or otherwise make available
to each Lender and each Issuer such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lenders or
the Issuers.

 

163



--------------------------------------------------------------------------------

(c) Each Lender and each Issuer further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders or the Issuers (including the interests of the Lenders and
the Issuers hereunder and under the other Loan Documents). Each Lender and each
Issuer agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Administrative
Agent being a member of the Agent’s Group, and that each member of the Agent’s
Group may undertake any Activities without further consultation with or
notification to any Lender or any Issuer. None of (i) this Agreement nor any
other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender or any Issuer including any such duty that would prevent or
restrict the Agent’s Group from acting on behalf of customers (including the
Loan Parties or their Affiliates) or for its own account.

Section 10.5 Lender Credit Decision

(a) Each Lender and each Issuer confirms to the Administrative Agent, each other
Lender and Issuer and each of their respective Related Parties that it
(i) possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, any other Lender or Issuer or any of their
respective Related Parties, of evaluating the merits and risks (including tax,
legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.

(b) Each Lender and each Issuer acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, the Collateral Agent, any other Lender or Issuer or any of their
respective Related Parties, made its own appraisal and investigation of all
risks associated with, and its own credit analysis and decision to enter into,
this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any other Lender or Issuer or any of
their respective Related Parties, continue to be solely responsible for making
its own appraisal and investigation of all risks arising under or in connection
with, and its own credit analysis and decision to take or not take action under,
this Agreement and the other Loan Documents based on such documents and
information as it shall from time to time deem appropriate, which may include,
in each case:

(i) the financial condition, status and capitalization of the Parent and its
Subsidiaries;

 

164



--------------------------------------------------------------------------------

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit and the form and
substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of the Information Memorandum
and any other information delivered by the Administrative Agent, any other
Lender or Issuer or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.

Section 10.6 [Reserved]

Section 10.7 Successor Administrative Agent; Successor Collateral Agent;
Resignation of Issuers and Swing Loan Lender

(a) Either or both of the Administrative Agent and the Collateral Agent may at
any time give notice of its resignation to the Lenders and the Issuers and the
Borrower Representative. Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, in consultation with the Borrower
Representative (other than to the extent an Event of Default is continuing), to
appoint a successor. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent or Collateral Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent or Collateral Agent may, on behalf of the Lenders
and the Issuers, appoint a successor Administrative Agent or Collateral Agent,
as applicable. In addition and without any obligation on the part of the
retiring Administrative Agent or Collateral Agent to appoint, on behalf of the
Lenders and the Issuers, a successor Administrative Agent or Collateral Agent,
as applicable, the retiring Administrative Agent or Collateral Agent may at any
time upon or after the end of the Lender Appointment Period notify the Borrower
Representative and the Lenders and the Issuers that no Person has accepted
appointment as successor Administrative Agent or Collateral Agent, as
applicable, and the effective date of such retiring Administrative Agent’s or
Collateral Agent’s resignation. Upon the resignation effective date established
in such notice and regardless of whether a successor Administrative Agent or
Collateral Agent has been appointed and accepted

 

165



--------------------------------------------------------------------------------

such appointment, the retiring Administrative Agent’s or Collateral Agent’s
resignation shall nonetheless become effective and (i) the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations as Administrative Agent or Collateral Agent, as applicable,
hereunder and under the other Loan Documents and (ii) except for amount owed or
otherwise payable from time to time to the retiring Administrative Agent or
Collateral Agent under the Loan Documents, including Sections 2.14(c) (Increased
Costs; Capital Adequacy), 2.16 (Taxes), Article X, Section 11.3 (Costs and
Expenses), Section 11.4 (Indemnities) and Section 11.5 (Limitations of
Liability), all payments, communications and determinations provided to be made
by, to or through the Administrative Agent or Collateral Agent shall instead be
made by or to each Lender and each Issuer directly, until such time as the
Requisite Lenders or the retiring Administrative Agent or Collateral Agent
appoint a successor Administrative Agent or Collateral Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties as
Administrative Agent or Collateral Agent, as applicable, of the retiring (or
retired) Administrative Agent or Collateral Agent (other than the rights the
retiring (or retired) Administrative Agent or Collateral Agent retains under the
Loan Documents, including Sections 2.14(c) (Increased Costs; Capital Adequacy),
2.16 (Taxes), Article X, Section 11.3 (Costs and Expenses), Section 11.4
(Indemnities) and Section 11.5 (Limitations of Liability), with respect to any
amounts owed or payable from time to time to the retiring (or retired)
Administrative Agent or Collateral Agent), and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
as Administrative Agent or Collateral Agent, as applicable, hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this paragraph). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. In addition to
the foregoing, after the retiring Administrative Agent’s or Collateral Agent’s
resignation hereunder and under the other Loan Documents, the provisions of
Sections 2.14(c) (Increased Costs; Capital Adequacy), 2.16 (Taxes), Article X,
Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) and Section 11.5
(Limitations of Liability) shall continue in effect for the benefit of such
retiring Administrative Agent or Collateral Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Collateral Agent
was acting as Administrative Agent or Collateral Agent under this Agreement and
the other Loan Documents.

(b) Any resignation pursuant to this Section 10.7 by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower
Representative and the Lenders and the Issuers otherwise, also act to relieve
such Person and its Affiliates of any obligation to advance or issue new, or
extend existing, Swing Loans or Letters of Credit where such advance, issuance
or extension is to occur on or after the effective date of such resignation.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuer and Swing Loan
Lender, (ii) the retiring Issuer and Swing Loan Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, (iii) the successor Swing Loan Lender shall enter into an Assignment
and Assumption and acquire from the retiring Swing Loan Lender each outstanding
Swing Loan of such retiring Swing Loan Lender for a purchase price equal to par
plus accrued interest and

 

166



--------------------------------------------------------------------------------

(iv) the successor Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuer to effectively assume the
obligations of the retiring Issuer with respect to such Letters of Credit.

(c) Any Issuer may resign at any time by giving 30 days’ prior notice to the
Administrative Agent, the Lenders and the Borrower Representative. After the
resignation of an Issuer hereunder, the retiring Issuer shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuer
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.

(d) Any Swing Loan Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower Representative. After
the resignation of a Swing Loan Lender hereunder, the retiring Swing Loan Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of a Swing Loan Lender under this Agreement and the other Loan
Documents with respect to Swing Loans made by it prior to such resignation, but
shall not be required to make any additional Swing Loans.

Section 10.8 Concerning the Collateral and the Collateral Documents

(a) Each Lender (in its capacities as a Lender, Swing Loan Lender, and potential
counterparty to a Designated Secured Cash Management Document or Designated
Secured Hedging Contract) and each Issuer agrees that any action taken by the
Collateral Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Loan Documents, and the
exercise by the Collateral Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of such Lenders, Issuers and other Secured
Parties. Without limiting the generality of the foregoing, the Collateral Agent
shall have the sole and exclusive right and authority to (i) act as the
disbursing and collecting agent for the Lenders and the Issuers with respect to
all payments and collections arising in connection herewith and with the
Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Parent or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Issuers and the
other Secured Parties for purposes of the perfection of all security interests
and Liens created by such agreements and all other purposes stated therein,
provided, however, that the Collateral Agent hereby appoints, authorizes and
directs each Lender and each Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the Issuers for purposes of the perfection
of all security interests and Liens with respect to the Collateral, including
any Deposit Accounts and Securities Accounts maintained by a Loan Party with,
and cash and Cash Equivalents held by, such Lender or such Issuer, (iv) manage,
supervise and otherwise deal with the Collateral, including the making of
Protective Advances in accordance with Section 2.18 (Protective Advances);
provided, however, that the Requisite Lenders may by written notice to the
Administrative Agent revoke the Administrative Agent’s right and authority to
make Protective Advances in accordance with the terms hereof, (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or

 

167



--------------------------------------------------------------------------------

purported to be created by the Collateral Documents and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all remedies given to the Collateral Agent, the Lenders, the
Issuers and the other Secured Parties with respect to the Collateral under the
Loan Documents relating thereto, applicable Requirements of Law or otherwise.

(b) Each of the Lenders (in its capacities as a Lender, Swing Loan Lender, and
potential counterparty to a Designated Secured Cash Management Document or
Designated Secured Hedging Contract) and the Issuers hereby consents to the
release and hereby directs, in accordance with the terms hereof, the Collateral
Agent to release (or, in the case of clause (ii) below, release or subordinate)
any Lien held by the Collateral Agent for the benefit of the Lenders, the
Issuers and the other Secured Parties against any of the following:

(i) all of the Collateral and all Loan Parties, upon termination of the
Revolving Credit Commitments and payment and satisfaction in full in cash of all
Loans, all Reimbursement Obligations and all other Obligations (other than
Last-Out Qualified Secured Obligations not then due and payable under Designated
Secured Cash Management Documents or Designated Secured Hedging Contracts) that
the Collateral Agent has been notified in writing are then due and payable (and,
in respect of Letter of Credit Undrawn Amounts, with respect to which Cash
Collateral has been deposited or a back-up letter of credit has been issued, in
either case in the appropriate currency and on terms satisfactory to the
Collateral Agent and the applicable Issuers);

(ii) any assets that are subject to a Lien permitted by Section 8.2(e) or
(k)(ii) (Liens, Etc.);

(iii) with respect to any U.S. and Canadian Loan Party, any part of the
Collateral sold or disposed of by such U.S. and Canadian Loan Party if the Loan
Party disposing of such property certifies to the Collateral Agent in writing
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry) or if such sale or disposition is
permitted pursuant to a waiver or consent, in accordance with the terms hereof,
to a transaction otherwise prohibited by this Agreement; and

(iv) all of the Collateral owned by the Canadian Loan Parties and all of the
Canadian Loan Parties, upon termination of the Canadian Sublimit and payment of
all Obligations required to be paid, in each case in accordance with and subject
to the conditions set forth in the last paragraph of Section 2.5 (Reduction and
Termination of the Revolving Credit Commitments, Swing Loan Sublimit and
Canadian Sublimit).

(c) Each of the Lenders (in its capacities as a Lender, Swing Loan Lender, and
potential counterparty to a Designated Secured Cash Management Document or
Designated Secured Hedging Contract) and the Issuers hereby direct the
Collateral Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.8 promptly upon the effectiveness of any
such release.

 

168



--------------------------------------------------------------------------------

(d) Each of the Administrative Agent, the Collateral Agent, the Lenders (in its
capacities as a Lender, Swing Loan Lender, and potential counterparty to a
Designated Secured Cash Management Document or Designated Secured Hedging
Contract) and the Issuers hereby consents to the release of any Guarantor (and,
in the case of a sale of all of the assets or all of the Stock of UTi Inventory
Management Solutions Inc. pursuant to Section 8.4(xv) (Sale of Assets) or
Section 8.7(a)(viii) (Restriction on Fundamental Changes), UTi Inventory
Management Solutions Inc. (solely to the extent that the other Borrowers remain
jointly and severally liable for any Obligations of UTi Inventory Management
Solutions Inc. that are not repaid in full at the time of such transaction))
from its obligations under any Guaranty and the other Loan Documents to which it
is a party if such Person ceases to be a Subsidiary of the Parent as a result of
a transaction permitted under the Loan Documents.

(e) Each of the Administrative Agent, the Collateral Agent, the Lenders (in its
capacities as a Lender, Swing Loan Lender, and potential counterparty to a
Designated Secured Cash Management Document or Designated Secured Hedging
Contract) and the Issuers hereby consents to the release of each Canadian Loan
Party from its obligations under any Guaranty and the other Loan Documents to
which it is a party (solely to the extent that the other Borrowers remain
jointly and severally liable for any Obligations that are not repaid in full at
the time of such release) upon termination of the Canadian Sublimit and payment
of all Obligations required to be paid, in each case in accordance with and
subject to the conditions set forth in the last paragraph of Section 2.5
(Reduction and Termination of the Revolving Credit Commitments, Swing Loan
Sublimit and Canadian Sublimit).

Section 10.9 Collateral Matters Relating to Related Obligations

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation arising under any Related Obligations solely on the condition
and understanding, as among the Collateral Agent and all Secured Parties, that
(a) the Related Obligations shall be entitled to the benefit of the Loan
Documents and the Collateral to the extent expressly set forth in this Agreement
and the other Loan Documents and to such extent (i) the Administrative Agent
shall hold, and have the right and power to act with respect to, each Guaranty
on behalf of and as agent for the holders of the Related Obligations and the
other Secured Parties and (ii) the Collateral Agent shall hold, and have the
right and power to act with respect to the Collateral on behalf of and as agent
for the holders of the Related Obligations and the other Secured Parties,
(b) the Administrative Agent and the Collateral Agent are otherwise acting
solely as agents for the Lenders and the Issuers and shall have no fiduciary
duty, duty of loyalty, duty of care, duty of disclosure or other obligation
whatsoever to any holder of Related Obligations, (c) all matters, acts and
omissions relating in any manner to any Guaranty, the Collateral, or the
omission, creation, perfection, priority, abandonment or release of any Lien,
shall be governed solely by the provisions of this Agreement and the other Loan
Documents and no separate Lien, right, power or remedy shall arise or exist in
favor of any Secured Party under any separate instrument or agreement or in
respect of any Related Obligation, (d) each Secured Party shall be bound by all
actions taken or omitted, in accordance with the provisions of this Agreement
and the other

 

169



--------------------------------------------------------------------------------

Loan Documents, by the Collateral Agent and the Requisite Lenders, each of whom
shall be entitled to act at its sole discretion and exclusively in its own
interest given its own Revolving Credit Commitments and its own interest in the
Loans, Letter of Credit Obligations and other Obligations to it arising under
this Agreement or the other Loan Documents, without any duty or liability to any
other Secured Party or as to any Related Obligation and without regard to
whether any Related Obligation remains outstanding or is deprived of the benefit
of the Collateral or becomes unsecured or is otherwise affected or put in
jeopardy thereby, (e) no holder of Related Obligations and no other Secured
Party (except the Administrative Agent, the Collateral Agent, the Lenders and
the Issuers, to the extent set forth in this Agreement) shall have any right to
be notified of, or to direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under this Agreement or the
Loan Documents and (f) no holder of any Related Obligation shall exercise any
right of setoff, banker’s lien or similar right except to the extent provided in
Section 11.6 (Right of Set-off) and then only to the extent such right is
exercised in compliance with Section 11.7 (Sharing of Payments, Etc.), with such
Sections applying to Affiliates of any Lender mutatis mutandis.

Section 10.10 Delivery of Certain Financial Information

The Loan Parties agree that the Administrative Agent may make available to the
Lenders and the Issuers all Approved Electronic Communications provided to the
Administrative Agent pursuant to (a) clauses (a) through (e) of Section 6.1
(Financial Statements) and (b) Section 6.11 (Borrowing Base Determination). The
Loan Parties further agree, that the Administrative Agent may make available to
the Lenders and the Issuers such other Approved Electronic Communications
provided to the Administrative Agent, upon such Lenders’ and Issuers’ request.

Section 10.11 Administrative Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Debtor Relief Law involving
any Loan Party as a debtor thereunder the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Loan Party) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
then due, owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuers, the Collateral Agent and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuers, the Collateral Agent and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuers, the Collateral Agent and the
Administrative Agent under Sections 2.12 (Fees), 11.3 (Costs and Expenses) and
11.4 (Indemnities)) allowed in such judicial proceeding; and

 

170



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuer to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuers, to pay to the Administrative Agent any amount due
for the reasonable compensation. expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 (Fees), 11.3 (Costs and Expenses) and
11.4 (Indemnities).

ARTICLE XI

MISCELLANEOUS

Section 11.1 Amendments, Waivers, Etc.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of
any such waiver or consent, signed by the Requisite Lenders (or by the
Administrative Agent with the consent of the Requisite Lenders) and (y) in the
case of any other amendment, signed by the Requisite Lenders (or by the
Administrative Agent with the consent of the Requisite Lenders) and the
Borrowers, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall,

(i) unless in writing and signed by the Supermajority Lenders (or the
Administrative Agent with the consent thereof), do any of the following:

(A) Amend, supplement or otherwise modify, waive or consent to any change to the
definitions of “Availability Reserve”, “Borrowing Base” (or component definition
thereof as used therein to calculate the Borrowing Base, except as provided in
clause (ii)(K) below), “Eligibility Reserves”, “Eligible Canadian Trade Accounts
Receivable” (or component definition thereof as used therein to calculate the
Eligible Canadian Trade Accounts Receivable), “Eligible U.S. Trade Accounts
Receivable” (or component definition thereof as used therein to calculate the
Eligible U.S. Trade Accounts Receivable), or “Priority Payables Reserves”, in
each case in a manner that has the effect of increasing the Borrowing Base;

 

171



--------------------------------------------------------------------------------

(ii) unless in writing and signed by each Lender directly affected thereby, in
addition to the Requisite Lenders (or the Administrative Agent with the consent
thereof), do any of the following:

(A) waive any condition specified in Section 3.1 (Conditions Precedent to
Effective Date) or Section 3.2 (Conditions Precedent to Each Loan and Letter of
Credit), except as otherwise provided therein and except with respect to a
condition based upon another provision hereof, the waiver of which requires only
the concurrence of the Requisite Lenders or the Supermajority Lenders, in which
case only such consent shall be required to waive such condition, and, in the
case of the conditions specified in Section 3.1 (Conditions Precedent to
Effective Date), subject to the provisions of Section 3.3 (Determinations of
Effective Date Borrowing Conditions);

(B) extend or increase the Revolving Credit Commitment of such Lender (provided
that the Administrative Agent may make Protective Advances as provided in this
Agreement), or subject such Lender to any additional obligation, it being
understood that a waiver of any condition precedent set forth in Section 3.1
(Conditions Precedent to Effective Date) or Section 3.2 (Conditions Precedent to
Each Loan and Letter of Credit) or the waiver of any Default or Event of
Default, mandatory prepayment under Section 2.9 (Mandatory Prepayments) or
mandatory reduction of the Revolving Credit Commitments (other than on the
Revolving Credit Termination Date) shall not constitute an extension or increase
of any Revolving Credit Commitment of any Lender;

(C) extend the scheduled final maturity of any Loan owing to such Lender, or
waive, reduce or postpone any scheduled date fixed for the payment or reduction
of principal or interest of any such Loan or fees owing to such Lender (it being
understood that Section 2.9 (Mandatory Prepayments) does not provide for
scheduled dates fixed for payment) or reduce such Lender’s Revolving Credit
Commitment resulting in a change in such Lender’s Ratable Portion;

(D) reduce, or release the Borrowers from their obligation to repay, the
principal amount of any Loan or Reimbursement Obligation owing to such Lender
(other than by the payment or prepayment thereof);

(E) reduce the rate of interest on any Loan or Reimbursement Obligations
outstanding and owing to such Lender or any fee payable hereunder to such
Lender;

(F) expressly subordinate any of the Secured Obligations in right of payment
(other than in respect of debtor-in-possession financings provided in a case
under Chapter 11

 

172



--------------------------------------------------------------------------------

of the Bankruptcy Code or similar debtor relief or debt adjustment laws of the
United States, Canada or other applicable jurisdiction from time to time in
effect) to other obligations, or any Liens securing the Secured Obligations (it
being agreed that any such subordination directly affects all Lenders);

(G) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;

(H) release all or substantially all of the Collateral except as provided in
Section 10.8(b) (Concerning the Collateral and the Collateral Documents);

(I) release any Borrower from its payment obligation to such Lender under this
Agreement or the Revolving Credit Notes owing to such Lender (if any) or release
any Guarantor from its obligations under any Guaranty (in each case except as
otherwise permitted herein or in the other Loan Documents);

(J) modify the priority of application of payments set forth in Section 2.9
(Mandatory Prepayments) or Section 2.13(g) (Payments and Computations) (it being
agreed that any such modification directly affects all Lenders);

(K) amend Section 10.8(b) (Concerning the Collateral and the Collateral
Documents), Section 11.7 (Sharing of Payments, Etc.), this Section 11.1 or the
definitions of the terms “Requisite Lenders”, “Supermajority Lenders”, “Ratable
Portion” or “ratably”; or

(L) increase the applicable Advance Rates in respect of Eligible Canadian Trade
Accounts Receivable or Eligible U.S. Trade Accounts Receivable, above 85% (it
being agreed that any such increase directly affects all Lenders);

and provided, further, that (I) no amendment, waiver, modification, termination
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents, (II) no amendment, waiver, modification, termination or consent
shall, unless in writing and signed by the Swing Loan Lender in addition to the
Lenders otherwise required above to take such action, affect the rights or
duties of the Swing Loan Lender under this Agreement or the other Loan
Documents, (III) no amendment, waiver, modification, termination or consent
shall, unless in writing and signed by each Issuer in addition to the Lenders
otherwise required above to take such action, affect the rights or duties of
such Issuer under this Agreement or the other Loan Documents, (IV) no amendment,
waiver,

 

173



--------------------------------------------------------------------------------

modification, termination or consent to any change to any provision of the Fee
Letter may be made, or rights or privileges thereunder changed, unless in
writing and signed by each of the parties thereto, (V) no amendment, waiver,
modification, termination or consent to any change to any provision of any Loan
Document as the same applies to any Arranger may be made, or rights or
privileges thereunder changed, without the prior written consent of such
Arranger, and (VI) no amendment, waiver, modification, termination or consent to
any change in the relevant payment priority of the Cash Management Banks or
Hedge Banks under Section 2.13(g) (Payments and Computations) or any change in
Section 2.21 (Designated Secured Cash Management Documents and Designated
Secured Hedging Contracts) may be made, or rights or privileges thereunder
changes, unless in writing and signed by the relevant Cash Management Banks and
Hedge Banks party to any Designated Secured Cash Management Document or
Designated Secured Hedging Contract directly affected thereby;

and provided, further, that the Administrative Agent may, with the consent of
the Borrowers, amend, modify or supplement this Agreement to cure any
typographical error, defect or inconsistency or ambiguity, so long as such
amendment, modification or supplement does not adversely affect the right of any
Lender or any Issuer;

and provided, further, anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, to the fullest extent permitted
by applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Revolving Credit Commitment and the
outstanding Loans or other extensions of credit of such Lender hereunder will
not be taken into account in determining whether the Requisite Lenders, the
Supermajority Lenders, or all of the Lenders, as required, have approved any
such amendment or waiver (and the definitions of “Requisite Lenders” and
“Supermajority Lenders” will automatically be deemed modified accordingly for
the duration of such period); provided, that any such amendment or waiver that
would increase or extend the term of the Revolving Credit Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Borrower in any case shall entitle any Borrower to
any other or further notice or demand in similar or other circumstances.

Section 11.2 Assignments and Participations

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Loan Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent

 

174



--------------------------------------------------------------------------------

and each Lender and no Lender or Issuer may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of clauses (b) and (h) below, (ii) by way of participation in
accordance with the provisions of clause (g) below or (iii) by way of a pledge
or assignment of a security interest subject to the restrictions of clause
(f) below (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in clause (g) below and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Collateral Agent,
the Lenders and the Issuers, their respective Affiliates) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Each Revolving Credit Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Revolving
Loans at the time owing to it and all of its rights and obligations with respect
to the Swing Loans and Letters of Credit); provided, however, that any such
assignment shall be subject to the following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Revolving Loans and Swing
Loans at the time owing to it or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in clause (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and (B) in any case not described in clause (b)(i)(A) above, the aggregate
amount of the Revolving Credit Commitment (which for this purpose includes the
Revolving Credit Outstandings thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the
Revolving Credit Outstandings of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”,
“Effective Date” (or similar term) is specified in the Assignment and
Acceptance, as of such date) shall not be less than $1,000,000, unless each of
the Administrative Agent and, so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower Representative otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided that
the Borrower Representative shall be deemed to have consented to such less
amount if the Borrower Representative has not responded within 10 Business Days
of a request for such lesser amount.

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Revolving Credit Lender’s rights and obligations under
this Agreement with respect to the Revolving Credit Outstandings and the
Revolving Credit Commitment assigned.

 

175



--------------------------------------------------------------------------------

(iii) No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) above and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or an
Event of Default shall have occurred and be continuing at the time of such
assignment, or (y) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided, that the Borrower Representative shall be deemed to
have consented to such Person if the Borrower Representative has not responded
within 10 Business Days of a request for such approval; provided, further, that
the Borrower Representative’s consent shall not be required during the primary
syndication of the Facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of each Issuer and Swing Loan Lender shall be required for any
assignment in respect of the Facility (such consent not to be unreasonably
withheld or delayed).

(iv) The parties to each assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500; provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any assignment
and (B) any Revolving Credit Note (if the assigning Revolving Credit Lender’s
Loans are evidenced by a Revolving Credit Note) subject to such assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v) Notwithstanding anything in this Agreement to the contrary, no such
assignment shall be made to (A) any Loan Party or any Affiliate or Subsidiary of
any Loan Party (and any attempted assignment or transfer by any party hereto to
any such Person shall be null and void) or (B) any Defaulting Lender or
Potential Defaulting Lender or any of their respective subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause.

(vi) No such assignment shall be made to a natural person.

 

176



--------------------------------------------------------------------------------

(vii) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower Representative and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuers,
the Swing Loan Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit, Swing Loans and Protective
Advances in accordance with its Ratable Portion. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder becomes effective under Requirements of Law without compliance
with the provisions of this clause, then the assignee of such interest will be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent in
the Register pursuant to Section 2.7 (Evidence of Debt) and the receipt of the
assignment fee referenced in clause (b)(iv) above, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Revolving Credit
Lender under this Agreement and, if such Revolving Credit Lender was an Issuer,
of such Issuer hereunder, (B) the Revolving Credit Notes (if any) corresponding
to the Loans assigned thereby shall be transferred to such assignee by notation
in the Register and (C) the assigning Revolving Credit Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under the Loan Documents (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under the Loan Documents, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 2.14(c)
(Increased Costs), 2.15 (Capital Adequacy), 2.16 (Taxes), 11.3 (Costs and
Expenses), 11.4 (Indemnities) and Section 11.5 (Limitation of Liability) with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender or a Potential Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender or a Potential
Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (g) of
this Section 11.2.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address referred to in Section 11.8 (Notices,
Etc.) a copy of

 

177



--------------------------------------------------------------------------------

each Assignment and Acceptance delivered to it and shall record in the Register
the names and addresses of the Lenders and Issuers and the principal amount of
the Loans and Reimbursement Obligations owing to each Lender from time to time
and the Revolving Credit Commitments of each Lender.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Revolving Credit Lender and an assignee, the Administrative Agent shall, if such
Assignment and Acceptance has been completed, (i) accept such Assignment and
Acceptance, (ii) record or cause to be recorded the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower
Representative. Within five Business Days after its receipt of such notice, the
Borrowers, at their own expense, shall, if requested by such assignee, execute
and deliver to the Administrative Agent, new Revolving Credit Notes to such
assignee in an amount equal to the Revolving Credit Commitments assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Revolving
Credit Lender has surrendered any Revolving Credit Note for exchange in
connection with the assignment and has retained Revolving Credit Commitments
hereunder, new Revolving Credit Notes to the assigning Revolving Credit Lender
in an amount equal to the Revolving Credit Commitments retained by it hereunder.
Such new Revolving Credit Notes shall be dated the same date as the surrendered
Revolving Credit Notes and be in substantially the form of Exhibit B (Form of
Revolving Credit Note).

(f) In addition to the other assignment rights provided in this Section 11.2,
each Revolving Credit Lender may pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
such Revolving Credit Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Revolving Credit Lender as a party hereto.

(g) (i) Any Lender may at any time, without the consent of, or notice to, the
Borrowers, the Swing Loan lender, Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrowers or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the
Revolving Loans and Swing Loans owing to it and its rights and obligations with
respect to the Letters of Credit); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Lenders, the Issuers and
the Swing Loan Lender shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would

 

178



--------------------------------------------------------------------------------

(A) reduce the amount, or postpone any date fixed for, any amount (whether of
principal, interest or fees) payable to such Participant under the Loan
Documents, to which such Participant would otherwise be entitled under such
participation or (B) result in the release of all or substantially all of the
Collateral other than in accordance with Section 10.8(b) (Concerning the
Collateral and the Collateral Documents). Subject to clause (i) below, and the
provisions of Section 2.17 (Substitution of Lenders), the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.14(c) (Increased
Costs; Capital Adequacy) or 2.16 (Taxes) (subject to the requirements and
limitations therein, including the requirements under Section 2.16(g) (Status of
Lenders) (it being understood that the documentation required under
Section 2.16(g) (Status of Lenders) shall be delivered to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to clause (b) above; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.17 (Substitution of
Lenders; Mitigation Obligations) as if it were an assignee under paragraph
(b) above; and (B) shall not be entitled to receive any greater payment under
Section 2.14(c) (Increased Costs), 2.15 (Capital Adequacy) or 2.16 (Taxes), with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 2.17 (Substitution of
Lenders; Mitigation Obligations) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.6 (Right of Set-off) as though it were a Lender, provided such
Participant agrees to be subject to Section 11.7 (Sharing of Payments, Etc.) as
though it were a Lender, provided, further, however, that any such Participant
shall have no direct right to enforce any of the terms of this Agreement against
any Loan Party, the Administrative Agent or any other Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a nonfiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

179



--------------------------------------------------------------------------------

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

Section 11.3 Costs and Expenses

The Loan Parties shall, jointly and severally, promptly pay or reimburse (a) all
reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent, the Collateral Agent, the Arrangers, and their respective
Affiliates (including the reasonable fees, charges and disbursements of Skadden,
Arps, Slate, Meagher & Flom LLP and other counsel to the Administrative Agent or
other similar amounts payable by the Administrative Agent to or on behalf of any
agent, sub-agent, appraiser, field examiner or other third-party), and shall pay
all fees and time charges and disbursements for attorneys who may be employees
of the Administrative Agent, in connection with the syndication of the Facility,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, consents,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and the
administration and consummation of the transaction contemplated hereby and
thereby shall be consummated), including the creation, perfection or protection
of the Liens granted under the Loan Documents, (b) all reasonable and documented
out-of-pocket costs and expenses incurred by any Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (c) all reasonable and documented out-of-pocket
costs and expenses incurred by the Administrative Agent, the Collateral Agent,
any Arranger, any Lender or any Issuer (including the reasonable fees, charges
and disbursements of Skadden, Arps, Slate, Meagher & Flom LLP and other counsel
to the Administrative Agent, the Collateral Agent, any Arranger, any Lender or
any Issuer), and shall pay all fees and time charges and disbursements for
attorneys who may be employees of the Administrative Agent, the Collateral
Agent, any Arranger, any Lender or any Issuer, in connection with the
enforcement or protection of its rights and remedies (A) in connection with this
Agreement and the other Loan Documents, including its rights under this
Section 11.3, or (B) in connection with the Commitments, the Loans made, or the
Letters of Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Commitments, Loans or Letters of Credit or in
any legal proceeding or proceeding under any Debtor Relief Law. The foregoing
costs and expenses payable or reimbursable by the Loan Parties shall include,
without limitation, all search, filing, recording, title insurance, and all
field examination, collateral audit and appraisal charges incurred prior to the
Effective Date, and following the Effective Date, pursuant to Section 6.11(b)
(Borrowing Base Determinations), Section 7.6 (Access), or as otherwise permitted
hereunder, and all other reasonable and out-of-pocket expenses related thereto
incurred

 

180



--------------------------------------------------------------------------------

by the Administrative Agent or the Collateral Agent. All amounts due under this
Section 11.3(a) shall be paid promptly. Each Guarantor agrees to pay or
reimburse each Secured Party for all of its reasonable and documented
out-of-pocket costs and expenses incurred in collecting against such Guarantor
under any Guaranty or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Guarantor is a party,
including the reasonable fees, charges and disbursements of Skadden, Arps,
Slate, Meagher & Flom LLP and other counsel to the Administrative Agent or other
similar amounts payable by the Administrative Agent to or on behalf of any
agent, sub-agent, appraiser, field examiner or other third-party, and all fees
and time charges and disbursements for attorneys who may be employees of the
Administrative Agent.

Section 11.4 Indemnities

(a) Each Loan Party, jointly or severally, agrees to indemnify and hold harmless
the Administrative Agent (and any sub-agent thereof), the Collateral Agent, each
Arranger, each Lender and each Issuer (including each Person obligated on a
Hedging Contract that is a Loan Document if such Person was a Lender or Issuer
at the time it entered into such Hedging Contract) and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including the fees, charges and disbursements of any counsel for any Indemnitee
or other similar amounts payable by the Administrative Agent to or on behalf of
any agent, sub-agent, appraiser, field examiner or other third-party, and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers or any other Loan Party) of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to, in connection with, arising out of or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement, letter or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder,
or the consummation of the transactions contemplated hereby or thereby, (b) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or Release of Contaminants on or from any property
owned or operated by the Parent or any of its Subsidiaries, or any Environmental
Liabilities and Costs related in any way to the Parent or any of its
Subsidiaries, or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding),
whether brought by a third party or by the Parent or any of its Subsidiaries,
and regardless of whether any Indemnitee is a party thereto; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements have been determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 11.4(a) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

181



--------------------------------------------------------------------------------

(b) To the extent that the Loan Parties for any reason fail to indefeasibly pay
any amount required under Section 11.3(a) (Costs and Expenses) and
Section 11.4(a) (Indemnitees) to be paid by it to the Administrative Agent (or
any sub-agent thereof), the Collateral Agent (or any sub-agent thereof), any
Issuer, any Swing Loan Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Collateral Agent (or any sub-agent), such Issuer, such Swing
Loan Lender or such Related Party, as the case may be, such Lender’s aggregate
Ratable Portion of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to any Issuer or Swing Loan Lender solely in its capacity as
such, only the Revolving Credit Lenders shall be required to pay such unpaid
amounts, such payment to be made severally among them based on such Revolving
Credit Lenders’ Ratable Portion (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Collateral Agent (or any such
sub-agent), such Issuer or such Swing Loan Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Collateral Agent (or any such sub-agent),
such Issuer or any such Swing Loan Lender in connection with such capacity. The
obligations of the Lenders under this clause (b) are subject to the provisions
of Section 2.2(d) (Borrowing Procedure).

(c) Each Loan Party, jointly or severally, shall indemnify the Administrative
Agent, the Collateral Agent the Lenders and each Issuer for, and hold the
Administrative Agent, the Lenders and each Issuer harmless from and against, any
and all claims for brokerage commissions, fees and other compensation made
against the Administrative Agent, the Collateral Agent, the Lenders and the
Issuers, or any of them, for any broker, finder or consultant with respect to
any agreement, arrangement or understanding made by or on behalf of any Loan
Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement.

(d) The Loan Parties, jointly or severally, at the request of any Indemnitee,
shall have the obligation to defend against any investigation, litigation or
proceeding or requested Remedial Action, in each case contemplated in clause
(a) above, and the Loan Parties, in any event, may participate in the defense
thereof with legal counsel of such Loan Party’s choice. In the event that such
Indemnitee requests that any Loan Party defend against such investigation,
litigation or proceeding or requested Remedial Action, the applicable Loan
Parties shall promptly do so and such Indemnitee shall have the right to have
legal counsel of its choice participate in such defense. No action taken by
legal counsel chosen by such Indemnitee in defending against any such
investigation, litigation or proceeding or requested Remedial Action, shall
vitiate or in any way impair any Loan Party’s obligation and duty hereunder to
indemnify and hold harmless such Indemnitee.

(e) The agreements in Section 11.3 (Costs and Expenses), this Section 11.4 and
Section 11.5 (Limitations of Liability) shall survive the resignation of the

 

182



--------------------------------------------------------------------------------

Administrative Agent, any Issuer or the Swing Loan Lender, the replacement of
any Lender, the termination of the Commitments and the Loan Documents, and the
repayment, satisfaction or discharge of the Obligations.

(f) All amounts due under this Section 11.4 shall be payable promptly after
demand therefor by the relevant Person entitled thereto.

Section 11.5 Limitation of Liability

(a) To the fullest extent permitted by applicable law, the Loan Parties (and the
Lenders and Issuers, in relation to the Administrative Agent), shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the transactions contemplated hereby or thereby, any
Commitment, Loan or Letter of Credit, or the use of the proceeds thereof or such
Indemnitee’s activities in connection therewith (whether before or after the
Closing Date).

(b) NO INDEMNITEE REFERRED TO IN SECTION 11.4(A) (INDEMNITIES) SHALL BE LIABLE
FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION
OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 11.6 Right of Set-off

If an Event of Default shall have occurred and be continuing, the Administrative
Agent, each Lender, each Issuer, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
the Administrative Agent, such Lender, such Issuer or any such Affiliate, to or
for the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to the Administrative Agent, such Lender or such Issuer
or their respective Affiliates, irrespective of whether or not the
Administrative Agent, such Lender, Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of the Administrative Agent, such Lender or such
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.19 (Defaulting Lender) and, pending
such payment, shall be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent, the
Issuers, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the

 

183



--------------------------------------------------------------------------------

Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of the Administrative Agent, each Lender, each Issuer and their
respective Affiliates under this Section 11.6 are in addition to other rights
and remedies (including other rights of setoff) that the Administrative Agent,
such Lender, such Issuer or their respective Affiliates may have. Each Lender
and Issuer agrees to notify the Borrower Representative and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 11.7 Sharing of Payments, Etc.

If any Revolving Credit Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Revolving Credit Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Revolving
Credit Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Revolving
Credit Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Revolving Credit Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and other amounts owing them; provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or a Potential Defaulting Lender), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Obligations to any
assignee or participant, other than to the Parent or any Subsidiary thereof (as
to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Revolving Credit Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Revolving Credit Lender were a direct creditor
of each Loan Party in the amount of such participation.

Section 11.8 Notices; Effectiveness; Electronic Communication

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

(i) if to the Borrower Representative or any Loan Party, to it at UTi Worldwide
Inc., c/o UTi Services, Inc., 100 Oceangate, Suite 1500, Long Beach, CA 90802,
Attention of General Counsel (Telephone No. 562.552.9400);

 

184



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, the Swing Loan Lender, or Citibank, N.A.,
in its capacity as an Issuer, to Citibank, N.A. at 390 Greenwich Street, 1st
Floor, New York, New York 10013, Attention of Matthew Paquin (Facsimile
No. 212.723.8721; Telephone No. 212.723.3751);

(iii) if to MS in its capacity as Issuer, to it at 1300 Thames Street Wharf, 4th
Floor, Baltimore, MD 21231, Attention of Letter of Credit Dept. (Telephone
No. 443.627.4555), and if to any other Issuer, to it at the address provided in
writing to the Administrative Agent and the Borrower Representative at the time
of its appointment as an Issuer hereunder;

(iv) if to any Lender, to it at is address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuer pursuant to Article 2 if such
Lender or Issuer, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower Representative may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that,

 

185



--------------------------------------------------------------------------------

for both clauses (i) and (ii) above, if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications available to the Issuers and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrowers’ , any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.

Section 11.9 No Waiver; Remedies

No failure on the part of any Lender, Issuer, the Administrative Agent or the
Collateral Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.

Section 11.10 Governing Law

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

186



--------------------------------------------------------------------------------

Section 11.11 Submission to Jurisdiction; Service of Process; Judgment Currency

(a) THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER,
ANY ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY ISSUER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) The Borrowers and each other Loan Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (a). Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.8 (Notices, Etc.). Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum from the currency provided under a Loan Document (“Agreement
Currency”) into another currency, the rate of exchange used shall be the spot
rate for the purchase of the

 

187



--------------------------------------------------------------------------------

Agreement Currency with such other currency through the Administrative Agent’s
principal foreign exchange trading office for the other currency during such
office’s preceding Business Day. Notwithstanding any judgment in currency
(“Judgment Currency”) other than the Agreement Currency, a Loan Party shall
discharge its obligation in respect of any sum due under a Loan Document only
if, on the Business Day following receipt by the Administrative Agent of payment
in the Judgment Currency, the Administrative Agent can use the amount paid to
purchase the sum originally due in the Agreement Currency. If the purchased
amount is less than the sum originally due, such Loan Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Collateral Agent, the Lenders and the Issuers against
such loss. If the purchased amount is greater than the sum originally due, the
Administrative Agent shall return the excess amount to such Loan Party (or to
the Person legally entitled thereto).

Section 11.12 Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 11.13 Marshaling; Payments Set Aside

None of the Administrative Agent, the Collateral Agent, any Lender or any Issuer
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other party or against or in payment of any or all of the Obligations. To
the extent that a Loan Party makes a payment or payments to the Administrative
Agent, the Collateral Agent, the Lenders or the Issuers or any such Person
receives payment from the proceeds of the Collateral or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, right and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or setoff had not occurred.

 

188



--------------------------------------------------------------------------------

Section 11.14 Section Titles

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of this
Agreement, except when used to reference a section. Any reference to the number
of a clause, sub-clause or subsection hereof immediately followed by a reference
in parenthesis to the title of the Section containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire Section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error.

Section 11.15 Execution in Counterparts

This Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Except as provided in Section 3.1 (Conditions Precedent to Effective
Date), this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be as effective as delivery of a manually executed counterpart of
this Agreement.

Section 11.16 Entire Agreement

This Agreement and the other Loan Documents, and any separate letter agreements
with respect to fees and expenses payable to the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders (or any of them), embodies the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, relating to
the subject matter hereof. In the event of any conflict between the terms of
this Agreement and any other Loan Document, the terms of this Agreement shall
govern; provided, that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent, the Collateral Agent, or any other Secured Party in
any other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any part, but
rather in accordance with the fair meaning thereof.

Section 11.17 Confidentiality

(a) Each Lender, each Issuer and the Administrative Agent agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any

 

189



--------------------------------------------------------------------------------

other Loan Document, any action or proceeding relating to this Agreement or any
other Loan Document, the enforcement of rights hereunder or thereunder or any
litigation or proceeding to which the Administrative Agent, any Issuer or any
Lender or any of its respective Affiliates may be a party, (vi) subject to an
agreement containing provisions substantially the same as those of this
clause (a), to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective party (or its Related Parties) to or
in connection with any swap, derivative or other similar transaction under which
payments are to be made by reference to the Obligations or to the Borrower and
its obligations or to this Agreement or payments hereunder,(vii) on a
confidential basis to (A) to any rating agency when required by it in connection
with rating any Loan Party or any of their respective Subsidiaries or (B) the
CUSIP Service Bureau or any similar organization in connection with the issuance
and monitoring of CUSIP numbers, (vii) with the consent of the Borrower or
(viii) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this clause (a) or (ii) becomes available to the
Administrative Agent, any Issuer, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party. For
purposes of this clause (a), “Information” means all information received from a
Loan Party or any of its respective Subsidiaries relating to a Loan Party or any
of its respective Subsidiaries or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Issuer
or any Lender on a nonconfidential basis prior to disclosure by a Loan Party or
any of its respective Subsidiaries, provided that, in the case of information
received from a Loan Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of information as provided
in this clause (a) shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non-public information with respect to any of the
Loan Parties or their securities (“Restricting Information”). Other Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Issuer and Lender acknowledges that United States Federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non-public information concerning such issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. Neither the Administrative Agent nor any of its
Related Parties shall, by making any Communications (including Restricting
Information) available to a Lender or an Issuer, by participating in any
conversations or other interactions with a Lender or an Issuer or otherwise,
make or be deemed to make any statement with regard to or otherwise warrant that
any such information or Communication does or does not contain Restricting
Information nor shall the Administrative Agent or any or its Related Parties be
responsible or liable in any way for any decision a Lender or an Issuer may make
to limit or to not limit its access to Restricting Information. In particular,
none of the Administrative Agent nor any of its Related Parties (i) shall have,
and the Administrative Agent, on behalf of itself and each of its Related
Parties, hereby disclaims, any duty to ascertain or inquire as to whether or not
a Lender or an Issuer has or has not limited its access to Restricting
Information, such Lender’s or Issuer’s policies or procedures regarding the

 

190



--------------------------------------------------------------------------------

safeguarding of material, nonpublic information or such Lender’s or Issuer’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party, Issuer or Lender or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender.

(c) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders and the Issuers
whether by posting to the Approved Electronic Platform or otherwise shall be
clearly and conspicuously marked “PUBLIC” if such Communications do not contain
Restricting Information which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Loan Party shall be deemed to have authorized the
Administrative Agent, the Issuers and the Lenders to treat such Communications
as either publicly available information or not material information (although,
in this latter case, such Communications may contain sensitive business
information and, therefore, remain subject to the confidentiality undertakings
of clause (a)) with respect to such Loan Party or its securities for purposes of
United States Federal and state securities laws, (iii) all Communications marked
“PUBLIC” may be delivered to all Lenders and Issuers and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information,” and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.” Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender, Issuer or any other Person for any
action taken by the Administrative Agent or any of its Affiliates based upon
such statement or designation, including any action as a result of which
Restricting Information is provided to a Lender or Issuer that may decide not to
take access to Restricting Information. Nothing in clause (b) or this
clause (c) shall modify or limit a Lender’s or Issuer’s obligations under clause
(a) with regard to Communications and the maintenance of the confidentiality of
or other treatment of Information.

(d) Each Lender and each Issuer acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender and each Issuer agrees that it will
nominate at least on designee to receive Communications (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Lender’s and such Issuer’s Administrative
Questionnaire. Each Lender and each Issuer agrees to notify the Administrative
Agent from time to time of such Lender’s and such Issuer’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.

(e) Each Lender and each Issuer acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lenders and Issuers generally.
Each Lender and each Issuer that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and agrees
that the Administrative Agent and other Lenders and

 

191



--------------------------------------------------------------------------------

Issuers may have access to Restricting Information that is not available to such
electing Lender or Issuer. None of the Administrative Agent nor any Lender or
Issuer with access to Restricting Information shall have any duty to disclose
such Restricting Information to such electing Lender or Issuer or to use such
Restricting Information on behalf of such electing Lender or Issuer, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

(f) The provisions of the foregoing clauses of this Section 11.17 are designed
to assist the Administrative Agent, the Lenders, the Issuers and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders or Issuers express a
desire not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lenders and Issuers hereunder or thereunder may contain
Restricting Information. Neither the Administrative Agent nor any of its Related
Parties warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its Related Parties warrant or make any other statement to the effect that a
Loan Party, Lender or Issuer’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party, Lender or Issuer with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lenders and each of the Issuers and each Loan Party
assumes the risks associated therewith.

Section 11.18 Use of Name, Logo, etc.

The Loan Parties consent to the publication in the ordinary course by
Administrative Agent or the Arrangers of the Administrative Agent’s or the
Arrangers’ customary advertising material relating to the financing transactions
contemplated by this Agreement using in a reasonable manner, any Loan Party’s
name, product photographs, logo or trademark, subject always to such quality
control requirements, usage instructions and guidelines in relation thereto that
may be in effect from time to time. Such consent shall remain effective until
revoked by the Borrower Representative in writing to the Administrative Agent
and the Arrangers.

Section 11.19 Patriot Act Notice

Each Lender and each Issuer that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender or Issuer)
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender, Issuer or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Each Loan Party shall, promptly following a request by the
Administrative Agent, any Issuer or any Lender, provide all documentation and
other information that the Administrative Agent, such Issuer or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 

192



--------------------------------------------------------------------------------

Section 11.20 Process Agent Appointment

The Parent and each Loan Party that is not a Domestic Subsidiary, by becoming a
party to this Agreement, hereby irrevocably appoints CT Corporation System (the
“Process Agent”), with an office on the date hereof at 111 Eighth Avenue, 13th
Floor, New York, New York 10011, United States, as its agent to receive on
behalf of the such Loan Party and its property service of copies of the summons
and complaint and any other notice, document or process which may be served in
such action, litigation or proceeding. Such service may be made by mailing or
delivering a copy of such process to such Loan Party in care of the Process
Agent, and the Parent and each Loan Party that is not a Domestic Subsidiary
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, the Parent and each
Loan Party that is not a Domestic Subsidiary also irrevocably consents to the
service of any and all process in any such action, litigation or proceeding by
the mailing of copies of such process to the address set forth in
Section 11.8(a)(i) (Notices, Etc.), or such other address as the parties hereto
have been notified in writing pursuant to Section 11.8(c) (Notices, Etc.).

Section 11.21 No Advisory or Fiduciary Responsibility

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrowers and the other Loan Parties
acknowledge and agree that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Collateral Agent, the
Arrangers, the Issuers and the Lenders are arm’s-length commercial transactions
between the Borrowers, the other Loan Parties and their respective Affiliates,
on the one hand, and the Administrative Agent, the Collateral Agent, the
Arrangers, the Issuers and the Lenders, on the other hand, (B) the Borrowers and
the other Loan Parties have consulted their own legal, accounting, regulatory
and tax advisors to the extent deemed appropriate by such Loan Parties, (C) the
Borrowers and the other Loan Parties are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents and (D) no fiduciary, advisory or agency
relationship between the Parent and its Subsidiaries and the Administrative
Agent, the Collateral Agent, any Arranger, Issuer or Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent, the
Collateral Agent, any Arranger, Issuer or Lender has advised or is advising the
Parent or any Subsidiary of the Parent on other matters; (ii) (A) each of the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrowers, the other Loan
Parties, their respective Affiliates or any other Person and (B) none of the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuers and the
Lenders has any obligation to the Borrowers, the other Loan Parties or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Collateral Agent, the Arrangers, the Issuers
and the Lenders and their respective Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Parent or its Affiliates, and
none of the Administrative Agent, the Collateral Agent, the Arrangers, the
Issuers and the Lenders has any obligation to disclose any of such interests to
the Parent or its Affiliates. To the fullest extent permitted by law, each
Borrower and each other

 

193



--------------------------------------------------------------------------------

Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Collateral Agent, the Arrangers, the Issuers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

[Signature pages follow.]

 

194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

UTI, UNITED STATES, INC., UTI INTEGRATED LOGISTICS, LLC, UTI INVENTORY
MANAGEMENT SOLUTIONS INC., MARKET TRANSPORT, LTD., SAMMONS TRANSPORTATION, INC.,
CONCENTREK, INC.,

INTRANSIT, INC.,

as U.S. Borrowers

By:  

/s/ Lance D’Amico

  Title:   Authorized Officer

UTI, CANADA, INC.,

as Canadian Borrower

By:  

/s/ Lance D’Amico

  Title:   Authorized Officer

 

[SIGNATURE PAGE TO UTI CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UTI WORLDWIDE INC., UTI CANADA CONTRACT LOGISTICS INC., UTI (NETHERLANDS)
HOLDINGS B.V., UTI, (US) HOLDINGS, INC.,

MARKET INDUSTRIES, LTD.,

as Guarantors

By:  

/s/ Lance D’Amico

  Title:   Authorized Officer

 

[SIGNATURE PAGE TO UTI CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Administrative Agent, Collateral Agent, Swing Loan Lender, Issuer and Lender

By:  

/s/ Matthew Paquin

  Title:   Vice President and Director

CITIGROUP GLOBAL MARKETS INC.,

as Joint Book Runner and Joint Lead Arranger

By:  

/s/ Matthew Paquin

  Title:   Authorized Signer

 

[SIGNATURE PAGE TO UTI CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Book Runner and Joint Lead Arranger

By:  

/s/ Michael King

  Title:   Vice President

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender and an Issuer

By:  

/s/ Michael King

  Title:   Vice President

 

[SIGNATURE PAGE TO UTI CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF THE WEST,

as Joint Book Runner and Joint Lead Arranger

By:  

/s/ Bonnie Kehe

  Title:   Director & Regional Manager

BANK OF THE WEST,

as a Lender

By:  

/s/ Bonnie Kehe

  Title:   Director & Regional Manager

 

[SIGNATURE PAGE TO UTI CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Form of Assignment and Acceptance

[Omitted]



--------------------------------------------------------------------------------

Exhibit B

Form of Revolving Credit Note

[Omitted]



--------------------------------------------------------------------------------

Exhibit C

Form of Notice of Borrowing

[Omitted]



--------------------------------------------------------------------------------

Exhibit D

Form of Swing Loan Request

[Omitted]



--------------------------------------------------------------------------------

Exhibit E

Form of Letter of Credit Request

[Omitted]



--------------------------------------------------------------------------------

Exhibit F

Form of Notice of Conversion and Continuation

[Omitted]



--------------------------------------------------------------------------------

Exhibit G

Form of Guaranty

Guaranty

GUARANTY, dated as of March 27, 2014 (as may be amended, restated, supplemented
or otherwise modified from time to time, this “Guaranty”), by each of the
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 23 (Additional Guarantors) hereof (each, a “Guarantor” and,
collectively, the “Guarantors”), in favor of the Administrative Agent, the
Collateral Agent, each Lender, each Issuer and each other holder of an
Obligation (each, a “Guaranteed Party” and, collectively, the “Guaranteed
Parties”).

W i t n e s s e t h:

WHEREAS, pursuant to the Credit Agreement, dated as of March 27, 2014 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) among UTi Integrated Logistics,
LLC, Market Transport, Ltd., Sammons Transportation, Inc., Concentrek Inc,
InTransit, Inc., UTi, United States, Inc., UTi Inventory Management Solutions
Inc. and UTi Canada Inc., each as a Borrower, UTi Worldwide Inc., as a Guarantor
(the “Parent”), UTi (Netherlands) Holdings B.V., as a Guarantor, certain
subsidiaries of Parent, the lenders from time to time party thereto (the
“Lenders”), the Issuers, Citibank, as administrative agent (in such capacity,
the “Administrative Agent”), the Collateral Agent and the other parties thereto,
the Lenders and Issuers have severally agreed to make extensions of credit to
the Borrowers upon the terms and subject to the conditions set forth therein;

WHEREAS, each of the Guarantors (other than Parent) is a direct or indirect
Subsidiary of Parent;

WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrowers under the Credit
Agreement; and

WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrowers under the Credit
Agreement is that the Guarantors shall have executed and delivered this Guaranty
for the benefit of the Guaranteed Parties;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1 Guaranty

(a) To induce the Lenders to make the Loans and the Issuers to issue Letters of
Credit, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and



--------------------------------------------------------------------------------

not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, of all the
Obligations, whether or not from time to time reduced or extinguished or
hereafter increased or incurred, whether or not recovery may be or hereafter may
become barred by any statute of limitations, whether or not enforceable as
against the Borrowers or any other Loan Party, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest at the contract rate applicable upon default accrued or
accruing after the commencement of any proceeding under the Bankruptcy Code or
any other Debtor Relief Law, or which would accrue but for the commencement of
any proceeding under the Bankruptcy Code or any other Debtor Relief Law whether
or not such interest is an allowed claim in such proceeding), fees and costs of
collection, except as provided in Section 2 (Limitation of Guaranty). This
Guaranty constitutes a guaranty of payment and not of collection.

(b) Each Guarantor further agrees that, if (i) any payment made by any Borrower
or any other person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of Collateral are required to be returned by any Guaranteed Party to
any Loan Party or any of its subsidiaries, its estate, trustee, receiver or any
other party, including any Guarantor, under any bankruptcy law, equitable cause
or any other Requirement of Law, then, to the extent of such payment or
repayment, any such Guarantor’s liability hereunder (and any Lien or other
Collateral securing such liability) shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, this Guaranty shall have been cancelled or surrendered (and if any
Lien or other Collateral securing such Guarantor’s liability hereunder shall
have been released or terminated by virtue of such cancellation or surrender),
this Guaranty (and such Lien or other Collateral) shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Guarantor in respect of the amount of such payment (or any Lien or other
Collateral securing such obligation).

(c) This Guaranty is not a suretyship (borgtocht) within the meaning of the
Dutch Civil Code (Burgerlijk Wetboek).

Section 2 Limitation of Guaranty

(a) Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other
Loan Document, as it relates to such Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to any Loan Party to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable

 

207



--------------------------------------------------------------------------------

provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to (i) applicable Requirements of Law, (ii) Section 3 (Contribution) of
this Guaranty or (iii) any other Contractual Obligations providing for an
equitable allocation among such Guarantor and other Loan Parties of obligations
arising under this Guaranty or other guaranties of the Obligations by such
parties.

(b) Each Guarantor that has total assets exceeding $10,000,000 (or such other
amount so that such Guarantor is an “eligible contract participant” as defined
in the Commodity Exchange Act) at the time any Swap Obligation is incurred (such
Guarantor, a “Qualified ECP Guarantor”), jointly and severally, hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Guarantor
hereunder to honor all of such Guarantor’s obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 2 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 2, or otherwise under this Guaranty, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 2 shall remain in full force and
effect until all of the Guaranty Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash and the Revolving Credit
Commitments shall have expired or been terminated (or, if earlier, in respect of
any particular Qualified ECP Guarantor, at such time as it ceases to be a
Guarantor pursuant to Section 10.8 of the Credit Agreement). Each Qualified ECP
Guarantor intends that this Section 2(b) constitute, and this Section 2(b) shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

(c) Notwithstanding the other provisions of this Section 2, no Guarantor which
is a Dutch legal person shall be liable under this Guaranty to the extent that,
if it were so liable, its entry into this Guaranty would violate:

(i) its corporate interest (vennootschappelijk belang); or

(ii) section 3:45 Dutch Civil Code (Burgerlijk Wetboek) or sections 42 or 47 of
the Dutch Bankruptcy Act (Faillissementswet).

Section 3 Contribution

To the extent that any Guarantor shall be required hereunder to pay a portion of
the Obligations exceeding the greater of (a) the amount of the economic benefit
actually received by such Guarantor from the Revolving Loans and (b) the amount
such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Obligations (excluding the amount thereof repaid by the
other Loan Parties) in the same proportion as such Guarantor’s net worth at the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors at the date enforcement is sought hereunder, then such Guarantor
shall, subject to Section 8 (Waiver of Subrogation and Contribution Rights) and
Section 9 (Subordination), be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worths of such other
Guarantors at the date enforcement hereunder is sought;

 

208



--------------------------------------------------------------------------------

provided, that appropriate adjustments shall be made to such pro rata
allocations to reflect the obligations of the Qualified ECP Guarantors under
Section 2(b) in the event that a payment is made to satisfy Obligations
constituting Swap Obligations.

Section 4 Authorization; Other Agreements

The Guaranteed Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by any Loan Party and delivered to the Guaranteed Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by any Loan Party and delivered to the
Guaranteed Parties or any of them;

(c) accept partial payments on the Obligations;

(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrowers or any other guarantor, maker or endorser;

(g) apply to the Obligations any payment or recovery (x) from any Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(y) from any Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

(h) apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its indebtedness or obligations to the Guaranteed Parties or any of them, in
each case whether or not such indebtedness or obligations relate to the
Obligations; and

 

209



--------------------------------------------------------------------------------

(i) refund at any time any payment received by any Guaranteed Party in respect
of any Obligation;

even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).

Section 5 Guaranty Absolute and Unconditional

Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected
(other than as a result of the payment in full of the Obligations) as a result
of any of the following:

(a) the invalidity or unenforceability of any Loan Party’s obligations under the
Credit Agreement or any other Loan Document or any other agreement or instrument
relating thereto, or any security for, or other guaranty of the Obligations or
any part of them, or the lack of perfection or continuing perfection or failure
of priority of any security for the Obligations or any part of them;

(b) the absence of any attempt to collect the Obligations or any part of them
from any Loan Party or other action to enforce the same;

(c) failure by any Guaranteed Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;

(d) any Guaranteed Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code or similar provision of any Debtor Relief Law;

(e) any borrowing or grant of a Lien by any Loan Party, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code or similar
provision of any Debtor Relief Law;

(f) the disallowance, under Section 502 of the Bankruptcy Code or similar
provision of any Debtor Relief Law, of all or any portion of any Guaranteed
Party’s claim (or claims) for repayment of the Obligations;

(g) any use of cash collateral under Section 363 of the Bankruptcy Code;

(h) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

(i) the avoidance of any Lien in favor of the Guaranteed Parties or any of them
for any reason;

 

210



--------------------------------------------------------------------------------

(j) any bankruptcy, insolvency, administration, receivership, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Borrower, any Guarantor or any of Parent’s other
Subsidiaries, including any discharge of, or bar or stay against collecting, any
Obligation (or any part of them or interest thereon) in or as a result of any
such proceeding;

(k) failure by any Guaranteed Party to file or enforce a claim against any
Borrower or its estate in any bankruptcy or insolvency case or proceeding;

(l) any action taken by any Guaranteed Party if such action is authorized
hereby;

(m) any election following the occurrence of an Event of Default by any
Guaranteed Party to proceed separately against the personal property Collateral
in accordance with such Guaranteed Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guaranteed Party’s rights
with respect to such real property; or

(n) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.

Section 6 Waivers

Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of any Loan Party.
In connection with the foregoing, each Guarantor covenants that its obligations
hereunder shall not be discharged, other than by payment in full of the
Obligations.

Section 7 Reliance

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of each other Loan Party and any endorser and other
guarantor of all or any part of the Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Obligations, or any part thereof,
that diligent inquiry would reveal, and each Guarantor hereby agrees that no
Guaranteed Party shall have any duty to advise any Guarantor of information
known to it regarding such condition or any such circumstances. In the event any
Guaranteed Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any Guarantor, such Guaranteed Party
shall be under no obligation (a) to undertake any investigation not a part of
its regular business routine, (b) to disclose any information that such
Guaranteed Party, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (c) to make any other or
future disclosures of such information or any other information to any
Guarantor.

 

211



--------------------------------------------------------------------------------

Section 8 Waiver of Subrogation and Contribution Rights

Until the Obligations have been irrevocably paid in full and the Revolving
Credit Commitments have been terminated, the Guarantors shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the
Guaranteed Parties or any part of them against any other Loan Party or any right
of reimbursement or contribution or similar right against any other Loan Party
by reason of this Agreement or by any payment made by any Guarantor in respect
of the Obligations.

Section 9 Subordination

Each Guarantor hereby agrees that any Indebtedness of any other Loan Party now
or hereafter owing to such Guarantor, whether heretofore, now or hereafter
created (the “Guarantor Subordinated Debt”), is hereby subordinated to all of
the Obligations and that, except as permitted by the Credit Agreement, the
Guarantor Subordinated Debt shall not be paid in whole or in part until the
Obligations have been paid in full and this Guaranty is terminated and of no
further force or effect. No Guarantor shall accept any payment of or on account
of any Guarantor Subordinated Debt at any time in contravention of the
foregoing. Upon the occurrence and during the continuance of an Event of Default
and on notice from the Administrative Agent, the applicable Loan Party shall pay
to the Administrative Agent any payment of all or any part of the Guarantor
Subordinated Debt and any amount so paid to the Administrative Agent shall be
applied to payment of the Obligations as provided in Section 2.13(f) (Payments
and Computations) of the Credit Agreement. Each payment on the Guarantor
Subordinated Debt received in violation of any of the provisions hereof shall be
deemed to have been received by such Guarantor as trustee for the Guaranteed
Parties and shall be paid over to the Administrative Agent immediately on
account of the Obligations, but without otherwise affecting in any manner such
Guarantor’s liability hereof. Each Guarantor agrees to file all claims against
any applicable Loan Party in any bankruptcy or other proceeding in which the
filing of claims is required by law in respect of any Guarantor Subordinated
Debt. If for any reason a Guarantor fails to file such claim at least ten
Business Days prior to the last date on which such claim should be filed, such
Guarantor hereby irrevocably appoints the Administrative Agent as its true and
lawful attorney-in-fact and is hereby authorized to act as attorney-in-fact in
such Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto.

Section 10 Default; Remedies

The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon any Event of
Default under Section 9.1(f) of the Credit Agreement, the Administrative Agent
may, at its sole election, proceed

 

212



--------------------------------------------------------------------------------

directly and at once, without notice, against any Guarantor to collect and
recover the full amount or any portion of the Obligations then due, without
first proceeding against any Borrower or any other guarantor of the Obligations,
or against any Collateral under the Loan Documents or joining the Borrowers or
any other guarantor in any proceeding against any Guarantor. At any time after
maturity of the Obligations, the Administrative Agent may (unless the
Obligations have been irrevocably paid in full), without notice to any Guarantor
and regardless of the acceptance of any Collateral for the payment hereof,
appropriate and apply toward the payment of the Obligations (a) any indebtedness
due or to become due from any Guaranteed Party to such Guarantor and (b) any
moneys, credits or other property belonging to such Guarantor at any time held
by or coming into the possession of any Guaranteed Party or any of its
respective Affiliates to the extent provided for in Section 11.6 of the Credit
Agreement.

Section 11 Irrevocability

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until (i) the Revolving Credit Commitments have been terminated and all monetary
Obligations then outstanding (other than contingent obligations for
indemnification, expense reimbursement, tax gross up or yield protection as to
which no claim has been made) have been irrevocably repaid in cash, at which
time this Guaranty shall automatically be cancelled or (ii) with respect to a
Guarantor, upon a release of such Guarantor described in Section 10.8 of the
Credit Agreement. Upon such cancellation and at the written request of any
Guarantor or its successors or assigns, and at the cost and expense of such
Guarantor or its successors or assigns, the Administrative Agent shall execute
in a timely manner a satisfaction of this Guaranty and such instruments,
documents or agreements as are necessary or desirable to evidence the
termination of this Guaranty.

Section 12 Enforcement; Amendments; Waivers

No delay on the part of any Guaranteed Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any provision of this Guaranty
shall be binding upon any Guaranteed Party, except as expressly set forth in a
writing duly signed and delivered by the party making such modification or
waiver. Failure by any Guaranteed Party at any time or times hereafter to
require strict performance by any Borrower, any other Guarantor, any other
guarantor of all or any part of the Obligations or any other Person of any
provision, warranty, term or condition contained in any Loan Document now or at
any time hereafter executed by any such Persons and delivered to any Guaranteed
Party shall not waive, affect or diminish any right of any Guaranteed Party at
any time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act or knowledge of any
Guaranteed Party, or its respective agents, officers or employees, unless such
waiver is contained in an instrument in writing, directed and delivered to the
Borrowers or such other Guarantor, as applicable, specifying such waiver, and is
signed by the party or parties necessary to give such waiver under the Credit
Agreement. No waiver of any Event of Default by any Guaranteed Party shall
operate as a waiver of any other Event of Default or the same Event of Default
on a future

 

213



--------------------------------------------------------------------------------

occasion, and no action by any Guaranteed Party permitted hereunder shall in any
way affect or impair any Guaranteed Party’s rights and remedies or the
obligations of any Guarantor under this Guaranty. Any determination by a court
of competent jurisdiction of the amount of any principal or interest owing by
any Borrower to a Guaranteed Party shall be conclusive and binding on each
Guarantor irrespective of whether such Guarantor was a party to the suit or
action in which such determination was made.

Section 13 Successors and Assigns

This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guaranteed
Parties and their respective successors and assigns; all references herein to
the Borrowers and to the other Guarantors shall be deemed to include their
respective successors and assigns. The successors and assigns of the Guarantors
(including the Borrowers) shall include, without limitation, their respective
receivers, trustees and debtors-in-possession. All references to the singular
shall be deemed to include the plural where the context so requires.

Section 14 Representations and Warranties; Covenants

Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to it made by the Borrowers in Article IV (Representations and
Warranties) of the Credit Agreement are true and correct on each date as
required by Section 3.2(b)(i) (Conditions Precedent to Each Loan and Letter of
Credit) of the Credit Agreement and (b) agrees to take, or refrain from taking,
as the case may be, each action necessary to be taken or not taken, as the case
may be, so that no Default or Event of Default is caused by the failure to take
such action or to refrain from taking such action by such Guarantor.

Section 15 Governing Law

THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 16 Submission to Jurisdiction; Service of Process

(a) EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, ANY LENDER, ANY ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE

 

214



--------------------------------------------------------------------------------

PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, ANY ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(b) Each Guarantor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Guaranty in any court referred to in clause (a). Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.8 (Notices, Etc.). Nothing in this Guaranty
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

(d) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum from the currency provided under a Loan Document (“Agreement
Currency”) into another currency, the rate of exchange used shall be the spot
rate for the purchase of the Agreement Currency with such other currency through
the Administrative Agent’s principal foreign exchange trading office for the
other currency during such office’s preceding Business Day. Notwithstanding any
judgment in currency (“Judgment Currency”) other than the Agreement Currency, a
Guarantor shall discharge its obligation in respect of any sum due under a Loan
Document only if, on the Business Day following receipt by the Administrative
Agent of payment in the Judgment Currency, the Administrative Agent can use the
amount paid to purchase the sum originally due in the Agreement Currency. If the
purchased amount is less than the sum originally due, such Guarantor agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent, the Collateral Agent, the Lenders and the Issuers against
such loss. If the purchased amount is greater than the sum originally due, the
Administrative Agent shall return the excess amount to such Guarantor (or to the
Person legally entitled thereto).

Section 17 Certain Terms

Section 1.5 of the Credit Agreement is hereby incorporated by reference, and any
reference to “this Agreement” shall be deemed to be references to this Guaranty,
with the same force and effect as if set forth herein.

 

215



--------------------------------------------------------------------------------

Section 18 Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 19 Notices

Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrowers.

Section 20 Severability

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

Section 21 Additional Guarantors

Each of the Guarantors agrees that, if, pursuant to Section 7.11(a) (Additional
Collateral and Guaranties) of the Credit Agreement, the Loan Parties shall be
required to cause any Subsidiary that is not a Guarantor (other than the
Non-Guarantor Subsidiaries, but including any such Subsidiary that ceases to be
an Eligible Released Subsidiary) to become a Guarantor hereunder, such
Subsidiary shall execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit A (Guaranty Supplement) attached
hereto and shall thereafter for all purposes be a party hereto and have the same
rights, benefits and obligations as a Guarantor party hereto as of such date.

Section 22 Collateral

Each Guarantor that is a Loan Party organized in the United States or any state
or province thereof or that is otherwise required under the Credit Agreement to
execute any Collateral Document hereby acknowledges and agrees that its
obligations under this Guaranty are secured pursuant to the terms and provisions
of the Collateral Documents executed by it in favor of the Collateral Agent, for
the benefit of the Secured Parties.

 

216



--------------------------------------------------------------------------------

Section 23 Costs and Expenses

Section 11.3 of the Credit Agreement is hereby incorporated by reference with
the same force and effect as if set forth herein.

Section 24 Waiver of Consequential Damages

(a) To the fullest extent permitted by applicable law, the Guarantors, shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or such Indemnitee’s activities in connection
therewith (whether before or after the Closing Date).

(b) NO INDEMNITEE REFERRED TO IN SECTION 11.4(A) OF THE CREDIT AGREEMENT SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 25 Entire Agreement

This Guaranty and the other Loan Documents, and any separate letter agreements
with respect to fees and expenses payable to the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders (or any of them), embodies the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, relating to
the subject matter hereof. This Guaranty was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any part, but rather in accordance with the fair meaning
thereof.

[Signature Pages Follow]

 

217



--------------------------------------------------------------------------------

In witness whereof, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.

 

Guarantors: UTI, (US) HOLDINGS, INC. UTI, UNITED STATES, INC., UTI INTEGRATED
LOGISTICS, LLC, UTI INVENTORY MANAGEMENT SOLUTIONS INC., MARKET INDUSTRIES, LTD.
MARKET TRANSPORT, LTD., SAMMONS TRANSPORTATION, INC., INTRANSIT, INC.
CONCENTREK, INC., UTI, CANADA, INC., UTI CANADA CONTRACT LOGISTICS INC. UTI
WORLDWIDE INC., UTI (NETHERLANDS) HOLDINGS B.V. By:  

 

Name:   Lance D’Amico Title:   Authorized Officer



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED as of the date first above written: CITIBANK, N.A. as
Administrative Agent   By:  

 

  Name:   Matthew Paquin   Title:   Vice President and Director

 

219



--------------------------------------------------------------------------------

Exhibit H-1

Form of U.S. Pledge and Security Agreement

PLEDGE AND SECURITY AGREEMENT

Dated as of March 27, 2014

among

UTi (U.S.) Holdings Inc.

Market Industries Ltd.

UTi, United States, Inc.,

UTi Intergrated Logistics LLC,

UTi Inventory Management Solutions Inc.,

Market Transport, Ltd.,

Sammons Transportation, Inc.,

Concentrek Inc., and

InTransit, Inc.,

each as a Grantor,

UTi (Netherlands) Holdings B.V.

as a Pledgor,

Each Other Grantor and Pledgor

From Time to Time Party Hereto

and

CITIBANK, N.A.

as Collateral Agent



--------------------------------------------------------------------------------

This PLEDGE AND SECURITY AGREEMENT, dated as of March 27, 2014, by each of the
Persons signatory hereto under the heading “GRANTORS” and each other Loan Party
from time to time party hereto as a grantor hereunder (each a “Grantor” and,
collectively, the “Grantors”) and by UTi (Netherlands) Holdings B.V., a Dutch
corporation and each other Guarantor from time to time party hereto as a pledgor
hereunder (each a “Pledgor” and, collectively, the “Pledgors”), in favor of
CITIBANK, N.A. (“Citibank”), as collateral agent for the Secured Parties (as
defined in the Credit Agreement referred to below) (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of March 27, 2014 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among UTi Integrated Logistics, LLC, Market Transport, Ltd.,
Sammons Transportation, Inc., Concentrek Inc, InTransit, Inc., UTi, United
States, Inc., UTi Inventory Management Solutions Inc. and UTi Canada Inc., each
as a Borrower, UTi Worldwide Inc., as a Guarantor (the “Parent”), UTi
(Netherlands) Holdings B.V., as a Guarantor, certain subsidiaries of Parent, the
lenders from time to time party thereto (the “Lenders”), the Issuers, Citibank,
as administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties thereto, the Lenders and Issuers have
severally agreed to make extensions of credit to the Borrowers, upon the terms
and subject to the conditions set forth therein;

WHEREAS, the Grantors and the Pledgors are party to a Guaranty pursuant to which
they have guaranteed the Obligations;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors and the Pledgors in existence on the Effective Date
shall have executed and delivered this Agreement to the Collateral Agent; and

WHEREAS, each Grantor and each Pledgor will receive substantial direct and
indirect benefits from the making of the Loans, the issuance of the Letters of
Credit and the granting of the other financial accommodations to the Borrowers
under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers, the Collateral Agent and the Administrative Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrowers thereunder, each Grantor and
each Pledgor hereby agrees with the Collateral Agent as follows:

 

  ARTICLE I DEFINED TERMS

 

  Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) Terms used herein without definition that are defined in the UCC have the
meanings given to them in the UCC, including the following terms (which are
capitalized herein):

“Account”

“Account Debtor”

“Certificated Security”

“Chattel Paper”

“Commercial Tort Claim”

“Commodity Account”

“Commodity Intermediary”

“Deposit Account”

“Document”

“Entitlement Holder”

“Entitlement Order”

“Equipment”

“Financial Asset”

“Fixtures”

“General Intangible”

“Goods”

“Instrument”

“Inventory”

“Investment Property”

“Letter-of-Credit Right”

“Money”

“Proceeds”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

(c) The following terms shall have the following meanings:

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.

“Additional Pledged Stock” means any Pledgor Owned Pledged Stock acquired by any
Pledgor after the date hereof and in which a security interest is granted
pursuant to Section 3.1 (Pledge), including, to the extent a security interest
is granted therein pursuant to Section 3.1 (Pledge), (i) all Stock and Stock
Equivalents of any Domestic Subsidiary that are acquired by any Pledgor after
the date hereof, together with all certificates, instruments or other documents
representing any of the foregoing and all Security Entitlements of any Pledgor
in respect of any of the foregoing and (ii) all interest, cash, Instruments and
other property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing.



--------------------------------------------------------------------------------

“Agreement” means this Pledge and Security Agreement.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Copyright Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in, to or
under any Copyright (including the grant of any right to copy, publicly perform,
create derivative works, manufacture, distribute, exploit or sell materials
derived from any Copyright) or otherwise providing for a covenant not to sue for
infringement or other violation of any Copyright (whether a Grantor is licensee
or licensor thereunder) and all renewals and extensions thereof and all rights
of any Grantor under any such agreements.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Annex 3 hereto.

“Copyrights” means all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof (whether statutory or
common law, whether registered or unregistered and whether published or
unpublished) and all mask works (as such term is defined in 17 U.S.C.
Section 901, et seq.), together with any and all (a) registrations and
recordings thereof and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any foreign counterparts thereof, (b) renewals and extensions thereof,
(c) rights and privileges arising under applicable law with respect to such
copyrights, (d) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages for past,
present and future infringements or other violations thereof, (e) rights to sue
for past, present or future infringements or other violations thereof, and
(f) rights corresponding thereto throughout the world.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Collateral Agent, executed by the relevant Grantor, the
Collateral Agent and the relevant financial institution.

“Excluded Perfection Collateral” means, collectively, (i) the Excluded Deposit
Accounts, (ii) any motor vehicles, vessels and aircraft or other property
subject to a certificate of title statute and (iii) letter of credit rights that
are not supporting obligations.

“Excluded Property” means, collectively, (i) any lease, license or other
agreement to the extent that the grant of a security interest therein would
constitute or result in a breach, termination or default under any lease,
license, or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity) to which such Grantor is party; provided that the Grantor shall hold its
interest therein in trust for the Collateral Agent or such person as the
Collateral Agent may direct, and, upon the request of the Collateral Agent, will
take any and all commercially reasonable actions required to provide the
Collateral Agent with the benefit of such leases, licenses or other agreements
and shall assign and grant a security interest in same in favor of the
Collateral Agent forthwith upon obtaining the consent to such



--------------------------------------------------------------------------------

assignment and security interest as required of the other parties thereto, and
such Grantor agrees that it shall, upon the request of the Collateral Agent, use
its commercially reasonable efforts to obtain any consent or waiver required to
permit any such lease, license or other agreement to be subjected to the
security interest herein; (ii) any lease, license, or agreement (or any of its
rights or interests thereunder) if and to the extent that any applicable law or
regulation prohibits the creation of a security interest thereon (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity); (iii) any Trademark application filed in the United
States Patent and Trademark Office on the basis of a Grantor’s intent-to-use
such Trademark unless and until evidence of use of the Trademark has been filed
with, and accepted by, the United States Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (15 U.S.C. §1051, et seq.), but
only if and to the extent that the granting of a security interest in such
application would result in the invalidation of such application, provided,
that, to the extent such application is excluded from the Collateral, upon the
submission of evidence of use of such Trademark to the United States Patent and
Trademark Office, such Trademark application shall automatically be included in
the Collateral, without further action on any party’s part; (iv) any Voting
Stock in excess of 65% of the outstanding Voting Stock of any Subsidiary of such
Loan Party that is not a Domestic Subsidiary or the primary assets of which are
Stock of Persons that are not Domestic Subsidiaries; provided, that in the event
that Parent determines in good faith that material adverse tax consequences will
not result from the pledge of additional Voting Stock of such Subsidiary, such
additional Voting Stock shall after such determination no longer be Excluded
Property and shall instead be Additional Pledged Collateral hereunder; and
(v) fixed or capital assets subject to Liens permitted under Section 8.2(e) of
the Credit Agreement unless the Collateral Agent’s Lien is subordinated as
permitted pursuant to Section 10.8(b)(ii) of the Credit Agreement; provided,
however, “Excluded Property” shall not include any Proceeds, substitutions or
replacements of Excluded Property (unless such Proceeds, substitutions or
replacements would constitute Excluded Property).

“Foreign Subsidiary” means, with respect to any Grantor, any corporation,
partnership, limited liability company or other business entity (i) which is
organized under the laws of a jurisdiction other than a state of the United
States or the District of Columbia and (ii) of which an aggregate of more than
50% of the outstanding classes of capital stock entitled to vote is, at the
time, owned by such Grantor.

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under the United
States, multinational or foreign laws or otherwise, including without
limitation, Copyrights, Patents, Trademarks, Other Proprietary Rights and
Intellectual Property Licenses, all rights corresponding thereto throughout the
world, and the right to sue at law or in equity or otherwise recover for any
past, present or future infringement, dilution, misappropriation, breaches or
other violation or impairment thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto, including, without limitation, damages,
claims and payments for past, present or future infringements, misappropriations
or other violations thereof.

“Intellectual Property Licenses” means, collectively, Copyright Licenses, Patent
Licenses, Trademark Licenses and, any and all other agreements, licenses and
covenants not to sue (whether in writing or not) granting any right in, to or
under any Intellectual Property (whether a Grantor is licensee or licensor
thereunder), together with any and all and all renewals and extensions thereof
and all rights of any Grantor under any such agreements.



--------------------------------------------------------------------------------

“LLC” means each limited liability company in which a Grantor or a Pledgor has
an interest, including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each membership agreement or operating agreement with
respect to an LLC, as each such agreement has heretofore been, and may hereafter
be, amended, restated, supplemented or otherwise modified from time to time.

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and (i) material to the business, results of operations,
prospects or condition, financial or otherwise, of the Grantors, taken as a
whole, or (ii) or otherwise, to such Grantor’s knowledge, of material value.

“Other Proprietary Rights” means, collectively, all rights, priorities and
privileges relating trade secrets and confidential or proprietary information,
data and databases, know-how and processes, designs, inventions, technology and
software and any other intangible rights, to the extent not covered by the
definitions of Copyrights, Patents and Trademarks, whether statutory or common
law, whether registered or unregistered, and whether established or registered
in the United States or any other country or any political subdivision thereof,
together with any and all registrations and applications for the foregoing.

“Partnership” means each partnership in which a Grantor or a Pledgor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Patent License” means any and all agreements, licenses and covenants (whether
or not in writing) providing for the granting of any right in or to any Patent
or otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (whether the relevant Grantor is licensee or licensor
thereunder) and all extensions and renewals thereof and all rights of any
Grantor under any such agreements.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Annex 4 hereto.

“Patents” means all patents, patent applications, certificates of inventions,
and industrial designs (whether established or registered or recorded in the
United States, any other country or any political subdivision thereof), together
with any and all (a) inventions described and claimed therein, (b) reissues,
divisions, continuations, extensions and continuations-in-part thereof,
(c) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect thereto, including damages and payments for past,
present or future infringements or other violations thereof, (d) rights to sue
for past, present or future infringements or other violations thereof, and
(e) rights corresponding thereto throughout the world.

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2 (Pledged Collateral).



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, any other Investment Property of any Grantor, all Chattel Paper,
certificates or other Instruments representing any of the foregoing and all
Security Entitlements of any Grantor in respect of any of the foregoing. Pledged
Collateral may be General Intangibles, Instruments or Investment Property.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral), issued by the
obligors named therein.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledgor Owned Collateral” has the meaning specified in Section 3.1 (Pledge).

“Pledgor Owned Pledged Certificated Stock” means all Certificated Securities and
any other Stock and Stock Equivalents of a Domestic Subsidiary evidenced by a
certificate, Instrument or other equivalent document, in each case owned by any
Pledgor, including all stock listed on Schedule 2 (Pledged Collateral).

“Pledgor Owned Pledged Stock” means all Pledgor Owned Pledged Certificated Stock
and all Pledgor Owned Pledged Uncertificated Stock.

“Pledgor Owned Pledged Uncertificated Stock” means any Stock or Stock Equivalent
of any Domestic Subsidiary owned by a Pledgor that is not Pledgor Owned Pledged
Certificated Stock, including all right, title and interest of any Pledgor as a
limited or general partner in any Partnership that is a Domestic Subsidiary or
as a member of any LLC that is a Domestic Subsidiary and all right, title and
interest of any Pledgor in, to and under any Partnership Agreement or LLC
Agreement to which it is a party.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any Partnership or as a member
of any LLC and all right, title and interest of any Grantor in, to and under any
Partnership Agreement or LLC Agreement to which it is a party.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to the Collateral Agent, executed by the relevant Grantor, the
Collateral Agent and the relevant Approved Securities Intermediary.

“Securities Act” means the Securities Act of 1933, as amended.

“Trademark Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue for infringement,
dilution or other violation of any Trademark or permitting co-existence with
respect to a Trademark (whether the relevant Grantor is licensee or licensor
thereunder) and any and all extensions and renewals thereof and all rights of
any Grantor under any such agreement.



--------------------------------------------------------------------------------

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Annex 5 hereto.

“Trademarks” means all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
slogans, certification marks, trade dress, Internet domain names, and other
source or business identifiers, whether statutory or common law, whether
registered or unregistered, and whether established or registered in the United
States (or any State thereof) or any other country or any political subdivision
thereof, together with any and all (a) goodwill associated therewith,
(b) registrations and recordings thereof and all applications for any of the
foregoing, (c) rights to obtain all renewals thereof, (d) rights and privileges
arising under applicable law with respect to the use of any of the foregoing,
(e) income, fees, royalties, damages and payments now and hereafter due and/or
payable with respect thereto, including damages, claims and payments for past,
present or future infringements, dilutions or other violations thereof,
(f) right to sue for past, present and future infringements, dilutions or other
violations thereof, and (g) rights corresponding thereto throughout the world.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, either of the perfection or priority of the
Collateral Agent’s security interest for the benefit of the Secured Parties in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions related to such provisions.

 

  Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.



--------------------------------------------------------------------------------

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “Issuer,” “Collateral Agent” “Administrative Agent” and
“Secured Party” include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended, modified or supplemented from time to time.

 

  ARTICLE II GRANT OF SECURITY INTEREST

 

  Section 2.1 Collateral

For the purposes of this Agreement, subject to the proviso in Section 2.2(a),
all of the following property now owned or at any time hereafter acquired by a
Grantor or in which a Grantor now has or at any time in the future may acquire
any right, title or interests is collectively referred to as the “Collateral”:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

(g) all General Intangibles;

(h) all Instruments;

(i) all Intellectual Property;

(j) all Inventory;

(k) all Investment Property;

(l) all Letter-of-Credit Rights;

(m) all Money;



--------------------------------------------------------------------------------

(n) the Commercial Tort Claims described on Schedule 7 (Commercial Tort Claims)
and on any supplement thereto received by the Collateral Agent pursuant to
Section 5.9 (Notice of Commercial Tort Claims);

(o) all books and records pertaining to the property described in this
Section 2.1 (Collateral);

(p) all other Goods;

(q) all Supporting Obligations relating to any of the foregoing; and

(r) all Proceeds of any or all of the foregoing.

 

  Section 2.2 Grant of Security Interest in Collateral

(a) Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of such Grantor; provided, however, that “Collateral” shall not
include, and the security interest granted in Section 2.2(a) (Grant of Security
Interest in Collateral) shall not attach to, any Excluded Property; and
provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
such property ceases to be Excluded Property to constitute Collateral and the
security interest granted in Section 2.2(a) (Grant of Security Interest in
Collateral) shall immediately attach at such time.

(b) Each Grantor that has total assets exceeding $10,000,000 (or such other
amount so that such Grantor is an “eligible contract participant” as defined in
the Commodity Exchange Act) at the time any Swap Obligation is incurred (such
Grantor, a “Qualified ECP Loan Party”), jointly and severally, hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Grantor hereunder
to honor all of such Grantor’s obligations under this Security Agreement in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 2.2(b) (Grant of Security Interest
in Collateral) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.2(b) (Grant of
Security Interest in Collateral), or otherwise under this Agreement, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 2.2(b) (Grant of Security Interest
in Collateral) shall remain in full force and effect until all of the Secured
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Revolving Credit Commitments shall have expired or
been terminated. Each Qualified ECP Loan Party intends that this Section 2.2(b)
(Grant of Security Interest in Collateral) constitute, and this Section 2.2(b)
(Grant of Security Interest in Collateral) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Grantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.



--------------------------------------------------------------------------------

  ARTICLE III PLEDGE OF SECURITIES

Section 3.1 Pledge. Each Pledgor, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under (i) all Pledgor Owned Pledged Stock now owned or hereafter acquired by
such Pledgor or in which a Pledgor now has or at any time in the future may
acquire any right, title or interests and (ii) all dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, Supporting
Obligations supporting the Pledgor Owned Pledged Stock and all other Proceeds
received in respect of the Pledgor Owned Pledged Stock (the items referred to in
clauses (i) and (ii) above being collectively referred to as the “Pledgor Owned
Collateral”).

 

  Section 3.2 Representations and Warranties of the Pledgors.

Each Pledgor hereby represents and warrants each of the following to the
Administrative Agent, the Collateral Agent, the Lenders, the Issuers and the
other Secured Parties:

(a) Title; No Other Liens

Except for the Lien granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Pledgor Owned Collateral under the
Credit Agreement, such Pledgor is the record and beneficial owner of the Pledgor
Owned Collateral pledged by it hereunder constituting Certificated Securities
and has rights in or the power to transfer each other item of Pledgor Owned
Collateral in which a Lien is granted by it hereunder, free and clear of any
Lien.

(b) Perfection and Priority

The security interest granted by the Pledgors pursuant to this Agreement shall
constitute a valid security interest in favor of the Collateral Agent in the
Pledgor Owned Collateral. Subject to the completion of the filings and other
actions specified on Schedule 3 (Filings) (which, in the case of all filings and
other documents referred to on such schedule, have been received by the
Collateral Agent in completed form or are otherwise in due form for filing),
such security interest constitutes a perfected security interest in all Pledgor
Owned Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States of America (or any political subdivision thereof) and its
territories and possession pursuant to the UCC or other applicable law in such
jurisdiction. Such security interest shall also (a) constitute a perfected
security interest in all Pledgor Owned Collateral in which a security interest
may be perfected by the delivery to the Collateral Agent of all Pledgor Owned
Pledged Stock consisting of Certificated Securities, in each case endorsed by an
effective endorsement for transfer to the Collateral Agent or in blank, and
(b) be prior to all other Liens on the Pledgor Owned Collateral except for
Customary Permitted Liens having priority over the Collateral Agent’s Lien by
operation of law.

(c) Pledgor Owned Pledged Stock



--------------------------------------------------------------------------------

(i) The Pledgor Owned Pledged Stock pledged hereunder by such Pledgor is listed
on Schedule 2 (Pledged Collateral) and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

(ii) All of the Pledgor Owned Pledged Stock pledged hereunder by such Pledgor
(other than Pledgor Owned Pledged Stock in limited liability companies and
partnerships) has been duly and validly issued and is fully paid and
nonassessable.

(iii) All Pledgor Owned Pledged Stock and, if applicable, any Additional Pledged
Stock, consisting of Certificated Securities has been delivered to the
Collateral Agent in accordance with Section 3.3(c).

(iv) Other than Pledgor Owned Pledged Stock constituting General Intangibles,
there is no Pledgor Owned Pledged Stock other than that represented by
Certificated Securities in the possession of the Collateral Agent.

(v) The Constituent Documents of any Person governing any Pledgor Owned Pledged
Stock do not prohibit or restrict (i) the Collateral Agent from exercising any
or all of the rights of the Pledgor granting the security interest therein, and
(ii) a transferee or assignee of Stock of such Person from becoming a member,
partner or, as the case may be, other holder of such Pledgor Owned Pledged Stock
to the same extent as the Pledgor in such Person entitled to participate in the
management of such Person and, upon the transfer of the entire interest of such
Pledgor, with such Pledgor ceasing to be a member, partner or, as the case may
be, other holder of such Pledgor Owned Pledged Stock.

(d) Jurisdiction of Organization; Chief Executive Office

On the date hereof, such Pledgor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Pledgor’s
chief executive office or sole place of business is specified on Schedule 1
(Jurisdiction of Organization; Principal Executive Office) and such Schedule 1
(Jurisdiction of Organization; Principal Executive Office) also lists all
jurisdictions of incorporation, legal names and locations of such Pledgor’s
chief executive office or sole place of business for the five years preceding
the date hereof.

 

  Section 3.3 Covenants of the Pledgors.

Each Pledgor agrees with the Collateral Agent to the following, as long as any
Obligation (other than contingent indemnification Obligations for which no claim
has been made) or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

(a) Generally

Such Pledgor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Pledgor Owned Collateral, except for Customary Permitted Liens having priority
over the Collateral Agent’s Lien by operation of law or otherwise as permitted
under the Credit Agreement, (b) not sell, transfer or



--------------------------------------------------------------------------------

assign (by operation of law or otherwise) any Pledgor Owned Collateral except as
permitted under the Credit Agreement, (c) not enter into any agreement or
undertaking restricting the right or ability of such Pledgor or the Collateral
Agent to sell, assign or transfer any Pledgor Owned Collateral if such
restriction would have a Material Adverse Effect and (d) promptly notify the
Collateral Agent of its entry into any agreement or assumption of undertaking
that restricts the ability to sell, assign or transfer any Pledgor Owned
Collateral regardless of whether or not it has a Material Adverse Effect.

(b) Maintenance of Perfected Security Interest; Further Documentation

(i) Except as otherwise permitted by the Credit Agreement, such Pledgor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 3.2(b) (Perfection
and Priority) and shall defend such security interest against the claims and
demands of all Persons.

(ii) Such Pledgor shall furnish to the Collateral Agent from time to time, but
not more than once during a Fiscal Quarter unless there is a continuing Event of
Default, statements and schedules further identifying and describing the Pledgor
Owned Collateral and such other reports in connection with the Pledgor Owned
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail and in form and substance reasonably satisfactory to the Collateral
Agent.

(iii) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Pledgor, such Pledgor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement required under
the UCC (or other similar laws) in effect in any jurisdiction with respect to
the security interest created hereby.

(c) Pledged Stock

(i) Such Pledgor shall deliver to the Collateral Agent, all certificates
representing or evidencing any Pledgor Owned Pledged Stock (including Additional
Pledged Stock), whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent, together, in respect of any Additional Pledged Stock, with a Pledge
Amendment, duly executed by such Pledgor, in substantially the form of Annex 1
(Form of Pledge Amendment), if such Pledgor is a new Pledgor, a Joinder
Agreement duly executed by such Pledgor, in substantially the form of Annex 2
(Form of Joinder Agreement), or such other documentation acceptable to the
Collateral Agent. Such Pledgor authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement. During the continuance of an Event of
Default, the Collateral Agent shall have the right, at any time in its
discretion and without notice to the Pledgor, to transfer to or to register in
its name or in the name of its nominees any Pledgor Owned Pledged Stock.



--------------------------------------------------------------------------------

(ii) Except as provided in Article VI (Remedial Provisions), such Pledgor shall
be entitled to receive all cash dividends paid in respect of the Pledgor Owned
Pledged Stock (other than liquidating or distributing dividends) with respect to
the Pledgor Owned Pledged Stock. Any sums paid upon or in respect of any Pledgor
Owned Pledged Stock upon the liquidation or dissolution of any issuer of any
Pledgor Owned Pledged Stock, any distribution of capital made on or in respect
of any Pledgor Owned Pledged Stock or any property distributed upon or with
respect to any Pledgor Owned Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledgor Owned Pledged Stock or
pursuant to the reorganization thereof shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sum of money or property so paid or
distributed in respect of any Pledgor Owned Pledge Stock shall be received by
such Pledgor, such Pledgor shall, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property in trust for the
Collateral Agent, segregated from other funds of such Pledgor, as additional
security for the Secured Obligations.

(iii) Except as provided in Article VI (Remedial Provisions), such Pledgor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledgor Owned Pledged
Stock; provided, however, that no vote shall be cast, consent given or right
exercised or other action taken by such Pledgor that would materially impair the
Pledgor Owned Pledged Stock, be inconsistent with or result in any violation of
any provision of the Credit Agreement, this Agreement or any other Loan Document
or, without prior notice to the Collateral Agent enable or permit any issuer of
Pledgor Owned Pledged Stock to issue any Stock or other equity Securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any Stock or other equity Securities of any nature
of any issuer of Pledgor Owned Pledged Stock.

(iv) In the case of each Grantor and each Pledgor that is an issuer of Pledgor
Owned Pledged Stock, such Grantor or Pledgor agrees to be bound by the terms of
this Agreement relating to the Pledgor Owned Pledged Stock issued by it and
shall comply with such terms insofar as such terms are applicable to it. In the
case of any Pledgor that is a holder of any Stock or Stock Equivalent in any
Person that is an issuer of Pledgor Owned Pledged Stock, such Pledgor consents
to (i) the exercise of the rights granted to the Collateral Agent hereunder
(including those described in Section 6.3 (Pledged Collateral)), and (ii) the
pledge by each other Pledgor, pursuant to the terms hereof, of the Pledgor Owned
Pledged Stock in such Person and to the transfer of such Pledgor Owned Pledged
Stock to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a holder of such Pledgor Owned Pledged Stock
with all the rights, powers and duties of other holders of Pledgor Owned Pledged
Stock of the same class and, if such Pledgor having pledged such Pledgor Owned
Pledged Stock hereunder had any right, power or duty at the time of such pledge
or at the time of such substitution beyond that of such other holders, with all
such additional rights, powers and duties. Such Grantor and such Pledgor agrees
to execute and deliver to the Collateral Agent such certificates, agreements and
other documents as may be necessary to evidence, formalize or otherwise give
effect to the consents given in this Section 3.3(c)(iv).



--------------------------------------------------------------------------------

(v) Such Pledgor shall not, without the consent of the Collateral Agent, agree
to any amendment of any Constituent Document that in any way materially and
adversely affects the perfection of the security interest of the Collateral
Agent in the Pledgor Owned Collateral pledged by such Pledgor hereunder,
including any amendment electing to treat any membership interest or partnership
interest that is part of the Pledgor Owned Collateral as a security under
Section 8-103 of the UCC, or any election to turn any previously uncertificated
Stock that is part of the Pledgor Owned Collateral into certificated Stock.

(d) Changes in Location, Name, Etc. Except upon 15 days’ prior written notice to
the Collateral Agent and delivery to the Collateral Agent of all additional
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein, such
Pledgor shall not change its jurisdiction of organization or the location of its
chief executive office or sole place of business, in each case from that
referred to in Section 3.2(d) (Jurisdiction of Organization; Chief Executive
Office) or (ii) change its name, identity or corporate structure to such an
extent that any financing statement filed in connection with this Agreement
would become misleading.

 

  ARTICLE IV REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants each of the following to the
Administrative Agent, the Collateral Agent, the Lenders, the Issuers and the
other Secured Parties:

 

  Section 4.1 Title; No Other Liens

Except for the Lien granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Collateral under the Credit
Agreement, such Grantor is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and has rights in
or the power to transfer each other item of Collateral in which a Lien is
granted by it hereunder, free and clear of any Lien.

 

  Section 4.2 Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid security interest in favor of the Collateral Agent in the Collateral.
Subject to the completion of the filings and other actions specified on Schedule
3 (Filings) (which, in the case of all filings and other documents referred to
on such schedule, have been received by the Collateral Agent in due form for
filing), such security interest constitutes a perfected security interest in all
Collateral (other than Excluded Perfection Collateral) in which a security
interest may be perfected (a) by filing, recording or registering a financial
statement or analogous document in the United States of America (or any
political subdivision thereof) and its territories and possessions pursuant to
the UCC or other applicable law in such jurisdictions or (b) upon the receipt
and recording of the Patent Security Agreement, Trademark Security Agreement and
Copyright Security Agreement (as applicable) with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. Such
security interest shall also constitute a perfected security interest in all
Collateral (other than Excluded Perfection Collateral) in which a security
interest may be perfected by (i) the delivery to the Collateral Agent of
Collateral consisting of



--------------------------------------------------------------------------------

Instruments and Certificated Securities, in each case endorsed by an effective
endorsement for transfer to the Collateral Agent or in blank, (ii) the execution
of Securities Account Control Agreements with respect to Investment Property not
in certificated form and (iii) the execution of Deposit Account Control
Agreements with respect to all Deposit Accounts (other than Excluded Deposit
Accounts) of a Grantor, in each case when delivered or executed in accordance
with the Credit Agreement. Such security interest shall be prior to all other
Liens on the Collateral except for Customary Permitted Liens having priority
over the Collateral Agent’s Lien by operation of law and other Liens permitted
under Section 8.2 of the Credit Agreement to have equal or greater priority than
the Collateral Agent’s Lien.

 

  Section 4.3 Jurisdiction of Organization; Chief Executive Office

On the date hereof, such Grantor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business is specified on Schedule 1
(Jurisdiction of Organization; Principal Executive Office) and such Schedule 1
(Jurisdiction of Organization; Principal Executive Office) also lists all
jurisdictions of incorporation, legal names and locations of such Grantor’s
chief executive office or sole place of business for the five years preceding
the date hereof.

 

  Section 4.4 Inventory

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory in transit) are kept at the locations listed on Schedule 4
(Location of Inventory).

 

  Section 4.5 Pledged Collateral

(a) The Pledged Stock pledged hereunder by such Grantor is listed on Schedule 2
(Pledged Collateral) and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) has been duly and validly issued and is fully paid
and nonassessable; provided, however, that the foregoing representation, insofar
as it relates to the Pledged Stock issued by a Person other than Parent or its
Subsidiaries is made to the knowledge of the applicable Grantor.

(c) Each of the Pledged Debt Instruments constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law); provided,
however, that the foregoing representation, insofar as it relates to the Pledged
Debt Instruments issued by a Person other than Parent or its Subsidiaries is
made to the knowledge of the applicable Grantor.

(d) Subject to Section 7.17 of the Credit Agreement, all Pledged Collateral and,
if applicable, any Additional Pledged Collateral, consisting of Certificated
Securities or Instruments has been delivered to the Collateral Agent in
accordance with Section 5.4(a) (Pledged Collateral).



--------------------------------------------------------------------------------

(e) Except to the extent permitted by Section 7.12 (Control Accounts; Approved
Deposit Accounts) of the Credit Agreement, all Pledged Collateral held by a
Securities Intermediary in a Securities Account is in a Control Account.

(f) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than that represented by Certificated Securities or
Instruments in the possession of the Collateral Agent or that consisting of
Financial Assets held in a Control Account (except to the extent permitted by
Section 7.12 (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement).

(g) The Constituent Documents of any Person governing any Pledged Stock do not
prohibit or restrict (i) the Collateral Agent from exercising any or all of the
rights of the Grantor granting the security interest therein, and (ii) a
transferee or assignee of Stock of such Person from becoming a member, partner
or, as the case may be, other holder of such Pledged Stock to the same extent as
the Grantor in such Person entitled to participate in the management of such
Person and, upon the transfer of the entire interest of such Grantor, with such
Grantor ceasing to be a member, partner or, as the case may be, other holder of
such Pledged Stock.

 

  Section 4.6 Accounts

All Instruments and Chattel Paper have been delivered to the Collateral Agent,
properly endorsed for transfer, to the extent delivery is required by
Section 5.4(a) (Pledged Collateral).

 

  Section 4.7 Intellectual Property

(a) Schedule 5 (Intellectual Property) sets forth a true and accurate list of
all (i) United States, state and foreign registrations of and applications for
Copyrights, Patents and Trademarks owned by such Grantor in its own name and
(ii) Intellectual Property Licenses under which such Grantor is a licensee or
pursuant to which a Grantor obtains an exclusive license, in each case, which
are material to the business of such Grantor. For the avoidance of doubt,
Schedule 5 (Intellectual Property) excludes Intellectual Property Licenses for
generally commercially available software.

(b) Such Grantor is the sole and exclusive owner of the entire right, title, and
interest in and to the Intellectual Property on Schedule 5 (Intellectual
Property), and owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, in each case, free and
clear of any Liens (other than Liens permitted under Section 8.2 (Liens, Etc.)
of the Credit Agreement).

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, all registrations and applications for Copyrights, Patents and
Trademarks set forth on Schedule 5 (Intellectual Property) are standing in the
name of such Grantor.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, the Intellectual Property included on Schedule 5 (Intellectual Property)
and all other Material Intellectual Property is subsisting, in full force and
effect, and such Grantor has performed all acts and has paid all renewal,
maintenance and other fees and taxes required to maintain each and every
registration and application of Material Intellectual Property in full force and
effect.



--------------------------------------------------------------------------------

(e) To the knowledge of such Grantor, the Material Intellectual Property is
valid and enforceable.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect, no holding, decision or judgment has been rendered in any action or
proceeding by any Governmental Authority challenging the validity of, or such
Grantor’s rights to own or use, any Material Intellectual Property and no such
action or proceeding is pending or, to such Grantor’s knowledge, threatened
other than routine office actions in the course of prosecution.

(g) Except as could not reasonably be expected to have a Material Adverse
Effect, the conduct of such Grantor’s business does not infringe upon any
Intellectual Property owned or controlled by a third party and no litigation is
pending or, to such Grantor’s knowledge, threatened, and no claim has been made
that the use of any Intellectual Property owned or used by Grantor (or any of
its respective licensees) or other conduct of such Grantor’s business infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
third party.

(h) To the knowledge of such Grantor, no third party is infringing upon any
Material Intellectual Property .

(i) No Intellectual Property Licenses, settlements or consents, covenants not to
sue, non-assertion assurances, or releases have been entered into by such
Grantor, or to which such Grantor is bound, that materially and adversely affect
Grantor’s rights to own or use any Material Intellectual Property or conduct its
business in any material respect.

(j) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has not made a previous commitment constituting a future
assignment, sale or transfer to a non-Grantor of any Intellectual Property
included in the Collateral that has not been terminated or released.

 

  Section 4.8 [Intentionally Omitted.]

 

  Section 4.9 Commercial Tort Claims

The only Commercial Tort Claims of any Grantor existing on the date hereof and
which are reasonably expected to have a value in excess of $500,000 are those
listed on Schedule 7 (Commercial Tort Claims), which sets forth such information
separately for each Grantor.

 

  ARTICLE V COVENANTS

Each Grantor agrees with the Collateral Agent to the following, as long as any
Obligation (other than contingent indemnification Obligations for which no claim
has been made) or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

 

  Section 5.1 Generally

Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Credit



--------------------------------------------------------------------------------

Agreement, (c) not enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Collateral Agent to sell, assign or transfer
any Collateral if such restriction would have a Material Adverse Effect and
(d) promptly notify the Collateral Agent of its entry into any agreement or
assumption of undertaking that restricts the ability to sell, assign or transfer
any Collateral if such restriction could reasonably be expected to have a
Material Adverse Effect.

 

  Section 5.2 Maintenance of Perfected Security Interest; Further Documentation

(a) Except as otherwise permitted by the Credit Agreement, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 (Perfection and
Priority) and shall defend such security interest against the claims and demands
of all Persons.

(b) Such Grantor shall furnish to the Collateral Agent from time to time, but
not more than once during a Fiscal Quarter unless there is a continuing Event of
Default, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and in form
and substance reasonably satisfactory to the Collateral Agent.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement required under
the UCC (or other similar laws) in effect in any jurisdiction with respect to
the security interest created hereby and the execution and delivery of Deposit
Account Control Agreements and Securities Account Control Agreements to the
extent required by the Credit Agreement.

 

  Section 5.3 Changes in Locations, Name, Etc.

(a) Except upon 15 days’ prior written notice to the Collateral Agent and
delivery to the Collateral Agent of (i) documents (other than bailee and
warehouseman waivers unless included as a Mortgage) reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (ii) if applicable, a written
supplement to Schedule 4 (Location of Inventory and Equipment) showing (A) any
additional locations at which Inventory or Equipment shall be kept or (B) any
changes in any location where Inventory shall be kept such Grantor shall not do
any of the following:

(i) permit any Inventory or Equipment to be kept at a location other than those
listed on Schedule 4 (Location of Inventory and Equipment), except for Inventory
in transit;

(ii) change its jurisdiction of organization or the location of its chief
executive office or sole place of business, in each case from that referred to
in Section 4.3 (Jurisdiction of Organization; Chief Executive Office); or



--------------------------------------------------------------------------------

(iii) expect pursuant to those changes set forth on Schedule 5.3, change its
name, identity or corporate structure to such an extent that any financing
statement filed in connection with this Agreement would become misleading.

(b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

 

  Section 5.4 Pledged Collateral

(a) Such Grantor shall (i) deliver to the Collateral Agent, all certificates and
Instruments (with respect to Instruments, only such Instruments having a face
amount of $500,000 or more) representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 1 (Form of Pledge Amendment), if such Grantor is
a new Grantor, a Joinder Agreement duly executed by the Grantor, in
substantially the form of Annex 2 (Form of Joinder Agreement), or such other
documentation acceptable to the Collateral Agent and (ii) maintain all other
Pledged Collateral constituting Investment Property in a Control Account to the
extent required by the Credit Agreement. Such Grantor authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement. During the continuance
of an Event of Default, the Collateral Agent shall have the right, at any time
in its discretion and without notice to the Grantor, to transfer to or to
register in its name or in the name of its nominees any Pledged Collateral.
During the continuance of an Event of Default, the Collateral Agent shall have
the right at any time to exchange any certificate or Instrument representing or
evidencing any Pledged Collateral for certificates or Instruments of smaller or
larger denominations.

(b) Except as provided in Article VI (Remedial Provisions), such Grantor shall
be entitled to receive all cash dividends paid in respect of the Pledged
Collateral (other than liquidating or distributing dividends) with respect to
the Pledged Collateral. Any sums paid upon or in respect of any Pledged
Collateral upon the liquidation or dissolution of any issuer of any Pledged
Collateral, any distribution of capital made on or in respect of any Pledged
Collateral or any property distributed upon or with respect to any Pledged
Collateral pursuant to the recapitalization or reclassification of the capital
of any issuer of Pledged Collateral or pursuant to the reorganization thereof
shall, unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations.

(c) Except as provided in Article VI (Remedial Provisions), such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would materially impair the
Collateral, be inconsistent with or result in any violation of any provision of



--------------------------------------------------------------------------------

the Credit Agreement, this Agreement or any other Loan Document or, without
prior notice to the Collateral Agent enable or permit any issuer of Pledged
Collateral to issue any Stock or other equity Securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any Stock or other equity Securities of any nature of any issuer of
Pledged Collateral.

(d) Except as permitted under the Credit Agreement, such Grantor shall not grant
control over any Investment Property to any Person other than the Collateral
Agent.

(e) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Collateral Agent hereunder (including those described in Section 6.3 (Pledged
Collateral)), and (ii) the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Stock in such Person and to the transfer of such Pledged
Stock to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a holder of such Pledged Stock with all the
rights, powers and duties of other holders of Pledged Stock of the same class
and, if the Grantor having pledged such Pledged Stock hereunder had any right,
power or duty at the time of such pledge or at the time of such substitution
beyond that of such other holders, with all such additional rights, powers and
duties. Such Grantor agrees to execute and deliver to the Collateral Agent such
certificates, agreements and other documents as may be necessary to evidence,
formalize or otherwise give effect to the consents given in this clause (e).

(f) Such Grantor shall not, without the consent of the Collateral Agent, agree
to any amendment of any Constituent Document that in any way materially and
adversely affects the perfection of the security interest of the Collateral
Agent in the Pledged Collateral pledged by such Grantor hereunder, including any
amendment electing to treat any membership interest or partnership interest that
is part of the Pledged Collateral as a security under Section 8-103 of the UCC,
or any election to turn any previously uncertificated Stock that is part of the
Pledged Collateral into certificated Stock.

 

  Section 5.5 Accounts

Such Grantor shall not, other than in the ordinary course of business, (i) grant
any extension of the time of payment of any Account, (ii) compromise or settle
any Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.

 

  Section 5.6 Delivery of Instruments and Chattel Paper

(a) If any amount payable of $500,000 or more under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by an Instrument
or Chattel Paper, such Grantor shall immediately deliver such Instrument or
Chattel Paper to the Collateral Agent, duly indorsed in a manner satisfactory to
the Collateral Agent, or, if consented to by the Collateral Agent, shall mark
all such Instruments and Chattel Paper with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the first
priority security interest of Citibank, N.A., as Collateral Agent”.



--------------------------------------------------------------------------------

(b) Any Indebtedness of any Subsidiary of the Parent that is not a Loan Party
owing to the any Grantor hereunder in excess of $500,000 (with respect to which
the actions specified in Section 5.6(a) have not been taken) shall be reasonably
promptly evidenced by a promissory note or other Instrument, and such note or
Instrument shall be promptly pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent.

 

  Section 5.7 Intellectual Property

(a) Subject to actions taken in the ordinary course of business, such Grantor
(either itself or through licensees) shall (i) continue to use each Trademark
that is Material Intellectual Property in order to maintain such Trademark in
full force and effect with respect to each class of goods for which such
Trademark is currently used, free from any claim of abandonment for non-use,
(ii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iii) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trademark unless the Collateral Agent shall obtain a perfected security
interest in such mark pursuant to this Agreement and (iv) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark that is Material Intellectual Property (or any
goodwill associated therewith) may become destroyed, invalidated, impaired or
harmed in any way.

(b) Subject to actions taken in the ordinary course of business, such Grantor
(either itself or through licensees) shall not do any act, or omit to do any
act, whereby any Patent that is Material Intellectual Property may become
forfeited, abandoned or dedicated to the public.

(c) Subject to actions taken in the ordinary course of business, such Grantor
(either itself or through licensees) (i) shall not (and shall not permit any
licensee or sublicensee thereof to) do any act or omit to do any act whereby any
portion of the Copyrights that is Material Intellectual Property may become
invalidated or otherwise impaired and (ii) shall not (either itself or through
licensees) do any act whereby any portion of the Copyrights that is Material
Intellectual Property may fall into the public domain.

(d) Such Grantor shall not knowingly do any act that infringes or otherwise
violates the Intellectual Property rights of any other Person in any material
respect.

(e) Such Grantor shall notify the Collateral Agent immediately if it knows, or
should reasonably expect, that any application or registration relating to any
Material Intellectual Property included in the Collateral may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, right to use, interest in, or the
validity of, any Material Intellectual Property included in the Collateral or
such Grantor’s right to register the same or to own and maintain the same.

(f) If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property (other than any Excluded Property) shall automatically
constitute Collateral and shall be subject to the lien and security interest
created by this Agreement, without further action by any party. Each Grantor
shall provide to the Collateral Agent written notice of any such additional
Intellectual Property



--------------------------------------------------------------------------------

which is the subject of a registration or application (including Intellectual
Property which was theretofore unregistered and becomes the subject of a
registration or application and any registration of an Internet domain name) and
deliver to the Collateral Agent a Copyright Security Agreement, a Patent
Security Agreement or a Trademark Security Agreement, as applicable, or such
other instrument in form and substance reasonably acceptable to the Collateral
Agent, and undertake the filing of any instruments or statements as shall be
reasonably necessary to create, record, preserve, protect or perfect the
Collateral Agent’s lien and security interest in such Intellectual Property
included in the Collateral. Such Grantor shall provide such notice and deliver
the appropriate agreements and make any required filings within ninety (90) days
of Grantor’s acquisition of the Intellectual Property rights, or within thirty
(30) days of such Grantor’s acquisition of rights in any Copyright. Further,
each Grantor authorizes the Collateral Agent to modify this Agreement by
amending Schedule 5 (Intellectual Property) to include any applications or
registrations for Intellectual Property (but the failure to so modify such
Schedule shall not be deemed to affect the Collateral Agent’s security interest
in and lien upon such Intellectual Property).

(g) Such Grantor shall take all reasonable actions necessary and consistent with
the ordinary course of business, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency and any Internet domain name registrar, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of any Copyright, Trademark, Patent or Internet
domain name that constituted Material Intellectual Property, including filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition and interference and cancellation proceedings.

(h) In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall notify the
Collateral Agent promptly after such Grantor learns thereof. Such Grantor shall
take action, as may be appropriate in its reasonable judgment under the
circumstances to protect such Material Intellectual Property in response to such
infringement, misappropriation or dilution, such as bringing suit for
infringement, misappropriation or dilution and to recover all damages for such
infringement, misappropriation of dilution.

(i) Upon the request of the Collateral Agent, such Grantor shall execute and
deliver to the Collateral Agent for filing in (i) the United States Copyright
Office (or any successor or replacement thereof or any foreign counterpart or
equivalent office or registry) a Copyright Security Agreement, (ii) in the
United States Patent and Trademark Office (or any successor or replacement
thereof or any foreign counterpart or equivalent office or registry) a Patent
Security Agreement, and (iii) the United States Patent and Trademark Office (or
any successor or replacement thereof or any foreign counterpart or equivalent
office or registry) a Trademark Security Agreement and (iv) with the appropriate
Internet domain name registrar, a duly executed form of assignment of such
Internet domain name to the Collateral Agent (together with appropriate
supporting documentation as may be requested by the Collateral Agent) in form
and substance reasonably acceptable to the Collateral Agent necessary to perfect
the Collateral Agent’s security interest in any Intellectual Property. In the
case of clause (iv) above, such Grantor hereby authorizes the Collateral Agent
to file such assignment in such Grantor’s name and to otherwise perform in the
name of such Grantor all other necessary actions to complete such assignment,
and each Grantor agrees to perform all appropriate actions deemed necessary by
the Collateral Agent for the Collateral Agent to ensure such Internet domain
name is registered in the name of the Collateral Agent.



--------------------------------------------------------------------------------

(j) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right, but shall in no way be obligated, to file
applications for protection of the Intellectual Property included in the
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the Secured Parties, to enforce the Intellectual Property included in the
Collateral. In the event of such suit, each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts, including joinder as a party, and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement, and such Grantor shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 5.7(k) in accordance with the
Credit Agreement. In the event that the Collateral Agent shall elect not to
bring suit to enforce the Intellectual Property included in the Collateral, each
Grantor agrees, at the request of the Collateral Agent, to take all actions
necessary, whether by suit, proceeding or other action, to prevent and/or obtain
a recovery for the infringement or other violation of rights in, diminution in
value of, or other damage to any of the Intellectual Property included in the
Collateral by any person.

(k) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies hereunder at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent a non-exclusive license and, to the extent permitted under
Intellectual Property Licenses granting such Grantor rights in Intellectual
Property, sublicense (in each case, exercisable without payment of royalties or
other compensation to such Grantor) to use or otherwise exploit, with rights of
sublicense, any of the Intellectual Property included in the Collateral now or
hereafter owned by or licensed to such Grantor, wherever the same may be
located; provided that (i) such license shall be irrevocable until the
termination of this Agreement but any sublicenses granted by Collateral Agent
under this license during the continuance of an Event of Default shall survive
as direct licenses of Grantor in accordance with their terms, notwithstanding
the subsequent cure of the Event of Default that gave rise to the exercise of
the Collateral Agent’s rights and remedies or the termination of this Agreement;
and (ii) the applicable Grantor shall have such rights of quality control and
inspection which are reasonably necessary under applicable Requirements of Law
to maintain the validity and enforceability of such Trademarks. The foregoing
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout thereof.

(l) Notwithstanding the provisions of this Section 5.7, no covenant,
representation or warranty shall require that such Grantor take any action that
would result in an impairment of or prejudice to such Grantor’s rights in any
Intellectual Property to the benefit of a third party not party hereto.

 

  Section 5.8 Payment of Obligations

Except as otherwise permitted by the Credit Agreement, such Grantor shall pay
and discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and governmental charges
or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have



--------------------------------------------------------------------------------

been provided on the books of such Grantor and such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any material
portion of the Collateral or any interest therein.

 

  Section 5.9 Notice of Commercial Tort Claims

Such Grantor agrees that, if it shall acquire any interest in any Commercial
Tort Claim (whether from another Person or because such Commercial Tort Claim
shall have come into existence) with respect to which pleadings or a complaint
has been filed in any court or which exceed $500,000, (i) such Grantor shall,
immediately upon such acquisition, deliver to the Collateral Agent, in each case
in form and substance satisfactory to the Collateral Agent, a notice of the
existence and nature of such Commercial Tort Claim and deliver a supplement to
Schedule 7 (Commercial Tort Claims) containing a specific description of such
Commercial Tort Claim, (ii) the provision of Section 2.1 (Collateral) shall
apply to such Commercial Tort Claim and (iii) such Grantor shall execute and
deliver to the Collateral Agent, in each case in form and substance satisfactory
to the Collateral Agent, any certificate, agreement and other document, and take
all other action, deemed by the Collateral Agent to be reasonably necessary or
appropriate for the Collateral Agent to obtain, on behalf of the Secured
Parties, a perfected security interest in all such Commercial Tort Claims. Any
supplement to Schedule 7 (Commercial Tort Claims) delivered pursuant to this
Section 5.9 (Notice of Commercial Tort Claims) shall, after the receipt thereof
by the Collateral Agent, become part of Schedule 7 (Commercial Tort Claims) for
all purposes hereunder other than in respect of representations and warranties
made prior to the date of such receipt.

 

  ARTICLE VI REMEDIAL PROVISIONS

 

  Section 6.1 Code and Other Remedies

During the continuance of an Event of Default, the Collateral Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other Loan Document, instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law or referred to below) to or upon any Grantor,
any Pledgor or any other Person (all and each of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral and any Pledgor Owned Collateral, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or otherwise dispose of
and deliver any Collateral and any Pledgor Owned Collateral(or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Collateral Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral or Pledgor Owned Collateral so sold, free of any right or equity of
redemption in any Grantor or any Pledgor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
that the Collateral Agent shall reasonably select, whether at such



--------------------------------------------------------------------------------

Grantor’s premises or elsewhere. The Collateral Agent shall apply the proceeds
of any such action taken by it pursuant to this Section 6.1, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or Pledgor Owned
Collateral or in any way relating to the Collateral or Pledgor Owned Collateral
or the rights of the Collateral Agent, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Credit Agreement shall prescribe, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, need the Collateral Agent account for the
surplus, if any, to any Grantor or Pledgor and the Collateral Agent, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral or Pledgor Owned Collateral sold at any
such public sale, shall be entitled to use and apply all of any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral or Pledgor Owned Collateral payable at such sale. To the extent
permitted by applicable law, each Grantor and each Pledgor waives all claims,
damages and demands it may acquire against the Collateral Agent or any other
Secured Party arising out of the exercise by them of any rights hereunder,
except those that arise out of the gross negligence or willful misconduct of the
Collateral Agent or such other Secured Party, as the case may be. Each Grantor
and each Pledgor agrees that the Collateral Agent need not give more than ten
(10) days’ notice to such Grantor or such Pledgor (which notice shall be deemed
given when mailed or delivered on an overnight basis, postage prepaid, addressed
to such Grantor or such Pledgor at its address referred to in Section 8.2) of
the time and place of any public sale or of the time after which a private sale
may take place and that such notice is reasonable notification of such matters.

 

  Section 6.2 Accounts and Payments in Respect of General Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
immediately deposited by such Grantor in the exact form received, duly indorsed
by such Grantor to the Collateral Agent, in an Approved Deposit Account or a
Cash Collateral Account, subject to withdrawal by the Collateral Agent as
provided in Section 6.4 (Proceeds to be Turned Over To Collateral Agent). Until
so turned over, such payment shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Accounts and payments in respect of General Intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b) At the Collateral Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Collateral Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts.

(c) The Collateral Agent may, without notice, at any time during the continuance
of an Event of Default, limit or terminate the authority of a Grantor to collect
its Accounts or amounts due under General Intangibles or any thereof.

(d) The Collateral Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangible.



--------------------------------------------------------------------------------

(e) Upon the request of the Collateral Agent at any time during the continuance
of an Event of Default, each Grantor shall notify Account Debtors that the
Accounts or General Intangibles have been collaterally assigned to the
Collateral Agent and that payments in respect thereof shall be made directly to
the Collateral Agent. In addition, the Collateral Agent may at any time during
the continuance of an Event of Default enforce such Grantor’s rights against
such Account Debtors and obligors of General Intangibles.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Collateral Agent nor any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent
nor any other Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of such General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

  Section 6.3 Pledged Collateral

(a) During the continuance of an Event of Default, (i) the Collateral Agent
shall have the right to receive any Proceeds of the Pledged Collateral and the
Pledgor Owned Collateral and make application thereof to the Secured Obligations
in the order set forth in the Credit Agreement and (ii) the Collateral Agent or
its nominee may exercise and no Grantor or Pledgor shall have the right to
exercise (A) any voting, consent, corporate and other right pertaining to the
Pledged Collateral or Pledgor Owned Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or Pledgor Owned Collateral or otherwise and (B) any right of
conversion, exchange and subscription and any other right, privilege or option
pertaining to the Pledged Collateral or Pledgor Owned Collateral as if it were
the absolute owner thereof (including the right to exchange at its discretion
any of the Pledged Collateral or Pledgor Owned Collateral upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any issuer of Pledged Stock or Pledgor Owned
Collateral, the right to deposit and deliver any Pledged Collateral or Pledgor
Owned Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it; provided, however, that the Collateral Agent shall have no duty
to any Grantor or Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing. For the
avoidance of doubt, during an Event of Default, the Collateral Agent shall have
the right to receive payments or distributions in respect of the Pledgor Owned
Collateral arising under Section 4(a) of the Certificate of Incorporation of
UTi, (U.S.) Holdings, Inc. that would otherwise be due to the Pledgor.



--------------------------------------------------------------------------------

(b) In order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor and each Pledgor shall promptly execute and deliver
(or cause to be executed and delivered) to the Collateral Agent all such
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor or Pledgor, as applicable, hereby grants to the
Collateral Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral or Pledgor Owned Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral or Pledgor
Owned Collateral would be entitled (including giving or withholding written
consents of shareholders, partners or members, as the case may be, calling
special meetings of shareholders, partners or members, as the case may be, and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Collateral or Pledgor Owned Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
Pledgor Owned Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate when all of the
Collateral and Pledgor Owned Collateral is released as provided in
Section 8.11(a) (Release of Collateral) (or if such Grantor or Pledgor ceases to
be a Grantor or Pledgor, as the case may be, hereunder in accordance with
Section 8.11 (Release of Collateral), upon such Grantor or Pledgor so ceasing to
be a Grantor or Pledgor. Notwithstanding anything in this clause (b) to the
contrary, the Collateral Agent agrees that it shall not exercise any right
provided for in this clause (b) unless an Event of Default shall be continuing.

(c) Each Grantor and each Pledgor hereby expressly authorizes and instructs each
issuer of any Pledged Collateral or Pledgor Owned Collateral pledged hereunder
by such Grantor or Pledgor to (i) comply with any instruction received by it
from the Collateral Agent in writing that (A) states that an Event of Default
has occurred and is continuing and (B) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor
or Pledgor, and each Grantor and each Pledgor agrees that such issuer shall be
fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividend or other payment with respect to the Pledged Collateral
or Pledgor Owned Collateral directly to the Collateral Agent. The Collateral
Agent agrees that it will not send any such instruction unless an Event of
Default has occurred and is continuing at the time such instructions are sent.

 

  Section 6.4 Proceeds to be Turned Over To Collateral Agent

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Collateral Agent hereunder in cash or Cash Equivalents shall be
held by the Collateral Agent in a Cash Collateral Account. All Proceeds while
held by the Collateral Agent in a Cash Collateral Account (or by such Grantor or
Pledgor in trust for the Collateral Agent) shall continue to be held as
collateral security for the Secured Obligations and shall not constitute payment
thereof until applied as provided in the Credit Agreement.

 

  Section 6.5 Registration Rights

(a) If the Collateral Agent shall determine to exercise its right to sell any
the Pledged Collateral or Pledgor Owned Collateral pursuant to Section 6.1 (Code
and Other Remedies), and if in the opinion of the Collateral Agent it is
necessary or advisable to have the Pledged Collateral or Pledgor Owned
Collateral, or any portion thereof to be registered under the provisions of the
Securities Act, the relevant Grantor or Pledgor shall cause (or, in the case of
an



--------------------------------------------------------------------------------

issuer that is not a Subsidiary of the Parent, use its best efforts in
accordance with the instructions of the Collateral Agent to cause) the issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Collateral or Pledgor
Owned Collateral, or that portion thereof to be sold, under the provisions of
the Securities Act, (ii) use its best efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Collateral or Pledgor Owned Collateral, or that portion thereof to be sold,
(iii) make all amendments thereto or to the related prospectus that, in the
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto and (iv) comply with the
provisions of the securities or “Blue Sky” laws of any jurisdiction that the
Collateral Agent shall designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited)
satisfying the provisions of Section 11(a) of the Securities Act.

(b) Each Grantor and each Pledgor recognizes that the Collateral Agent may be
unable to effect a public sale of any Pledged Collateral or any Pledgor Owned
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise or may determine that a public
sale is impracticable or not commercially reasonable and, accordingly, may
resort to one or more private sales thereof to a restricted group of purchasers
that shall be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor and each Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any Pledged Collateral or Pledgor Owned Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such issuer would agree to do so.

(c) Each Grantor and each Pledgor agrees to use its best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Collateral and Pledgor Owned Collateral
pursuant to this Section 6.5 valid and binding and in compliance with all other
applicable Requirements of Law. Each Grantor and each Pledgor further agrees
that a breach of any covenant contained in this Section 6.5 will cause
irreparable injury to the Collateral Agent and other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.5 shall be specifically enforceable against such
Grantor or such Pledgor, and such Grantor or such Pledgor hereby waives and
agrees not to assert any defense against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
the Credit Agreement.

 

  Section 6.6 Deficiency

Each Grantor and each Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations.



--------------------------------------------------------------------------------

  Section 6.7 Certain Additional Actions Regarding Intellectual Property

If any Event of Default shall have occurred and be continuing: (i) upon the
written demand of the Collateral Agent, each Grantor shall execute and deliver
to the Collateral Agent an assignment or assignments in favor of the Collateral
Agent, its designee, or in blank, of such Grantor’s rights in the Intellectual
Property included in the Collateral, in recordable form with respect to those
items of the Intellectual Property included in the Collateral consisting of
registered or applied-for Patents, Trademarks, Copyrights and/or Other
Proprietary Rights, and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof, and (ii) within five (5) Business Days
of written notice from the Collateral Agent, each Grantor shall make available
to the Collateral Agent, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ on the date of such notices
as the Collateral Agent may reasonably designate to permit such Grantor or the
Collateral Agent to continue, directly or indirectly, to produce, advertise, and
sell the products and services sold by such Grantor under the Intellectual
Property included in the Collateral of such Grantor, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf, at
Grantor’s expense.

 

  ARTICLE VII THE COLLATERAL AGENT

 

  Section 7.1 Collateral Agent’s Appointment as Attorney-in-Fact

(a) Each Grantor and each Pledgor hereby irrevocably constitutes and appoints
the Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor or such Pledgor and
in the name of such Grantor or such Pledgor or in its own name, for the purpose
of carrying out the terms of this Agreement, to take any appropriate action and
to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor and each Pledgor hereby gives the Collateral
Agent the power and right, on behalf of such Grantor or such Pledgor, without
notice to or assent by such Grantor or such Pledgor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of this Agreement (including all or any part of the premiums therefor and the
costs thereof);



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.1 (Code and
Other Remedies or 6.5 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral or
Pledgor Owned Collateral; or

(v) (A) direct any party liable for any payment under any Collateral or any
Pledgor Owned Collateral to make payment of any moneys due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct, (B) ask or demand for, collect, and receive payment of and receipt for,
any moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral or any Pledgor Owned Collateral, (C) sign
and indorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipt, draft against debtors, assignment, verification, notice and
other document in connection with any Collateral, (D) commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral or Pledgor Owned Collateral and to
enforce any other right in respect of any Collateral or Pledgor Owned
Collateral, (E) defend any suit, action or proceeding brought against such
Grantor or such Pledgor with respect to any Collateral or Pledgor Owned
Collateral, (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Collateral Agent shall in its sole discretion determine, including
the execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any Collateral or Pledgor Owned Collateral as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s or such Pledgor’s expense, at any time, or from time to time, all acts
and things that the Collateral Agent deems necessary to protect, preserve or
realize upon the Collateral or Pledgor Owned Collateral and the Collateral
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor or
such Pledgor might do.

Anything in this clause (a) to the contrary notwithstanding, the Collateral
Agent agrees that it shall not exercise any right under the power of attorney
provided for in subsections (iv) or (v) of this clause (a) unless an Event of
Default shall be continuing.

(b) If any Grantor or any Pledgor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1 (Collateral Agent’s Appointment as
Attorney-in-Fact), together with interest thereon at a rate per annum equal to
the rate per annum at which interest would then be payable on past due Revolving
Loans that are Base Rate Loans under the Credit Agreement, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor
or Pledgor, shall be payable by such Grantor or Pledgor to the Collateral Agent
on demand.



--------------------------------------------------------------------------------

(d) Each Grantor and each Pledgor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof and in accordance herewith. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

  Section 7.2 Duty of Collateral Agent

The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral and Pledgor Owned Collateral in its
possession shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account. Neither the Collateral Agent,
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any Collateral or Pledgor Owned Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral or
Pledgor Owned Collateral upon the request of any Grantor or Pledgor or any other
Person or to take any other action whatsoever with regard to any Collateral or
Pledgor Owned Collateral, except to the extent such failure is the result of the
gross negligence or willful misconduct of the Collateral Agent or other Secured
Party. The powers conferred on the Collateral Agent hereunder are solely to
protect the Collateral Agent’s interest in the Collateral and Pledgor Owned
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor or any Pledgor for any act or failure to act hereunder, except for their
own gross negligence or willful misconduct.

 

  Section 7.3 Filing and Recordation Financing Statements

(a) Each Grantor authorizes the Collateral Agent and its counsel and other
representatives, at any time and from time to time, to file or record financing
statements, amendments to financing statements, and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the security interests of the Collateral Agent
under this Agreement; provided that the Collateral Agent agrees to provide
copies to such Grantor of any such financing statements and other filing or
recording documents or instruments prior to or promptly after filing or
recording thereof. Such financing statements and amendments may contain a
description of the Collateral described as set forth herein or in any super
generic manner, including without limitation describing the Collateral as “all
personal property of the debtor, whether now owned or at any time acquired” or
words of similar effect. Each Grantor hereby also authorizes the Collateral
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements.

(b) Each Pledgor authorizes the Collateral Agent and its counsel and other
representatives, at any time and from time to time, to file or record financing
statements, amendments to financing statements, and other filing or recording
documents or instruments with respect to the Pledgor Owned Collateral without
the signature of such Pledgor in such form and in such offices as the Collateral
Agent reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement; provided that the Collateral Agent agrees



--------------------------------------------------------------------------------

to provide copies to such Pledgor of any such financing statements and other
filing or recording documents or instruments prior to or promptly after filing
or recording thereof. Such financing statements and amendments may contain a
description of any Pledgor Owned Collateral described as set forth herein or may
contain an indication or description of collateral that describes such property
in any other manner as the Collateral Agent may determine is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Pledgor Owned Collateral. Each Pledgor hereby also authorizes the Collateral
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements.

 

  Section 7.4 Authority of Collateral Agent

Each Grantor and each Pledgor acknowledges that the rights and responsibilities
of the Collateral Agent under this Agreement with respect to any action taken by
the Collateral Agent or the exercise or non-exercise by the Collateral Agent of
any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Collateral Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Collateral Agent and the Grantors
and Pledgors, the Collateral Agent shall be conclusively presumed to be acting
as agent for the Collateral Agent and the other Secured Parties with full and
valid authority so to act or refrain from acting, and no Grantor or Pledgor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

  ARTICLE VIII MISCELLANEOUS

 

  Section 8.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral or Pledgor Owned Collateral may be released) through
Pledge Amendments and Joinder Agreements, in substantially the form of Annex 1
(Form of Pledge Amendment) and Annex 2 (Form of Joinder Agreement) respectively,
in each case duly executed by the Collateral Agent and each Grantor and each
Pledgor directly affected thereby, and schedules may be updated from time to
time as provided herein.

 

  Section 8.2 Notices

All notices, requests and demands to or upon the Collateral Agent or any Grantor
or Pledgor hereunder shall be effected in the manner provided for in
Section 11.8 (Notices, Etc.) of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor or Pledgor shall be
addressed in care of the Parent at the Parent’s notice address set forth in such
Section 11.8.

 

  Section 8.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 8.1 (Amendments in
Writing)), delay, indulgence,



--------------------------------------------------------------------------------

omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

  Section 8.4 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and each Pledgor and shall inure to the benefit of the Collateral Agent and each
other Secured Party and their successors and assigns; provided, however, that no
Grantor or Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

 

  Section 8.5 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

  Section 8.6 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  Section 8.7 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

  Section 8.8 Entire Agreement

This Agreement and the other Loan Documents, and any separate letter agreements
with respect to fees and expenses payable to the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders (or any of them), embodies the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any part, but rather in accordance with the fair meaning
thereof.



--------------------------------------------------------------------------------

  Section 8.9 Governing Law

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

  Section 8.10 Additional Grantors and Pledgors

(a) If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Loan Parties shall be required to cause any Domestic
Subsidiary of the Parent that is not a Grantor to become a Grantor hereunder,
such Subsidiary shall execute and deliver to the Collateral Agent a Joinder
Agreement substantially in the form of Annex 2 (Form of Joinder Agreement) and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Grantor party hereto on the Effective Date.

(b) If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Loan Parties shall be required to cause any Subsidiary of
the Parent that is not a Pledgor to become a Pledgor hereunder, such Subsidiary
shall execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of Annex 2 (Form of Joinder Agreement) and shall
thereafter for all purposes be a party hereto and have the same rights, benefits
and obligations as a Pledgor party hereto on the Effective Date.

 

  Section 8.11 Release of Collateral

(a) After the termination of the Revolving Credit Commitments and payment in
full of all of the Secured Obligations (other than Last Out Qualified Secured
Obligations), the Collateral and Pledgor Owned Collateral shall be released from
the Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor and each Pledgor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral and Pledgor Owned Collateral shall revert to the Grantors and
Pledgors. At the request and sole expense of any Grantor or Pledgor following
any such termination, the Collateral Agent shall deliver to such Grantor or such
Pledgor any Collateral or Pledgor Owned Collateral of such Grantor or Pledgor
held by the Collateral Agent hereunder and execute and deliver to such Grantor
or such Pledgor such documents as such Grantor or such Pledgor shall reasonably
request to evidence such termination.

(b) Upon any disposition of Collateral or Pledgor Owned Collateral permitted by
the Loan Documents, such Collateral or such Pledgor Owned Collateral shall be
automatically and without necessity of further action by any Person be released
from the Lien created hereby. In connection therewith, the Collateral Agent, at
the request and sole expense of the Grantors or Pledgors, shall deliver to the
applicable Grantor or Pledgor any Collateral or Pledgor Owned Collateral of the
applicable Grantor or Pledgor held by the Collateral Agent hereunder and execute
and deliver to the applicable Grantor or Pledgor all releases or other



--------------------------------------------------------------------------------

documents reasonably necessary or desirable for the release of the Lien created
hereby on such Collateral or such Pledgor Owned Collateral. At the request and
sole expense of the Grantors or Pledgors, a Grantor or a Pledgor shall be
released from its obligations hereunder in the event that all the Stock of such
Grantor or Pledgor shall be so sold or disposed pursuant to a sale or
disposition permitted by the Loan Documents or, in the case of a Grantor, such
Grantor ceases to be a Loan Party.

 

  Section 8.12 Reinstatement

Each Grantor and each Pledgor further agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations (other than
Last-Out Qualified Secured Obligations) is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral or
Pledgor Owned Collateral are required to be returned by any Secured Party to
such Loan Party, its estate, trustee, receiver or any other party, including any
Grantor or Pledgor, under any bankruptcy law, state or federal law, common law
or equitable cause, then, to the extent of such payment or repayment, any Lien
or other Collateral securing such liability shall be and remain in full force
and effect, as fully as if such payment had never been made or, if prior thereto
the Lien granted hereby or other Collateral securing such liability hereunder
shall have been released or terminated by virtue of such cancellation or
surrender), such Lien or other Collateral shall be reinstated in full force and
effect, and such prior cancellation or surrender shall not diminish, release,
discharge, impair or otherwise affect any Lien or other Collateral securing the
obligations of any Grantor or Pledgor in respect of the amount of such payment;
provided, that any Lien on Collateral or Pledgor Owned Collateral securing
Last-Out Qualified Secured Obligations shall only remain in effect or be
reinstated pursuant to this Section 8.12 (Reinstatement) if a Lien on Collateral
or Pledgor Owned Collateral securing the other Secured Obligations remains in
effect or is reinstated pursuant to this Section 8.12 (Reinstatement).

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge and Security
Agreement to be duly executed and delivered as of the date first above written.

 

GRANTORS: UTI, (US) HOLDINGS, INC. UTI, UNITED STATES, INC., UTI INTEGRATED
LOGISTICS, LLC, UTI INVENTORY MANAGEMENT SOLUTIONS INC., MARKET INDUSTRIES, LTD.
MARKET TRANSPORT, LTD., SAMMONS TRANSPORTATION, INC., INTRANSIT, INC.
CONCENTREK, INC., By:  

 

  Name:   Lance D’Amico   Title:   Authorized Officer PLEDGOR: UTI (NETHERLANDS)
HOLDINGS B.V. By:  

 

  Name:   Lance D’Amico   Title:   Authorized Officer



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: CITIBANK, N.A., as
Collateral Agent By:  

 

  Name:   Matthew Paquin   Title:   Vice President and Director



--------------------------------------------------------------------------------

Exhibit H-2

Form of Canadian Pledge and Security Agreement

CANADIAN PLEDGE AND SECURITY AGREEMENT

Dated as of March 27, 2014

among

UTi, Canada, Inc. and

UTi Canada Contract Logistics Inc.

each as a Grantor,

UTi Canada Contract Logistics Inc. and

UTi (Netherlands) Holdings B.V.

each as a Pledgor,

Each Other Grantor and Pledgor

From Time to Time Party Hereto

and

CITIBANK, N.A.

as Collateral Agent



--------------------------------------------------------------------------------

This CANADIAN PLEDGE AND SECURITY AGREEMENT, dated as of March 27, 2014, by each
of the Persons signatory hereto under the heading “GRANTORS” and each other Loan
Party from time to time party hereto as a grantor hereunder (each a “Grantor”
and, collectively, the “Grantors”) and by UTi Canada Contract Logistics Inc. and
UTi (Netherlands) Holdings B.V., a Dutch corporation and each other Loan Party
from time to time party hereto as a pledgor hereunder (each a “Pledgor” and,
collectively, the “Pledgors”), in favour of CITIBANK, N.A. (“Citibank”), as
collateral agent for the Secured Parties (as defined in the Credit Agreement
referred to below) (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of March 27, 2014 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among UTi, United States, Inc., UTi Integrated Logistics,
LLC, UTi Inventory Management Solutions Inc., Market Transport, Ltd., Sammons
Transportation, Inc., Concentrek, Inc, InTransit Inc. and UTi, Canada, Inc.,
each as a Borrower, UTi Worldwide Inc., as a Guarantor (the “Parent”), UTi
(Netherlands) Holdings B.V., as a Guarantor, certain subsidiaries of Parent, the
lenders from time to time party thereto (the “Lenders”), the Issuers, Citibank,
as administrative agent (in such capacity, the “Administrative Agent”), the
Collateral Agent and the other parties thereto, the Lenders and Issuers have
severally agreed to make extensions of credit to the Borrowers, upon the terms
and subject to the conditions set forth therein;

WHEREAS, the Grantors and the Pledgors are party to a Guaranty pursuant to which
they have guaranteed the Obligations;

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors and the Pledgors in existence on the Effective Date
shall have executed and delivered this Agreement to the Collateral Agent; and

WHEREAS, each Grantor and each Pledgor will receive substantial direct and
indirect benefits from the making of the Loans, the issuance of the Letters of
Credit and the granting of the other financial accommodations to the Borrowers
under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuers, the Collateral Agent and the Administrative Agent to enter into the
Credit Agreement and to induce the Lenders and the Issuers to make their
respective extensions of credit to the Borrowers thereunder, each Grantor and
each Pledgor hereby agrees with the Collateral Agent as follows:

 

  ARTICLE I DEFINED TERMS

 

  Section 1.1 Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

(b) Terms used herein without definition that are defined in the PPSA have the
meanings given to them in the PPSA, including the following terms (which are
capitalized herein):

“Accessions”

“Financing Change Statement”

“Financing Statement”

“Investment Property”

“Money”

(c) Terms used herein without definition that are defined in the STA have the
meanings given to them in the STA, including the following terms (which are
capitalized herein):

“Certificated Security”

“Entitlement Holder”

“Entitlement Order”

“Financial Asset”

“Securities Account”

“Securities Intermediary”

“Security”

“Security Entitlement”

“Uncertificated Security”

(d) The following terms shall have the following meanings:

“Accounts” means all “accounts,” as such term is defined in the PPSA, now owned
or hereafter acquired by each Grantor and, in any event, includes all accounts
due or accruing due and all agreements, books, accounts receivable, other
receivables, book debts, claims and demand of every nature and kind and other
forms of monetary obligations (other than forms of monetary obligations
evidenced by Chattel Paper, Securities or Instruments) now owned or hereafter
received or acquired by or belonging or owing to such Grantor, whether or not
yet earned by performance on the part of such Grantor and all invoices, letters,
documents and papers recording, evidencing or relating thereto.

“Additional Pledged Collateral” means any Pledged Collateral acquired by any
Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.

“Additional Pledged Stock” means any Pledgor Owned Pledged Stock acquired by any
Pledgor after the date hereof and in which a security interest is granted
pursuant to Section 3.1 (Pledge), including, to the extent a security interest
is granted therein pursuant to Section 3.1 (Pledge), (i) all Stock and Stock
Equivalents of any Canadian Subsidiary or Foreign Subsidiary



--------------------------------------------------------------------------------

that are acquired by any Pledgor after the date hereof, together with all
certificates, instruments or other documents representing any of the foregoing
and all Security Entitlements of any Pledgor in respect of any of the foregoing
and (ii) all interest, cash, Instruments and other property or Proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of the foregoing.

“Agreement” means this Pledge and Security Agreement.

“Blocked Account Agreement” means an agreement, in form and substance
satisfactory to the Collateral Agent, among each Grantor, a banking institution
holding such Grantor’s funds, and the Collateral Agent with respect to
collection and control of all deposits and balances held in a Deposit Account
maintained by such Grantor with such banking institution.

“Canadian Subsidiary” means, with respect to any Grantor or Pledgor, any
corporation, partnership, LLC or other business entity (i) which is organized
under the laws of a province of Canada or the federal laws of Canada and (ii) of
which an aggregate of more than 50% of the outstanding classes of capital stock
entitled to vote is, at the time, owned by such Grantor or Pledgor.

“Chattel Paper” (i) means all “chattel paper” as defined in the PPSA and
(ii) includes all such chattel paper in which any Grantor now or hereafter has
an interest, and any part of such interest.

“Collateral” has the meaning specified in Section 2.1 (Collateral).

“Control” means, with respect to a specified form of Investment Property,
“control” as defined in sections 23 through 26 of the STA as applicable to such
form of Investment Property.

“Copyright Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in, to or
under any Copyright (including the grant of any right to copy, publicly perform,
create derivative works, manufacture, distribute, exploit or sell materials
derived from any Copyright) or otherwise providing for a covenant not to sue for
infringement or other violation of any Copyright (whether a Grantor is licensee
or licensor thereunder) and all renewals and extensions thereof and all rights
of any Grantor under any such agreements.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Annex 3 hereto.

“Copyrights” means all copyrights arising under the laws of Canada, any other
country or any political subdivision thereof (whether statutory or common law,
whether registered or unregistered and whether published or unpublished),
together with any and all (a) registrations and recordings thereof and all
applications in connection therewith, including all registrations, recordings
and applications in the Canadian Intellectual Property Office or the United
States Copyright Office or in any foreign counterparts thereof, (b) renewals and
extensions thereof, (c) rights and privileges arising under applicable law with
respect to such copyrights, (d) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect thereto, including
damages for past, present and future infringements or other violations thereof,
(e) rights to sue for past, present or future infringements or other violations
thereof, and (f) rights corresponding thereto throughout the world.



--------------------------------------------------------------------------------

“Deposit Accounts” means any demand, time, savings, passbook or like account
maintained with a depository institution.

“Design Licenses” means any and all agreements, licenses and covenants (whether
or not in writing) providing for the granting of any right in, to or under any
Designs or industrial designs, (whether a Grantor is licensee or licensor
thereunder) and all renewals and extensions thereof and all rights of any
Grantor under any such agreements, subject, in each case, to the terms of such
license agreements and the right to prepare for sale, sell and advertise for
sale, all inventory now or hereafter covered by such licenses.

“Designs” means, all rights, title and interest in and to the following: (a) all
industrial designs and intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Industrial Design Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

“Documents of Title” (i) means all “documents of title” as defined in the PPSA
and (ii) includes, without limitation, all documents of title, whether
negotiable or non-negotiable, including, without limitation, all warehouse
receipts and bills of lading, in which the Grantor now or hereafter has an
interest, and any part thereof.

“Equipment” means: (i) all “equipment” as defined in the PPSA, (ii) all
machinery, manufacturing equipment, data processing equipment, computers, office
equipment, furnishings, furniture, appliances, and tools (in each case,
regardless of whether characterized as equipment under the PPSA), (iii) all
fixtures and (iv) all accessions or additions thereto, all parts thereof,
whether or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing.

“Excluded Perfection Collateral” means, collectively, (i) the Excluded Deposit
Accounts, (ii) any motor vehicles, vessels and aircraft or other property
subject to a certificate of title statute, and (iii) letter of credit rights
that are not supporting obligations.

“Excluded Property” means (a) any right, title or interest of a Grantor under or
in any contracts or agreements (collectively, “Restrictive Agreements”) that
would otherwise be included in the Collateral (and such Restrictive Agreements
shall not be deemed to constitute a part of the Collateral) for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the PPSA or other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements),
(b) the last day of the term of any lease or agreement therefor but upon the
enforcement of the security interest granted hereby in the Collateral, a Grantor
shall stand possessed of such last day in trust to assign the same to any person
acquiring such term, (c) the term “Goods” when used herein shall not include
“consumer goods” of a Grantor as that term is defined in the PPSA, (d) a
Grantor’s grant of security in Trade-marks (as defined in the Trade-marks Act
(Canada)) under this Agreement shall be limited to a grant by such Grantor of a



--------------------------------------------------------------------------------

security interest in all of such Grantor’s right, title and interest in such
Trade-marks, and (e) fixed or capital assets subject to Liens permitted under
Section 8.2(e) of the Credit Agreement unless the Collateral Agent’s Lien is
subordinated as permitted pursuant to Section 10.8(b)(ii) of the Credit
Agreement; provided, however, “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).

“Foreign Subsidiary” means, with respect to any Grantor, any corporation,
partnership, LLC or other business entity (i) which is organized under the laws
of a jurisdiction other than the laws of a province of Canada or the federal
laws of Canada and (ii) of which an aggregate of more than 50% of the
outstanding classes of capital stock entitled to vote is, at the time, owned by
such Grantor.

“General Intangibles” (i) means all “intangibles” as defined in the PPSA and
(ii) includes, without limitation, all interest rate or currency protection or
hedging arrangements, all tax refunds, all rights in action, and all licenses,
permits, concessions and authorizations, (in each case, regardless of whether
characterized as intangibles under the PPSA).

“Goods” (i) means all “goods” as defined in the PPSA and (ii) includes, without
limitation, all Inventory and Equipment, provided that the term “Goods” when
used herein does not include “consumer goods” as that term is defined in the
PPSA.

“Instruments” means all “instruments” as defined in the PPSA and (ii) shall
include all letters of credit, advices of and all other instruments in which a
Grantor now or hereafter has an interest, and any part thereof.

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under Canada,
multinational or foreign laws or otherwise, including without limitation,
Copyrights, Patents, Trade-marks, Designs, Other Proprietary Rights and
Intellectual Property Licenses, all rights corresponding thereto throughout the
world, and the right to sue at law or in equity or otherwise recover for any
past, present or future infringement, dilution, misappropriation, breaches or
other violation or impairment thereof, including the right to receive all
Proceeds therefrom, including without limitation license fees, royalties,
income, payments, claims, damages and proceeds of suit, now or hereafter due
and/or payable with respect thereto, including, without limitation, damages,
claims and payments for past, present or future infringements, misappropriations
or other violations thereof.

“Intellectual Property Licenses” means, collectively, Copyright Licenses, Patent
Licenses, Design Licenses, Trade-mark Licenses and, any and all other
agreements, licenses and covenants not to sue (whether in writing or not)
granting any right in, to or under any Intellectual Property (whether a Grantor
is licensee or licensor thereunder), together with any and all and all renewals
and extensions thereof and all rights of any Grantor under any such agreements.

“Inventory” means: (i) all “inventory” as defined in the PPSA and (ii) includes,
without limitation, all goods held for sale or lease or to be furnished under
contracts of service or so leased or furnished, all raw materials, spare and
replacement parts, manufacturing supplies, subassemblies, work in process,
finished goods, and materials used or consumed in the manufacture, packing,
shipping, advertising, selling, leasing, furnishing or production of such
inventory or otherwise used or consumed in any of the Grantors’ respective
businesses; all goods



--------------------------------------------------------------------------------

in which a Grantor has an interest in mass or a joint or other interest or right
of any kind; and all goods which are returned to or repossessed by a Grantor,
and all accessions thereto and products thereof (in each case, regardless of
whether characterized as inventory under the PPSA).

“Investment Property Control Agreement” means: (a) with respect to any
Uncertificated Securities included in the Collateral, an agreement between the
issuer of such Uncertificated Securities and another Person whereby such issuer
agrees to comply with instructions that are originated by such Person in respect
of such Uncertificated Securities, without the further consent of the Grantor;
and (b) with respect to any Security Entitlements in respect of Financial Assets
included in the Collateral, an agreement between the Securities Intermediary in
respect of such Security Entitlements and another Person pursuant to which such
Securities Intermediary agrees to comply with any Entitlement Orders with
respect to such Security Entitlements that are originated by such Person,
without the further consent of any Grantor.

“LLC” means each limited liability company in which a Grantor or a Pledgor has
an interest, including those set forth on Schedule 2 (Pledged Collateral).

“LLC Agreement” means each membership agreement or operating agreement with
respect to an LLC, as each such agreement has heretofore been, and may hereafter
be, amended, restated, supplemented or otherwise modified from time to time.

“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Grantor and (i) material to the business, results of operations,
prospects or condition, financial or otherwise, of the Grantors, taken as a
whole, or (ii) or otherwise, to such Grantor’s knowledge, of material value.

“Other Proprietary Rights” means, collectively, all rights, priorities and
privileges relating trade secrets and confidential or proprietary information,
data and databases, know-how and processes, designs, inventions, technology and
software and any other intangible rights, to the extent not covered by the
definitions of Copyrights, Patents, Designs and Trade-marks, whether statutory
or common law, whether registered or unregistered, and whether established or
registered in Canada or any other country or any political subdivision thereof,
together with any and all registrations and applications for the foregoing.

“Partnership” means each partnership in which a Grantor or a Pledgor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.

“Patent License” means any and all agreements, licenses and covenants (whether
or not in writing) providing for the granting of any right in or to any Patent
or otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (whether the relevant Grantor is licensee or licensor
thereunder) and all extensions and renewals thereof and all rights of any
Grantor under any such agreements.



--------------------------------------------------------------------------------

“Patent Security Agreement” shall mean an agreement substantially in the form of
Annex 4 hereto.

“Patents” means all patents, patent applications, certificates of inventions,
and industrial designs (whether established or registered or recorded in Canada,
any other country or any political subdivision thereof), together with any and
all (a) inventions described and claimed therein, (b) reissues, divisions,
continuations, extensions and continuations-in-part thereof, (c) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect thereto, including damages and payments for past, present or future
infringements or other violations thereof, (d) rights to sue for past, present
or future infringements or other violations thereof, and (e) rights
corresponding thereto throughout the world.

“Pledged Certificated Stock” means all Certificated Securities and any other
Stock and Stock Equivalent of a Person evidenced by a certificate, Instrument or
other equivalent document, in each case owned by any Grantor, including all
Stock listed on Schedule 2 (Pledged Collateral).

“Pledged Collateral” means, collectively, the Pledged Stock, Pledged Debt
Instruments, and all Instruments and Securities held by any Grantor or credited
to a Securities Account maintained by or for the benefit of such Grantor,
whether or not delivered to the Collateral Agent pursuant to this Agreement and
whether or not under the Control of the Collateral Agent.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
Instruments evidencing any Indebtedness owed to such Grantor, including all
Indebtedness described on Schedule 2 (Pledged Collateral) issued by the obligors
named therein.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledgor Owned Collateral” has the meaning specified in Section 3.1 (Pledge).

“Pledgor Owned Pledged Certificated Stock” means all Certificated Securities and
any other Stock and Stock Equivalents of a Canadian Subsidiary or a Foreign
Subsidiary evidenced by a certificate, Instrument or other equivalent document,
in each case owned by any Pledgor, including all stock listed on Schedule 2
(Pledged Collateral).

“Pledgor Owned Pledged Stock” means all Pledgor Owned Pledged Certificated Stock
and all Pledgor Owned Pledged Uncertificated Stock.

“Pledgor Owned Pledged Uncertificated Stock” means any Stock or Stock Equivalent
of any Canadian Subsidiary or Foreign Subsidiary owned by a Pledgor that is not
Pledged Certificated Stock, including all right, title and interest of any
Pledgor as a limited or general partner in any Partnership that is a Canadian
Subsidiary or a Foreign Subsidiary or as a member of any LLC that is a Canadian
Subsidiary or a Foreign Subsidiary and all right, title and interest of any
Pledgor in, to and under any Partnership Agreement or LLC Agreement to which it
is a party.



--------------------------------------------------------------------------------

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any Partnership or as a member
of any LLC and all right, title and interest of any Grantor in, to and under any
Partnership Agreement or LLC Agreement to which it is a party.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto and minister’s orders thereunder, provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
Lien created hereunder on the Collateral is governed by the personal property
security legislation or other applicable legislation with respect to personal
property security as in effect in a jurisdiction other than Ontario, “PPSA”
means the Personal Property Security Act or such other applicable legislation as
in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Proceeds” (i) shall mean all “proceeds” as defined in the PPSA and (ii) shall
include, without limitation, whatever is receivable or received when Collateral
or proceeds are sold, leased, licensed, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.

“Receivables” means the Accounts, Chattel Paper, Documents of Title, Instruments
and any other rights or claims to receive money which are General Intangibles or
which are otherwise included as Collateral.

“Securities” means (i) a “security” as defined in the STA, or if no STA is in
force in the applicable jurisdiction, the PPSA of such jurisdiction; (ii) any
stock, shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement,
options, warrants, bonds, debentures, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing; and (iii) any Security Entitlements to any of the foregoing.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to the Collateral Agent, executed by the relevant Grantor, the
Collateral Agent and the relevant Approved Securities Intermediary.

“Securities Act” means the Securities Act (Ontario), including the regulations
thereto.

“STA” means the Securities Transfer Act, 2006 (Ontario), including the
regulations thereto, provided that, to the extent that perfection or the effect
of perfection or non-perfection or the priority of any Lien created hereunder on
Collateral that is Investment Property is governed by the laws in effect in any
province or territory of Canada other than Ontario in which there is in force
legislation substantially the same as the Securities Transfer Act, 2006
(Ontario) (an “Other STA Province”), then “STA” shall mean such other
legislation as in effect from time to time in such Other STA Province for
purposes of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the



--------------------------------------------------------------------------------

effect of perfection or non-perfection or the priority of any Lien created
hereunder on the Collateral is governed by the laws of a jurisdiction other than
Ontario or an Other STA Province, then references herein to the STA shall be
disregarded except for the terms “Certificated Security” and “Uncertificated
Security”, which shall have the meanings herein as defined in the Securities
Transfer Act, 2006 (Ontario) regardless of whether the STA is in force in the
applicable jurisdiction.

“Trade-mark Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trade-mark or otherwise providing for a covenant not to sue for infringement,
dilution or other violation of any Trade-mark or permitting co-existence with
respect to a Trade-mark (whether the relevant Grantor is licensee or licensor
thereunder) and any and all extensions and renewals thereof and all rights of
any Grantor under any such agreement.

“Trade-mark Security Agreement” shall mean an agreement substantially in the
form of Annex 5 hereto.

“Trade-marks” means all trade-marks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, slogans, certification marks, trade dress, Internet domain names, and
other source or business identifiers, whether statutory or common law, whether
registered or unregistered, and whether established or registered in Canada or
any other country or any political subdivision thereof, together with any and
all (a) goodwill associated therewith, (b) registrations and recordings thereof
and all applications for any of the foregoing, (c) rights to obtain all renewals
thereof, (d) rights and privileges arising under applicable law with respect to
the use of any of the foregoing, (e) income, fees, royalties, damages and
payments now and hereafter due and/or payable with respect thereto, including
damages, claims and payments for past, present or future infringements,
dilutions or other violations thereof, (f) right to sue for past, present and
future infringements, dilutions or other violations thereof, and (g) rights
corresponding thereto throughout the world.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, either of the perfection or priority of the
Collateral Agent’s security interest for the benefit of the Secured Parties in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or priority and for purposes
of definitions related to such provisions.

 

  Section 1.2 Certain Other Terms

(a) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding” and the word “through”
means “to and including.”

(b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms
refer to this Agreement as a whole and not to any particular Article, Section,
subsection or clause in this Agreement.



--------------------------------------------------------------------------------

(c) References herein to an Annex, Schedule, Article, Section, subsection or
clause refer to the appropriate Annex or Schedule to, or Article, Section,
subsection or clause in this Agreement.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Where the context requires, provisions relating to any Collateral, when used
in relation to a Grantor, shall refer to such Grantor’s Collateral or any
relevant part thereof.

(f) Any reference in this Agreement to a Loan Document shall include all
appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.

(g) The term “including” means “including without limitation” except when used
in the computation of time periods.

(h) The terms “Lender,” “Issuer,” “Collateral Agent” “Administrative Agent” and
“Secured Party” include their respective successors.

(i) References in this Agreement to any statute shall be to such statute as
amended, modified or supplemented from time to time.

 

  ARTICLE II GRANT OF SECURITY INTEREST

 

  Section 2.1 Collateral

For the purposes of this Agreement, subject to the proviso in Section 2.2(a),
all of the following property now owned or at any time hereafter acquired by a
Grantor or in which a Grantor now has or at any time in the future may acquire
any right, title or interests is collectively referred to as the “Collateral”:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents of Title;

(e) all Equipment;

(f) all fixtures;

(g) all General Intangibles;

(h) all Goods;



--------------------------------------------------------------------------------

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all letters of credit;

(n) all Money;

(o) all Receivables;

(p) all Securities;

(q) all Securities Accounts;

(r) all books and records pertaining to the property described in this
Section 2.1 (Collateral);

(s) all other assets and personal property of such Grantor, whether tangible or
intangible and wherever located;

(t) all property of any Grantor held by the Collateral Agent, any other Secured
Party, including all property of every description, in the possession or custody
of or in transit to such Person for any purpose, including safekeeping,
collection or pledge, for the account of such Grantor or as to which such
Grantor may have any right or power;

(u) all Proceeds of any or all of the foregoing; and

(v) all accessions to, substitutions for and replacements and insurance proceeds
and products of any or all of the foregoing.

 

  Section 2.2 Grant of Security Interest in Collateral

(a) Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral of such Grantor; provided, however, that “Collateral” shall not
include, and the security interest granted in this Section 2.2(a) (Grant of
Security Interest in Collateral) shall not attach to, any Excluded Property; and
provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
such property ceases to be Excluded Property to constitute Collateral and the
security interest granted in this Section 2.2(a) (Grant of Security Interest in
Collateral) shall immediately attach at such time.



--------------------------------------------------------------------------------

(b) Each Grantor and each Pledgor hereby acknowledge that (a) value has been
given by the Collateral Agent to such Grantor and Pledgor; (b) each Grantor and
each Pledgor has rights in the Collateral in which it has granted a security
interest; (c) this Agreement constitutes a security agreement as that term is
defined in the PPSA; and (d) the security interest attaches upon the execution
of this Agreement (or in the case of any after-acquired property, at the time of
acquisition thereof).

 

  ARTICLE III PLEDGE OF SECURITIES

Section 3.1 Pledge. Each Pledgor, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations, hereby mortgages, pledges
and hypothecates to the Collateral Agent for the benefit of the Secured Parties,
and grants to the Collateral Agent for the benefit of the Secured Parties a lien
on and security interest in, all of its right, title and interest in, to and
under (i) all Pledgor Owned Pledged Stock now owned or hereafter acquired by
such Pledgor or in which a Pledgor now has or at any time in the future may
acquire any right, title or interests and (ii) all dividends, Money, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, supporting
obligations supporting the Pledgor Owned Pledged Stock and all other Proceeds
received in respect of the Pledgor Owned Pledged Stock (the items referred to in
clauses (i) and (ii) above being collectively referred to as the “Pledgor Owned
Collateral”).

 

  Section 3.2 Representations and Warranties of the Pledgors.

Each Pledgor hereby represents and warrants each of the following to the
Administrative Agent, the Collateral Agent, the Lenders, the Issuers and the
other Secured Parties:

(a) Title; No Other Liens

Except for the Lien granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Pledgor Owned Collateral under the
Credit Agreement, such Pledgor is the record and beneficial owner of the Pledgor
Owned Collateral pledged by it hereunder constituting Certificated Securities
and has rights in or the power to transfer each other item of Pledgor Owned
Collateral in which a Lien is granted by it hereunder, free and clear of any
Lien.

(b) Perfection and Priority

The security interest granted by the Pledgors pursuant to this Agreement shall
constitute a valid security interest in favour of the Collateral Agent in the
Pledgor Owned Collateral. Such security interest constitutes a perfected
security interest in all Pledgor Owned Collateral in which a security interest
may be perfected by filing, recording or registering a Financing Statement and
possession pursuant to the PPSA. Such security interest shall also
(a) constitute a perfected security interest in all Pledgor Owned Collateral in
which a security interest may be perfected by the delivery to the Collateral
Agent of all Pledgor Owned Pledged Stock consisting of Certificated Securities,
in each case endorsed by an effective endorsement for transfer to the Collateral
Agent or in blank, and (b) be prior to all other Liens on the Pledgor Owned
Collateral except for Customary Permitted Liens having priority over the
Collateral Agent’s Lien by operation of law.



--------------------------------------------------------------------------------

(c) Pledgor Owned Pledged Stock

(i) The Pledgor Owned Pledged Stock pledged hereunder by such Pledgor is listed
on Schedule 2 (Pledged Collateral) and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

(ii) All of the Pledgor Owned Pledged Stock pledged hereunder by such Pledgor
(other than Pledgor Owned Pledged Stock in limited liability companies and
partnerships) has been duly and validly issued and is fully paid and
nonassessable.

(iii) All Pledgor Owned Pledged Stock and, if applicable, any Additional Pledged
Stock, consisting of Certificated Securities has been delivered to the
Collateral Agent in accordance with Section 3.3(c).

(iv) Other than Pledgor Owned Pledged Stock constituting General Intangibles,
there is no Pledgor Owned Pledged Stock other than that represented by
Certificated Securities in the possession of the Collateral Agent.

(v) To the extent that the Constituent Documents of any Person governing any
Pledgor Owned Pledged Stock prohibit or restrict (i) the Collateral Agent from
exercising any or all of the rights of the Pledgor granting the security
interest therein, and (ii) a transferee or assignee of Stock of such Person from
becoming a member, partner or, as the case may be, other holder of such Pledgor
Owned Pledged Stock to the same extent as the Pledgor in such Person entitled to
participate in the management of such Person and, upon the transfer of the
entire interest of such Pledgor, with such Pledgor ceasing to be a member,
partner or, as the case may be, other holder of such Pledgor Owned Pledged
Stock, the Pledgor has taken and will take all steps as requested by the
Collateral Agent for approval of the rights and actions referred to in (i) and
(ii) above.

(d) Jurisdiction of Organization; Chief Executive Office

On the date hereof, such Pledgor’s jurisdiction of organization, incorporation
or amalgamation, legal name, organizational identification number, if any, and
the location of such Pledgor’s chief executive office (and domicile for the
purposes of the Quebec Civil Code) (if more than one place of business) or sole
place of business is specified on Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) and such Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) also lists all jurisdictions of incorporation, legal
names and locations of such Pledgor’s chief executive office and domicile or
sole place of business for the five years preceding the date hereof.



--------------------------------------------------------------------------------

  Section 3.3 Covenants of the Pledgors.

Each Pledgor agrees with the Collateral Agent to the following, as long as any
Obligation (other than contingent indemnification Obligations for which no claim
has been made) or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

(a) Generally

Such Pledgor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Pledgor Owned Collateral, except for Customary Permitted Liens having priority
over the Collateral Agent’s Lien by operation of law or otherwise as permitted
under the Credit Agreement, (b) not sell, transfer or assign (by operation of
law or otherwise) any Pledgor Owned Collateral except as permitted under the
Credit Agreement, (c) not enter into any agreement or undertaking restricting
the right or ability of such Pledgor or the Collateral Agent to sell, assign or
transfer any Pledgor Owned Collateral if such restriction would have a Material
Adverse Effect and (d) promptly notify the Collateral Agent of its entry into
any agreement or assumption of undertaking that restricts the ability to sell,
assign or transfer any Pledgor Owned Collateral regardless of whether or not it
has a Material Adverse Effect.

(b) Maintenance of Perfected Security Interest; Further Documentation

(i) Except as otherwise permitted by the Credit Agreement, such Pledgor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 3.2(b) (Perfection
and Priority) and shall defend such security interest against the claims and
demands of all Persons.

(ii) Such Pledgor shall furnish to the Collateral Agent from time to time, but
not more than once during a Fiscal Quarter unless there is a continuing Event of
Default, statements and schedules further identifying and describing the Pledgor
Owned Collateral and such other reports in connection with the Pledgor Owned
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail and in form and substance reasonably satisfactory to the Collateral
Agent.

(iii) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Pledgor, such Pledgor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any Financing Statements or Financing Change Statements
required under the PPSA in effect in any jurisdiction with respect to the
security interest created hereby.

(c) Pledged Stock

(i) Such Pledgor shall deliver to the Collateral Agent, all certificates
representing or evidencing any Pledgor Owned Pledged Stock (including Additional
Pledged Stock), whether now existing or hereafter acquired, in suitable form for
transfer by delivery or, as applicable, accompanied by such Pledgor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent, together, in respect of any Additional Pledged Stock, with a Pledge
Amendment, duly executed by such Pledgor, in



--------------------------------------------------------------------------------

substantially the form of Annex 1 (Form of Pledge Amendment), if such Pledgor is
a new Pledgor, a Joinder Agreement duly executed by such Pledgor, in
substantially the form of Annex 2 (Form of Joinder Agreement), or such other
documentation acceptable to the Collateral Agent. Such Pledgor authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement. During the
continuance of an Event of Default, the Collateral Agent shall have the right,
at any time in its discretion and without notice to the Pledgor, to transfer to
or to register in its name or in the name of its nominees any Pledgor Owned
Pledged Stock.

(ii) Except as provided in Article VI (Remedial Provisions), such Pledgor shall
be entitled to receive all cash dividends paid in respect of the Pledgor Owned
Pledged Stock (other than liquidating or distributing dividends) with respect to
the Pledgor Owned Pledged Stock. Any sums paid upon or in respect of any Pledgor
Owned Pledged Stock upon the liquidation or dissolution of any issuer of any
Pledgor Owned Pledged Stock, any distribution of capital made on or in respect
of any Pledgor Owned Pledged Stock or any property distributed upon or with
respect to any Pledgor Owned Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledgor Owned Pledged Stock or
pursuant to the reorganization thereof shall, unless otherwise subject to a
perfected security interest in favour of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Secured Obligations. If any sum of money or property so paid or
distributed in respect of any Pledgor Owned Pledged Stock shall be received by
such Pledgor, such Pledgor shall, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property in trust for the
Collateral Agent, segregated from other funds of such Pledgor, as additional
security for the Secured Obligations.

(iii) Except as provided in Article VI (Remedial Provisions), such Pledgor shall
be entitled to exercise all voting, consent and corporate, partnership, LLC and
similar rights with respect to the Pledgor Owned Pledged Stock; provided,
however, that no vote shall be cast, consent given or right exercised or other
action taken by such Pledgor that would materially impair the Pledgor Owned
Pledged Stock, be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Loan Document or, without
prior notice to the Collateral Agent enable or permit any issuer of Pledgor
Owned Pledged Stock to issue any Stock or other equity Securities of any nature
or to issue any other securities convertible into or granting the right to
purchase or exchange for any Stock or other equity Securities of any nature of
any issuer of Pledgor Owned Pledged Stock.

(iv) In the case of each Grantor and each Pledgor that is an issuer of Pledgor
Owned Pledged Stock, such Grantor or Pledgor agrees to be bound by the terms of
this Agreement relating to the Pledgor Owned Pledged Stock issued by it and
shall comply with such terms insofar as such terms are applicable to it. In the
case of any Pledgor that is a holder of any Stock or Stock Equivalent in any
Person that is an issuer of Pledgor Owned Pledged Stock, such Pledgor consents
to (i) the exercise of the rights granted to the Collateral Agent hereunder
(including those described in Section 6.4 (Pledged Collateral)), and (ii) the
pledge by each other Pledgor, pursuant to the terms hereof, of the Pledgor Owned
Pledged Stock in such Person and to the transfer of such Pledgor Owned Pledged
Stock to the Collateral Agent or its nominee and to the substitution of the



--------------------------------------------------------------------------------

Collateral Agent or its nominee as a holder of such Pledgor Owned Pledged Stock
with all the rights, powers and duties of other holders of Pledgor Owned Pledged
Stock of the same class and, if such Pledgor having pledged such Pledgor Owned
Pledged Stock hereunder had any right, power or duty at the time of such pledge
or at the time of such substitution beyond that of such other holders, with all
such additional rights, powers and duties. Such Grantor and such Pledgor agrees
to execute and deliver to the Collateral Agent such certificates, agreements and
other documents as may be necessary to evidence, formalize or otherwise give
effect to the consents given in this Section 3.3(c)(iv).

(v) Such Pledgor shall not, without the consent of the Collateral Agent, agree
to any amendment of any Constituent Document that in any way materially and
adversely affects the perfection of the security interest of the Collateral
Agent in the Pledgor Owned Collateral pledged by such Pledgor hereunder,
including any election to turn any previously uncertificated Stock that is part
of the Pledgor Owned Collateral into certificated Stock.

(d) Changes in Location, Name, Etc. Except upon 15 days’ prior written notice to
the Collateral Agent and delivery to the Collateral Agent of all additional
documents reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein, such
Pledgor shall not change its jurisdiction of organization or the location of its
chief executive office, domicile or sole place of business, in each case from
that referred to in Section 3.2(d) (Jurisdiction of Organization; Chief
Executive Office) or (ii) change its name, identity or corporate structure to
such an extent that any Financing Statement filed in connection with this
Agreement would become misleading.

 

  ARTICLE IV REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants each of the following to the
Administrative Agent, the Collateral Agent, the Lenders, the Issuers and the
other Secured Parties:

 

  Section 4.1 Title; No Other Liens

Except for the Lien granted to the Collateral Agent pursuant to this Agreement
and the other Liens permitted to exist on the Collateral under the Credit
Agreement, such Grantor is the record and beneficial owner of the Pledged
Collateral pledged by it hereunder constituting Instruments or Certificated
Securities, is the Entitlement Holder of all such Pledged Collateral
constituting Investment Property held in a Securities Account and has rights in
or the power to transfer each other item of Collateral in which a Lien is
granted by it hereunder, free and clear of any Lien.

 

  Section 4.2 Perfection and Priority

The security interest granted pursuant to this Agreement shall constitute a
valid security interest in favour of the Collateral Agent in the Collateral.
Subject to the completion of the filings and other actions specified on Schedule
3 (Filings) (which, in the case of all filings and other documents referred to
on such schedule other than filings in jurisdictions where such Grantor does not
have or maintain tangible personal property with a net book value of $500,000



--------------------------------------------------------------------------------

or more, as indicated in the Perfection Certificate dated as of the date hereof
and executed by, inter alia, the Grantors, have been received by the Collateral
Agent in due form for filing), such security interest constitutes a perfected
security interest in all Collateral (other than Excluded Perfection Collateral)
in which a security interest may be perfected (a) by filing, recording or
registering a Financing Statement or Financing Change Statement pursuant to the
PPSA or (b) by filing with the Canadian Intellectual Property Office or with the
Canadian Industrial Design Office, as applicable. Such security interest shall
also constitute a perfected security interest in all Collateral (other than
Excluded Perfection Collateral) in which a security interest may be perfected by
(i) the delivery to the Collateral Agent of Collateral consisting of Instruments
and Certificated Securities, in each case endorsed by an effective endorsement
for transfer to the Collateral Agent or in blank, and (ii) the execution of
Securities Account Control Agreements with respect to Investment Property not in
certificated form when delivered or executed in accordance with the Credit
Agreement. Such security interest shall be prior to all other Liens on the
Collateral except for Customary Permitted Liens having priority over the
Collateral Agent’s Lien by operation of law and other Liens permitted under
Section 8.2 of the Credit Agreement to have equal or greater priority than the
Collateral Agent’s Lien.

 

  Section 4.3 Jurisdiction of Organization; Chief Executive Office

On the date hereof, such Grantor’s jurisdiction of organization, incorporation
or amalgamation, legal name, organizational identification number, if any, and
the location of such Grantor’s chief executive office (and domicile for the
purposes of the Quebec Civil Code) (if more than one place of business) or sole
place of business is specified on Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) and such Schedule 1 (Jurisdiction of Organization;
Principal Executive Office) also lists all jurisdictions of incorporation, legal
names and locations of such Grantor’s chief executive office, domicile or sole
place of business for the five years preceding the date hereof. Each agreement
between a Grantor and a Securities Intermediary that governs any Securities
Account included in the Collateral or to which any Collateral that is Investment
Property has been credited either (i) specifies that the Province of Ontario is
the Securities Intermediary’s jurisdiction for the purposes of the PPSA or
(ii) is expressed to be governed by the laws of the Province of Ontario.

 

  Section 4.4 Inventory

On the date hereof, such Grantor’s Inventory and Equipment (other than mobile
goods and Inventory in transit) are kept at the locations listed on Schedule 4
(Location of Inventory).

 

  Section 4.5 Pledged Collateral

(a) The Pledged Stock pledged hereunder by such Grantor is listed on Schedule 2
(Pledged Collateral) and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).

(b) All of the Pledged Stock (other than Pledged Stock in limited liability
companies and partnerships) has been duly and validly issued and is fully paid
and nonassessable; provided, however, that the foregoing representation, insofar
as it relates to the Pledged Stock issued by a Person other than Parent or its
Subsidiaries is made to the knowledge of the applicable Grantor.



--------------------------------------------------------------------------------

(c) Each of the Pledged Debt Instruments constitutes the legal, valid and
binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law) ; provided,
however, that the foregoing representation, insofar as it relates to the Pledged
Debt Instruments issued by a Person other than Parent or its Subsidiaries is
made to the knowledge of the applicable Grantor.

(d) Subject to Section 7.17 of the Credit Agreement, all Pledged Collateral and,
if applicable, any Additional Pledged Collateral, consisting of Certificated
Securities or Instruments has been delivered to the Collateral Agent in
accordance with Section 5.4(a) (Pledged Collateral).

(e) Except to the extent permitted by Section 7.12 (Control Accounts; Approved
Deposit Accounts) of the Credit Agreement, all Pledged Collateral held by a
Securities Intermediary in a Securities Account is subject to an Investment
Property Control Agreement as a result of which the Collateral Agent has Control
over such Pledged Collateral.

(f) None of the Pledged Collateral that is an interest in a partnership or a LLC
and is subject to the STA: (A) is dealt in or traded on any securities exchange
or in any securities market; (B) expressly provides by its terms that it is a
“security” for the purposes of the STA or any other similar provincial
legislation; or (C) is held in a Securities Account.

(g) No Grantor has consented to any Person other than the Collateral Agent
entering into, nor has become a party to, an Investment Property Control
Agreement in respect of any Investment Property or Securities Account included
in the Collateral, and no such Investment Property Control Agreement is
outstanding and in force.

(h) Other than Pledged Stock constituting General Intangibles, there is no
Pledged Collateral other than that represented by Certificated Securities or
Instruments in the possession of the Collateral Agent or that consisting of
Financial Assets held in a Control Account (except to the extent permitted by
Section 7.12 (Control Accounts; Approved Deposit Accounts) of the Credit
Agreement).

(i) To the extent that the Constituent Documents of any Person governing any
Pledged Stock prohibit or restrict (i) the Collateral Agent from exercising any
or all of the rights of the Grantor granting the security interest therein, and
(ii) a transferee or assignee of Stock of such Person from becoming a member,
partner or, as the case may be, other holder of such Pledged Stock to the same
extent as the Grantor in such Person entitled to participate in the management
of such Person and, upon the transfer of the entire interest of such Grantor,
with such Grantor ceasing to be a member, partner or, as the case may be, other
holder of such Pledged Stock, the Grantor has taken, and will take all steps as
requested by the Collateral Agent for approval of the rights and actions
referred to in (i) and (ii) above.

 

  Section 4.6 Accounts

All Instruments and Chattel Paper have been delivered to the Collateral Agent,
properly endorsed for transfer, to the extent delivery is required by
Section 5.4 (Pledged Collateral).



--------------------------------------------------------------------------------

  Section 4.7 Intellectual Property

(a) Schedule 5 (Intellectual Property) sets forth a true and accurate list of
all (i) Canadian and foreign registrations of and applications for Copyrights,
Patents, Designs and Trade-marks owned by such Grantor in its own name and
(ii) Intellectual Property Licenses under which such Grantor is a licensee or
pursuant to which a Grantor obtains an exclusive license, in each case, which
are material to the business of such Grantor. For the avoidance of doubt,
Schedule 5 (Intellectual Property) excludes Intellectual Property Licenses for
generally commercially available software.

(b) Such Grantor is the sole and exclusive owner of the entire right, title, and
interest in and to the Intellectual Property on Schedule 5 (Intellectual
Property), and owns or has the valid right to use all other Intellectual
Property used in or necessary to conduct its business, in each case, free and
clear of any Liens (other than Liens permitted under Section 8.2 (Liens, Etc.)
of the Credit Agreement).

(c) Except as could not reasonably be expected to have a Material Adverse
Effect, all registrations and applications for Copyrights, Patents, Designs and
Trade-marks set forth on Schedule 5 (Intellectual Property) are standing in the
name of such Grantor.

(d) Except as could not reasonably be expected to have a Material Adverse
Effect, the Intellectual Property included on Schedule 5 (Intellectual Property)
and all other Material Intellectual Property is subsisting, in full force and
effect, and such Grantor has performed all acts and has paid all renewal,
maintenance and other fees and taxes required to maintain each and every
registration and application of Material Intellectual Property in full force and
effect.

(e) To the knowledge of such Grantor, the Material Intellectual Property is
valid and enforceable.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect, no holding, decision or judgment has been rendered in any action or
proceeding by any Governmental Authority challenging the validity of, or such
Grantor’s rights to own or use, any Material Intellectual Property and no such
action or proceeding is pending or, to such Grantor’s knowledge, threatened
other than routine office actions in the course of prosecution.

(g) Except as could not reasonably be expected to have a Material Adverse
Effect, the conduct of such Grantor’s business does not infringe upon any
Intellectual Property owned or controlled by a third party and no litigation is
pending or, to such Grantor’s knowledge, threatened, and no claim has been made
that the use of any Intellectual Property owned or used by Grantor (or any of
its respective licensees) or other conduct of such Grantor’s business infringes,
misappropriates or otherwise violates the Intellectual Property rights of any
third party.

(h) To the knowledge of such Grantor, no third party is infringing upon any
Material Intellectual Property.

(i) No Intellectual Property Licenses, settlements or consents, covenants not to
sue, non-assertion assurances, or releases have been entered into by such
Grantor, or to which such Grantor is bound, that materially and adversely affect
Grantor’s rights to own or use any Material Intellectual Property or conduct its
business in any material respect.



--------------------------------------------------------------------------------

(j) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has not made a previous commitment constituting a future
assignment, sale or transfer to a non-Grantor of any Intellectual Property
included in the Collateral that has not been terminated or released.

(k) Notwithstanding Section 2.1, each Grantors’ grant of security in Trade-marks
(as defined in the Trade-marks Act (Canada)) under this Agreement shall be
limited to a grant by such Grantor of a security interest in all of each
Grantors’ right, title and interest in such Trade-marks.

 

  ARTICLE V COVENANTS

Each Grantor agrees with the Collateral Agent to the following, as long as any
Obligation (other than contingent indemnification Obligations for which no claim
has been made) or Revolving Credit Commitment remains outstanding and, in each
case, unless the Requisite Lenders otherwise consent in writing:

 

  Section 5.1 Generally

Such Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral, except Liens permitted under Section 8.2 (Liens, Etc.) of the Credit
Agreement, (b) not sell, transfer or assign (by operation of law or otherwise)
any Collateral except as permitted under the Credit Agreement, (c) not enter
into any agreement or undertaking restricting the right or ability of such
Grantor or the Collateral Agent to sell, assign or transfer any Collateral if
such restriction would have a Material Adverse Effect and (d) promptly notify
the Collateral Agent of its entry into any agreement or assumption of
undertaking that restricts the ability to sell, assign or transfer any
Collateral if such restriction could reasonably be expected to have a Material
Adverse Effect.

 

  Section 5.2 Maintenance of Perfected Security Interest; Further Documentation

(a) Except as otherwise permitted by the Credit Agreement, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 (Perfection and
Priority) and shall defend such security interest against the claims and demands
of all Persons.

(b) Such Grantor shall furnish to the Collateral Agent from time to time, but
not more than once during a Fiscal Quarter unless there is a continuing Event of
Default, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may reasonably request, all in reasonable detail and in form
and substance reasonably satisfactory to the Collateral Agent.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such



--------------------------------------------------------------------------------

further action as the Collateral Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including the filing of any Financing Statements or
Financing Change Statements required under the PPSA in effect in any
jurisdiction with respect to the security interest created hereby and the
execution and delivery of Blocked Account Agreements and Securities Account
Control Agreements to the extent required by the Credit Agreement.

 

  Section 5.3 Changes in Locations, Name, Etc.

(a) Except upon 15 days’ prior written notice to the Collateral Agent and
delivery to the Collateral Agent of (i) documents (other than bailee and
warehouseman waivers unless included as a Mortgage) reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein and (ii) if applicable, a written
supplement to Schedule 4 (Location of Inventory and Equipment) showing (A) any
additional locations at which Inventory or Equipment shall be kept or (B) any
changes in any location where Inventory shall be kept such Grantor shall not do
any of the following:

(i) permit any Inventory or Equipment to be kept at a location other than those
listed on Schedule 4 (Location of Inventory and Equipment), except for Inventory
in transit;

(ii) change its jurisdiction of organization or the location of its chief
executive office, domicile or sole place of business, in each case from that
referred to in Section 4.3 (Jurisdiction of Organization; Chief Executive
Office); or

(iii) change its name, identity or corporate structure to such an extent that
any Financing Statement filed in connection with this Agreement would become
misleading.

(b) Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral.

 

  Section 5.4 Pledged Collateral

(a) Such Grantor shall (i) deliver to the Collateral Agent, all certificates and
Instruments (with respect to Instruments, only such Instruments having a face
amount of $500,000 or more) representing or evidencing any Pledged Collateral
(including Additional Pledged Collateral), whether now existing or hereafter
acquired, in suitable form for transfer by delivery or, as applicable,
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent, together, in respect of any Additional
Pledged Collateral, with a Pledge Amendment, duly executed by the Grantor, in
substantially the form of Annex 1 (Form of Pledge Amendment), if such Grantor is
a new Grantor, a Joinder Agreement duly executed by the Grantor, in
substantially the form of Annex 2 (Form of Joinder Agreement), or such other
documentation acceptable to the Collateral Agent and (ii) maintain all other
Pledged Collateral constituting Investment Property in a Control Account to the
extent required by the Credit Agreement. Such Grantor authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement. During the continuance
of an Event of Default, the Collateral Agent shall have the right, at any time
in its discretion and without notice to the Grantor, to transfer to or to
register in its name or in



--------------------------------------------------------------------------------

the name of its nominees any Pledged Collateral. During the continuance of an
Event of Default, the Collateral Agent shall have the right at any time to
exchange any certificate or Instrument representing or evidencing any Pledged
Collateral for certificates or Instruments of smaller or larger denominations.

(b) Except as provided in Article VI (Remedial Provisions), such Grantor shall
be entitled to receive all cash dividends paid in respect of the Pledged
Collateral (other than liquidating or distributing dividends) with respect to
the Pledged Collateral. Any sums paid upon or in respect of any Pledged
Collateral upon the liquidation or dissolution of any issuer of any Pledged
Collateral, any distribution of capital made on or in respect of any Pledged
Collateral or any property distributed upon or with respect to any Pledged
Collateral pursuant to the recapitalization or reclassification of the capital
of any issuer of Pledged Collateral or pursuant to the reorganization thereof
shall, unless otherwise subject to a perfected security interest in favour of
the Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor, such Grantor shall, until such
money or property is paid or delivered to the Collateral Agent, hold such money
or property in trust for the Collateral Agent, segregated from other funds of
such Grantor, as additional security for the Secured Obligations.

(c) Except as provided in Article VI (Remedial Provisions), such Grantor shall
be entitled to exercise all voting, consent and corporate, partnership, LLC and
similar rights with respect to the Pledged Collateral; provided, however, that
no vote shall be cast, consent given or right exercised or other action taken by
such Grantor that would materially impair the Collateral, be inconsistent with
or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document or, without prior notice to the Collateral
Agent enable or permit any issuer of Pledged Collateral to issue any Stock or
other equity Securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Stock or
other equity Securities of any nature of any issuer of Pledged Collateral.

(d) Except as permitted under the Credit Agreement, such Grantor shall not grant
control over any Investment Property to any Person other than the Collateral
Agent.

(e) If the representation and warranty set out in Section 4.5(f) is not or
ceases to be true in respect of any Pledged Collateral that is an interest in a
partnership or a LLC, such Pledged Collateral shall thereupon be subject to the
applicable covenants contained in this Article V.

(f) In the case of each Grantor that is an issuer of Pledged Collateral, such
Grantor agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it. In the case of any Grantor that is a holder of any
Stock or Stock Equivalent in any Person that is an issuer of Pledged Collateral,
such Grantor consents to (i) the exercise of the rights granted to the
Collateral Agent hereunder (including those described in Section 6.4 (Pledged
Collateral)), and (ii) the pledge by each other Grantor, pursuant to the terms
hereof, of the Pledged Stock in such Person and to the transfer of such Pledged
Stock to the Collateral Agent or its nominee and to the substitution of the
Collateral Agent or its nominee as a holder of such Pledged Stock with all the
rights, powers and duties of other holders of Pledged Stock of the same class
and, if the Grantor having pledged such Pledged Stock hereunder had any right,
power or duty at the time of such



--------------------------------------------------------------------------------

pledge or at the time of such substitution beyond that of such other holders,
with all such additional rights, powers and duties. Such Grantor agrees to
execute and deliver to the Collateral Agent such certificates, agreements and
other documents as may be necessary to evidence, formalize or otherwise give
effect to the consents given in this clause (f).

(g) Such Grantor shall not, without the consent of the Collateral Agent, agree
to any amendment of any Constituent Document that in any way materially and
adversely affects the perfection of the security interest of the Collateral
Agent in the Pledged Collateral pledged by such Grantor hereunder, including any
election to turn any previously uncertificated Stock that is part of the Pledged
Collateral into certificated Stock.

(h) In respect of any Uncertificated Securities included in the Pledged
Collateral: (i) on request by the Collateral Agent, each Grantor shall cause and
hereby authorizes and constitutes the Collateral Agent as its attorney in fact
from time to time to cause the appropriate issuers of such Uncertificated
Securities either to register the Collateral Agent or its nominee as the
registered owner of such Uncertificated Securities or mark their books and
records with the numbers and face amounts of all such Uncertificated Securities
and all rollovers and replacements therefore to reflect the Lien of the
Collateral Agent granted pursuant to this Agreement; and (ii) each Grantor shall
on request by the Collateral Agent consent to the Collateral Agent entering into
an Investment Property Control Agreement with the issuer of any such
Uncertificated Securities such that the Collateral Agent shall have Control
thereof.

(i) In respect of any Security Entitlements or Securities Accounts included in
the Pledged Collateral, (i) each Grantor shall upon request by the Collateral
Agent direct the Securities Intermediary in respect of such Security
Entitlements to transfer the Financial Assets to which such Security
Entitlements relate to a Securities Account designated by the Collateral Agent
such that the Collateral Agent shall become the Entitlement Holder in respect of
such Financial Asset; and (ii) each Grantor shall on request by the Collateral
Agent consent to the Collateral Agent entering into an Investment Property
Control Agreement with the Securities Intermediary in respect of any such
Security Entitlements Uncertificated Securities such that the Collateral Agent
shall have Control thereof.

 

  Section 5.5 Accounts

Such Grantor shall not, other than in the ordinary course of business, (i) grant
any extension of the time of payment of any Account, (ii) compromise or settle
any Account for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Account, (iv) allow any
credit or discount on any Account or (v) amend, supplement or modify any Account
in any manner that could adversely affect the value thereof.

 

  Section 5.6 Delivery of Instruments and Chattel Paper

(a) If any amount payable of $500,000 or more under or in connection with any
Collateral owned by such Grantor shall be or become evidenced by a security
certificate evidencing Certificated Securities, an Instrument or Chattel Paper,
such Grantor shall immediately deliver such security certificates evidencing
Certificated Securities, Instrument or Chattel Paper to the Collateral Agent,
duly endorsed in a manner satisfactory to the Collateral Agent, or, if consented
to by the Collateral Agent, shall mark all such security certificates evidencing
Certificated Securities, Instruments and Chattel Paper with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the first priority security interest of Citibank, N.A., as Collateral
Agent”.



--------------------------------------------------------------------------------

(b) Any Indebtedness of any Subsidiary of the Parent that is not a Loan Party
owing to any Grantor hereunder in excess of $500,000 (with respect to which the
actions specified in Section 5.6(a) have not been taken) shall be reasonably
promptly evidenced by a promissory note or other Instrument, and such note or
Instrument shall be promptly pledged and delivered to the Collateral Agent, duly
endorsed in a manner satisfactory to the Collateral Agent.

 

  Section 5.7 Intellectual Property

(a) Subject to actions taken in the ordinary course of business, such Grantor
(either itself or through licensees) shall (i) continue to use each Trade-mark
that is Material Intellectual Property in order to maintain such Trade-mark in
full force and effect with respect to each class of goods for which such
Trade-mark is currently used, free from any claim of abandonment for non-use,
(ii) use such Trade-mark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law, (iii) not
adopt or use any mark that is confusingly similar or a colorable imitation of
such Trade-mark unless the Collateral Agent shall obtain a perfected security
interest in such mark pursuant to this Agreement and (iv) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trade-mark that is Material Intellectual Property (or any
goodwill associated therewith) may become destroyed, invalidated, impaired or
harmed in any way.

(b) Subject to actions taken in the ordinary course of business, such Grantor
(either itself or through licensees) shall not do any act, or omit to do any
act, whereby any Patent that is Material Intellectual Property may become
forfeited, abandoned or dedicated to the public.

(c) Subject to actions taken in the ordinary course of business, such Grantor
(either itself or through licensees) (i) shall not (and shall not permit any
licensee or sublicensee thereof to) do any act or omit to do any act whereby any
portion of the Copyrights that is Material Intellectual Property may become
invalidated or otherwise impaired and (ii) shall not (either itself or through
licensees) do any act whereby any portion of the Copyrights that is Material
Intellectual Property may fall into the public domain.

(d) Such Grantor shall not knowingly do any act that infringes or otherwise
violates the Intellectual Property rights of any other Person in any material
respect.

(e) Such Grantor shall notify the Collateral Agent immediately if it knows, or
should reasonably expect, that any application or registration relating to any
Material Intellectual Property included in the Collateral may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the Canadian Intellectual Property Office, the
Canadian Industrial Design Office, the United States Patent and Trademark
Office, the United States Copyright Office or any court or tribunal in any
country) regarding such Grantor’s ownership of, right to use, interest in, or
the validity of, any Material Intellectual Property included in the Collateral
or such Grantor’s right to register the same or to own and maintain the same.

(f) If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this



--------------------------------------------------------------------------------

Agreement shall automatically apply thereto and any such Intellectual Property
(other than any Excluded Property) shall automatically constitute Collateral and
shall be subject to the lien and security interest created by this Agreement,
without further action by any party. Each Grantor shall provide to the
Collateral Agent written notice of any such additional Intellectual Property
which is the subject of a registration or application (including Intellectual
Property which was theretofore unregistered and becomes the subject of a
registration or application and any registration of an Internet domain name) and
deliver to the Collateral Agent a Copyright Security Agreement, a Patent
Security Agreement or a Trade-mark Security Agreement, as applicable, or such
other instrument in form and substance reasonably acceptable to the Collateral
Agent, and undertake the filing of any instruments or statements as shall be
reasonably necessary to create, record, preserve, protect or perfect the
Collateral Agent’s lien and security interest in such Intellectual Property
included in the Collateral. Such Grantor shall provide such notice and deliver
the appropriate agreements and make any required filings within ninety (90) days
of Grantor’s acquisition of the Intellectual Property rights, or within thirty
(30) days of such Grantor’s acquisition of rights in any Copyright. Further,
each Grantor authorizes the Collateral Agent to modify this Agreement by
amending Schedule 5 (Intellectual Property) to include any applications or
registrations for Intellectual Property (but the failure to so modify such
Schedule shall not be deemed to affect the Collateral Agent’s security interest
in and lien upon such Intellectual Property).

(g) Such Grantor shall take all reasonable actions necessary and consistent with
the ordinary course of business, including in any proceeding before the Canadian
Intellectual Property Office, the Canadian Industrial Design Office, the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency and any Internet domain name registrar, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of any Copyright, Trade-mark, Patent, Design or
Internet domain name that constitutes Material Intellectual Property, including
filing of applications for renewal, affidavits of use, affidavits of
incontestability and opposition and interference and cancellation proceedings.

(h) In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall notify the
Collateral Agent promptly after such Grantor learns thereof. Such Grantor shall
take action, as may be appropriate in its reasonable judgment under the
circumstances to protect such Material Intellectual Property in response to such
infringement, misappropriation or dilution, such as bringing suit for
infringement, misappropriation or dilution and to recover all damages for such
infringement, misappropriation of dilution.

(i) Upon the request of the Collateral Agent, such Grantor shall execute and
deliver to the Collateral Agent for filing in (i) the Canadian Intellectual
Property Office or the Canadian Industrial Design Office and/or the United
States Copyright Office (or any successor or replacement thereof or any foreign
counterpart or equivalent office or registry) a Copyright Security Agreement,
(ii) in the Canadian Intellectual Property Office or the Canadian Industrial
Design Office and/or the United States Patent and Trademark Office (or any
successor or replacement thereof or any foreign counterpart or equivalent office
or registry) a Patent Security Agreement, and (iii) the Canadian Intellectual
Property Office or the Canadian Industrial Design Office and/or the United
States Patent and Trademark Office (or any successor or replacement thereof or
any foreign counterpart or equivalent office or registry) a Trade-mark Security
Agreement and (iv) with the appropriate Internet domain name registrar, a duly
executed form of



--------------------------------------------------------------------------------

assignment of such Internet domain name to the Collateral Agent (together with
appropriate supporting documentation as may be requested by the Collateral
Agent) in form and substance reasonably acceptable to the Collateral Agent
necessary to perfect the Collateral Agent’s security interest in any
Intellectual Property. In the case of clause (iv) above, such Grantor hereby
authorizes the Collateral Agent to file such assignment in such Grantor’s name
and to otherwise perform in the name of such Grantor all other necessary actions
to complete such assignment, and each Grantor agrees to perform all appropriate
actions deemed necessary by the Collateral Agent for the Collateral Agent to
ensure such Internet domain name is registered in the name of the Collateral
Agent.

(j) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right, but shall in no way be obligated, to file
applications for protection of the Intellectual Property included in the
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the Secured Parties, to enforce the Intellectual Property included in the
Collateral. In the event of such suit, each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts, including joinder as a party, and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement, and such Grantor shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 5.7(j) in accordance with the
Credit Agreement. In the event that the Collateral Agent shall elect not to
bring suit to enforce the Intellectual Property included in the Collateral, each
Grantor agrees, at the request of the Collateral Agent, to take all actions
necessary, whether by suit, proceeding or other action, to prevent and/or obtain
a recovery for the infringement or other violation of rights in, diminution in
value of, or other damage to any of the Intellectual Property included in the
Collateral by any person.

(k) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies hereunder at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent a non-exclusive license and, to the extent permitted under
Intellectual Property Licenses granting such Grantor rights in Intellectual
Property, a sublicense (in each case, exercisable without payment of royalties
or other compensation to such Grantor) to use or otherwise exploit, with rights
of sublicense, any of the Intellectual Property included in the Collateral now
or hereafter owned by or licensed to such Grantor, wherever the same may be
located; provided that (i) such license shall be irrevocable until the
termination of this Agreement but any sublicenses granted by Collateral Agent
under this license during the continuance of an Event of Default shall survive
as direct licenses of Grantor in accordance with their terms, notwithstanding
the subsequent cure of the Event of Default that gave rise to the exercise of
the Collateral Agent’s rights and remedies or the termination of this Agreement;
and (ii) the applicable Grantor shall have such rights of quality control and
inspection which are reasonably necessary under applicable Requirements of Law
to maintain the validity and enforceability of such Trade-marks. The foregoing
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout thereof.

(l) Notwithstanding the provisions of this Section 5.7, no covenant,
representation or warranty shall require that such Grantor take any action that
would result in an impairment of or prejudice to such Grantor’s rights in any
Intellectual Property to the benefit of a third party not party hereto.



--------------------------------------------------------------------------------

  Section 5.8 Payment of Obligations

Except as otherwise permitted by the Credit Agreement, such Grantor shall pay
and discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all taxes, assessments and governmental charges
or levies imposed upon the Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

  ARTICLE VI REMEDIAL PROVISIONS

 

  Section 6.1 PPSA and Other Remedies

During the continuance of an Event of Default, the Collateral Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other Loan Document, instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the PPSA or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law or referred to below) to or upon any Grantor,
any Pledgor or any other Person (all and each of which demands, presentments,
protests, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral and any Pledgor Owned Collateral, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or otherwise dispose of
and deliver any Collateral and any Pledgor Owned Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Collateral Agent or any
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Collateral Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral or Pledgor Owned Collateral so sold, free of any right or equity of
redemption in any Grantor or any Pledgor, which right or equity is hereby waived
and released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
that the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the proceeds of any such
action taken by it pursuant to this Section 6.1, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any Collateral or Pledgor Owned Collateral or in
any way relating to the Collateral or Pledgor Owned Collateral or the rights of
the Collateral Agent, including reasonable solicitors’ fees and disbursements,
to the payment in whole or in part of the Secured Obligations, in such order as
the Credit Agreement shall prescribe, and only after such application and after
the payment by the Collateral Agent of any other amount required by any
provision of law, need the Collateral Agent account for the surplus, if any, to
any Grantor or Pledgor and the Collateral Agent, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral or Pledgor Owned Collateral sold at any such public sale, shall be
entitled to use



--------------------------------------------------------------------------------

and apply all of any part of the Secured Obligations as a credit on account of
the purchase price of any Collateral or Pledgor Owned Collateral payable at such
sale. To the extent permitted by applicable law, each Grantor and each Pledgor
waives all claims, damages and demands it may acquire against the Collateral
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder, except those that arise out of the gross negligence or wilful
misconduct of the Collateral Agent or such other Secured Party, as the case may
be. Each Grantor and each Pledgor agrees that the Collateral Agent need not give
more than ten (10) days’ notice to such Grantor or such Pledgor (which notice
shall be deemed given when mailed or delivered on an overnight basis, postage
prepaid, addressed to such Grantor or such Pledgor at its address referred to in
Section 8.2) of the time and place of any public sale or of the time after which
a private sale may take place and that such notice is reasonable notification of
such matters.

 

  Section 6.2 Appointment of Receiver

During the continuance of an Event of Default, the Collateral Agent may appoint,
remove or reappoint by instrument in writing, any Person or Persons, whether an
officer or officers or an employee or employees of a Grantor or not, to be an
interim receiver, receiver or receivers (hereafter called a “Receiver”, which
term when used herein shall include a receiver and manager) of the Collateral
(including any interest, income or profits therefrom). Any such Receiver shall,
to the extent permitted by applicable law, be deemed the agent of each Grantor
and not of the Collateral Agent, and the Collateral Agent shall not be in any
way responsible for any misconduct, negligence or non-feasance on the part of
any such Receiver or its servants, agents or employees. Subject to the
provisions of the instrument appointing it, any such Receiver shall, during the
continuance of an Event of Default (i) have such powers as have been granted to
the Collateral Agent under this Article VI and the Credit Agreement and
(ii) shall be entitled to exercise such powers at any time that such powers
would otherwise be exercisable by the Collateral Agent under this Article VI. To
facilitate the foregoing powers during the continuance of an Event of Default,
any such Receiver may, to the exclusion of all others, including any Grantor,
enter upon, use and occupy all premises owned or occupied by such Grantor
wherein the Collateral may be situate, maintain the Collateral upon such
premises, borrow money on a secured or unsecured basis and use the Collateral
directly in carrying on such Grantor’s business or as security for loans or
advances to enable the Receiver to carry on such Grantor’s business or
otherwise, as such Receiver shall, in its reasonable discretion determine.
Except as may be otherwise directed by the Collateral Agent, all money received
from time to time by such Receiver in carrying out his/her/its appointment shall
be received in trust for and be paid over to the Collateral Agent and any
surplus shall be applied in accordance with applicable law. Every such Receiver
may, in the discretion of the Collateral Agent, be vested with, in addition to
the rights set out herein, all or any of the rights and powers of the Collateral
Agent or Administrative Agent as described in the Credit Agreement, the UCC, the
PPSA, the Companies Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) or the Bankruptcy and Insolvency Act (Canada).

The Grantors shall pay all costs, charges and expenses incurred by any Receiver,
whether directly or for services rendered (including, without limitation,
solicitor’s costs on a solicitor and his own client basis, auditor’s costs,
other legal expenses and Receiver remuneration) in enforcing this Agreement.



--------------------------------------------------------------------------------

  Section 6.3 Accounts and Payments in Respect of General Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of Accounts or payment in
respect of General Intangibles, when collected by any Grantor, shall be
immediately deposited by such Grantor in the exact form received, duly endorsed
by such Grantor to the Collateral Agent, in an Approved Deposit Account or a
Cash Collateral Account, subject to withdrawal by the Collateral Agent as
provided in Section 6.5 (Proceeds to be Turned Over To Collateral Agent). Until
so turned over, such payment shall be held by such Grantor in trust for the
Collateral Agent, segregated from other funds of such Grantor. Each such deposit
of Proceeds of Accounts and payments in respect of General Intangibles shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

(b) At the Collateral Agent’s request, during the continuance of an Event of
Default, each Grantor shall deliver to the Collateral Agent all original and
other documents evidencing, and relating to, the agreements and transactions
that gave rise to the Accounts or payments in respect of General Intangibles,
including all original orders, invoices and shipping receipts.

(c) The Collateral Agent may, without notice, at any time during the continuance
of an Event of Default, limit or terminate the authority of a Grantor to collect
its Accounts or amounts due under General Intangibles or any thereof.

(d) The Collateral Agent in its own name or in the name of others may at any
time during the continuance of an Event of Default communicate with Account
Debtors to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Account or amounts due under any General
Intangibles.

(e) Upon the request of the Collateral Agent at any time during the continuance
of an Event of Default, each Grantor shall notify Account Debtors that the
Accounts or General Intangibles have been collaterally assigned to the
Collateral Agent and that payments in respect thereof shall be made directly to
the Collateral Agent. In addition, the Collateral Agent may at any time during
the continuance of an Event of Default enforce such Grantor’s rights against
such Account Debtors and obligors of General Intangibles.

(f) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Accounts and payments in respect of General Intangibles
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. Neither the Collateral Agent nor any other Secured Party
shall have any obligation or liability under any agreement giving rise to an
Account or a payment in respect of a General Intangible by reason of or arising
out of this Agreement or the receipt by the Collateral Agent nor any other
Secured Party of any payment relating thereto, nor shall the Collateral Agent
nor any other Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an Account or a
payment in respect of such General Intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.



--------------------------------------------------------------------------------

  Section 6.4 Pledged Collateral

(a) During the continuance of an Event of Default, (i) the Collateral Agent
shall have the right to receive any Proceeds of the Pledged Collateral and the
Pledgor Owned Collateral and make application thereof to the Secured Obligations
in the order set forth in the Credit Agreement and (ii) the Collateral Agent or
its nominee may exercise and no Grantor or Pledgor shall have the right to
exercise (A) any voting, consent, corporate and other right pertaining to the
Pledged Collateral or Pledgor Owned Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or Pledgor Owned Collateral or otherwise and (B) any right of
conversion, exchange and subscription and any other right, privilege or option
pertaining to the Pledged Collateral or Pledgor Owned Collateral as if it were
the absolute owner thereof (including the right to exchange at its discretion
any of the Pledged Collateral or Pledgor Owned Collateral upon the merger,
amalgamation, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any issuer of Pledged Stock or
Pledgor Owned Collateral, the right to deposit and deliver any Pledged
Collateral or Pledgor Owned Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine), all without liability except to account for
property actually received by it; provided, however, that the Collateral Agent
shall have no duty to any Grantor or Pledgor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(b) In order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor and each Pledgor shall promptly execute and deliver
(or cause to be executed and delivered) to the Collateral Agent all such
proxies, dividend payment orders and other instruments as the Collateral Agent
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Grantor or Pledgor, as applicable, hereby grants to the
Collateral Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral or Pledgor Owned Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral or Pledgor
Owned Collateral would be entitled (including giving or withholding written
consents of shareholders, partners or members, as the case may be, calling
special meetings of shareholders, partners or members, as the case may be, and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged
Collateral or Pledgor Owned Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
Pledgor Owned Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate when all of the
Collateral and Pledgor Owned Collateral is released as provided in
Section 8.12(a) (Release of Collateral) (or if such Grantor or Pledgor ceases to
be a Grantor or Pledgor, as the case may be, hereunder in accordance with
Section 8.12 (Release of Collateral), upon such Grantor or Pledgor so ceasing to
be a Grantor or Pledgor. Notwithstanding anything in this clause (b) to the
contrary, the Collateral Agent agrees that it shall not exercise any right
provided for in this clause (b) unless an Event of Default shall be continuing.



--------------------------------------------------------------------------------

(c) Each Grantor and each Pledgor hereby expressly authorizes and instructs each
issuer of any Pledged Collateral or Pledgor Owned Collateral pledged hereunder
by such Grantor or Pledgor to (i) comply with any instruction received by it
from the Collateral Agent in writing that (A) states that an Event of Default
has occurred and is continuing and (B) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor
or Pledgor, and each Grantor and each Pledgor agrees that such issuer shall be
fully protected in so complying and (ii) unless otherwise expressly permitted
hereby, pay any dividend or other payment with respect to the Pledged Collateral
or Pledgor Owned Collateral directly to the Collateral Agent. The Collateral
Agent agrees that it will not send any such instruction unless an Event of
Default has occurred and is continuing at the time such instructions are sent.

 

  Section 6.5 Proceeds to be Turned Over To Collateral Agent

Unless otherwise expressly provided in the Credit Agreement, all Proceeds
received by the Collateral Agent hereunder in Money or Cash Equivalents shall be
held by the Collateral Agent in a Deposit Account. All Proceeds while held by
the Collateral Agent in a Deposit Account (or by such Grantor or Pledgor in
trust for the Collateral Agent) shall continue to be held as collateral security
for the Secured Obligations and shall not constitute payment thereof until
applied as provided in the Credit Agreement.

 

  Section 6.6 Registration Rights

(a) If the Collateral Agent shall determine to exercise its right to sell any
the Pledged Collateral or Pledgor Owned Collateral pursuant to Section 6.1 (PPSA
and Other Remedies), and if in the opinion of the Collateral Agent it is
necessary or advisable to have the Pledged Collateral or Pledgor Owned
Collateral, or any portion thereof to be registered under the provisions of the
Securities Act, the relevant Grantor or Pledgor shall cause (or, in the case of
an issuer that is not a Subsidiary of the Parent, use its best efforts in
accordance with the instructions of the Collateral Agent to cause) the issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the Collateral
Agent, necessary or advisable to register the Pledged Collateral or Pledgor
Owned Collateral, or that portion thereof to be sold, under the provisions of
the Securities Act, (ii) use its best efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Collateral or Pledgor Owned Collateral, or that portion thereof to be sold,
(iii) make all amendments thereto or to the related prospectus that, in the
opinion of the Collateral Agent, are necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission or any Canadian federal or provincial
securities commission applicable thereto and (iv) comply with the provisions of
the securities or “Blue Sky” laws of any jurisdiction that the Collateral Agent
shall designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) satisfying the
provisions of the Securities Act.

(b) Each Grantor and each Pledgor recognizes that the Collateral Agent may be
unable to effect a public sale of any Pledged Collateral or any Pledgor Owned
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable provincial or territorial securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a



--------------------------------------------------------------------------------

restricted group of purchasers that shall be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor and each Pledgor
acknowledges and agrees that any such private sale may result in prices and
other terms less favourable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral or
Pledgor Owned Collateral for the period of time necessary to permit the issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable provincial or territorial securities laws, even if such issuer
would agree to do so.

(c) Each Grantor and each Pledgor agrees to use its best efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Collateral and Pledgor Owned Collateral
pursuant to this Section 6.6 valid and binding and in compliance with all other
applicable Requirements of Law. Each Grantor and each Pledgor further agrees
that a breach of any covenant contained in this Section 6.6 will cause
irreparable injury to the Collateral Agent and other Secured Parties, that the
Collateral Agent and the other Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.6 shall be specifically enforceable against such
Grantor or such Pledgor, and such Grantor or such Pledgor hereby waives and
agrees not to assert any defense against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
the Credit Agreement.

 

  Section 6.7 Deficiency

Each Grantor and each Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Secured Obligations.

 

  Section 6.8 Certain Additional Actions Regarding Intellectual Property

If any Event of Default shall have occurred and be continuing: (i) upon the
written demand of the Collateral Agent, each Grantor shall execute and deliver
to the Collateral Agent an assignment or assignments in favour of the Collateral
Agent, its designee, or in blank, of such Grantor’s rights in the Intellectual
Property included in the Collateral, in recordable form with respect to those
items of the Intellectual Property included in the Collateral consisting of
registered or applied-for Patents, Trade-marks, Copyrights, Designs and/or Other
Proprietary Rights, and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof, and (ii) within five (5) Business Days
of written notice from the Collateral Agent, each Grantor shall make available
to the Collateral Agent, to the extent within such Grantor’s power and
authority, such personnel in such Grantor’s employ on the date of such notices
as the Collateral Agent may reasonably designate to permit such Grantor or the
Collateral Agent to continue, directly or indirectly, to produce, advertise, and
sell the products and services sold by such Grantor under the Intellectual
Property included in the Collateral of such Grantor, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf, at
Grantor’s expense.



--------------------------------------------------------------------------------

  ARTICLE VII THE COLLATERAL AGENT

 

  Section 7.1 Collateral Agent’s Appointment as Attorney in Fact

(a) Each Grantor and each Pledgor hereby irrevocably constitutes and appoints
the Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney in fact with full irrevocable
power and authority in the place and stead of such Grantor or such Pledgor and
in the name of such Grantor or such Pledgor or in its own name, for the purpose
of carrying out the terms of this Agreement, to take any appropriate action and
to execute any document or instrument that may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor and each Pledgor hereby gives the Collateral
Agent the power and right, on behalf of such Grantor or such Pledgor, without
notice to or assent by such Grantor or such Pledgor, to do any of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any cheque, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or General Intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any agreement, instrument, document or paper as the Collateral Agent
may reasonably request to evidence the Collateral Agent’s security interest in
such Intellectual Property and the goodwill and General Intangibles of such
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repair or pay any insurance called for by the terms
of this Agreement (including all or any part of the premiums therefor and the
costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 (PPSA and
Other Remedies) or 6.6 (Registration Rights), any endorsement, assignment or
other instrument of conveyance or transfer with respect to the Collateral or
Pledgor Owned Collateral; or

(v) (A) direct any party liable for any payment under any Collateral or any
Pledgor Owned Collateral to make payment of any moneys due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct, (B) ask or demand for, collect, and receive payment of and receipt for,
any moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral or any Pledgor Owned Collateral, (C) sign
and endorse any invoice, freight or express bill, bill of lading, storage or
warehouse receipt, draft against debtors, assignment, verification, notice and
other document in connection with any Collateral, (D) commence and prosecute any
suit, action or proceeding at law or in equity in any court of competent
jurisdiction to collect any Collateral or Pledgor Owned Collateral and to
enforce any other right in respect of any Collateral or Pledgor Owned
Collateral,



--------------------------------------------------------------------------------

(E) defend any suit, action or proceeding brought against such Grantor or such
Pledgor with respect to any Collateral or Pledgor Owned Collateral, (F) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Collateral Agent may deem
appropriate, (G) assign any Copyright, Patent, Designs or Trade-mark (along with
the goodwill of the business to which any such Trade-mark pertains) throughout
the world for such term or terms, on such conditions, and in such manner as the
Collateral Agent shall in its sole discretion determine, including the execution
and filing of any document necessary to effectuate or record such assignment and
(H) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any Collateral or Pledgor Owned Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Grantor’s or
such Pledgor’s expense, at any time, or from time to time, all acts and things
that the Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral or Pledgor Owned Collateral and the Collateral Agent’s and the
other Secured Parties’ security interests therein and to effect the intent of
this Agreement, all as fully and effectively as such Grantor or such Pledgor
might do.

Anything in this clause (a) to the contrary notwithstanding, the Collateral
Agent agrees that it shall not exercise any right under the power of attorney
provided for in subsections (iv) or (v) of this clause (a) unless an Event of
Default shall be continuing.

(b) If any Grantor or any Pledgor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1 (Collateral Agent’s Appointment as
Attorney in Fact), together with interest thereon at a rate per annum equal to
the rate per annum at which interest would then be payable on past due Revolving
Loans that are Base Rate Loans under the Credit Agreement, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor
or Pledgor, shall be payable by such Grantor or Pledgor to the Collateral Agent
on demand.

(d) Each Grantor and each Pledgor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof and in accordance herewith. All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

 

  Section 7.2 Duty of Collateral Agent

The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral and Pledgor Owned Collateral in its
possession shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account. Neither the Collateral Agent,
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any Collateral or Pledgor Owned Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral or
Pledgor Owned Collateral upon



--------------------------------------------------------------------------------

the request of any Grantor or Pledgor or any other Person or to take any other
action whatsoever with regard to any Collateral or Pledgor Owned Collateral,
except to the extent such failure is the result of the gross negligence or
wilful misconduct of the Collateral Agent or other Secured Party. The powers
conferred on the Collateral Agent hereunder are solely to protect the Collateral
Agent’s interest in the Collateral and Pledgor Owned Collateral and shall not
impose any duty upon the Collateral Agent or any other Secured Party to exercise
any such powers. The Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their respective officers,
directors, employees or agents shall be responsible to any Grantor or any
Pledgor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct.

 

  Section 7.3 Filing and Recordation of Financing Statements

(a) Each Grantor authorizes the Collateral Agent and its counsel and other
representatives, at any time and from time to time, to file or record Financing
Statements, Financing Change Statements, and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect the security interests of the Collateral Agent
under this Agreement; provided that the Collateral Agent agrees to provide
copies to such Grantor of any such Financing Statements, Financing Change
Statements and other filing or recording documents or instruments prior to or
promptly after filing or recording thereof. Such Financing Statements and
Financing Change Statements may contain a description of the Collateral
described as set forth herein or in any super generic manner, including without
limitation describing the Collateral as “all personal property of the debtor,
whether now owned or at any time acquired” or words of similar effect. Each
Grantor hereby also authorizes the Collateral Agent and its Affiliates, counsel
and other representatives, at any time and from time to time, to file renewals
and amendments, as required, with respect to previously filed Financing
Statements.

(b) Each Pledgor authorizes the Collateral Agent and its counsel and other
representatives, at any time and from time to time, to file or record Financing
Statements, Financing Change Statements, and other filing or recording documents
or instruments with respect to the Pledgor Owned Collateral without the
signature of such Pledgor in such form and in such offices as the Collateral
Agent reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement; provided that the Collateral Agent agrees
to provide copies to such Pledgor of any such Financing Statements, Financing
Change Statements and other filing or recording documents or instruments prior
to or promptly after filing or recording thereof. Such Financing Statements and
Financing Change Statements may contain a description of any Pledgor Owned
Collateral described as set forth herein or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine is necessary, advisable or prudent to ensure
the perfection of the security interest in the Pledgor Owned Collateral. Each
Pledgor hereby also authorizes the Collateral Agent and its Affiliates, counsel
and other representatives, at any time and from time to time, to file renewals
and amendments, as required, with respect to previously filed Financing
Statements.

 

  Section 7.4 Authority of Collateral Agent

Each Grantor and each Pledgor acknowledges that the rights and responsibilities
of the Collateral Agent under this Agreement with respect to any action taken by
the Collateral



--------------------------------------------------------------------------------

Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Collateral
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and the Grantors and Pledgors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Collateral Agent and the other Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor or Pledgor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

  ARTICLE VIII MISCELLANEOUS

 

  Section 8.1 Amendments in Writing

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.1
(Amendments, Waivers, Etc.) of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral or Pledgor Owned Collateral may be released) through
Pledge Amendments and Joinder Agreements, in substantially the form of Annex 1
(Form of Pledge Amendment) and Annex 2 (Form of Joinder Agreement) respectively,
in each case duly executed by the Collateral Agent and each Grantor and each
Pledgor directly affected thereby, and schedules may be updated from time to
time as provided herein.

 

  Section 8.2 Notices

All notices, requests and demands to or upon the Collateral Agent or any Grantor
or Pledgor hereunder shall be effected in the manner provided for in
Section 11.8 (Notices, Etc.) of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor or Pledgor shall be
addressed in care of the Parent at the Parent’s notice address set forth in such
Section 11.8.

 

  Section 8.3 No Waiver by Course of Conduct; Cumulative Remedies

Neither the Collateral Agent nor any other Secured Party shall by any act
(except by a written instrument pursuant to Section 8.1 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Collateral Agent or any other Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Collateral Agent or such other Secured Party would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.



--------------------------------------------------------------------------------

  Section 8.4 Successors and Assigns

This Agreement shall be binding upon the successors and assigns of each Grantor
and each Pledgor and shall enure to the benefit of the Collateral Agent and each
other Secured Party and their successors and assigns; provided, however, that no
Grantor or Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent.

 

  Section 8.5 Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

  Section 8.6 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  Section 8.7 Section Headings

The Article and Section titles contained in this Agreement are, and shall be,
without substantive meaning or content of any kind whatsoever and are not part
of the agreement of the parties hereto.

 

  Section 8.8 Entire Agreement

This Agreement and the other Loan Documents, and any separate letter agreements
with respect to fees and expenses payable to the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders (or any of them), embodies the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favour of any part, but rather in accordance with the fair
meaning thereof.

 

  Section 8.9 Governing Law

THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND
THE FEDERAL LAWS OF CANADA APPLICABLE THEREIN.



--------------------------------------------------------------------------------

  Section 8.10 Consent to Jurisdiction

EACH GRANTOR AND PLEDGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR
ITSELF AND ITS PROPERTY TO THE NON EXCLUSIVE JURISDICTION OF ANY COURT OF THE
PROVINCE OF ONTARIO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT AND EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST A GRANTOR OR PLEDGOR IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY A GRANTOR OR PLEDGOR AGAINST THE
COLLATERAL AGENT OR ANY LENDER OR ANY AFFILIATE OF THE COLLATERAL AGENT OR ANY
LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN ONTARIO.

 

  Section 8.11 Additional Grantors and Pledgors

(a) If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Loan Parties shall be required to cause any Canadian
Subsidiary or Foreign Subsidiary of any Grantor or Pledgor that is not a Grantor
to become a Grantor hereunder, such Subsidiary shall execute and deliver to the
Collateral Agent a Joinder Agreement substantially in the form of Annex 2 (Form
of Joinder Agreement) and shall thereafter for all purposes be a party hereto
and have the same rights, benefits and obligations as a Grantor party hereto on
the Effective Date.

(b) If, pursuant to Section 7.11 (Additional Collateral and Guaranties) of the
Credit Agreement, the Loan Parties shall be required to cause any Canadian
Subsidiary or Foreign Subsidiary of any Grantor or Pledgor that is not a Pledgor
to become a Pledgor hereunder, such Subsidiary shall execute and deliver to the
Collateral Agent a Joinder Agreement substantially in the form of Annex 2 (Form
of Joinder Agreement) and shall thereafter for all purposes be a party hereto
and have the same rights, benefits and obligations as a Pledgor party hereto on
the Effective Date.

 

  Section 8.12 Release of Collateral

(a) After the termination of the Revolving Credit Commitments and payment in
full of all of the Secured Obligations (other than Last-Out Qualified Secured
Obligations), the Collateral and Pledgor Owned Collateral shall be released from
the Lien created hereby and this Agreement and all obligations (other than those
expressly stated to survive such



--------------------------------------------------------------------------------

termination) of the Collateral Agent and each Grantor and each Pledgor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral and Pledgor Owned Collateral
shall revert to the Grantors and Pledgors. At the request and sole expense of
any Grantor or Pledgor following any such termination, the Collateral Agent
shall deliver to such Grantor or such Pledgor any Collateral or Pledgor Owned
Collateral of such Grantor or Pledgor held by the Collateral Agent hereunder and
execute and deliver to such Grantor or such Pledgor such documents as such
Grantor or such Pledgor shall reasonably request to evidence such termination.

(b) Upon any disposition of Collateral or Pledgor Owned Collateral permitted by
the Loan Documents, such Collateral or such Pledgor Owned Collateral shall be
automatically and without necessity of further action by any Person be released
from the Lien created hereby. In connection therewith, the Collateral Agent, at
the request and sole expense of the Grantors or Pledgors, shall deliver to the
applicable Grantor or Pledgor any Collateral or Pledgor Owned Collateral of the
applicable Grantor or Pledgor held by the Collateral Agent hereunder and execute
and deliver to the applicable Grantor or Pledgor all releases or other documents
reasonably necessary or desirable for the release of the Lien created hereby on
such Collateral or such Pledgor Owned Collateral. At the request and sole
expense of the Grantors or Pledgors, a Grantor or a Pledgor shall be released
from its obligations hereunder in the event that all the Stock of such Grantor
or Pledgor shall be so sold or disposed pursuant to a sale or disposition
permitted by the Loan Documents or, in the case of a Grantor, such Grantor
ceases to be a Loan Party.

 

  Section 8.13 Reinstatement

Each Grantor and each Pledgor further agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations (other than
Last-Out Qualified Secured Obligations) is at any time annulled, avoided, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of Collateral or
Pledgor Owned Collateral are required to be returned by any Secured Party to
such Loan Party, its estate, trustee, receiver, interim receiver, receiver and
manager or any other party, including any Grantor or Pledgor, under any
bankruptcy law, provincial, territorial or federal law, common law or equitable
cause, then, to the extent of such payment or repayment, any Lien or other
Collateral securing such liability shall be and remain in full force and effect,
as fully as if such payment had never been made or, if prior thereto the Lien
granted hereby or other Collateral securing such liability hereunder shall have
been released or terminated by virtue of such cancellation or surrender), such
Lien or other Collateral shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect any Lien or other Collateral securing the obligations of any
Grantor or Pledgor in respect of the amount of such payment; provided, that any
Lien on Collateral or Pledgor Owned Collateral securing Last-Out Qualified
Secured Obligations shall only remain in effect or be reinstated pursuant to
this Section 8.13 (Reinstatement) if a Lien on Collateral or Pledgor Owned
Collateral securing the other Secured Obligations remains in effect or is
reinstated pursuant to this Section 8.13 (Reinstatement).

 

  Section 8.14 Copy of Agreement; Verification Statement

Each Grantor and each Pledgor hereby acknowledges receipt of a signed copy of
this Agreement and hereby waives the requirement to be provided with a copy of
any verification statement issued in respect of a Financing Statement or
Financing Change Statement filed under the PPSA in connection with this
Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

GRANTORS: UTI, CANADA, INC. By:  

/s/ Lance D’Amico

  Name:   Lance D’Amico   Title:   Authorized Officer UTI CANADA CONTRACT
LOGISTICS INC. By:  

/s/ Lance D’Amico

  Name:   Lance D’Amico   Title:   Authorized Officer PLEDGORS: UTI CANADA
CONTRACT LOGISTICS INC. By:  

/s/ Lance D’Amico

  Name:   Lance D’Amico   Title:   Authorized Officer UTI (NETHERLANDS) HOLDINGS
B.V. By:  

/s/ Lance D’Amico

  Name:   Lance D’Amico   Title:   Authorized Officer



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written:

CITIBANK, N.A.,

as Collateral Agent

By:  

/s/ Matthew Paquin

  Name:   Matthew Paquin   Title:   Vice President and Director



--------------------------------------------------------------------------------

Exhibit I

Form of Borrowing Base Certificate

[Omitted]



--------------------------------------------------------------------------------

Exhibit J

Form of Borrowing Base Reporting Exhibit

[Omitted]



--------------------------------------------------------------------------------

Exhibit K-1

Form of Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are
not

Partnerships for U.S. Federal Income Tax Purposes)

[Omitted]



--------------------------------------------------------------------------------

Exhibit K-2

Form of Form of U.S. Tax Compliance Certificate (For Foreign Participants that
are not

Partnerships for U.S. Federal Income Tax Purposes)

[Omitted]



--------------------------------------------------------------------------------

Exhibit K-3

Form of Form of U.S. Tax Compliance Certificate (For Foreign Participants that
are

Partnerships for U.S. Federal Income Tax Purposes)

[Omitted]



--------------------------------------------------------------------------------

Exhibit K-4

Form of Form of U.S. Tax Compliance Certificate (For Foreign Lenders that are

Partnerships for U.S. Federal Income Tax Purposes)

[Omitted]



--------------------------------------------------------------------------------

Exhibit L

Form of Form of Subordinated Master Intercompany Note

[Omitted]